 

Exhibit 10.5

EXECUTION VERSION

FIRST AMENDMENT
TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This First Amendment to Second Amended and Restated Credit Agreement (this
“Amendment”) is made as of December 14, 2018, by and among:

PIER 1 IMPORTS (U.S.), INC., a Delaware corporation with its principal executive
offices at 100 Pier 1 Place, Fort Worth, Texas 76102 (the “Borrower”);

The FACILITY GUARANTORS party hereto;

The LENDERS party hereto;

BANK OF AMERICA, N.A., a national banking association with offices at 100
Federal Street, Boston, Massachusetts 02110, as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent (in such capacity,
the “Collateral Agent”) for its own benefit and the benefit of the other Credit
Parties; and

PATHLIGHT CAPITAL FUND I LP, a Delaware limited partnership, in its capacity as
agent for the ABL Term Lenders (in such capacity, the “ABL Term Loan Agent”).

in consideration of the mutual covenants herein contained and benefits to be
derived here from.

W I T N E S S E T H:

WHEREAS, reference is made to that certain Second Amended and Restated Credit
Agreement, dated as of June 2, 2017 (as amended, restated, supplemented,
extended or otherwise modified prior to the date hereof, the “Existing Credit
Agreement”, and the Existing Credit Agreement, as amended by this Amendment, and
as may be further amended, amended and restated, restated, supplemented,
extended or otherwise modified and in effect from time to time is referred to
herein as the “Credit Agreement”)), by and among, inter alias, (i) the Borrower,
(ii) the Facility Guarantors party thereto, (iii) the Lenders party thereto, and
(iv) Bank of America, N.A., as Administrative Agent and Collateral Agent;

WHEREAS, the Borrower has requested, among other things, that the Administrative
Agent, the Collateral Agent and the Required Lenders agree to (a) the ABL Term
Lenders making the ABL Term Loans to the Borrower pursuant to this Amendment,
(b) the FILO Lenders making the FILO Loans to the Borrower pursuant to this
Amendment and (c) amend certain other provisions of the Existing Credit
Agreement, in each case, subject to the terms and conditions set forth herein.

WHEREAS, the Borrower, the Facility Guarantors, the Required Lenders, the FILO
Lenders, the ABL Term Lenders, the ABL Term Loan Agent, the Administrative Agent
and the Collateral Agent have agreed, on the terms and conditions set forth
herein, (a) to the ABL Term Lenders making the ABL Term Loan to the Borrower,
(b) to the FILO Lenders making the FILO Loans to the Borrower and (c) to amend
certain other provisions of the Existing Credit Agreement.

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1.

Defined Terms. Unless otherwise defined herein, capitalized terms used in this
Amendment shall have the respective meanings assigned to such terms in the
Credit Agreement.

2.

Amendments to the Credit Agreement.

 

(a)

The Existing Credit Agreement is hereby amended to delete the bold, stricken
text (indicated textually in the same manner as the following example:
stricken-text) and to add the bold, double-underlined text (indicated textually
in the same manner as the following example: double-underlined text) as set
forth in the pages of the Credit Agreement attached as Exhibit A hereto.

 

(b)

Schedule 1.1 (Lenders and Commitments) to the Existing Credit Agreement is
hereby deleted and replaced in its entirety by the Schedule 1.1 (Lenders and
Commitments) attached hereto as Annex I.

 

(c)

Exhibit A (Form of Assignment and Acceptance) to the Existing Credit Agreement
is hereby deleted and replaced in its entirety by Exhibit A attached hereto as
Annex II.

 

(d)

The Existing Credit Agreement is hereby amended by adding a new Exhibit D‑1
(Form of FILO Note) to the Credit Agreement in the form attached hereto as Annex
III.

 

(e)

The Existing Credit Agreement is hereby amended by adding a new Exhibit D‑2
(Form of ABL Term Note) to the Credit Agreement in the form attached hereto as
Annex IV.

 

(f)

Exhibit G (Form of Compliance Certificate) to the Existing Credit Agreement is
hereby deleted and replaced in its entirety by Exhibit G attached hereto as
Annex V.

 

(g)

Exhibit H (Form of Borrowing Base Certificate) to the Existing Credit Agreement
is hereby deleted and replaced in its entirety by Exhibit H attached hereto as
Annex VI.

3.

Ratification of Loan Documents. Each of the Loan Parties agrees that, after
giving effect to this Amendment and except as otherwise expressly provided
herein, all terms and conditions of the Credit Agreement, the Guarantee and the
other Loan Documents remain in full force and effect, and each such Person
reaffirms and confirms the continued validity of, and ratifies each Loan
Document to which it is a party and agrees and confirms that it will perform and
observe on and after the First Amendment Effective Date (as defined below), all
Obligations (including, without limitation, the Revolving and FILO Obligations,
and the ABL Term Obligations), covenants and agreements to be performed by it
under and in accordance with the Credit Agreement and the other Loan Documents.

 

--------------------------------------------------------------------------------

 

Each of the Loan Parties hereby ratifies, confirms, and reaffirms that all
representations and warranties of the Loan Parties contained in the Credit
Agreement and other Loan Documents or otherwise made in writing in connection
therewith are true and correct in all material respects as of the date hereof,
except to the extent that (i) such representations and warranties are qualified
as to “materiality”, “Material Adverse Effect” or similar language, in which
case they shall be true and correct in all respects (as so qualified by
“materiality”, “Material Adverse Effect” or similar language), and (ii) such
representations and warranties relate to an earlier date, in which case they
shall be true and correct in all material respects on and as of such earlier
date; provided that the representations and warranties set forth in Sections
3.01, 3.05, 3.09, 3.12, 3.14 and 3.18 of the Credit Agreement which set forth
information as of the Effective Date shall be deemed to have been made, and the
information contained therein shall be true and correct, as of the First
Amendment Effective Date as updated pursuant to the terms of the Information
Certificate. Each of the Facility Guarantors hereby acknowledges, restates,
confirms and agrees that the Guaranteed Obligations (as defined in the Facility
Guarantee) include, without limitation, all Obligations (including, without
limitation, the Revolving and FILO Obligations, and the ABL Term Obligations) of
the Loan Parties at any time (including, without limitation, Obligations
incurred prior to the date hereof) and from time to time outstanding under the
Credit Agreement and the other Loan Documents, as such Obligations (including,
without limitation, the Revolving and FILO Obligations, and the ABL Term
Obligations) have been amended pursuant to this Amendment. Each Loan Party
hereby acknowledges, ratifies, restates and affirms to the Administrative Agent,
the Collateral Agent, the ABL Term Loan Agent, and each other Credit Party its
grant of a continuing security interest and lien on, and hereby grants a
security interest and lien on, all of the Collateral in favor of the Collateral
Agent and each Credit Party as security for the Obligations (including, without
limitation, the Revolving and FILO Obligations, and the ABL Term Obligations),
in each case, subject to no other Liens (other than Permitted Encumbrances). The
Loan Parties hereby acknowledge, confirm and agree (i) that the Security
Documents and any and all Collateral previously pledged (except to the extent
expressly released prior to the First Amendment Effective Date) to the
Collateral Agent, for the benefit of the Credit Parties, pursuant thereto, shall
continue to secure all applicable Obligations (including, without limitation,
the Revolving and FILO Obligations, and the ABL Term Obligations) of the Loan
Parties at any time and from time to time outstanding under the Credit Agreement
and the other Loan Documents, as such Obligations (including, without
limitation, the Revolving and FILO Obligations, and the ABL Term Obligations)
have been amended pursuant to this Amendment, and (ii) nothing herein shall nor
is it intended to (A) constitute a novation or accord and satisfaction with
respect to the Loan Documents or (B) operate as a waiver of any right, power or
remedy of the Administrative Agent, the Collateral Agent, the ABL Term Loan
Agent, any ABL Term Lender or the other Lenders under any Loan Document.

4.

Appointment of ABL Term Loan Agent. Effective as of the First Amendment
Effective Date, the Existing Credit Agreement is hereby amended to add Pathlight
Capital LLC as ABL Term Loan Agent and, from and after such date, such Person
will be bound by the terms of the Credit Agreement relating to the ABL Term Loan
Agent.

 

--------------------------------------------------------------------------------

 

5.

Joinder of ABL Term Lenders; Acknowledgments of ABL Term Lenders.

 

(a)

Each ABL Term Lender, by its signature below, confirms that it has agreed to
become a “Lender” and an “ABL Term Lender” under, and as defined in, the Credit
Agreement holding ABL Term Loans in the amount set forth opposite such ABL Term
Lender’s name on Schedule 1.1 attached hereto, effective on the First Amendment
Effective Date. Each ABL Term Lender (i) acknowledges that in connection with it
becoming a Lender and an ABL Term Lender it has received a copy of the Credit
Agreement (including all schedules and exhibits thereto), together with copies
of the most recent financial statements delivered by the Borrower pursuant to
the Existing Credit Agreement, and such other documents and information as it
has deemed appropriate to make its own credit and legal analysis and decision to
become a Lender and an ABL Term Lender; and (ii) agrees that, upon it becoming a
Lender and an ABL Term Lender on the First Amendment Effective Date, it will,
independently and without reliance upon the Administrative Agent, the Collateral
Agent, the ABL Term Loan Agent, any Issuing Bank or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit and legal decisions in taking or not taking
action under the Credit Agreement. In addition, each ABL Term Lender represents
and warrants that (x) it is duly organized and existing and it has full power
and authority to take, and has taken, all action necessary to execute and
deliver this Amendment and to consummate the transactions contemplated hereby
and to become a Lender and an ABL Term Lender on the First Amendment Effective
Date, and (y) no notices to, or consents, authorizations or approvals of, any
Person are required (other than any already given or obtained) for its due
execution and delivery of this Amendment or the performance of its obligations
hereunder or as a Lender or an ABL Term Lender under the Credit Agreement as of
the date hereof Each ABL Term Lender acknowledges and agrees that, on the First
Amendment Effective Date, such ABL Term Lender shall become a Lender and an ABL
Term Lender and, from and after such date such ABL Term Lender will be bound by
the terms of the Credit Agreement.

 

(b)

Each ABL Term Lender acknowledges that it has had the opportunity to request and
has received such documents and information as it has deemed material or
desirable or otherwise appropriate in making its evaluation and credit analysis
of the Borrower and the other Loan Parties and its decision to become an ABL
Term Lender and make an ABL Term Loan to the Borrower. Each ABL Term Lender has
carefully reviewed such documents and information and, independently and without
reliance upon the ABL Term Loan Agent, performed its own investigation and
credit analysis of the ABL Term Loans, this Amendment and the transactions
contemplated hereby and the creditworthiness of the Borrower and the other Loan
Parties. Each ABL Term Lender acknowledges that the ABL Term Loan Agent and its
Affiliates’ activities in connection with the ABL Term Loans, this Amendment and
the transactions contemplated hereby are undertaken by the ABL Term Loan Agent
or such Affiliates as a principal on an arm’s-length basis and neither ABL Term
Loan Agent nor any of its Affiliates has any fiduciary, advisory or similar
responsibilities in favor of such ABL Term Lender in connection with the ABL

 

--------------------------------------------------------------------------------

 

 

Term Loans, this Amendment or the transactions contemplated hereby or the
process related thereto. Each of the ABL Term Lenders hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the ABL Term Loan Agent or any of its Affiliates with respect to any
breach or alleged breach of agency or fiduciary duty. In connection with all
aspects of each transaction contemplated hereby, each ABL Term Lender
acknowledges and agrees that: (i) ABL Term Loan Agent and its Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such ABL Term Lender and its Affiliates, and neither ABL Term Loan
Agent nor any of its Affiliates has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship, (ii) ABL
Term Loan Agent has not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby and such ABL Term Lender has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, (iii)
neither ABL Term Loan Agent nor any of its Affiliates bears any responsibility
(or shall be liable) for the accuracy or completeness (or lack thereof) of any
documents or information provided to such ABL Term Lender in connection with the
ABL Term Loans, this Amendment and the transactions contemplated hereby; no
representation regarding any such documents or information is made by the ABL
Term Loan Agent or any of its Affiliates; neither the ABL Term Loan Agent nor
any of its Affiliates has made any independent verification as to the accuracy
or completeness of any such documents or information; and ABL Term Loan Agent
and its Affiliates shall have no obligation to update or supplement any such
documents or information or otherwise provide additional information. In
connection with the transaction contemplated hereby, including its decision to
become an ABL Term Lender and to make an ABL Term Loan to the Borrower, each ABL
Term Lender acknowledges and agrees that it is not relying upon any
representations or warranties made by the ABL Term Loan Agent or any of its
Affiliates or, except as expressly set forth in this Amendment and the other
Loan Documents, any other Person.

6.

Joinder of FILO Lenders; Acknowledgments of FILO Lenders.

 

(a)

Each FILO Lender, by its signature below, confirms that it has agreed to become
a “Lender” and a “FILO Lender” under, and as defined in, the Credit Agreement
holding FILO Loans in the amount set forth opposite such FILO Lender’s name on
Schedule 1.1 attached hereto, effective on the First Amendment Effective Date.
Each FILO Lender (i) acknowledges that in connection with it becoming a Lender
and a FILO Lender it has received a copy of the Credit Agreement (including all
schedules and exhibits thereto), together with copies of the most recent
financial statements delivered by the Borrower pursuant to the Existing Credit
Agreement, and such other documents and information as it has deemed appropriate
to make its own credit and legal analysis and decision to become a Lender and a
FILO Lender; and (ii) agrees that, upon it becoming a Lender and a FILO Lender
on the First Amendment Effective Date, it will, independently and without
reliance upon the Administrative Agent, the Collateral Agent, the ABL Term Loan
Agent, any Issuing Bank or any other Lender and based on such documents and
information as

 

--------------------------------------------------------------------------------

 

 

it shall deem appropriate at the time, continue to make its own credit and legal
decisions in taking or not taking action under the Credit Agreement. In
addition, each FILO Lender represents and warrants that (x) it is duly organized
and existing and it has full power and authority to take, and has taken, all
action necessary to execute and deliver this Amendment and to consummate the
transactions contemplated hereby and to become a Lender and a FILO Lender on the
First Amendment Effective Date and (y) no notices to, or consents,
authorizations or approvals of, any Person are required (other than any already
given or obtained) for its due execution and delivery of this Amendment or the
performance of its obligations hereunder or as a Lender or a FILO Lender under
the Credit Agreement as of the date hereof. Each FILO Lender acknowledges and
agrees that, on the First Amendment Effective Date, such FILO Lender shall
become a Lender and a FILO Lender and, from and after such date such FILO Lender
will be bound by the terms of the Credit Agreement.

 

(b)

Each FILO Lender acknowledges that it has had the opportunity to request and has
received such documents and information as it has deemed material or desirable
or otherwise appropriate in making its evaluation and credit analysis of the
Borrower and the other Loan Parties and its decision to become a FILO Lender and
make a FILO Loan to the Borrower. Each FILO Lender has carefully reviewed such
documents and information and, independently and without reliance upon the
Administrative Agent and/or the Collateral Agent, performed its own
investigation and credit analysis of the FILO Loans, this Amendment and the
transactions contemplated hereby and the creditworthiness of the Borrower and
the other Loan Parties. Each FILO Lender acknowledges that the Administrative
Agent’s, the Collateral Agent’s, and their respective Affiliates’ activities in
connection with the FILO Loans, this Amendment and the transactions contemplated
hereby are undertaken by the Administrative Agent, the Collateral Agent or such
Affiliates as a principal on an arm’s-length basis and neither the
Administrative Agent nor the Collateral Agent nor any of their respective
Affiliates has any fiduciary, advisory or similar responsibilities in favor of
such FILO Lender in connection with the FILO Loans, this Amendment or the
transactions contemplated hereby or the process related thereto. Each of the
FILO Lenders hereby waives and releases, to the fullest extent permitted by law,
any claims that it may have against the Administrative Agent, the Collateral
Agent or any of their respective Affiliates with respect to any breach or
alleged breach of agency or fiduciary duty. In connection with all aspects of
each transaction contemplated hereby, each FILO Lender acknowledges and agrees
that: (i) the Administrative Agent, the Collateral Agent and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of such FILO Lender and its Affiliates, and
neither the Administrative Agent nor the Collateral Agent nor any of their
respective Affiliates has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship, (ii) neither the
Administrative Agent nor the Collateral Agent has provided and will provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and such FILO Lender has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, (iii) neither Administrative Agent

 

--------------------------------------------------------------------------------

 

 

nor the Collateral Agent nor any of their respective Affiliates bears any
responsibility (or shall be liable) for the accuracy or completeness (or lack
thereof) of any documents or information provided to such FILO Lender in
connection with the FILO Loans, this Amendment and the transactions contemplated
hereby; no representation regarding any such documents or information is made by
the Administrative Agent, the Collateral Agent or any of their respective
Affiliates; neither the Administrative Agent nor the Collateral Agent nor any of
their respective Affiliates has made any independent verification as to the
accuracy or completeness of any such documents or information; and the
Administrative Agent, the Collateral Agent and their respective Affiliates shall
have no obligation to update or supplement any such documents or information or
otherwise provide additional information. In connection with the transaction
contemplated hereby, including its decision to become a FILO Lender and to make
a FILO Loan to the Borrower, each FILO Lender acknowledges and agrees that it is
not relying upon any representations or warranties made by the Administrative
Agent, the Collateral Agent or any of their respective Affiliates or, except as
expressly set forth in this Amendment and the other Loan Documents, any other
Person.

7.

Conditions to Effectiveness of Amendment. This Amendment shall become effective
as of the date first written above (the “First Amendment Effective Date”) upon
the satisfaction of each of the following conditions precedent:

 

(a)

Documentation. The Administrative Agent and the ABL Term Loan Agent (or their
respective counsel) shall have each received all of the following, in each case,
in form and substance reasonably satisfactory to each of the Administrative
Agent and the ABL Term Loan Agent:

 

(i)

this Amendment duly executed and delivered by the Borrower, the Facility
Guarantors, the Administrative Agent, the Collateral Agent, the Issuing Bank,
the ABL Term Loan Agent, and the Lenders party hereto (including the ABL Term
Lenders and the FILO Lenders);

 

(ii)

the Information Certificate duly executed and delivered by the Loan Parties;

 

(iii)

a FILO Note executed by the Borrowers in favor of each FILO Lender requesting a
FILO Note;

 

(iv)

an ABL Term Note executed by the Borrowers in favor each ABL Term Lender
requesting an ABL Term Note;

 

(v)

a customary written opinion (addressed to the Administrative Agent, the
Collateral Agent, and the ABL Term Loan Agent and dated the First Amendment
Effective Date) of Sidley Austin LLP, Miles & Stockbridge P.C., and Davies Ward
Phillips & Vineberg LLP, counsel for the Loan Parties, covering such matters
relating to the Loan Parties, in form and substance reasonably satisfactory to
the Administrative Agent and the ABL Term Loan Agent;

 

--------------------------------------------------------------------------------

 

 

(vi)

Charter Documents and such other documents and certificates as the
Administrative Agent and the ABL Term Loan Agent or their respective counsel may
reasonably request relating to the organization, existence and good standing of
each Loan Party, the authorization of the transactions contemplated by this
Amendment and the other Loan Documents, and any other legal matters relating to
the Loan Parties, this Amendment, the other Loan Documents or the transactions
contemplated thereby, all in form and substance reasonably satisfactory to the
Administrative Agent, the ABL Term Loan Agent, and their respective counsel;

 

(vii)

a Borrowing Base Certificate dated December 14, 2018, executed by a Financial
Officer of the Borrower;

 

(viii)

results of searches or other evidence reasonably satisfactory to the
Administrative Agent and the ABL Term Loan Agent (in each case dated as of a
date reasonably satisfactory to the Administrative Agent and the ABL Term Loan
Agent) indicating the absence of Liens on the assets of the Loan Parties, except
for Permitted Encumbrances;

 

(ix)

a certificate reasonably satisfactory to the Administrative Agent and the ABL
Term Loan Agent, (A) with respect to the Solvency of the Loan Parties as of the
First Amendment Effective Date, and (B) certifying that (1) all representations
and warranties contained in this Amendment and the other Loan Documents or
otherwise made in writing in connection herewith or therewith are true and
correct in all material respects as of the First Amendment Effective Date with
the same effect as if made on and as of such date, except to the extent that (I)
such representations and warranties are qualified as to “materiality”, “Material
Adverse Effect” or similar language, in which case they are true and correct in
all respects (as so qualified by “materiality”, “Material Adverse Effect” or
similar language) on and as of such date, and (II) such representations and
warranties relate to an earlier date, in which case they are true and correct in
all material respects on and as of such earlier date, and (2) as of the
Effective Date, no Default or Event of Default exists; and

 

(x)

to the extent not previously delivered, there shall have been delivered to the
Agents the additional instruments and documents described in the Information
Certificate.

 

(b)

Borrowings. Borrowings of the Revolving Credit Loans on the First Amendment
Effective Date shall not be in excess of $0 in the aggregate.

 

(c)

Insurance. The Administrative Agent and the ABL Term Loan Agent shall have
received, and be reasonably satisfied with, evidence of the Loan Parties’
insurance, together with such endorsements as are required by the Loan
Documents.

 

--------------------------------------------------------------------------------

 

 

(d)

Consents and Approvals. All necessary consents and approvals to this Amendment
shall have been obtained, other than those the failure of which to obtain would
not reasonably be expected to have a Material Adverse Effect.

 

(e)

Payment of Fees. All fees payable to the Administrative Agent, the Collateral
Agent, the ABL Term Loan Agent, the Arrangers and the Lenders, if any, and all
reasonable and documented out-of-pocket expenses for which the Borrower is
obligated to reimburse the Administrative Agent, the Collateral Agent, the ABL
Term Loan Agent, and the Arrangers pursuant to the Loan Documents shall have
been paid.

 

(f)

No Default or Event of Default. After giving effect to this Amendment, no
Default or Event of Default shall exist.

 

(g)

No Material Adverse Effect. Since March 3, 2018, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

(h)

Litigation. The absence of any action, suit, investigation or proceeding pending
or, to the knowledge of the Borrower, threatened in writing in any court or
before any arbitrator or governmental authority in which there is a reasonable
possibility of a decision which would reasonably be expected to have a Material
Adverse Effect.

 

(i)

Filings. To the extent not previously delivered, the Agents and the ABL Term
Loan Agent shall have received all documents and instruments, including Uniform
Commercial Code and PPSA financing statements, certified statements issued by
the Quebec Register of Personal and Moveable Property Rights and any amendments
in respect of any of the foregoing, required by law or reasonably requested by
the Agents or the ABL Term Loan Agent to be filed, registered, published or
recorded to create or perfect the first priority Liens intended to be created
under the Loan Documents and substantially concurrently herewith, all such
documents and instruments shall be so filed, registered, published or recorded
to the satisfaction of the Agents and the ABL Term Loan Agent, and all filing
and recording fees and taxes in connection therewith shall be duly paid.

8.

Representations and Warranties.

 

(a)

The transactions contemplated hereby are within each Loan Party’s corporate
powers and have been duly authorized by all necessary corporate, membership,
partnership or other necessary action. This Amendment has been duly executed and
delivered by each Loan Party that is a party hereto and this Amendment and the
other Loan Documents to which any Loan Party is a party, when executed and
delivered by such Loan Party, will constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

(b)

The transactions to be entered into and contemplated by this Amendment (a) do
not require any consent or approval of, registration or filing with, or any
other action

 

--------------------------------------------------------------------------------

 

 

by, any Governmental Authority, except for such as have been obtained or made
and are in full force and effect and except filings and recordings necessary to
perfect Liens created under the Loan Documents, (b) will not violate any
Applicable Law or the Charter Documents of any Loan Party, (c) will not violate
or result in a default under any Material Contract, any indenture or any other
agreement, instrument or other evidence of Material Indebtedness or other
material instrument binding upon any Loan Party or its assets, or give rise to a
right thereunder to require any payment to be made by any Loan Party, except to
the extent that such violation or default would not reasonably be expected to
result in a Material Adverse Effect, and (d) will not result in the creation or
imposition of any Lien on any asset of any Loan Party, except Liens created
under the Loan Documents and, subject to the Intercreditor Agreement, Liens in
favor of the Term Agent to secure the Loan Parties’ obligations under the Term
Loan Documents.

8.Miscellaneous.

 

(a)

This Amendment may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Amendment
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all contemporaneous
or previous agreements and understandings, oral or written, relating to the
subject matter hereof This Amendment shall become effective when it shall have
been executed by the applicable Credit Parties and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy or e-mail shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

(b)

Any provision of this Amendment held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof, and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

(c)

NOTICE OF INDEMNIFICATION: THE BORROWER AND FACILITY GUARANTORS HEREBY
ACKNOWLEDGE AND AGREE THAT THE CREDIT AGREEMENT AND THE SECURITY DOCUMENTS
CONTAIN CERTAIN INDEMNIFICATION PROVISIONS (INCLUDING, WITHOUT LIMITATION, THOSE
CONTAINED IN SECTION 9.03 OF THE CREDIT AGREEMENT), WHICH IN CERTAIN
CIRCUMSTANCES, COULD INCLUDE AN INDEMNIFICATION OF THE AGENTS AND THE CREDIT
PARTIES FROM CLAIMS OR LOSSES ARISING AS A RESULT OF THE AGENTS’ AND THE LOAN
PARTIES’ OWN NEGLIGENCE OR ON ACCOUNT OF CLAIMS OF STRICT LIABILITY.

 

--------------------------------------------------------------------------------

 

 

(d)

The Loan Parties represent and warrant that they have consulted with independent
legal counsel of their selection in connection with this Amendment and are not
relying on any representations or warranties of the Agents or the Lenders or
their counsel in entering into this Amendment.

 

(e)

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT IF ANY LAWS OF ANY
JURISDICTION OTHER THAN NEW YORK SHALL GOVERN IN REGARD TO THE VALID PERFECTION
OR EFFECT OF PERFECTION OF ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING
ENFORCEMENT OF ANY LIENS IN COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS
SHALL CONTINUE TO APPLY TO THAT EXTENT.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have hereunto caused this Amendment to be
executed and their seals to be hereto affixed as of the date first above
written.

 

PIER 1 IMPORTS (U.S.), INC., as Borrower

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Nancy A. Walsh

 

 

Name:

 

Nancy A. Walsh

 

 

Title:

 

Executive Vice President and

Chief Financial Officer

 

 

 

 

 

 

PIER 1 IMPORTS, INC., as a Facility Guarantor

PIER 1 ASSETS, INC., as a Facility Guarantor

PIER 1 LICENSING, INC., as a Facility Guarantor

PIER 1 HOLDINGS, INC., as a Facility Guarantor

 

 

 

By:

 

/s/ Nancy A. Walsh

 

 

Name:

 

Nancy A. Walsh

 

 

Title:

 

Executive Vice President and

Chief Financial Officer

 

 

 

 

 

 

PIER 1 SERVICES, INC., as a Facility Guarantor

 

 

By:

 

Pier 1 Holdings, Inc., Managing Trustee

 

By:

 

/s/ Nancy A. Walsh

 

 

Name:

 

Nancy A. Walsh

 

 

Title:

 

Executive Vice President and

Chief Financial Officer

 

 

 

 

 

 

PIER 1 VALUE SERVICES, LLC, as a Facility Guarantor

 

 

 

 

 

By:

 

Pier 1 Imports (U.S.), Inc., its sole member and manager

 

By:

 

/s/ Nancy A. Walsh

 

 

Name:

 

Nancy A. Walsh

 

 

Title:

 

Executive Vice President and

Chief Financial Officer

 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A., as Administrative Agent, as Collateral Agent, as
Swingline Lender, and as a Lender

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Andrew Cerussi

 

 

Name:

 

Andrew Cerussi

 

 

Title:

 

Director

 

PATHLIGHT CAPITAL FUND I LP, as ABL Term Loan Agent

 

 

 

 

 

By:

 

Pathlight Partners GP LLC, its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Katie Hendricks

 

 

 

 

Name:

 

Katie Hendricks

 

 

 

 

Title:

 

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

 

/s/ Jai Alexander

 

 

Name:

 

Jai Alexander

 

 

Title:

 

Director

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

 

/s/ Thomas P. Chidester

 

 

Name:

 

Thomas P. Chidester

 

 

Title:

 

Vice President

 

--------------------------------------------------------------------------------

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By:

 

/s/ Anna Bernat

 

 

Name:

 

Anna Bernat

 

 

Title:

 

Attorney In Fact

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Andrew J. Chaykoski

 

 

Name:

 

Andrew J. Chaykoski

 

 

Title:

 

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

Royal Bank Plaza, N. Tower

 

 

 

 

200 Bay Street - 12th Floor

 

 

 

 

Toronto, ON, M5J 2J5

 

PATHLIGHT CAPITAL FUND I LP, as ABL Term Loan Agent

 

 

 

 

 

By:

 

Pathlight Partners GP LLC, its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Katie Hendricks

 

 

 

 

Name:

 

Katie Hendricks

 

 

 

 

Title:

 

Managing Director

 

PATHLIGHT CAPITAL LLC, as ABL Term Loan Agent

 

 

 

 

 

By:

 

/s/ Katie Hendricks

 

 

Name:

 

Katie Hendricks

 

 

Title:

 

Managing Director

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

Composite Credit Agreement

Please see attached.

 

 

 

--------------------------------------------------------------------------------

 

[Execution Version]

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of
June 2, [2017] 2017,
as amended December 14, 2018

 

PIER 1 IMPORTS (U.S.), INC.
as Borrower

 

THE FACILITY GUARANTORS NAMED HEREIN

 

BANK OF AMERICA, N.A.
as Administrative Agent and Collateral Agent

and

PATHLIGHT CAPITAL,
as ABL Term Loan Agent

and

THE LENDERS NAMED HEREIN

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
and
U.S. BANK NATIONAL ASSOCIATION
as Co-Syndication Agents
JPMORGAN CHASE BANK, N.A.
as Documentation Agent

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Joint Lead Arrangers and Joint Lead Bookrunners




 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE I Amount and Terms of Credit

 

2

 

 

 

 

SECTION 1.01

 

Definitions

 

2

 

 

 

 

 

 

 

SECTION 1.02

 

Terms Generally

 

60

 

 

 

 

 

 

 

SECTION 1.03

 

Accounting Terms; GAAP

 

61

 

 

 

 

 

 

 

SECTION 1.04

 

Rounding.

 

61

 

 

 

 

 

 

 

SECTION 1.05

 

Times of Day.

 

61

 

 

 

 

 

 

 

SECTION 1.06

 

Letter of Credit Amounts

 

61

 

 

 

 

 

 

 

SECTION 1.07

 

Timing of Performance

 

61

 

 

 

 

 

 

 

SECTION 1.08

 

Divisions.

 

62

 

 

 

 

 

 

ARTICLE II Amount and Terms of Credit

 

63

 

 

 

 

SECTION 2.01

 

Commitment of the Lenders

 

63

 

 

 

 

 

 

 

SECTION 2.02

 

Increase in []Revolving Commitments

 

64

 

 

 

 

 

 

 

SECTION 2.03

 

Reserves; Changes to Reserves.

 

66

 

 

 

 

 

 

 

SECTION 2.04

 

Making of Loans

 

66

 

 

 

 

 

 

 

SECTION 2.05

 

Overadvances

 

68

 

 

 

 

 

 

 

SECTION 2.06

 

Swingline Loans

 

68

 

 

 

 

 

 

 

SECTION 2.07

 

Notes

 

69

 

 

 

 

 

 

 

SECTION 2.08

 

Interest on Loans

 

70

 

 

 

 

 

 

 

SECTION 2.09

 

Conversion and Continuation of Revolving Credit Loans.

 

70

 

 

 

 

 

 

 

SECTION 2.10

 

Alternate Rate of Interest for Total Loans.

 

71

 

 

 

 

 

 

 

SECTION 2.11

 

Change in Legality

 

73

 

 

 

 

 

 

 

SECTION 2.12

 

Default Interest.

 

73

 

 

 

 

 

 

 

SECTION 2.13

 

Letters of Credit.

 

73

 

 

 

 

 

 

 

SECTION 2.14

 

Increased Costs.

 

78

 

 

 

 

 

 

 

SECTION 2.15

 

Optional Termination or Reduction of Commitments.

 

79

 

 

 

 

 

 

 

SECTION 2.16

 

Optional Prepayment of Loans; Reimbursement of Lenders.

 

79

 

 

 

 

 

 

 

SECTION 2.17

 

Mandatory Prepayment; Commitment Termination; Cash Collateral

 

82

 

 

 

 

 

 

 

SECTION 2.18

 

Cash Management

 

85

 

 

 

 

 

 

 

SECTION 2.19

 

Fees

 

89

 

 

 

 

 

 

ii

 

--------------------------------------------------------------------------------

 

 

SECTION 2.20

 

Maintenance of Loan Account; Statements of Account

 

90

 

 

 

 

 

 

 

SECTION 2.21

 

Payments

 

90

 

 

 

 

 

 

 

SECTION 2.22

 

Settlement Amongst Lenders

 

92

 

 

 

 

 

 

 

SECTION 2.23

 

Taxes.

 

93

 

 

 

 

 

 

 

SECTION 2.24

 

Mitigation Obligations; Replacement of Lenders

 

98

 

 

 

 

 

 

 

SECTION 2.25

 

Security Interests in Collateral

 

99

 

 

 

 

 

 

 

SECTION 2.26

 

Defaulting Lenders

 

99

 

 

 

 

 

 

ARTICLE III Representations and Warranties

 

102

 

 

 

 

SECTION 3.01

 

Organization; Powers

 

102

 

 

 

 

 

 

 

SECTION 3.02

 

Authorization; Enforceability.

 

102

 

 

 

 

 

 

 

SECTION 3.03

 

Governmental Approvals; No Conflicts

 

102

 

 

 

 

 

 

 

SECTION 3.04

 

Financial Condition.

 

103

 

 

 

 

 

 

 

SECTION 3.05

 

Properties

 

103

 

 

 

 

 

 

 

SECTION 3.06

 

Litigation and Environmental Matters

 

103

 

 

 

 

 

 

 

SECTION 3.07

 

Compliance with Laws and Agreements

 

104

 

 

 

 

 

 

 

SECTION 3.08

 

Investment Company Status

 

104

 

 

 

 

 

 

 

SECTION 3.09

 

Taxes.

 

104

 

 

 

 

 

 

 

SECTION 3.10

 

ERISA.

 

104

 

 

 

 

 

 

 

SECTION 3.11

 

Disclosure.

 

105

 

 

 

 

 

 

 

SECTION 3.12

 

Subsidiaries

 

106

 

 

 

 

 

 

 

SECTION 3.13

 

Insurance.

 

106

 

 

 

 

 

 

 

SECTION 3.14

 

Labor Matters.

 

106

 

 

 

 

 

 

 

SECTION 3.15

 

Security Documents.

 

107

 

 

 

 

 

 

 

SECTION 3.16

 

Federal Reserve Regulations.

 

107

 

 

 

 

 

 

 

SECTION 3.17

 

Solvency.

 

107

 

 

 

 

 

 

 

SECTION 3.18

 

DDAs; Credit Card Arrangements

 

107

 

 

 

 

 

 

 

SECTION 3.19

 

Licenses; Permits.

 

108

 

 

 

 

 

 

 

SECTION 3.20

 

Material Contracts.

 

108

 

 

 

 

 

 

 

SECTION 3.21

 

OFAC; Sanctions

 

108

 

 

 

 

 

 

ARTICLE IV Conditions

 

109

 

 

 

 

SECTION 4.01

 

Effective Date

 

109

 

 

 

 

 

 

iii

 

--------------------------------------------------------------------------------

 

 

SECTION 4.02

 

Conditions Precedent to Each Revolving Credit Loan and Each Letter of Credit

 

110

 

 

 

 

 

 

ARTICLE V Affirmative Covenants

 

112

 

 

 

 

SECTION 5.01

 

Financial Statements and Other Information

 

112

 

 

 

 

 

 

 

SECTION 5.02

 

Notices of Material Events

 

114

 

 

 

 

 

 

 

SECTION 5.03

 

Information Regarding Collateral

 

115

 

 

 

 

 

 

 

SECTION 5.04

 

Existence; Conduct of Business.

 

116

 

 

 

 

 

 

 

SECTION 5.05

 

Payment of Obligations.

 

116

 

 

 

 

 

 

 

SECTION 5.06

 

Maintenance of Properties.

 

116

 

 

 

 

 

 

 

SECTION 5.07

 

Insurance.

 

116

 

 

 

 

 

 

 

SECTION 5.08

 

Books and Records; Inspection and Audit Rights; Appraisals; Accountants.

 

117

 

 

 

 

 

 

 

SECTION 5.09

 

Physical Inventories.

 

118

 

 

 

 

 

 

 

SECTION 5.10

 

Compliance with Laws.

 

118

 

 

 

 

 

 

 

SECTION 5.11

 

Use of Proceeds and Letters of Credit.

 

119

 

 

 

 

 

 

 

SECTION 5.12

 

Additional Subsidiaries.

 

119

 

 

 

 

 

 

 

SECTION 5.13

 

Compliance with Terms of Leaseholds.

 

119

 

 

 

 

 

 

 

SECTION 5.14

 

Material Contracts.

 

120

 

 

 

 

 

 

 

SECTION 5.15

 

Further Assurances.

 

120

 

 

 

 

 

 

ARTICLE VI Negative Covenants

 

121

 

 

 

 

SECTION 6.01

 

Indebtedness and Other Obligations

 

121

 

 

 

 

 

 

 

SECTION 6.02

 

Liens.

 

121

 

 

 

 

 

 

 

SECTION 6.03

 

Fundamental Changes,

 

121

 

 

 

 

 

 

 

SECTION 6.04

 

Investments, Loans, Advances, Guarantees and Acquisitions

 

122

 

 

 

 

 

 

 

SECTION 6.05

 

Asset Sales.

 

122

 

 

 

 

 

 

 

SECTION 6.06

 

Restricted Payments; Certain Payments of Indebtedness

 

122

 

 

 

 

 

 

 

SECTION 6.07

 

Transactions with Affiliates

 

123

 

 

 

 

 

 

 

SECTION 6.08

 

Restrictive Agreements

 

123

 

 

 

 

 

 

 

SECTION 6.09

 

Amendment of Material Documents

 

124

 

 

 

 

 

 

 

SECTION 6.10

 

Minimum Availability

 

124

 

 

 

 

 

 

 

SECTION 6.11

 

Fiscal Year.

 

124

 

 

 

 

 

 

 

SECTION 6.12

 

ERISA.

 

124

iv

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

SECTION 6.13

 

Environmental Laws

 

125

 

 

 

 

 

 

 

SECTION 6.14

 

Additional Subsidiaries

 

125

 

 

 

 

 

 

ARTICLE VII Events of Default

 

126

 

 

 

 

SECTION 7.01

 

Events of Default

 

126

 

 

 

 

 

 

 

SECTION 7.02

 

Remedies on Default

 

130

 

 

 

 

 

 

 

SECTION 7.03

 

Application of Proceeds

 

131

 

 

 

 

 

 

 

SECTION 7.04

 

Application of Proceeds While FILO Loan or ABL Term Loan is outstanding.

 

132

 

 

 

 

 

 

 

SECTION 7.05

 

DIP Financing; Insolvency Proceedings.

 

133

 

 

 

 

 

 

ARTICLE VIII The Agents

 

136

 

 

 

 

SECTION 8.01

 

Appointment and Administration by Administrative Agent

 

136

 

 

 

 

 

 

 

SECTION 8.02

 

Appointment of Collateral Agent

 

136

 

 

 

 

 

 

 

SECTION 8.03

 

Sharing of Excess Payments

 

138

 

 

 

 

 

 

 

SECTION 8.04

 

Agreement of Applicable Lenders

 

138

 

 

 

 

 

 

 

SECTION 8.05

 

Liability of Agents

 

139

 

 

 

 

 

 

 

SECTION 8.06

 

Notice of Default

 

140

 

 

 

 

 

 

 

SECTION 8.07

 

Credit Decisions

 

140

 

 

 

 

 

 

 

SECTION 8.08

 

Reimbursement and Indemnification

 

141

 

 

 

 

 

 

 

SECTION 8.09

 

Rights of Agents

 

141

 

 

 

 

 

 

 

SECTION 8.10

 

Notice of Transfer

 

141

 

 

 

 

 

 

 

SECTION 8.11

 

Successor Agents

 

142

 

 

 

 

 

 

 

SECTION 8.12

 

Relation Among the Lenders

 

142

 

 

 

 

 

 

 

SECTION 8.13

 

Reports and Financial Statements

 

142

 

 

 

 

 

 

 

SECTION 8.14

 

Agency for Perfection

 

143

 

 

 

 

 

 

 

SECTION 8.15

 

Collateral and Guaranty Matters

 

143

 

 

 

 

 

 

 

SECTION 8.16

 

Intercreditor Agreement

 

145

 

 

 

 

 

 

 

SECTION 8.17

 

Co-Syndication Agents, Documentation Agent, and Arrangers

 

145

 

 

 

 

 

 

 

SECTION 8.18

 

Reserves.

 

145

 

 

 

 

 

 

 

SECTION 8.19

 

ABL Term Loan Agent.

 

146

 

 

 

 

 

 

ARTICLE IX Miscellaneous

 

148

 

 

 

v

 

--------------------------------------------------------------------------------

 

 

SECTION 9.01

 

Notices.

 

148

 

 

 

 

 

 

 

SECTION 9.02

 

Waivers; Amendments.

 

148

 

 

 

 

 

 

 

SECTION 9.03

 

Expenses; Indemnity; Damage Waiver

 

155

 

 

 

 

 

 

 

SECTION 9.04

 

Successors and Assigns

 

157

 

 

 

 

 

 

 

SECTION 9.05

 

Survival.

 

160

 

 

 

 

 

 

 

SECTION 9.06

 

Counterparts; Integration; Effectiveness

 

161

 

 

 

 

 

 

 

SECTION 9.07

 

Severability.

 

161

 

 

 

 

 

 

 

SECTION 9.08

 

Right of Setoff

 

161

 

 

 

 

 

 

 

SECTION 9.09

 

Governing Law; Jurisdiction; Service of Process

 

162

 

 

 

 

 

 

 

SECTION 9.10

 

WAIVER OF JURY TRIAL

 

162

 

 

 

 

 

 

 

SECTION 9.11

 

Press Releases and Related Matters

 

163

 

 

 

 

 

 

 

SECTION 9.12

 

Headings.

 

163

 

 

 

 

 

 

 

SECTION 9.13

 

Interest Rate Limitation

 

163

 

 

 

 

 

 

 

SECTION 9.14

 

Additional Waivers

 

163

 

 

 

 

 

 

 

SECTION 9.15

 

Confidentiality

 

165

 

 

 

 

 

 

 

SECTION 9.16

 

Patriot Act

 

166

 

 

 

 

 

 

 

SECTION 9.17

 

Foreign Asset Control Regulations

 

166

 

 

 

 

 

 

 

SECTION 9.18

 

Judgment Currency.

 

167

 

 

 

 

 

 

 

SECTION 9.19

 

No Strict Construction.

 

167

 

 

 

 

 

 

 

SECTION 9.20

 

Payments Set Aside.

 

167

 

 

 

 

 

 

 

SECTION 9.21

 

No Advisory or Fiduciary Responsibility.

 

168

 

 

 

 

 

 

 

SECTION 9.22

 

Existing Credit Agreement Amended and Restated.

 

168

 

 

 

 

 

 

 

SECTION 9.23

 

Keepwell.

 

169

 

 

 

 

 

 

 

SECTION 9.24

 

ENTIRE AGREEMENT.

 

169

 

 

 

 

 

 

 

SECTION 9.25

 

Intercreditor Agreement.

 

169

 

 

 

 

 

 

 

SECTION 9.26

 

Conflicts.

 

169

 

 

 

 

 

 

 

SECTION 9.27

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

 

170

 




vi

 

--------------------------------------------------------------------------------

 

EXHIBITS

 

Exhibit A:

Form of Assignment and Acceptance

Exhibit B:

Form of Customs Broker Agreement

Exhibit C:

Form of Notice of Borrowing

Exhibit D:

Form of Revolving Credit Note

Exhibit D-1:

Form of FILO Note

Exhibit D-2:

Form of ABL Term Note

Exhibit E:

Form of Swingline Note

Exhibit F:

Form of Credit Card Notification

Exhibit G:

Form of Compliance Certificate

Exhibit H:

Form of Borrowing Base Certificate

Exhibits I-1 through 1-4:

Form of U.S. Tax Compliance Certificates

 




vii

 

--------------------------------------------------------------------------------

 

SCHEDULES

 

Schedule 1.1:

Lenders and Commitments

Schedule 1.2:

Facility Guarantors

Schedule 1.3:

Fiscal Months, Fiscal Quarters, Fiscal Years

Schedule 1.4:

Non-Material Domestic Subsidiaries

Schedule 5.01(f):

Reporting Requirements

 

 

viii

 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This Second Amended and Restated Credit Agreement dated as of June 2,
[2017]2017, as amended December 14, 2018, is entered into among:

PIER 1 IMPORTS (U.S.), INC., a Delaware corporation with its principal executive
offices at 100 Pier 1 Place, Fort Worth, Texas 76102 (the “Borrower”);

THE FACILITY GUARANTORS identified on Schedule 1.2 hereof;

BANK OF AMERICA, N.A., a national banking association with offices at 100
Federal Street, Boston, Massachusetts 02110, as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent (in such capacity,
the “Collateral Agent”) for its own benefit and the benefit of the other Credit
Parties; [and]

PATHLIGHT CAPITAL FUND I LP, a Delaware limited partnership, as the ABL Term
Loan Agent in such capacity, including any thereto the “ABL Term Loan Agent”);

The LENDERS party hereto;

WELLS FARGO BANK, NATIONAL ASSOCIATION and U.S. BANK NATIONAL ASSOCIATION, as
Co-Syndication Agents; and

JPMORGAN CHASE BANK, N.A., as Documentation Agent.

WITNESSETH:

WHEREAS, the Borrower has entered into (x) that certain Credit Agreement, dated
as of November 22, 2005 (the “Original Credit Agreement”), by, among others, (i)
the Borrower, (ii) the “Lenders” as defined therein, and (iii) Bank of America,
N.A. as “Administrative Agent” and “Collateral Agent”, and (y) that certain
Amended and Restated Credit Agreement, dated as of April 4, 2011 (as amended and
in effect, the “Existing Credit Agreement”), by, among others, (i) the Borrower,
(ii) the “Lenders” as defined therein, and (iii) Bank of America, N.A. as
“Administrative Agent” and “Collateral Agent”, which Existing Credit Agreement
amended and restated the Original Credit Agreement in its entirety; and

WHEREAS, in accordance with Section 9.02 of the Existing Credit Agreement, the
Borrower, the Lenders, and the Administrative Agent desire to amend and restate
the Existing Credit Agreement as provided herein.

NOW, THEREFORE, in consideration of the mutual agreements set forth in this
Agreement (as defined herein), and for good and valuable consideration, the
receipt of which is hereby acknowledged, the undersigned hereby agree that the
Existing Credit Agreement shall be amended and restated in its entirety to read
as follows (it being agreed that this Agreement shall not be deemed to evidence
or result in a novation or repayment and reborrowing of the Obligations under
and as defined in either of the Original Credit Agreement or the Existing Credit
Agreement):

1

 

--------------------------------------------------------------------------------

 

ARTICLE I
Amount and Terms of Credit

SECTION 1.01Definitions.

As used in this Agreement, the following terms have the meanings specified
below:

“ABL Priority Collateral” has the meaning provided for such term in the
Intercreditor Agreement.

“ABL Term Borrowing Base” means, at any time of calculation, an amount equal to:

(a)the face amount of Eligible Credit Card Receivables multiplied by the Credit
Card Advance Rate for the ABL Term Borrowing Base;

plus

(b)the Appraised Inventory Value of Eligible Inventory (but excluding Eligible
In-Transit Inventory and Eligible Letter of Credit Inventory), net of Inventory
Reserves, multiplied by the Cost of Eligible Inventory (but excluding Eligible
In-Transit Inventory and Eligible Letter of Credit Inventory) multiplied by the
Inventory Appraisal Percentage for the ABL Term Borrowing Base;

plus

(c)the Appraised Inventory Value of Eligible In-Transit Inventory and Eligible
Letter of Credit Inventory, net of Inventory Reserves, multiplied by the Cost of
Eligible, In-Transit Inventory and Eligible Letter of Credit Inventory
multiplied by the Appraisal Percentage for the ABL Term Borrowing Base;

provided that, for every $1,000,000 in aggregate principal amount of the ABL
Term Loans prepaid or repaid by the Borrower, each of the Inventory Appraisal
Percentage with respect to the ABL Term Borrowing Base shall by reduced based on
a rate of 2.5 basis points for every $1,000,000 (e.g. if the amount of such
repayment or prepayment was $1,000,000, and the relevant advance rate, prior to
such prepayment was 10%, such advance rate will be reduced to 9.975%). Such
reduction shall be effective on the next succeeding date following the date of
the relevant prepayment on which a Borrowing Base Certificate is required to be
delivered under Section 5.01(d).

“ABL Term Credit Party” means the ABL Term Loan Agent and the ABL Term, Lenders
and their respective successors and permitted assigns.

“ABL Term Default Rate” has the meaning provided in SECTION 2.12(b).

“ABL Term Lender” means, at any time, each Person that makes an ABL Term, Loan
to the Borrower in the amount set forth opposite such Lender’s name on Schedule
1.1 hereto or as may be subsequently set forth in the Register from time to
time.

2

 

--------------------------------------------------------------------------------

 

“ABL Term Loan” means the ABL term loan made by each of the ABL Term Lenders to
the Borrower on the First Amendment Effective Date. The aggregate principal
amount of the ABL Term Loan on the First Amendment Effective Date is
$35,000,000.

“ABL Term Loan Agent” has the meaning provided in the preamble to this
Agreement.

“ABL Term Loan Event of Default” means (i) an Event of Default under SECTION
7.01 (a) or (b) with, respect to the ABL Term Loan or any other ABL Term
Obligations, (ii) an Event of Default under SECTION 7.01(a) or (b) with respect
to the Obligations (other than the ABL Term Obligations) as a result of failure
of the Borrower to pay all such Obligations then due and owing due on the
Maturity Date or the Termination Date or (iii) an Event of Default under SECTION
7.01(d) or (e) (as applicable), but only to the extent such Event of Default
arises from the Loan Parties’ failure to comply with the provisions of SECTION
5.01(d) (in each instance of (iii), within three (3) Business Days of the date
that the Borrowing Base Certificate is required to be delivered pursuant to
SECTION 5.01(d)), or SECTION 6.10. Each determination of whether an ABL Term
Loan Event of Default has occurred and is continuing shall be made without
giving effect to any waiver or modification of any such provision effected
pursuant to the terms hereof without the consent of the ABL Term Loan Agent.

“ABL Term Loan Fee Letter” means the Fee Letter dated December 14, 2018 by and
among the Borrower, the ABL Term Loan Agent and the other parties thereto, as
amended, amended and restated, supplemented or replaced, and in effect from time
to time.

“ABL Term Loan Percentage” shall mean with respect to each ABL Term Lender that
percentage of the ABL Term Loans of all the ABL Term Lenders hereunder held by
such ABL Term Lender, in the amount set forth opposite such Lender’s name on
Schedule 1.1 hereto or as may be subsequently set forth in the Register from
time to time, as the same may be increased or reduced from time to time pursuant
to this Agreement.

“ABL Term Loan Prepayment Premium” shall have the meaning given to such term in
the ABL Term Loan Fee Letter.

“ABL Term Loan Rate” means, the rate per annum (rounded upwards, if necessary,
to the nearest 1/100th), determined on the first day of each calendar month,
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page
of such service, or any successor to or substitute for such service as
determined by the ABL Term Loan Agent) as the London interbank offered rate for
deposits in Dollars for an interest period of three (3) months as of such date
(but if more than one rate is specified on such page, the rate will be an
arithmetic average of all such rates).

“ABL Term Loan Reserve” means an amount, at any time of calculation, equal to
the excess of the then outstanding amount of the portion of the ABL Term Loan
over the ABL Term Borrowing Base as, reflected in the most recent Borrowing Base
Certificate furnished by the Borrower; provided, however, that if the ABL Term
Loan Agent determine in good faith that there has been a mathematical error in
calculating the ABL Term Loan Reserve, the ABL Term Loan Agent may notify the
Administrative Agent (and shall notify the Borrower) thereof, setting forth the
amount of the ABL Term Loan Reserve to be established as calculated by the ABL
Loan Term

3

 

--------------------------------------------------------------------------------

 

Agent and the basis for its determination, together with its detailed
calculation. Within three (3) Business Days after receipt of such notice from
the ABL Term Loan Agent the Administrative Agent shall establish an ABL Term
Loan Reserve in the amount requested by the ABL Term Loan„ Agent (in the absence
of manifest error). The Administrative Agent shall have no obligation to
investigate the basis, for the ABL Term Loan Agent’s dispute or calculation, may
conclusively rely on the notice furnished by the ABL Term Loan Agent with
respect thereto, and shall have no liability to any Loan Party or Credit Party
for following the instructions of the ABL Term Loan Agent. If any time the
circumstances giving rise to any imposition of the ABL Term Loan Reserve have
ceased to exist then immediately following receipt of a Borrowing Base
Certificate in accordance with the terms hereof reflecting that no ABL Term Loan
Reserve is then applicable, the Administrative Agent shall remove such ABL Term
Loan Reserve without need for further instruction from the ABL Term Loan Agent;
it being understood that the Administrative Agent shall be entitled to verify
with the ABL Term Loan Agent that such circumstances have ceased to exist (and
the ABL Term Loan Agent shall within one (1) Business Day) respond to any such
request from the Administrative Agent.

“ABL Term Loan Standstill Period” means, with respect to an ABL Term Loan Event
of Default, the period commencing on the date of the Administrative Agent’s and
the Borrower’s receipt of written notice from the ABL Term Loan Agent that an
ABL Term Event of Default has occurred and is continuing, and that the ABL Term
Agent is requesting the Agents to commence the enforcement of remedies, and
ending on the date which is sixty (60) days after receipt of such notice with
respect to any ABL Term Loan Event of Default.

“ABL Term Notes” means the promissory notes of the Borrower substantially in the
form of Exhibit D-2, each payable to an ABL Term Lender, evidencing ABL Term
Loans made to the Borrower.

“ABL Term Obligations” mean (a) the due and punctual payment of (i) the
principal of, and interest (including all interest that accrues after the
commencement of any case or proceeding by or against any Loan Party under the
Bankruptcy Code, the BIA, the WURA or the CCAA or any state, federal or
provincial bankruptcy, insolvency, receivership, or similar law, whether or not
allowed in such case or proceeding) on the ABL Term Loans, as and when due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, and (ii) all other monetary obligations, including fees
(including, without limitation, the ABL Term Loan Prepayment Premium, if
applicable), costs, expense and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise, of the Loan Parties to the ABL Term Secured
Parties under this Agreement and the other Loan Documents, including, without
limitation, for all such items that accrue after the commencement of any case or
proceeding by or against any Loan Party under the Bankruptcy Code, the BIA, the
WURA or the CCAA or any state, federal or provincial bankruptcy, insolvency,
receivership or similar law, whether or not allowed in such case, or proceeding,
and (b) the due and punctual payment and performance of all the covenants,
agreements, obligations and liabilities of each Loan Party under or pursuant to
this Agreement and the other Loan Documents related to the ABL Term Loans.

“ABL Term Secured Party” means (a) each ABL Term Credit Party and (b) the
successors and subject to any limitations contained in this Agreement assigns of
each of the foregoing.

4

 

--------------------------------------------------------------------------------

 

“ACH” means automated clearing house transfers.

“Accommodation Payment” has the meaning provided in SECTION 9.14.

“Account(s)” means “accounts” and “payment intangibles” as defined in the UCC,
and the PPSA, as applicable, but limited to a right to payment of a monetary
obligation, whether or not earned by performance, (i) for Inventory that has
been or is to be sold, leased, licensed, assigned, or otherwise disposed of,
(ii) for services rendered or to be rendered in connection with the sale, lease,
license, assignment or other disposition of Inventory, or (iii) arising out of
the use of a credit or charge card or information contained on or for use with
the card in connection with the sale, lease, license, assignment or other
disposition of Inventory. The term “Account” does not include (i) rights to
payment evidenced by chattel paper or an instrument, (ii) commercial tort
claims, (iii) deposit accounts, (iv) investment property, (v) letter-of-credit
rights or letters of credit, or (vi) rights to payment for money or funds
advanced or sold, other than rights arising out of the use of a credit or charge
card or information contained on or for use with the card.

“Acquisition” means, with respect to a specified Person, (a) an Investment in,
or a purchase of, a fifty percent (50%) or greater interest in the Capital Stock
of any other Person, (b) a purchase or acquisition of all or substantially all
of the assets or any line or division of any other Person, or (c) any merger,
amalgamation or consolidation of such Person with any other Person, in each case
in any transaction or group of transactions which are part of a common plan.

“Additional Commitment Lender” shall have the meaning provided therefor in
SECTION 2.02(b).

“Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any Interest
Period, an interest rate per annum (rounded [upwards, if necessary,]up to the
[next 1/16 of one percent]nearest 1/16th of 1% and in no event less than zero)
equal to ([a])i the LIBO Rate for such Interest Period multiplied by ([b]ii) the
Statutory Reserve Rate. The Adjusted LIBO Rate will be adjusted automatically as
to all LIBO Borrowings then outstanding as of the effective date of any change
in the Statutory Reserve Rate.

“Administrative Agent” has the meaning provided in the preamble to this
Agreement.

“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the Person specified.

“Agents” means collectively, the Administrative Agent and the Collateral Agent.

“Aggregate Store Closing Percentage” means, as of any date of determination, a
percentage calculated by dividing (i) the difference, if a positive number,
between the aggregate number of the Borrower’s stores closed since the Effective
Date and the number of stores opened by the Borrower since the Effective Date,
by (ii) the number of the Borrower’s stores in operation as of the Effective
Date.

“Agreement” means this Second Amended and Restated Credit Agreement, as
modified, amended, amended and restated, supplemented or restated, and in effect
from time to time.

5

 

--------------------------------------------------------------------------------

 

“Agreement Value” means, for each Financial Hedge, on any date of determination,
an amount determined by the applicable Person described below equal to:

(a)In the case of a Financial Hedge documented pursuant to an ISDA master
agreement, the net amount, if any, that would be payable by any Loan Party to
its counterparty to such Financial Hedge, as if (i) such Financial Hedge was
being terminated early on such date of determination, (ii) such Loan Party was
the sole “Affected Party” (as therein defined) and (iii) such Person providing
such Financial Hedge was the sole party determining such payment amount (with
such Person making such determination pursuant to the provisions of the form of
ISDA master agreement);

(b)In the case of a Financial Hedge traded on an exchange, the mark-to-market
value of such Financial Hedge, which will be the net unrealized loss on such
Financial Hedge to the Loan Party which is party to such Financial Hedge,
determined by the Administrative Agent based on the settlement price of such
Financial Hedge on such date of determination; or

(c)In all other cases, the mark-to-market value of such Financial Hedge, which
will be the unrealized loss on such Financial Hedge to the Loan Party that is
party to such Financial Hedge determined by the Administrative Agent as the
amount, if any, by which (i) the present value of the future cash flows to be
paid by such Loan Party exceeds (ii) the present value of the future cash flows
to be received by such Loan Party, in each case pursuant to such Financial
Hedge.

“Annual Store Closing Percentage” means, as of any date of determination for any
Fiscal Year, a percentage calculated by dividing (i) the difference, if a
positive number, between the number of the Borrower’s stores closed in such
Fiscal Year and the number of stores opened by the Borrower in such Fiscal Year,
by (ii) the number of the Borrower’s stores in operation as of the beginning of
such Fiscal Year.

“Applicable Law” means as to any Person: (a) all laws, statutes, rules,
regulations, orders, codes, ordinances or other requirements having the force of
law; and (b) all court orders, decrees, judgments, injunctions, notices, binding
agreements and/or rulings, in each case of or by any Governmental Authority
which has jurisdiction over such Person, or any property of such Person.

“Applicable Lenders” means the Required Lenders or all Lenders, as applicable

“Applicable Margin” means:

(a)From and after the First Amendment Effective Date until the [date that is
three months]first Adjustment Date following the First Amendment Effective Date[
(as though such date were an “Adjustment Date”, as defined below)], the
percentages set forth in Level [I]II of the Pricing Grid below; and

6

 

--------------------------------------------------------------------------------

 

(b)On[ the date that is three months following the Effective Date, and
thereafter on] the first day of each January, April, July and October of each
year (each, an “Adjustment Date”), the Applicable Margin shall be determined
from such Pricing Grid based upon Average Daily Availability for the most
recently ended three month period immediately preceding such Adjustment Date;
provided that upon the occurrence of an Event of Default, the Administrative
Agent may, and at the direction of the Required Revolving Lenders shall,
immediately increase the Applicable Margin to that set forth in Level I (even if
the Average Daily Availability requirements for Level II have been met, without
limiting the right of the Administrative Agent or the Required Revolving Lenders
to charge interest at the Default Rate as provided in SECTION 2.12(a)); provided
further if the Borrowing Base Certificates are at any time restated or otherwise
revised (including as a result of an audit) or if the information set forth in
any Borrowing Base Certificates otherwise proves to be false or incorrect such
that the Applicable Margin would have been higher than was otherwise in effect
during any period, without constituting a waiver of any Default or Event of
Default arising as a result thereof, interest due under this Agreement shall be
immediately recalculated at such higher rate for any applicable periods and
shall be due and payable on demand.

Level

Average Daily Availability

LIBO Applicable Margin for Revolving Credit Loans

Prime Rate Applicable Margin for Revolving Credit Loans

LIBO
Applicable
Margin for
FILO Loan

Prime Rate
Applicable
Margin for
FILO Loan

I

Less than or equal to 50% of the line Cap

1.50%

0.50%

3.00%

0.50%

II

Greater than or equal to 50% of the line Cap

1.25%

0.25%

3.00%

0.25%

 

“Appraised Inventory Value” means the net appraised liquidation value (which is
expressed as a percentage of Cost) of the Borrower’s Eligible Inventory as set
forth in the Borrower’s inventory stock ledger as determined from time to time
by an independent appraiser reasonably satisfactory to the Administrative Agent.

“Appraisal Percentage” means (i) with respect to the Borrowing Base, ninety
percent (90%), (ii) with respect to the FILO Borrowing Base five percent 5% and
(iii) with respect to the ABL Term Borrowing Base, ten percent (10%).

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and Wells
Fargo Bank, National Association.

“Arranger” means either one of the foregoing.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by SECTION 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

7

 

--------------------------------------------------------------------------------

 

“Availability” means[ the lesser of (a) or (b), where: ][(a) is], as of any date
of determination thereof, the result, if a positive number, of:

([i)

The Revolving Credit Ceiling,]a)the Line Cap as of such date:

Minus

[(ii)

The Total Outstandings;]

(b)

[is the result of:]the aggregate amount of all outstanding Credit Extensions.

[(i)

The Borrowing Base,]

[Minus]

[(ii)

The Total Outstandings.]

In calculating Availability at any time and for any purpose under this
Agreement, the Borrower shall certify to the Administrative Agent that no
accounts payable are being intentionally paid after their due date other than
any such accounts payable (x) the validity or amount of which are being
contested in good faith by appropriate proceedings, and (y) for which the
Borrower has set aside on its books adequate reserves with respect thereto in
accordance with GAAP.

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent, from time to time determines in its
reasonable commercial discretion exercised in good faith as being appropriate
(a) to reflect the impediments to the Agents’ ability to realize upon the ABL
Priority Collateral, (b) to reflect costs, expenses and other amounts that the
Agents may incur or be required to pay to realize upon the ABL Priority
Collateral, including, without limitation, on account of rent, Permitted
Encumbrances, and customs and duties, and other costs to release Inventory which
is being imported into the United States or Canada, (c) to reflect criteria,
events, conditions, contingencies or risks which adversely affect any component
of the Borrowing Base, the FILO Borrowing Base or the ABL Term Borrowing Base,
(d) to reflect that an Event of Default then exists and (e) on account of Cash
Management Services and Bank Products (including, as directed by the ABL Term
Loan Agent in accordance with SECTION 8.18). Without limiting the generality of
the foregoing, Availability Reserves may include (but are not limited to)
reserves based on: (a) outstanding taxes and other governmental charges,
including, without limitation, ad valorem, personal property, sales, goods and
services, harmonized, and other taxes which might have priority over the
interests of the Collateral Agent in the ABL Priority Collateral; (b) amounts
deducted or withheld, or may be subject to withholding, and not paid and
remitted when due under the Income Tax Act (Canada); (c) Wage Earner Protection
Act Reserve; (d) salaries, wages and benefits due to employees of any Loan
Party, including, without limitation, reserves for amounts due and not paid for
vacation pay, for amounts due and not paid under any legislation relating to
workers’ compensation or employment insurance, and for all amounts past due and
not contributed, remitted or paid to any Plan, or any similar legislation, (e)
Customer Credit Liabilities, (f) warehousemen’s or bailees’ charges which might
have priority over the interests of the Collateral Agent in the ABL Priority
Collateral, (g) amounts due to vendors on account of consigned goods, (h)
reserves for reasonably anticipated changes in the Appraised Inventory Value
between appraisals and (i) the Debt Maturity Reserve.

8

 

--------------------------------------------------------------------------------

 

“Average Daily Availability” shall mean, for any date of calculation, the
average daily Availability, determined as of the close of business each day, for
the subject period.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means, Bank of America, N.A., a national banking association,
and its Subsidiaries and Affiliates.

“Bank of America Concentration Account” means a DDA established by the Borrower
with Bank of America and with respect to which the Collateral Agent has control
(as defined in the UCC) pursuant to a Blocked Account Agreement.

“Bank Products” means any services (other than Cash Management Services) or
facilities provided to any Loan Party by any Person to the extent such Person
was the Administrative Agent, a Revolving Lender or an Affiliate of the
Administrative Agent or a Revolving Lender at the time such services or
facilities were so provided, such services or facilities including, without
limitation, on account of (a) credit or debit cards, (b) Financial Hedges, (c)
purchase cards, and (d) supply chain finance services (including, without
limitation, trade payable services, e-payables services and supplier accounts
receivable purchases).

“Banker’s Acceptance” means a time draft or bill of exchange (in each case,
payable not more than ninety (90) days duration from acceptance) relating to a
Commercial Letter of Credit which has been accepted by an Issuing Bank.

“Bankruptcy Code” means Title 11, U.S.C., as now or hereafter in effect, or any
successor thereto.

“BIA” means The Bankruptcy and Insolvency Act (Canada), and any regulations
promulgated thereunder, if any, as amended from time to time.

“Blocked Account” has the meaning provided in SECTION 2.18(a)(ii).

“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, in form and substance reasonably satisfactory to the
Collateral Agent, establishing control (as defined in the UCC) of such account
by the Collateral Agent and whereby the bank maintaining such account agrees,
upon the occurrence and during the continuance of a Cash Dominion Event and to
the extent that any Obligations (other than any contingent indemnification
Obligations for which no claim has then been asserted) are then outstanding, to
comply only with the instructions originated by the Collateral Agent without the
further consent of any Loan Party.

9

 

--------------------------------------------------------------------------------

 

“Blocked Account Banks” means the banks with whom deposit accounts are
maintained in which material amounts (as reasonably determined by the
Administrative Agent) of funds of any of the Loan Parties from one or more DDAs
are concentrated (including, without limitation, Wells Fargo Bank, National
Association, or any other Lender), and with whom a Blocked Account Agreement has
been, or is required to be, executed in accordance with the terms hereof.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Pier 1 Imports (U.S.), Inc.

“Borrowing” means (a) the incurrence of Revolving Credit Loans of a single Type,
on a single date and having, in the case of LIBO Loans, a single Interest
Period, or (b) a Swingline Loan. a Revolving Borrowing, (b) the borrowing of the
FILO Loan on the First Amendment Effective Date, or (b) the borrowing of the ABL
Term Loan on the First Amendment Effective Date.

“Borrowing Base” means, at any time of calculation, an amount equal to:

(a)the face amount of Eligible Credit Card Receivables multiplied by the Credit
Card Advance Rate for the Borrowing Base;

plus

(b)the Appraised Inventory Value of Eligible Inventory (but excluding Eligible
In-Transit Inventory and Eligible Letter of Credit Inventory), net of Inventory
Reserves, multiplied by the Cost of Eligible Inventory (but excluding Eligible
In-Transit Inventory and Eligible Letter of Credit Inventory) multiplied by the
Inventory Appraisal Percentage for the Borrowing Base;

plus

(c)the Appraised Inventory Value of Eligible In-Transit Inventory and Eligible
Letter of Credit Inventory, net of Inventory Reserves, multiplied by the Cost of
Eligible In-Transit Inventory and Eligible Letter of Credit Inventory multiplied
by the Appraisal Percentage for the Borrowing Base;

minus

(d)the Term Loan Maturity Reserve,

minus

(e)the FILO Reserve, any minus

minus

(f)the ABL Term Loan Reserve, if any,

minus

(g)the then amount of all Availability Reserves.

10

 

--------------------------------------------------------------------------------

 

“Borrowing Base Certificate” has the meaning provided in SECTION 5.01(d).

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with SECTION 2.04.

“Breakage Costs” has the meaning provided in SECTION 2.16(b).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts or Charlotte, North Carolina are
authorized or required by law to remain closed; provided, however, that when
used in connection with a LIBO Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, (a) the
additions to property, plant and equipment and other capital expenditures of the
Loan Parties that are (or would be) set forth in a Consolidated statement of
cash flows of the Loan Parties for such period prepared in accordance with GAAP
and (b) any assets acquired by a Capital Lease Obligation during such period;
provided that the term “Capital Expenditures” shall not include the following
(to the extent that the following would otherwise be included and without
duplication): (i) the purchase price for Permitted Acquisitions, (ii) any such
expenditures to the extent any Loan Party or any of its Subsidiaries has
received reimbursement in cash from a third party during such period other than
from any other Loan Party or any Subsidiary of a Loan Party, in an amount not
exceeding such reimbursement to the extent not required to be repaid, directly
or indirectly, to such third party, (iii) the purchase price of equipment or
Real Estate used in the business of the Loan Parties and their Subsidiaries in
the ordinary course and purchased during such period to the extent the
consideration therefor consists of any combination of (A) used or surplus
equipment used in the business in the ordinary course and traded in at the time
of such purchase, and (B) the proceeds of a concurrent sale of used or surplus
equipment used in the business in the ordinary course, in each case, traded or
sold in the ordinary course of business, (iv) capitalized interest of the Loan
Parties and their Subsidiaries, (v) any expenditure financed with the proceeds
of Indebtedness specifically designated for such purpose and which are so
utilized within ninety (90) days after the receipt of such proceeds, (vi) any
expenditure financed with the proceeds of Capital Stock specifically designated
for such purpose and which are so utilized within one hundred eighty (180) days
after the receipt of such proceeds, (vii) any expenditure to repair or replace
any property which is financed with the proceeds from any casualty insurance or
condemnation or eminent domain, to the extent that the proceeds therefrom are so
utilized within one hundred eighty (180) days of the receipt of such proceeds,
and (viii) any Capital Expenditures to the extent financed as Capital Lease
Obligations.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
provided that the adoption or issuance of any accounting standards after the
Effective Date will not cause any lease (or any extensions or renewals of the
same) that was not or would not have been classified or accounted for as a
capital lease on a balance sheet of such Person prior to the adoption or
issuance to be deemed a capital lease.

11

 

--------------------------------------------------------------------------------

 

“Capital Stock” means, as to any Person that is a corporation, the authorized
shares of such Person’s capital stock, including all classes of common,
preferred, voting and nonvoting capital stock, and, as to any Person that is not
a corporation or an individual, the membership or other ownership interests in
such Person, including, without limitation, the right to share in profits and
losses, the right to receive distributions of cash and other property, and the
right to receive allocations of items of income, gain, loss, deduction and
credit and similar items from such Person, whether or not such interests include
voting or similar rights entitling the holder thereof to exercise control over
such Person, collectively with, in any such case, all warrants, options and
other rights to purchase or otherwise acquire, and all other instruments
convertible into or exchangeable for, any of the foregoing; provided that in no
event shall any Indebtedness (or instrument representing any Indebtedness) that
is convertible into or exchangeable for any of the foregoing constitute “Capital
Stock” (unless and until so converted or exchanged) or otherwise be considered a
right to acquire “Capital Stock” for any purpose of this Agreement.

“Cash Collateral Account” means an interest bearing account established by the
Loan Parties with the Collateral Agent, for its own benefit and the ratable
benefit of the other Credit Parties, under the sole and exclusive dominion and
control of the Collateral Agent, in the name of the Collateral Agent or as the
Collateral Agent shall otherwise direct, in which deposits are required to be
made in accordance with SECTION 2.13(k).

“Cash Dominion Event” means either (i) the occurrence and continuance of any
Specified Default, or (ii) Availability is less than the greater of (A) twelve
and one-half percent (12.5%) of the Line Cap (without giving effect to the
Specified Reserves), or (B) $[25,000,000.]30,000,000. For purposes of this
Agreement, the occurrence of a Cash Dominion Event shall be deemed continuing,
notwithstanding whether the circumstance which gave rise to such event is no
longer continuing (a) so long as such Specified Default has not been waived,
and/or (b) if the Cash Dominion Event arises as a result of the Borrower’s
Availability being less than the required amount set forth in clause (ii) above,
until Availability has exceeded the greater of (A) twelve and one-half percent
(12.5%) of the Line Cap (without giving effect to the Specified Reserves), or
(B) $[25,000,000,]30,000,000, for forty-five (45) consecutive days, in which
case a Cash Dominion Event shall no longer be deemed to be continuing for
purposes of this Agreement, provided, that a Cash Dominion Event may not be so
cured (even if a Specified Default is no longer continuing and/or Availability
exceeds the required amount for forty-five (45) consecutive days) on more than
three (3) occasions in any period of 365 consecutive days. The termination of a
Cash Dominion Event as provided herein shall in no way limit, waive or delay the
occurrence of a subsequent Cash Dominion Event in the event that the conditions
set forth in this definition again arise.

“Cash Management Services” means [(i) any]the following cash management services
provided to any Loan Party by any Person to the extent such Person was the
Administrative Agent, a Revolving Lender or an Affiliate of the Administrative
Agent or a Revolving Lender at the time such services were so provided, such
cash management services including, without limitation, (a) ACH transactions,
(b) treasury and/or cash management services, including, without limitation,
controlled disbursement services, treasury, depository, overdraft, and
electronic funds transfer services, and (c) credit card processing services and
other merchant services (other than those constituting a line of credit).

12

 

--------------------------------------------------------------------------------

 

“Cash Receipts” has the meaning provided therefor in SECTION 2.18(b).

“CCAA” means The Companies’ Creditors Arrangement Act (Canada), and any
regulations promulgated thereunder, if any, as amended from time to time.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“Change in Control” means, at any time:

(a)any “change in/of control” or similar event as defined in any document
governing Material Indebtedness of any Loan Party the occurrence of which would
permit the holder of such Material Indebtedness or any trustee or agent on its
behalf to cause such Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance of such Indebtedness, prior to its
scheduled maturity; or

(b)[reserved]; or

(c)any person or “group” (within the meaning of the Securities and Exchange Act
of 1934, as amended), is or becomes the beneficial owner (within the meaning of
Rule 13d-3 or 13d-5 of the Securities and Exchange Act of 1934, as amended)
directly or indirectly of thirty-five percent (35%) or more (on a fully diluted
basis) of the total then outstanding voting Capital Stock of the Parent, whether
as a result of the issuance of securities of the Parent, a merger, amalgamation,
consolidation, liquidation or dissolution of the Parent, a direct or indirect
transfers of securities or otherwise; or

(d)other than as a result of a transaction expressly permitted pursuant to
SECTION 6.04 or SECTION 6.05, the Parent fails at any time to own, directly or
indirectly, one hundred percent (100%) of the Capital Stock of each Loan Party
free and clear of all Liens (other than (i) the Liens in favor of the Collateral
Agent for its own benefit and the ratable benefit of the other Credit Parties,
and (ii) Liens securing the Loan Parties’ obligations under the Term Loan
Documents and Liens permitted under clause (z) of the definition of “Permitted
Encumbrances”, in each case subject to the Intercreditor Agreement and any other
intercreditor agreements with respect thereto).

“Change in Law” means (a) the adoption or taking effect of any law, rule,
regulation or treaty after the Effective Date, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority after the Effective Date, or
(c) compliance by any Credit Party (or, for purposes of SECTION 2.14, by any
lending office of such Credit Party or by such Credit Party’s holding company,
if any) with any request, rule, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the
Effective Date; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

13

 

--------------------------------------------------------------------------------

 

“Charges” has the meaning provided therefor in SECTION 9.13.

“Charter Document” means as to any Person, its partnership agreement,
certificate or articles of incorporation, or amalgamation or amendment,
operating agreement, membership agreement or similar constitutive document or
agreement or its by-laws.

“Documentation Agent” has the meaning provided in the preamble to this Agreement

“Co-Syndication Agents” has the meaning provided in the preamble to this
Agreement.

“Code” means the Internal Revenue Code of 1986 and the Treasury regulations
promulgated thereunder, as amended from time to time.

“Collateral” means any and all “Collateral” or words of similar intent as
defined in any applicable Security Document.

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agents and executed by (a) a bailee or other Person in
possession of ABL Priority Collateral, and (b) any landlord of Real Estate
leased by any Loan Party, pursuant to which such Person (i) acknowledges the
Collateral Agent’s Lien on the ABL Priority Collateral, (ii) releases or
subordinates such Person’s Liens in the ABL Priority Collateral held by such
Person or located on such Real Estate, (iii) provides the Collateral Agent with
access to the ABL Priority Collateral held by such bailee or other Person or
located in or on such Real Estate, (iv) as to any landlord, provides the
Collateral Agent with a reasonable time to sell and dispose of the ABL Priority
Collateral from such Real Estate, and (v) makes such other agreements with the
Agents as the Agents may reasonably require.

“Collateral Agent” has the meaning provided in the preamble to this Agreement.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by the Borrower in the ordinary course of
business of the Borrower.

[“Committed Increase” has the meaning specified in SECTION 2.02(a).]

[“Committed Increase Commitment” means, with respect to each Commitment Increase
Lender, the-aggregate-commitment of such Commitment Increase Lender hereunder in
the amount set forth opposite its name on Schedule 1.1 hereto or as may
subsequently be set forth in the Register from time to time, as the same may be
reduced from time to time pursuant to this Agreement.]

[“Commitment Increase Lender” means the Persons identified on Schedule 1.1
hereto which hold Committed Insurance Commitments and each assignee that becomes
a party to this Agreement as set forth in SECTION 9.04(b).]

“Commitment” means, with respect to each Lender, the aggregate commitment(s) of
such Lender hereunder in the amount set forth opposite its name on Schedule 1.1
hereto or as may subsequently be set forth in the Register from time to time, as
the same may be increased or reduced from time to time pursuant to this
Agreement[ and shall include, as applicable, any Committed Increase Commitment
of such Lender].

14

 

--------------------------------------------------------------------------------

 

“Commitment Increase” shall have the meaning provided therefor in SECTION
2.02(b).

“Commitment Increase Date” shall have the meaning provided therefor in SECTION
2.02(c).

[“Commitment Percentage” means, with respect to each Lender, that percentage of
the Schedule 1.1 hereto or as may subsequently be set forth in the Register from
time to time, as the same may be increased or reduced from time to time pursuant
to this Agreement.]

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)

“Compliance Certificate” has the meaning provided in SECTION 5.01(c).

“Confirmation Agreement” means that certain Confirmation, Ratification and
Amendment of Ancillary Loan Documents among the Loan Parties and the Agents,
dated as of the Effective Date.

“Conforming DIP” has the meaning provided in SECTION 7.05(a)(i).

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person.

“Consolidated EBITDA” means, with respect to any Person for a twelve (12) Fiscal
Month period, the sum (without duplication) of:

(a)Consolidated Net Income for such period; plus

(b)the sum (without duplication) of:

(i)depreciation and amortization for such period; plus

(ii)provisions for Taxes that were deducted in determining Consolidated Net
Income for such period; plus

(iii)Consolidated Interest Expense that was deducted in determining Consolidated
Net Income for such period; plus

(iv)any other non-cash charges, including any write offs or write downs,
reducing Consolidated Net Income for such period (provided that any such
non-cash charges shall be treated as cash charges in any future period in which
the cash disbursement attributable thereto are made and such cash disbursement
in such future period shall be subtracted from Consolidated EBITDA in such
future period, and excluding amortization of a prepaid cash item that was paid
in a prior period to the extent such cash item was deducted in calculating
Consolidated EBITDA in period when paid); plus

15

 

--------------------------------------------------------------------------------

 

(v)impairment of goodwill for such period; plus

(vi)non-cash compensation expense, or other non-cash expenses or charges,
arising from the granting of stock options, stock awards or similar arrangements
(including profits interests), the granting of stock appreciation rights and
similar arrangements (including any repricing, amendment, modification,
substitution or change of any such stock option, stock appreciation rights,
profits interests or similar arrangements), in each case for such period; plus

(vii)cash fees and expenses in connection with the transactions contemplated to
occur on the Effective Date incurred on or prior to the date that is three (3)
months following the Effective Date, in each case for such period; plus

(viii)any financial advisory fees, accounting fees, legal fees and other similar
advisory and consulting fees and related out-of-pocket expenses of such Person
and its Subsidiaries related to any offering of Capital Stock, Investment or
acquisition permitted under this Agreement for such period; provided that in the
case of any such offering of Capital Stock, such fees and related out-of-pocket
expenses are paid with proceeds of any such offering of Capital Stock; provided
further that the amounts described in this clause (viii) shall not exceed
$10,000,000 in the aggregate if such offering is not successful or such
Investment or acquisition is not consummated, as applicable; plus

(ix)the amount of any expenses with respect to liability or casualty events,
business interruption or product recalls, to the extent covered by insurance
proceeds actually received in cash during such period (it being understood that
if the amount received in cash under any such agreement in any period exceeds
the amount of expense paid during such period such excess amounts received may
be carried forward and applied against expenses in future periods); minus

(c)extraordinary gains for such period.

Mark-to-market non-cash gains or losses in respect of obligations under the
Financial Hedges as determined in accordance with GAAP shall be disregarded for
the purpose of calculating Consolidated EBITDA.

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person for
a twelve (12) Fiscal Month period, the ratio of (a) (i) Consolidated EBITDA for
such period, plus (ii) Consolidated Rent Expense during such period, minus (iii)
Capital Expenditures made during such period, minus (iv) cash Taxes that were
deducted in determining Consolidated Net Income or other Taxes of the same type
that were otherwise paid during such period (but in no event less than zero), to
(b) (i) Debt Service Charges during such period, plus (ii) Restricted Payments
made during such period, all as determined on a Consolidated basis.

“Consolidated Interest Expense” means, with respect to any Person for a twelve
(12) Fiscal Month period, total interest expense (including that attributable to
Capital Lease Obligations in accordance with GAAP) of such Person on a
Consolidated basis with respect to all outstanding Indebtedness of such Person,
including, without limitation, the Obligations and all commissions, discounts
and other fees and charges owed with respect thereto, all as determined on a
Consolidated basis in accordance with GAAP.

16

 

--------------------------------------------------------------------------------

 

“Consolidated Net Income” means, with respect to any Person for a twelve (12)
Fiscal Month period, the net income (or loss) of such Person on a Consolidated
basis for such period taken as a single accounting period determined in
accordance with GAAP; provided, however, that there shall be excluded (i) the
income (or loss) of such Person (other than any Loan Party) in which any other
Person has a joint interest, except to the extent of the amount of dividends or
other distributions actually paid to such Person during such period, (ii) the
income (or loss) of such Person accrued prior to the date it becomes a
Subsidiary of a Person or any of such Person’s Subsidiaries or is merged into or
consolidated with a Person or any of its Subsidiaries or that Person’s assets
are acquired by such Person or any of its Subsidiaries, and (iii) the income of
any direct or indirect Subsidiary of a Person (other than any Loan Party) to the
extent that and for the portion of the period during which the declaration or
payment of dividends or similar distributions by that Subsidiary of that income
is not at the time permitted by operation of the terms of its Charter Documents
or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary.

“Consolidated Rent Expense” means, with respect to any Person for a twelve (12)
Fiscal Month period, all obligations of such Person in respect of base,
percentage and other rent expensed during such period under any rental
agreements that cannot be cancelled upon thirty (30) days or less notice or
leases of real property with third parties (other than Capital Lease
Obligations), all as determined on a Consolidated basis in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Cost” means the cost of purchases, as reported on the Borrower’s stock ledger
based upon the Borrower’s accounting practices, in effect on the Effective Date.

“Covenant Conditions” means with respect to a Restricted Payment, a Permitted
Acquisition, a prepayment of Indebtedness or an Investment as to which such term
applies, that (i) no Default or Event of Default has occurred or shall occur
after giving effect to such specified event, and (ii) such specified event is
funded from cash on hand and not from proceeds of any Credit Extensions.

“Credit Card Advance Rate” means (i) with respect to the Borrowing Base, ninety
percent (90%), (ii) with respect to the FILO Borrowing Base, five percent (5%)
and, (iii) with respect to the ABL Term Borrowing Base, ten percent (10%).

“Credit Card Notification” has the meaning provided in SECTION 2.18(a)(i).

“Credit Extensions” means each of the following: (a) a [Borrowing and (b) an
L/C]Revolving Credit Extension, (b) the Borrowing of the FILO Loan on the First
Amendment Effective Date, and (c) the Borrowing of the ABL Term Loan on the
First Amendment Effective Date.

17

 

--------------------------------------------------------------------------------

 

“Credit Party” means (a) the Lenders, (b) the Agents, the ABL Term Loan Agent,
and their Affiliates, (c) the Issuing Banks, (d) the Arrangers, (e) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document, (f) the Persons providing Cash Management Services or
Bank Products to any Loan Party, (g) the Persons to whom Obligations are owing,
and (h) the successors and permitted assigns of each of the foregoing.

“Credit Party Expenses” means, without limitation, to the extent incurred in
connection with this Agreement and the other Loan Documents: (i) all reasonable
and documented out-of-pocket expenses incurred by the Agents and their
Affiliates, including the reasonable and documented fees and out-of-pocket
charges and disbursements of counsel for the Agents and outside consultants for
the Agents (including, without limitation, inventory appraisers and commercial
finance examiners but limited, in the case of legal fees, to the reasonable and
documented fees, disbursements and other charges of one domestic counsel and one
Canadian counsel to the Agents and their Affiliates, and of other local counsel
in each relevant jurisdiction retained by the Agents or their Affiliates (to the
extent such retention is deemed necessary by the Agents or their Affiliates)),
in connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not any such
amendments, modification or waivers shall be consummated), [(ii) all reasonable
out-of-pocket expenses incurred by the ABL Term Loan Agent but limited in the
case of legal expenses, and fees, to the reasonable and documented fees and
out-of-pocket charges and disbursements of one domestic counsel and one Canadian
counsel to the ABL Term Loan Agent and its Affiliates and of other local counsel
in each relevant jurisdiction retained by the ABL Term Loan Agent and its
Affiliates (to the extent such retention is deemed necessary by the ABL Term
Loan Agent and its Affiliates), in connection with the preparation and
negotiation, execution and delivery of the First Amendment and the other Loan
Documents or any amendments, modifications or waivers requested by a Loan Party
of the provisions hereof or thereof (whether or not any such amendments,
modifications or waivers shall by consummated), (iii) all reasonable and
documented out-of-pocket expenses incurred by the Issuing Banks in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder[ and]. ([iii]iv) all reasonable and documented
out‑of-pocket expenses incurred by each of the Agents, including the reasonable
and documented fees and out-of-pocket charges and disbursements of counsel and
outside consultants for each of the Agents (including, without limitation,
inventory and commercial finance examiners but limited, in the case of legal
fees, to the reasonable and documented fees, disbursements and other charges of
one domestic counsel and one Canadian counsel to the Agents and their
Affiliates, and of other local counsel in each relevant jurisdiction retained by
the Agents or their Affiliates (to the extent such retention is deemed necessary
by the Agents or their Affiliates), in connection with the enforcement or
protection of their rights in connection with the Loan Documents, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and ([iv]v) all
reasonable and documented out-of-pocket expenses incurred by any Lender, other
than the ABL Term Lenders, including the reasonable and documented fees and
out-of-pocket charges and disbursements of counsel and outside consultants for
the Lenders in connection with the enforcement or protection of their rights in
connection with the Obligations and the Loan Documents after the occurrence and
during the continuance of an Event of Default, including all such out-of-pocket
expenses incurred during any workout, restructuring or related negotiations in
respect of such Obligations[; provided that] and one counsel

18

 

--------------------------------------------------------------------------------

 

for the ABL Term Lenders in connection with the enforcement and protection of
their rights in connection with the Loan Documents, including all such
out-of-pocket expenses incurred during any workout, restructuring or related
negotiation in respect of any ABL Term Loan; provided that (1) the Lenders
(other than the ABL Term Lenders) who are not the Agents shall be entitled to
reimbursement for no more than one counsel representing all such Lenders (absent
a conflict of interest in which case the Lenders may engage and be reimbursed
for one additional counsel to the affected Lenders similarly situated, taken as
a whole), and (2) the ABL Term Credit Parties shall by entitled to reimbursement
for no more than one domestic counsel and one Canadian counsel, and of other
local counsel in each relevant jurisdiction retained by the ABL Term Loan Agent
representing all of the ABL Term Credit Parties (absent a conflict of interest
in which case the ABL Term Credit Parties may engage and by reimbursed for
additional counsel in each relevant jurisdiction to the affected ABL Term Credit
Parties similarly situated, taken as a whole); provided that Credit Party
Expenses shall not include the allocation of any overhead expenses of any Credit
Party.

“Customer Credit Liabilities” means at any time, the aggregate remaining balance
at such time of (a) outstanding gift certificates and gift cards for use at the
Borrower entitling the holder thereof to use all or a portion of the certificate
or gift card to pay all or a portion of the purchase price for any Inventory,
and (b) outstanding merchandise credits and customer deposits of the Borrower.

“Customs Broker Agreement” means an agreement in substantially the form attached
as Exhibit B annexed hereto, among the Borrower, a customs broker, freight
forwarder, consolidator or other carrier, and the Collateral Agent, in which the
customs broker, freight forwarder, consolidator or other carrier acknowledges
that it has control over and holds the documents evidencing ownership of the
subject Inventory for the benefit of the Collateral Agent and agrees, upon
notice from the Collateral Agent, to hold and dispose of the subject Inventory
and other property solely as directed by the Collateral Agent.

“DDAs” means any checking or other demand deposit account maintained by the Loan
Parties.

“Debt Maturity Reserve” means during any Debt Reserve Period, an amount equal to
the then outstanding principal balance of any Indebtedness of the type described
in clause (t) of the definition of “Permitted Indebtedness” outstanding on the
date which is ninety (90) days prior to the maturity date of such Indebtedness,
which Debt Maturity Reserve shall remain in place (but shall be reduced to give
effect to any payments of Indebtedness made during such Debt Reserve Period to
the extent such payments are permitted hereunder) until the earlier of the
repayment of such Indebtedness (including as a result of refinancing of such
Indebtedness so long as the term of such refinancing Indebtedness (any such
refinancing Indebtedness, the “Refinancing Debt”) is at least one hundred eighty
(180) days) or the extension of the maturity date of such Indebtedness to a date
which is at least one hundred eighty (180) days after the then maturity date of
such Indebtedness.

19

 

--------------------------------------------------------------------------------

 

“Debt Reserve Period” means the period beginning on the 90th day prior to the
maturity date of any Indebtedness of the type described in clause (t) of the
definition of “Permitted Indebtedness” and in each case ending on the date of
the repayment in full of such Indebtedness. If and to the extent that such
Indebtedness is repaid by virtue of any Refinancing Debt, a subsequent Debt
Maturity Reserve shall be imposed in an amount equal to the outstanding
principal balance of such Refinancing Debt from and after the date that is
ninety (90) days prior to the maturity date of such Refinancing Debt.

“Debt Service Charges” means for any period, the sum of (i) Consolidated
Interest Expense paid or required to be paid in cash for such period, plus (ii)
Consolidated Rent Expense for such period, plus (iii) scheduled and mandatory
principal payments made or required to be made on account of Indebtedness
(excluding (a) inter-company Indebtedness, (b) any payments made to a holder of
a Lien on any asset that is sold or that is the subject of any condemnation,
casualty or eminent domain proceeding, in each case to the extent the proceeds
therefrom are used to pay the Indebtedness so secured, and (c) Loan payments to
the extent such payments were not made in connection with a permanent reduction
of the [Total]Revolving Commitments) (including, without limitation, on account
of Capitalized Lease Obligations) for such period, in each case determined in
accordance with GAAP.

“Deeds of Hypothec” means, collectively, (i) the Deed of Movable Hypothec
(governed by Quebec law), dated as of April 4, 2011, and (ii) the Deed of
Hypothec and Issue of Bonds (governed by Quebec law) dated as of May 28, 2014,
in each case entered into among each Loan Party (with Collateral located in
Quebec) and the Collateral Agent for the benefit of the Credit Parties
thereunder.

“Default” means any event or condition described in SECTION 7.01 that
constitutes an Event of Default or that upon notice, lapse of any cure period
set forth in SECTION 7.01 or both would, unless cured or waived, become an Event
of Default.

“Default Rate” has the meaning provided in SECTION 2.12.

“Defaulting Lender” means, subject to SECTION 2.26(b), any Revolving Lender that
(a) has defaulted in its monetary obligations under this Agreement, including
any failure to (i) fund all or any portion of its Revolving Credit Loans within
one Business Day of the date such Revolving Credit Loans were required to be
funded hereunder, or (ii) pay to any Agent, any Issuing Bank, the Swingline
Lender or any other Revolving Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, any Agent, any Issuing Bank or the Swingline Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect or with respect to agreements under which
such Revolving Lender commits to extend credit generally, (c) has failed, within
two Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Revolving Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under the Bankruptcy Code, the
BIA, the WURA or the CCAA or any state, federal or provincial bankruptcy,
insolvency, receivership or similar law, (ii) had appointed

20

 

--------------------------------------------------------------------------------

 

for it a receiver, custodian, conservator, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or, in each case under clauses (d)(i) and (d)(ii) above, has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in, any such proceeding or appointment, or (iii) become the subject
of a Bail-in Action; provided that a Revolving Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Capital Stock in
that Revolving Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Revolving Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Revolving Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Revolving Lender. Any determination by any Agent that
a Revolving Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Revolving Lender shall be deemed to
be a Defaulting Lender (subject to SECTION 2.26(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the
Issuing Banks, the Swingline Lender and each other Revolving Lender promptly
following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“DIP Financing” shall mean, in connection with a proceeding under the Bankruptcy
Code, the BIA, the WURA, the CCAA or any state, federal or provincial
bankruptcy, insolvency, receivership or similar law, with respect to a Loan
Party, the consensual use of Party (including, in either event, all of the terms
and conditions established and/or approved in connection with the consensual use
of cash collateral, financing or financial accommodations) by one or more,
Credit Parties, permitted under and subject to Applicable Law, and pursuant to
an order of a court of competent jurisdiction.

“Disbursement Accounts” shall have the meaning set forth in SECTION 2.18(f).

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in the Information Certificate and in the
litigation report as provided to the Administrative Agent prior to the Effective
Date.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary of any of the Loan Parties organized
under the laws of the United States of America or any state thereof.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

21

 

--------------------------------------------------------------------------------

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date upon which all the conditions precedent in
SECTION 4.01 are satisfied or waived in accordance with the provisions hereof.

“Eligible Assignee” means a bank, insurance company, or company engaged in the
business of making commercial loans having, solely, in the case of an assignment
of Revolving Commitments, a combined capital and surplus in excess of
$300,000,000, or any Credit Party or Affiliate of any Credit Party, or a Related
Fund of any Credit Party, or any Person to whom a Credit Party assigns its
rights and obligations under this Agreement as part of an assignment and
transfer of such Credit Party’s rights in and to a material portion of such
Credit Party’s portfolio of asset based credit facilities; provided, however,
that, for the avoidance of doubt, an “Eligible Assignee” shall not include the
Borrower, any of the Borrower’s Subsidiaries, any Defaulting Lender, or any
natural Person (or any holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person). For the
purposes of this Agreement, “Related Fund” shall mean, with respect to any
Credit Party which is a fund that invests in loans, any other such fund managed
by the same investment advisor as such Credit Party or by an Affiliate of such
Credit Party or such advisor.

“Eligible Credit Card Receivables” means, as of any date of determination,
Accounts due to the Borrower from major credit card processors, including, VISA,
Mastercard, American Express, Diners Club, Discover and private label credit
card processors or purchasers, in each case acceptable to the Administrative
Agent, in its reasonable discretion, as arise in the ordinary course of
business, which have been earned by performance. None of the following shall be
deemed to be Eligible Credit Card Receivables:

(a)Accounts due from major credit card processors that have been outstanding for
more than five (5) Business Days from the date of transmission, or for such
longer period(s) as may be approved by the Agents;

(b)Accounts due from major credit card processors with respect to which the
Borrower does not have good, valid and marketable title thereto, free and clear
of any Lien (other than (i) Liens granted to the Collateral Agent for its own
benefit and the ratable benefit of the other Credit Parties pursuant to the
Security Documents, and (ii) Permitted Encumbrances);

(c)Accounts due from major credit card processors that are not subject to a
perfected first priority security interest or hypothec in favor of the
Collateral Agent, for its own benefit and the ratable benefit of the other
Credit Parties;

(d)Accounts due from major credit card processors which are disputed or with
respect to which a claim, counterclaim, offset or chargeback has been asserted
by the related credit card processor (but only to the extent of such dispute,
counterclaim, offset or chargeback) (it being the intent that chargebacks in the
ordinary course by the credit card processors shall not be deemed violative of
this clause);

22

 

--------------------------------------------------------------------------------

 

(e)Accounts acquired in a Permitted Acquisition, unless (i) the Agents shall
have received or conducted (A) a commercial finance examination satisfactory to
the Agents with respect to such Accounts to be acquired in such Acquisition and
(B) such other due diligence as the Agents may reasonably require, all of the
results of the foregoing to be reasonably satisfactory to the Agents, and (ii)
the Administrative Agent shall have determined an advance rate with respect to
such Accounts, provided that such advance rate is equal to or less than the
Credit Card Advance Rate;

(f)Except as otherwise approved by the Agents, Accounts due from major credit
card processors as to which the credit card processor has the right under
certain circumstances to require the Borrower to repurchase the Accounts from
such credit card processor; or

(g)Accounts due from a credit card processor which the Administrative Agent, in
its reasonable discretion, determines to be unlikely to be collected due to any
bankruptcy or insolvency proceeding of such credit card processor.

“Eligible In-Transit Inventory” means, as of the date of determination thereof
(without duplication of other Eligible Inventory), Inventory:

(a)Which has been shipped, or is waiting to be shipped and is not under the
control of the seller of such Inventory and otherwise satisfies each of the
requirements of this definition, from a foreign location for receipt by the
Borrower within forty-five (45) days of the date of determination, but which has
not yet been delivered to the Borrower;

(b)For which title has passed to the Borrower;

(c)For which the document of title reflects the Borrower as the consignee and
the shipper, or any other circumstance as to which the Collateral Agent has
control over the documents of title which evidence ownership of the subject
Inventory (such as by the delivery of a Customs Broker Agreement);

(d)Which is insured for not less than replacement cost; and

(e)Which otherwise would constitute Eligible Inventory;

provided that the Administrative Agent may, in its reasonable discretion,
exclude any particular Inventory from the definition of “Eligible In-Transit
Inventory” in the event the Administrative Agent determines that such Inventory
is subject to any Person’s right of reclamation, repudiation, stoppage in
transit or any event has occurred or is reasonably anticipated by the
Administrative Agent to arise which may otherwise adversely impact the value of
such Inventory or the ability of the Agents to realize upon such Inventory.

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, (i) Eligible Letter of Credit Inventory, (ii) Eligible In-Transit
Inventory, and (iii) items of Inventory of the Borrower that are finished goods,
merchantable and readily saleable to the public in the ordinary course that are
not excluded as ineligible by virtue of the one or more of the criteria set
forth below. None of the following shall be deemed to be Eligible Inventory:

23

 

--------------------------------------------------------------------------------

 

(a)Inventory that is not solely owned by the Borrower, or is leased by or is on
consignment to the Borrower, or the Borrower does not have good and valid title
thereto;

(b)Inventory (other than any Eligible Letter of Credit Inventory and/or Eligible
In-Transit Inventory) that is (i) not located in the United States of America or
Canada, or (ii) not located at a location that is owned or leased by the
Borrower (other than with respect to Inventory in transit between the Borrower’s
stores and distribution centers within the United States or Canada), except,
with respect to such locations described in this clause (ii) (other than public
warehouses, as to which clause (i) below shall apply), to the extent that the
Borrower has furnished the Collateral Agent with (A) any UCC financing
statements, PPSA filings, Civil Code of Quebec filings or publishings or other
registrations that the Collateral Agent may reasonably determine to be necessary
to perfect its security interest in such Inventory at such location, and (B) a
Collateral Access Agreement executed by the Person owning any such location on
terms reasonably acceptable to the Agents;

(c)Except as otherwise agreed by the Agents, Inventory that represents goods
which (i) are damaged, defective, “seconds,” or otherwise unmerchantable, (ii)
are to be returned to the vendor, (iii) are obsolete items or custom items for
the end user of Inventory, work in process, raw materials, or that constitute
spare parts or supplies used or consumed in the Borrower’s business or (iv) are
bill and hold goods;

(d)Inventory that represents goods that do not conform in all material respects
to the representations and warranties contained in this Agreement or any of the
Security Documents;

(e)Inventory that is not subject to a perfected first priority security interest
in favor of the Collateral Agent, for its own benefit and the ratable benefit of
the other Credit Parties (subject, with respect to priority only, to Permitted
Encumbrances entitled to priority by operation of Applicable Law);

(f)Inventory which consists of samples, labels, bags, packaging or shipping
materials, and other similar non-merchandise categories;

(g)Inventory as to which insurance in compliance with the provisions of SECTION
5.07 hereof is not in effect;

(h)Inventory acquired in a Permitted Acquisition, unless (i) the Agents shall
have received or conducted (A) appraisals, from appraisers reasonably
satisfactory to the Agents and Borrower, of such Inventory to be acquired in
such Acquisition and (B) such other due diligence, including, without
limitation, commercial finance examinations, as the Agents may reasonably
require, all of the results of the foregoing to be reasonably satisfactory to
the Agents, and (ii) the Administrative Agent shall have determined an advance
rate with respect to such Inventory, provided that such advance rate is equal to
or less than the Appraisal Percentage;

24

 

--------------------------------------------------------------------------------

 

(i)Inventory located at any distribution centers or public warehouses (solely to
the extent that any such public warehouse is utilized by the Borrower, any of
its Subsidiaries or any of their respective agents for the storage of property
for more than ten (10) consecutive Business Days) unless the Collateral Agent
has received a Collateral Access Agreement, or if no such Collateral Access
Agreement is obtained, an Availability Reserve shall be established with respect
to such location in an amount equal to two (2) months’ rent; or

(j)Inventory located at any stores which are closed, other than in the ordinary
course of business.

“Eligible Letter of Credit Inventory” means, as of the date of determination
thereof (without duplication of other Eligible Inventory), Inventory:

(a)Not yet delivered to the Borrower;

(b)The purchase of which is supported by a Commercial Letter of Credit having a
then remaining expiry of not more than seventy-five (75) days;

(c)For which, if requested by the Collateral Agent, the Collateral Agent has
control over the documents of title which evidence ownership of the subject
Inventory (such as by the delivery of a Customs Broker Agreement); and

(d)Which otherwise would constitute Eligible In-Transit Inventory;

provided that the Administrative Agent may, in its reasonable discretion,
exclude any particular Inventory from the definition of “Eligible Letter of
Credit Inventory” in the event the Administrative Agent determines that such
Inventory is subject to any Person’s right of reclamation, repudiation, stoppage
in transit or any event has occurred or is reasonably anticipated by any Agent
to arise which may otherwise adversely impact the ability of the Agents to
realize upon such Inventory.

“Environmental Laws” means all Applicable Laws issued, promulgated or entered
into by or with any Governmental Authority, relating in any way to the
protection of human health or the environment, to the preservation or
reclamation of natural resources, to the handling, treatment, storage, disposal
of Hazardous Materials or to the assessment or remediation of any Release or
threatened Release of any Hazardous Material or to the environment.

“Environmental Liability” means any liability, contingent or otherwise
(including, without limitation, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of any Loan Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials in violation of Environmental Laws, (c) exposure to any
Hazardous Materials in violation of Environmental Laws, (d) the Release or
threatened Release of any Hazardous Materials into the environment in violation
of Environmental Laws, (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing, or (f) the existence of Hazardous Material on, from, under
or about any owned or formerly owned or occupied Real Estate of any Loan Party
or any of its Subsidiaries in violation of Environmental Laws.

25

 

--------------------------------------------------------------------------------

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent, is treated as a single employer within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan (other
than a Multiemployer Plan); (b) the existence with respect to any Pension Plan
of a failure to make the “minimum required contribution” (as defined in Section
430 of the Code or Section 303 of ERISA) or with respect to a Multiemployer Plan
of an “accumulated funding deficiency” (as defined in Section 431 of the Code or
Section 304 of ERISA), whether or not waived; (c) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Pension Plan; (d) the
incurrence by the Parent or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Pension Plan; (e) the
receipt by the Parent or any ERISA Affiliate from the PBGC or a Plan
administrator of any notice relating to an intention to terminate any Pension
Plan or to appoint a trustee to administer any Pension Plan(s); (f) the
incurrence by the Parent or any of its ERISA Affiliates of any liability with
respect to (i) the withdrawal from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA) or (ii) the cessation of operations by the Parent
or any ERISA Affiliate which is treated as such a withdrawal under Section
4062(e) of ERISA; or (g) the incurrence by the Parent or any ERISA Affiliate of
any Withdrawal Liability or receipt by the Parent or any ERISA Affiliate of
notification that a Multiemployer Plan is in reorganization.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning assigned to such term in SECTION 7.01. An
“Event of Default” shall be deemed to have occurred and to be continuing unless
and until that Event of Default has been duly waived in writing in accordance
with the terms of this Agreement.

“Excluded DDA” means (i) a DDA which solely contains funds not constituting
proceeds of the ABL Priority Collateral (it being understood that if such DDA
contains any proceeds of ABL Priority Collateral, it shall not constitute an
Excluded DDA), (ii) a Trust Funds DDA, and (iii) a Disbursement Account.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty by such
Loan Party under the Facility Guarantee of, or the grant under a Loan Document
by such Loan Party of a security interest to secure, such Swap Obligation (or
any guaranty thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act (determined after giving effect to
SECTION 9.23 hereof and any and all guarantees of such Loan Party’s Swap
Obligations by other Loan Parties) at the time the guaranty of such Loan Party,
or grant by such Loan Party of a security interest, becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one Financial Hedges, such exclusion shall apply
only to the portion of such Swap Obligation that is attributable to Financial
Hedges for which such guaranty or security interest is or becomes illegal.

26

 

--------------------------------------------------------------------------------

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under SECTION 2.24) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to SECTION 2.23(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure or inability (other than as a result of a Change in Law) to
comply with SECTION 2.23(e) and (d) any U.S. federal withholding Taxes imposed
pursuant to FATCA.

“Existing Letters of Credit” means each of the Letters of Credit issued by a
Lender and outstanding on the Effective Date, as set forth in the Information
Certificate.

“Existing Obligations” has the meaning provided in SECTION 9.22.

“Facility Guarantee” means any Guarantee of the Obligations executed by the
Facility Guarantors in favor of the Agents and the other Credit Parties.

“Facility Guarantors” means (i) the Parent and each of the Material Domestic
Subsidiaries of the Parent, as listed on Schedule 1.2, (ii) each of the
wholly-owned Material Domestic Subsidiaries of the Parent hereafter created or
acquired, and (iii) any other Subsidiary of the Parent that Guarantees any
Indebtedness incurred by the Borrower pursuant to the Term Loan Facility (or is
a co-borrower with the Borrower thereunder) or any Indebtedness which is pari
passu with or junior to the Liens securing the Term Loan Facility or unsecured,
or any refinancings, replacements, extensions or renewals of any Indebtedness
permitted hereunder.

“Facility Guarantors’ Collateral Documents” means all security agreements,
pledge agreements, deeds of trust, deeds of hypothec, intellectual property
security agreements, and other instruments, documents or agreements executed and
delivered by the Facility Guarantors to secure the Facility Guarantee and the
Obligations.

“FATCA” means Sections 1471 through 1474 of the Code as of the Effective Date
(or any amended or successor version that is substantively comparable), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

27

 

--------------------------------------------------------------------------------

 

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the Fee Letter dated as of May 10, 2017 by and among the
Borrower, Bank of America, N.A. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.

“FILO Borrowing Base” means, at any time of calculation, an amount equal to:

(a)the face amount of Eligible Credit Card Receivables multiplied by the Credit
Card Advance Rate for the FILO Borrowing Base;

plus

(b)the Appraised Inventory Value of Eligible Inventory (but excluding Eligible
In-Transit Inventory and Eligible Letter of Credit Inventory), net of Inventory
Reserves, multiplied by the Cost of Eligible Inventory (but excluding Eligible
In-Transit Inventory and Eligible Letter of Credit Inventory) multiplied by the
Inventory Appraisal Percentage for the FILO Borrowing Base;

plus

(c)the Appraised Inventory Value of Eligible In-Transit Inventory and Eligible
Letter of Credit Inventory net of Inventory Reserves, multiplied by the Cost of
Eligible In-Transit Inventory and Eligible Letter of Credit Inventory multiplied
by the Appraisal Percentage for the FILO Borrowing Base;

“FILO Lender” means, at any time, each Person that makes a FILO Loan to the
Borrower in the amount set forth opposite such Lender’s name on Schedule 1.1
hereto or as may be subsequently set forth in the Register from time to time.

“FILO Loan” means the term loan made by each of the FILO Lenders to the Borrower
on the First Amendment Effective Date. The aggregate principal amount of the
FILO Loan on the First Amendment Effective Date is $15,000,000.

“FILO Notes” means the promissory notes of the Borrower substantially in the
form of Exhibit D-1, each payable to a FILO Lender evidencing FILO Loans made to
the Borrower.

“FILO Percentage” shall mean, with respect to each FILO Lender, that percentage
of the FILO Loans of all the FILO Lenders hereunder held by such FILO Lender, in
the amount set forth opposite such Lender’s name on Schedule 1.1 hereto or as
may be subsequently set forth in the Register from time to time, as the same may
be increased or reduced from time to time pursuant to this Agreement.

28

 

--------------------------------------------------------------------------------

 

“FILO Reserve” means an amount, at any time of calculation, equal to the excess
of the then outstanding amount of the portion of the FILO Loan over the FILO
Borrowing Base as reflected in the most recent Borrowing Base Certificate
furnished by the Borrower. If at any time the circumstances giving rise to any
imposition of the FILO Reserve have ceased to exist then immediately following
receipt of a Borrowing Base Certificate in accordance with the terms hereof
reflecting that no FILO Reserve is then applicable, the Administrative Agent
shall remove such FILO Reserve.

“Financial Hedge” means, for any Loan Party, any present or future, whether
master or single, agreement, document, or instrument providing for, or
constituting an agreement to enter into, (a) any commodity hedge, (b) any
arrangement for foreign-currency-exchange protection, and (c) any interest-rate
swap, cap, collar, or similar arrangement, including, without limitation, any
“swap agreement” (as defined in 11 U.S.C.§101, as in effect from time to time,
or any successor statute).

“Financial Officer” means, with respect to any Loan Party, the chief financial
officer, treasurer, controller or vice president of accounting and reporting of
such Loan Party.

“First Amendment” means the First Amendment to Second Amended and Restated
Credit Agreement, dated as of December 14, 2018, by and among the Borrower, the
Facility Guarantors, the Lenders party thereto the Agents, the ABL Term Loan
Agent and the other parties party thereto.

“First Amendment Effective Date” has the meaning given to such term in the First
Amendment.

“First Amendment Fee Letter” means the Fee Letter dated as of December 14, 2018
by and among the Borrower, Bank of America, N.A. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated.

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end as described on attached Schedule 1.3.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end as described on attached Schedule 1.3.

“Fiscal Year” means any period of twelve consecutive months ending as described
on attached Schedule 1.3.

“Foreign, Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the Letter of Credit Outstandings other than Letter of Credit
Outstandings as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or cash collateralized in accordance
with SECTION 2.26, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Commitment Percentage of Swingline Loans other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Revolving Lenders in accordance with SECTION 2.26.

29

 

--------------------------------------------------------------------------------

 

“GAAP” means accounting principles which are generally accepted in the United
States in effect and applicable to that accounting period in respect of which
reference to GAAP is being made, and consistently applied for all periods
reported, subject to SECTION 1.03.

“General Security Agreement” means the Canadian Amended and Restated General
Security Agreement (governed by Ontario law) dated as of June 3, 2014, entered
into among each Loan Party (with Collateral located in Canada) and the
Collateral Agent for the benefit of the Credit Parties thereunder.

“Governmental Authority” means the government of the United States of America,
Canada, or any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, tribunal, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

“Government Securities” means (to the extent they mature within one (1) year
from the date in question) readily marketable (a) direct full faith and credit
obligations of the United States of America or Canada or obligations guaranteed
by the full faith and credit of the United States of America or Canada, and (b)
obligations of an agency or instrumentality of, or corporation owned,
controlled, or sponsored by, the United States of America or Canada that are
generally considered in the securities industry to be implicit obligations of
the United States of America or Canada, as applicable.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, mold, fungi
or similar bacteria, and all other substances or wastes of any nature regulated
pursuant to any Environmental Law because of their dangerous or deleterious
properties, including any material listed as a hazardous substance under Section
101(14) of CERCLA.

30

 

--------------------------------------------------------------------------------

 

“Inadvertent Overadvances” means the funding of any Revolving Credit Loan or the
issuance, renewal or amendment of a Letter of Credit which did not result in an
Overadvance or the Borrower failing to be in compliance with SECTION 6.10 when
made based upon the most recent Borrowing Base, Certificate received by the
Administrative Agent prior to such funding or issuance, renewal or amendment of
a Letter of Credit but which has, on the relevant date of determination, become
an Overadvance, or caused the Borrower to not be in compliance with SECTION 6.10
as the result of circumstances beyond the reasonable control of the
Administrative Agent or the other Revolving Lenders (including as the result of
the entry of an adverse order for use of cash collateral by the United States
Bankruptcy Court), including (i) a decline in the value of the Collateral
included in the Borrowing Base, (ii) errors or fraud on a Borrowing Base
Certificate, (iii) components of the Borrowing Base on any date thereafter being
deemed ineligible, (iv) the return of uncollected checks or other items of
payment applied to the reduction of Revolving Credit Loan or other similar
involuntary or unintentional actions, (v) the imposition of any Reserve or a
reduction in advance rates after the funding of any Revolving Credit Loan or the
issuance, renewal or amendment of a Letter of Credit or (vi) any other
circumstance beyond the reasonable control of the Administrative Agent or the
other Revolving Lenders which reduces availability or the amount that can be
borrowed under this Agreement.

“Indebtedness” of any Person means, without duplication:

(a)All obligations of such Person for borrowed money (including any obligations
which are without recourse to the credit of such Person);

(b)All obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;

(c)All obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person;

(d)All obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable and accrued liabilities
incurred in the ordinary course of business);

(e)All Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed;

(f)All Guarantees by such Person of Indebtedness of others;

(g)All Capital Lease Obligations of such Person;

(h)All obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty;

(i)All obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances;

31

 

--------------------------------------------------------------------------------

 

(j)All Financial Hedges; and

(k)The principal and interest portions of all rental obligations of such Person
under any Synthetic Lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with GAAP as in effect on the Effective Date.

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) above, Other Taxes.

“Indemnitee” has the meaning provided therefor in SECTION 9.03(b)

“Information” has the meaning provided therefor in SECTION 9.15.

“Information Certificate” means the Information Certificate dated as of the
First Amendment Effective Date delivered by the Loan Parties to the
Administrative Agent.

“Intellectual Property Security Agreement” means the security agreements with
respect to intellectual property dated as of April 30, 2014 by and among certain
of the Loan Parties and the Collateral Agent.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
April 30, 2014 by and among the Administrative Agent for the Credit Parties and
the Term Agent, as agent for the Term Loan Secured Parties (as defined in the
Intercreditor Agreement) and acknowledged by the Loan Parties.

“Interest Payment Date” means (a) with respect to any Prime Rate Loan (including
a Swingline Loan), the first day of each calendar month and (b) with respect to
any LIBO Loan, on the last day of the Interest Period applicable to the
Borrowing of which such LIBO Loan is a part, and, in addition, if such LIBO Loan
has an Interest Period of greater than ninety (90) days, the last day of every
third month of such Interest Period.

“Interest Payment Date for ABL Term Loans” means with respect to any ABL Term
Loan, the first day of each calendar month.

“Interest Period” means, with respect to any LIBO Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one (1), two (2), three (3), six
(6) or twelve (12) months thereafter, as the Borrower may elect by notice to the
Administrative Agent in accordance with the provisions of this Agreement;
provided, however, that (a) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next

32

 

--------------------------------------------------------------------------------

 

succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month during which such Interest Period ends) shall end on the last
Business Day of the calendar month of such Interest Period, (c) any Interest
Period that would otherwise end after the Termination Date shall end on the
Termination Date, and (d) notwithstanding the provisions of clause (c), no
Interest Period shall have a duration of less than one (1) month, and if any
Interest Period applicable to a LIBO Borrowing would be for a shorter period,
such Interest Period shall not be available hereunder. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“In-Transit Inventory” means Inventory of the Borrower which is in the
possession of a common carrier and is in transit from a location outside of the
United States to a location of the Borrower that is within the United States or
Canada in which the Borrower has a store location or a distribution center.

“Inventory” has the meaning assigned to such term in the Security Agreement or
the General Security Agreement and, as regards inventory located in Canada,
includes all “inventory” as defined in the PPSA.

“Inventory Appraisal Percentage” means ([x) for the fiscal months of January,
February and March each year, ninety-two and one-half percent (92.5%), and (y)
at all other times, ninety percent (90]i) with respect to the Borrowing Base,
ninety percent (90%), (ii) with respect to the FILO Borrowing Base, five percent
(5%), and (iii) with respect to the ABL Term Borrowing Base, ten percent (10%).

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent and without duplication of Availability Reserves, in
the Administrative Agent’s reasonable commercial discretion exercised in good
faith with respect to changes in the determination of the saleability, at
retail, of the Eligible Inventory, which reflect such other factors as
negatively affect the market value of the Eligible Inventory or which reflect
claims and liabilities that the Administrative Agent determines in its
reasonable discretion will need to be satisfied in connection with the
realization upon the Inventory.

“Investment” means with respect to any Person:

(a)The acquisition by such Person of any Capital Stock, evidence of Indebtedness
or other security of another Person, including any option, warrant or right to
acquire the same;

(b)Any loan, advance, contribution to capital, Guarantee of any obligation of
another Person, extension of credit (except for current trade and customer
accounts receivable for inventory sold or services rendered in the ordinary
course of business and payable in accordance with customary trade terms) to
another Person;

(c)Any Acquisition; and

33

 

--------------------------------------------------------------------------------

 

(d)Any other investment or interest in any Person that is required by GAAP to be
classified on the balance sheet (excluding the footnotes) of the Borrower in the
same manner as the other investments included in this definition to the extent
such transactions involve the transfer of cash or other property,

in all cases whether now existing or hereafter made. The amount of any
Investment outstanding at any time shall be the original cost of such
Investment, reduced by any dividend, distribution, interest payment, return on
capital, repayment or other amount received in cash by the Borrower or a
Subsidiary in respect of such Investment.

“Issuing Banks” means, individually and collectively, in its capacity as an
issuer of Letters of Credit hereunder, any Revolving Lender (or any Person who
was a Revolving Lender (or an Affiliate of such Revolving Lender at such time)
at the time of issuance of the Letter of Credit). Any Revolving Lender, as
Issuing Bank, may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate. No Lender shall be an Issuing Bank unless such Revolving
Lender shall have agreed in writing to serve as an Issuing Bank hereunder.

“Joinder Agreement” shall mean an agreement, in form and substance reasonably
satisfactory to Administrative Agent, pursuant to which, among other things, a
Person becomes a party to, and bound by the terms of, this Agreement and/or the
other Loan Documents in the same capacity and to the same extent as either a
Borrower or a Facility Guarantor, as the Administrative Agent and the Borrower
may agree.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“Lease” means any written agreement, no matter how styled or structured,
pursuant to which a Loan Party is entitled to the use or occupancy of any space
in a structure, land, improvements or premises for any period of time.

“Lenders” means the Persons identified on Schedule 1.1 hereto and each assignee
that becomes a party to this Agreement as set forth in SECTION 9.04(b) and each
Additional Commitment Lender that becomes a party to this Agreement as set forth
in SECTION 2.02.

“Letter of Credit” means a letter of credit that is issued by an Issuing Bank
pursuant to this Agreement for the account of the Borrower, constituting either
a Standby Letter of Credit or Commercial Letter of Credit, issued in connection
with the purchase of Inventory by the Borrower and for other purposes for which
the Borrower has historically obtained letters of credit, in the ordinary course
of business of the Borrower and its Subsidiaries or for any other purpose that
is reasonably acceptable to the Administrative Agent, and in form reasonably
satisfactory to the Issuing Bank, provided that any Letter of Credit issued by a
Person who was a Revolving Lender (or an Affiliate of such Revolving Lender at
such time) at the time of issuance of a Letter of Credit, but is no longer a
Revolving Lender, shall be deemed a Letter of Credit hereunder (other than for
purposes of SECTIONS 2.19(c) and (d)) only until (i) such Letter of Credit has
expired without being drawn, been returned undrawn, or has been otherwise
terminated, or (ii) the amounts

34

 

--------------------------------------------------------------------------------

 

available thereunder have been drawn and such Person has received reimbursement
for such drawing. Letters of Credit may permit payment by presentation of either
a sight draft or a time draft (not to exceed ninety (90) days) as selected by
the Borrower. Without limiting the foregoing, all Banker’s Acceptances and all
Existing Letters of Credit shall for all purposes be deemed to be, and shall be
subject to all provisions relating to, “Letters of Credit” hereunder.

“Letter of Credit Disbursement” means a payment made by an Issuing Bank to the
beneficiary of, and pursuant to, a Letter of Credit.

“Letter of Credit Fees” means the fees payable in respect of Letters of Credit
pursuant to SECTION 2.19(c).

“Letter of Credit Outstandings” means, at any time, the sum of (a) the Stated
Amount of all Letters of Credit outstanding at such time, plus (b) all amounts
theretofore drawn or paid under Letters of Credit for which the Issuing Bank has
not then been reimbursed.

“LIBO Borrowing” means a Revolving Borrowing or the Borrowing of the FILO Loan
comprised of LIBO Loans.

“LIBO Loan” shall mean any Revolving Credit Loan or the amount of the
outstanding FILO Loan bearing interest at a rate determined by reference to the
Adjusted LIBO Rate in accordance with the provisions of Article II (other than a
Prime Rate Loan).

“LIBO Rate” means the per annum rate of interest (rounded up to the nearest
1/[8]16th of 1% and in no event less than zero) determined by the Administrative
Agent at or about 11:00 a.m. (London time) two Business Days prior to an
interest period for a term equivalent to such period, equal to the London
Interbank Offered Rate, or comparable or successor rate approved by the
Administrative Agent[ ] as published on the applicable Reuters screen page (or
other commercially available source designated by the Administrative Agent from
time to time); provided, that any comparable or successor rate shall be applied
by the Administrative Agent, if administratively feasible, in a manner
consistent with market practice.

“Lien” means, with respect to any asset, (a) any lien, pledge, hypothecation,
encumbrance (choate or inchoate), charge or security interest in, on or of such
asset, and, with respect to the Collateral located in Canada, also includes any
prior claim or deemed trust in, on or of such asset, and (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset.

“Line Cap” means, at any time of determination, the lesser of (a) the [Total
Commitments or (b) the Borrowing Base] the sum of (a) the Revolving Line Cap,
plus (b) the then outstanding amount of the FILO Loan, plus (c) the then
outstanding amount of the ABL Term Loan.

“Loan Account” has the meaning assigned to such term in SECTION 2.20.

35

 

--------------------------------------------------------------------------------

 

“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the Fee
Letter, the First Amendment Fee Letter, the ABL Term Loan Fee Letter, all
Borrowing Base Certificates, the Blocked Account Agreements, the Collateral
Access Agreements, the Customs Broker Agreements, the Credit Card Notifications,
the Security Documents, the Facility Guarantee, the Facility Guarantors’
Collateral Documents, the Intercreditor Agreement, and any other instrument or
agreement now or hereafter executed and delivered in connection herewith.

“Loan Party” or “Loan Parties” means the Borrower and the Facility Guarantors.

“Loans” means all Revolving Credit Loans, the FILO Loan, or the ABL Term Loan,
as the context may require, and other advances to or for account of the Borrower
pursuant to this Agreement.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means any event, fact, or circumstance, which, after
the Effective Date, has a material adverse effect on, (a) the business, assets,
financial condition or income of the Loan Parties taken as a whole, or (b) the
validity or enforceability of this Agreement or the other Loan Documents, in any
material respect, or any of the material rights or remedies of the Credit
Parties hereunder or thereunder.

“Material Contract” means, with respect to any Loan Party, each contract to
which such Loan Party is a party and which has been filed or is required to be
filed as an exhibit to any report filed by any Loan Party with the SEC.

“Material Domestic Subsidiary” means as to any Person, a Domestic Subsidiary of
such Person that, as of the end of the most recent Fiscal Quarter for which
financial statements are available owns assets consisting of Inventory and
Accounts of more than $20,000,000, individually. The designation of a Subsidiary
as a “Material Domestic Subsidiary” shall be permanent notwithstanding any
subsequent reduction in such Subsidiary’s assets, unless otherwise consented to
by the Administrative Agent. As of the Effective Date, the Subsidiaries listed
on Schedule 1.4 are not Material Domestic Subsidiaries.

“Material Indebtedness” means Indebtedness (other than the Obligations and
inter-company Indebtedness) of the Loan Parties in an aggregate principal amount
exceeding $50,000,000. For purposes of determining the amount of Material
Indebtedness at any time, the amount of the obligations in respect of any
Financial Hedge at such time shall be calculated at the Agreement Value thereof.

[“Maturity Date” means June 2, 2022 ]“Maturity Date” means June 2, 2022;
provided that to the extent the Maturity Date for the Revolving Credit Loans is
extended pursuant to Section 9.02 of this Agreement, the Maturity Date of the
ABL Term Loan shall also be automatically extended, but in no event shall the
Maturity Date of the ABL Term Loan be extended to a date later than the date
that is six years from the First Amendment Effective Pate without the consent of
each ABL Term Lender.

36

 

--------------------------------------------------------------------------------

 

“Maximum Revolving Insolvency Amount” means the sum of (i) (A) the Borrowing
Base plus (B) the FILO Borrowing Base plus (C) the ABL Term Borrowing Base,
minus (D) the minimum Availability required to be maintained under SECTION 6.10
minus (E) the then outstanding principal amount of the ABL Term Obligations,
plus (ii) Permitted Overadvances that satisfy the requirements contained in
clauses (a) and (b) of the definition thereof (subject to the limitations set
forth in clause (b) of such definition), plus (iii) in addition to the Permitted
Overadvances described in clause (ii), Permitted Overadvances that satisfy the
requirements contained in clause (a) of the definition thereof to fund (A)
payroll in an amount not to exceed the aggregate amount required (and actually
used) to fund payroll requests of the Loan Parties for a two-week period and (B)
rent at the Loan Parties’ distribution centers and warehouses for a one-month
period, plus (iv) after the commencement of any proceeding with respect to the
Bankruptcy Code, BIA, WURA, CCAA or any state, federal or provincial bankruptcy,
insolvency, receivership or similar law, an amount not to exceed the result of
(1) five percent (5.0%) of the sum of the Borrowing Base and the FILO Borrowing
Base minus (2) the then outstanding amount of any Permitted Overadvances;
provided that the amount set forth in this clause (iv) shall not be less than
zero, plus (v) the amount of all Inadvertent Overadvances.

“Maximum Rate” has the meaning provided therefor in SECTION 9.13

“Minority Lenders” has the meaning provided therefor in SECTION 9.02(c)

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA and subject to ERISA, to which the Parent or any
ERISA Affiliate makes or is obligated to make contributions, or during the
preceding five plan years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan subject to ERISA which has two or more
contributing sponsors (including the Parent or any ERISA Affiliate) at least two
of whom are not under common control, as such a plan is described in Section
4064 of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, in each case net of (b) the sum
of (i) all reasonable fees and out-of-pocket expenses (including appraisals, and
brokerage, legal, title and recording tax expenses and commissions) paid by any
Loan Party or a Subsidiary to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale or other disposition of
an asset (including pursuant to a casualty or condemnation), the amount of all
payments required to be made by any Loan Party as a result of such event to
repay (or to establish an escrow for the repayment of) any Indebtedness (other
than the Obligations and any other obligations secured by the Security
Documents) secured by such asset or otherwise subject to mandatory prepayment as
a result of such event, or a Permitted Encumbrance that is senior to the Lien of
the Collateral Agent, and (iii) cash Taxes paid or reasonably estimated to be
actually payable in cash in connection therewith (it being understood and agreed
that (x) until actually paid, the amount of such Taxes shall be maintained in a
segregated DDA of the Borrower and not used for any other purpose, and (y) upon
payment of any such Taxes, “Net Proceeds” shall be deemed to include an amount
equal to any amounts in excess of the Taxes actually paid and shall be promptly
paid to the Administrative Agent).

37

 

--------------------------------------------------------------------------------

 

“Non-Defaulting Lender” means, at any time, each Revolving Lender that is not a
Defaulting Lender at such time.

“Notes” means, collectively, (i) Revolving Credit Notes[ and], (ii) the
Swingline Note, (iii) the FILO Notes and (iv) the ABL Term Notes, each as may be
amended, supplemented or modified from time to time.

“Obligations” means [(a) the due and punctual payment of (i) the principal of,
and interest against any Loan Party under the Bankruptcy Code, the BIA, the WURA
or the CCAA or any state, federal or provincial bankruptcy, insolvency,
receivership or similar law, whether or not allowed in such case or proceeding)
on the Loans], as and when due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Loan Parties under this Agreement or any other Loan Document in
respect of any Letter of Credit, when and as due, including payments in respect
of reimbursement of disbursements, interest thereon and obligations to provide
cash collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, this Agreement and the other Loan
Documents, including, without limitation, for all such items under the
Bankruptcy Code, the BIA, the WURA or the CCAA or any state, federal or
provincial bankruptcy, insolvency, receivership or similar law, whether or not
allowed in such case or proceeding, (b) the due and punctual payment and
performance of all the covenants, agreements, obligations and liabilities of
each Loan Party under or pursuant to this Agreement and the other Loan
Documents, and (c) Other Liabilities[. ]the Revolving and FILO Obligations
and/or the ABL Term Obligations, as the context may require.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Original Closing Date” means November 22, 2005.

“Other Liabilities” means any transaction with any Agent, any Revolving Lender
or any of their respective Affiliates, which arises out of any Bank Product or
Cash Management Service provided by any such Person (including, for the
avoidance of doubt, any Person to the extent such Person was an Agent, a
Revolving Lender or an Affiliate of an Agent or a, Revolving Lender at the time
such Bank Product or Cash Management Service was provided), as each may be
amended from time to time.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to SECTION 2.24).

38

 

--------------------------------------------------------------------------------

 

“Overadvance” means a [loan]Revolving Credit Loan, advance, or providing of
credit support (such as the issuance of a Letter of Credit) to the extent that,
immediately after its having been made, Availability is less than zero (or
solely for purposes of determining the existence of a Permitted Overadvance, any
such Revolving Credit Loan, advance, or providing of credit support resulting in
Availability being less than the amount required pursuant SECTION 6.10).

“Participant” shall have the meaning provided therefor in SECTION 9.04(e)

“Parent” means Pier 1 Imports, Inc.

“Participant Register” has the meaning provided therefor in SECTION 9.04(e).

“Payment Conditions” means, with respect to any transaction or payment, (i) no
Default under Sections 7.01(a), (b), (h), (i), or (j) has occurred or shall
occur thereunder after giving effect to such transaction or payment, (ii) no
Event of Default has occurred or shall occur after giving effect to such
transaction or payment, (iii) after giving pro forma effect to such transaction
or payment, Availability on the date of such transaction or payment and for the
sixty (60) days preceding such transaction or payment shall be equal to or
greater than fifteen percent (15%) of the Line Cap, (iv) after giving pro forma
effect to such transaction or payment, the Consolidated Fixed Charge Coverage
Ratio for the twelve months preceding such transaction or payment shall be equal
to or greater than 1.00:1.00, and (v) the Borrower shall have provided a
certification to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, certifying as to the satisfaction of
the conditions described in clauses (i) through (iv) above.

“Paid in Full” means the date on which (i) the Commitments shall have expired or
been terminated, the Lenders have no further obligation to make any Loans and
the Issuing Banks shall have no further obligation to issue Letters of Credit
hereunder, (ii) the principal of and interest on all Loans and all fees,
expenses and indemnities and other Obligations (other than any contingent
indemnification Obligations for which no claim has then been asserted) shall
have been indefeasibly paid in full in cash, (iii) all Letters of Credit shall
have expired or terminated or been cash collateralized to the extent provided
herein (or, alternatively, the applicable Issuing Bank(s) shall have received,
in form and substance and from an issuing bank reasonably satisfactory to the
Administrative Agent and such Issuing Bank, a backstop letter of credit in an
amount equal to 103% of the Letter of Credit Outstandings with respect to such
Letters of Credit) and (iv) all Letter of Credit Disbursements shall have been
reimbursed.

“Payment in Full” shall have a correlative meaning.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

39

 

--------------------------------------------------------------------------------

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Parent and any ERISA Affiliate and is either covered by Title W of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

“Permitted Acquisition” means an Acquisition in which each of the following
conditions are satisfied:

(a)No Default or Event of Default then exists or would arise from the
consummation of such Acquisition;

(b)If any proceeds of the Loan are to be used for such Acquisition, such
Acquisition shall have been approved by the Board of Directors of the Person (or
similar governing body if such Person is not a corporation) which is the subject
of such Acquisition and such Person shall not have announced that it will oppose
such Acquisition or shall not have commenced any action which alleges that such
Acquisition will violate Applicable Law;

(c)If the Acquisition is an Acquisition of Capital Stock, a Loan Party shall own
directly or indirectly a majority of the Capital Stock in the Person being
acquired and shall Control a majority of any voting interests, and/or shall
otherwise Control the governance of the Person being acquired;

(d)Any material assets acquired shall be utilized in, and if the Acquisition
involves a merger, amalgamation, consolidation or stock acquisition, the Person
which is the subject of such Acquisition shall be engaged in, a business
otherwise permitted to be engaged in by the Borrower or any of its Subsidiaries
under this Agreement;

(e)If the Person which is the subject of such Acquisition will be maintained as
a Material Domestic Subsidiary of a Loan Party, or if the assets acquired in an
acquisition will be transferred to a Material Domestic Subsidiary which is not a
Loan Party, such Subsidiary shall have been joined as a “Loan Party” hereunder,
and the Collateral Agent shall have received a first priority security interest,
subject to the terms of the Intercreditor Agreement, in such Subsidiary’s
Inventory and Accounts and other property of the same nature as constitutes
collateral under the Security Documents in order to secure the Obligations; and

(f)(x) (i) the Payment Conditions shall have been satisfied, or (ii) after
giving pro forma effect to such Acquisition, Availability on the date of such
Acquisition and for the sixty (60) days preceding such Acquisition shall be
equal to or greater than twenty percent (20%) of the Line Cap, or (iii) the
Covenant Conditions shall have been satisfied, and (y) the Borrower shall have
provided a certification to the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, certifying as to the
satisfaction of the conditions described in clause (x)(i), (ii) or (iii), as
applicable, above.

40

 

--------------------------------------------------------------------------------

 

“Permitted Disposition” means any of the following:

(a)licensed departments of a Loan Party or any of its Subsidiaries in the
ordinary course of business;

(b)bulk sales or other dispositions of the Inventory of the Borrower not in the
ordinary course of business in connection with store closings, at arm’s length,
provided, that the Annual Store Closing Percentage shall not exceed ten percent
(10%) in any Fiscal Year, provided, further that all sales of Inventory in
connection with store closings which occur within any twelve (12) month period
which are in the aggregate in excess of ten percent (10%) of the number of the
Borrower’s stores in operation as of the Effective Date shall be in accordance
with liquidation agreements and with professional liquidators reasonably
acceptable to the Administrative Agent;

(c)Dispositions of equipment in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer used or useful in its business or that of any Subsidiary;

(d)Sales, transfers and dispositions among the Loan Parties;

(e)Any sale or sale-leaseback transaction of Real Estate owned by any of the
Loan Parties, provided that, in the case of any such sale-leaseback, upon
request by the Administrative Agent, the Loan Parties shall have delivered to
the Administrative Agent a Collateral Access Agreement duly executed by the
purchaser of such Real Estate on terms and conditions reasonably satisfactory to
the Administrative Agent;

(f)Disposition of any assets or capital stock of any Subsidiary or Person which
is not a Loan Party;

(g)The transfer of company-owned life insurance policies, participant
contributions, and/or employer matching funds to one or more of the sub-trusts
established under the Pier 1 Umbrella Trust, as amended, for the sole purpose of
setting aside funds to be used to settle obligations under one or more
non-qualified deferred compensation plans maintained by the Parent and its
employing Subsidiaries; and

(h)Dispositions by Loan Parties to Subsidiaries of the Parent that are not Loan
Parties in an aggregate amount of up to $100,000,000; provided that (i) no
Default or Event of Default has occurred or shall occur after giving effect to
such disposition, (ii) dispositions of assets of the type included in the
Borrowing Bas; the FILO Borrowing Base or the ABL Term Borrowing Base shall be
made for fair value and solely for cash consideration, [and](iii) in the event
of a Disposition of Intellectual Property used or useful in connection with the
assets, included in the Borrowing Base, the FILO Borrowing Base or the ABL Term
Borrowing Base, the purchaser, assignee or other transferee thereof agrees, in
writing to be bound by a non-exclusive, royalty-free worldwide license of such
Intellectual Property in favor of the Collateral Agent for use in connection
with the exercise of the rights and remedies of the Credit Parties, which
license shall be in form and substance reasonably satisfactory to the Collateral
Agent, and (iv) the proceeds received from each such disposition of assets
constituting ABL Priority Collateral shall be applied in reduction of the
Obligations pursuant to Section 2.17(c) hereof.

41

 

--------------------------------------------------------------------------------

 

“Permitted Dividends” means:

(a)Dividends with respect to Capital Stock payable solely in additional shares
of or warrants to purchase common stock;

(b)Stock splits (traditional and reverse) or reclassifications of stock into
additional or other shares of common stock;

(c)The declaration and payment of a dividend by any Subsidiary of a Loan Party
to a Loan Party;

(d)Restricted Payments in an amount not to exceed $30,000,000 in the aggregate
per year, so long as no Default or Event of Default has occurred or shall occur
after giving effect to such Restricted Payments;

(e)Restricted Payments so long as the Covenant Conditions shall have been
satisfied;

(f)Restricted Payments other than those described in clauses (d) and (e) above
so long as (i) no Default or Event of Default has occurred or shall occur after
giving effect to such Restricted Payment, (ii) after giving pro forma effect to
such Restricted Payment, Availability on the date of such Restricted Payment and
for the sixty (60) days preceding such Restricted Payment shall be equal to or
greater than twenty percent (20%) of the Line Cap (without giving effect to the
Specified Reserves), and (iii) the Borrower shall have provided a certification
to the Administrative Agent, in form and substance reasonably satisfactory to
the Administrative Agent, certifying as to the satisfaction of the conditions
described in clause (i) through (ii) above; and

(g)other Restricted Payments so long as the Payment Conditions shall have been
satisfied.

“Permitted Encumbrances” means:

(a)Liens imposed by law for Taxes not yet due or, if past due, are being
contested in compliance with SECTION 5.05;

(b)Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by Applicable Law, arising in the ordinary course of business
and securing obligations to the extent they are not overdue by more than thirty
(30) days or, if overdue by more than thirty (30) days, are being contested in
compliance with SECTION 5.05;

(c)Pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

42

 

--------------------------------------------------------------------------------

 

(d)Deposits to secure or relating to the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds (and
Liens arising in accordance with Applicable Law in connection therewith), and
other obligations of a like nature, in each case in the ordinary course of
business;

(e)Judgment Liens in respect of judgments that do not constitute an Event of
Default under SECTION 7.01(1);

(f)Easements, covenants, conditions, restrictions, building code laws, zoning
restrictions, rights-of-way, mineral leases or similar agreements and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of a Loan Party;

(g)Any Lien on any property or asset of any Loan Party set forth in the
Information Certificate, and extensions, renewals and replacements thereof
permitted under SECTION 6.01;

(h)Liens on fixed or capital assets acquired by any Loan Party which are
permitted under SECTION 6.01 and described in clauses (e) and/or (j) of the
definition of Permitted Indebtedness so long as (i) such Liens and the
Indebtedness secured thereby are incurred prior to or within ninety (90) days
after such acquisition or the completion of the construction or improvement
thereof (other than refinancings thereof permitted hereunder), (ii) the
Indebtedness secured thereby does not exceed one hundred percent (100%) of the
cost of acquisition or improvement of such fixed or capital assets, together
with any “soft costs” related thereto, and (iii) such Liens shall not extend to
any other property or assets of the Loan Parties; provided that any Indebtedness
provided by any lender secured by any Lien permitted under this clause (h) may
also be secured by other fixed or capital assets which secure other Indebtedness
provided by the same lender or its Affiliates permitted hereunder and which is
secured by any Lien permitted under this clause (h);

(i)Liens in favor of the Collateral Agent for its own benefit and the benefit of
the other Credit Parties;

(j)Landlords’ and lessors’ Liens in respect of rent not in default for more than
thirty (30) days or the existence of which, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

(k)Possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the Effective Date and
Permitted Investments, provided that such liens (a) attach only to such
Investments and (b) secure only obligations incurred in the ordinary course and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing;

43

 

--------------------------------------------------------------------------------

 

(l)Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;

(m)Liens on Real Estate or on the Capital Stock of the Persons owning such Real
Estate to finance or refinance Indebtedness permitted by clause (h) of the
definition of Permitted Indebtedness; provided that such Liens shall not apply
to any property or assets of the Loan Parties other than the Real Estate or
Capital Stock so financed or refinanced;

(n)Liens attaching solely to cash earnest money deposits in connection with any
letter of intent or purchase agreement in connection with a Permitted
Acquisition or a Permitted Investment of the type described in clauses (p)
and/or (q) of the definition of “Permitted Investment”;

(o)Liens arising from precautionary UCC filings regarding “true” operating
leases or the consignment of goods to a Party;

(p)Voluntary Liens on assets in existence at the time such assets are acquired
pursuant to a Permitted Acquisition or on assets of a Subsidiary of the Borrower
in existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition; provided that such Liens are not incurred in connection with or in
anticipation of such Permitted Acquisition or such Permitted Investment and do
not attach to any other assets of any Loan Party and provided further that in no
event shall such assets be included as eligible for borrowing under the
Borrowing Base, the FILO Borrowing Base or the ABL Term Borrowing Base;

(q)Liens in favor of customs and revenues authorities imposed by Applicable Law
arising in the ordinary course of business in connection with the importation of
goods and securing obligations (i) that are not overdue by more than thirty (30)
days, (ii)(A) that are being contested in good faith by appropriate proceedings,
(B) the applicable Loan Party or Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (C) such contest
effectively suspends collection of the contested obligation and enforcement of
any Lien securing such obligation, or (iii) the existence of which would not
reasonably be expected to result in a Material Adverse Effect;

(r)Liens placed on any of the assets or equity interests of a Foreign
Subsidiary;

(s)Any interest or title of a licensor, sublicensor, lessor or sublessor under
any license or operating or true lease agreement;

(t)Licenses, sublicenses, leases or subleases granted to third Persons in the
ordinary course of business;

44

 

--------------------------------------------------------------------------------

 

(u)The replacement, extension or renewal of any Permitted Encumbrance; provided,
that such Lien shall at no time be extended to cover any assets or property
other than such assets or property subject thereto on the Effective Date or the
date such Lien was incurred, as applicable;

(v)Liens arising by operation of law under Article 4 of the UCC (or any similar
law in Canada) in connection with collection of items provided for therein;

(w)Liens arising by operation of law under Article 2 of the UCC (or any similar
laws in Canada) in favor of a reclaiming seller of goods or buyer of goods;

(x)Liens on operating accounts subject to overdraft protection or securities
accounts in connection with overdraft protection, netting and other similar
services;

(y)Security given to a public or private utility or any Governmental Authority
as required in the ordinary course of business;

(z)Liens on assets to secure Indebtedness permitted to be secured under clause
(r) of the definition of “Permitted Indebtedness”;

(aa)Liens consisting of deposits in the ordinary course of business in an
aggregate amount not to exceed $1,000,000 at any time outstanding;

(bb)Liens to secure Indebtedness permitted pursuant to clause (u) of the
definition of Permitted Indebtedness and obligations with respect thereto,
including obligations of the type described under the definitions of “Bank
Products” and “Cash Management Services” entered into with lenders or agents
under the Term Loan Documents and/or their Affiliates to the extent the Borrower
elects to secure such obligations under the Term Loan Documents; provided that
such Liens shall at all times be subject to the Intercreditor Agreement or an
intercreditor in form and substance reasonably satisfactory to the
Administrative Agent and duly executed by the Term Agent; and

(cc)Liens in favor of a financial institution encumbering deposits (including
the right of setoff) held by such financial institution in the ordinary course
of business in respect of Indebtedness permitted hereunder and which are within
the general parameters customary in the banking industry.

“Permitted Indebtedness” means each of the following:

(a)The Obligations;

(b)Indebtedness set forth in the Information Certificate and extensions,
renewals and replacements of any such Indebtedness, so long as after giving
effect thereto (i) the principal amount of the Indebtedness outstanding at such
time is not increased (except by the amount of any accrued interest, reasonable
closing costs, expenses, fees, and premium paid in connection with such
extension, renewal or replacement), (ii) if the final maturity date of such
Indebtedness set forth in the Information Certificate is prior to the Maturity
Date, the result of such extension, renewal or replacement shall not be an
earlier

45

 

--------------------------------------------------------------------------------

 

maturity date or decreased weighted average life and (iii) if the final maturity
date of such Indebtedness set forth in the Information Certificate is after the
Maturity Date, the result of such extension, renewal or replacement shall not be
a maturity date earlier than the earlier of (A) a date that is at least six (6)
months after the Maturity Date, or (B) the maturity date of the Indebtedness
being refinanced;

(c)Indebtedness of any Loan Party to any other Loan Party or to any of their
Affiliates;

(d)Guarantees by any Loan Party of Indebtedness or other obligations of (i) any
other Loan Party, and (ii) any other Subsidiary of the Borrower so long as, in
the case of this clause (ii), such Guarantees (together with any Investments
made pursuant to subclause (y) of clause (i) and clause (p) of the definition of
“Permitted Investments”) shall not exceed an aggregate principal amount of
$150,000,000 at any time outstanding; provided that to the extent Guarantees are
made pursuant to this clause (d)(ii) in an aggregate principal amount in excess
of $75,000,000, on a pro forma basis, after giving effect to any Guarantees
under this clause (d)(ii), either (1) the Total Outstandings shall not exceed
more than 50% of the Line Cap, or (2) the Payment Conditions shall have been
satisfied;

(e)Purchase money Indebtedness of any Loan Party to finance the acquisition or
improvement of any fixed or capital assets, including Capital Lease Obligations
(excluding therein any Indebtedness incurred in connection with sale or
sale-leaseback transactions permitted under clause (j) of this definition), and
any Indebtedness assumed in connection with the acquisition of any such assets
or secured by a Lien on any such assets prior to the acquisition thereof (and
not incurred in contemplation of such acquisition), and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof or result in an earlier maturity date or decreased
weighted average life thereof; provided, however, that the aggregate principal
amount of Indebtedness permitted by this clause (e) shall not exceed $50,000,000
at any time outstanding;

(f)Indebtedness under Financial Hedges, other than for speculative purposes,
entered into in the ordinary course of business;

(g)Contingent liabilities under surety bonds or similar instruments incurred in
the ordinary course of business in connection with the construction or
improvement of retail stores;

(h)Indebtedness incurred for the construction or acquisition of, or to finance
or to refinance, any Real Estate owned by any Loan Party;

(i)Indebtedness with respect to the deferred purchase price for any Permitted
Acquisition or any Permitted Investment of the type described in clauses (p)
and/or (q) of the definition of “Permitted Investment”, provided that no such
Indebtedness shall be secured by any of the ABL Priority Collateral and to the
extent secured by Term Priority Collateral, shall be subject to the
Intercreditor Agreement or an intercreditor agreement in form and substance
reasonably satisfactory to the Administrative Agent and duly executed by the
holder of such Indebtedness (or an agent on their behalf);

46

 

--------------------------------------------------------------------------------

 

(j)Indebtedness incurred in connection with sale and sale-leaseback transactions
permitted hereunder;

(k)Subordinated Indebtedness;

(l)Indebtedness incurred by any Foreign Subsidiary for working capital or
general corporate purposes which is not guaranteed by or secured by any assets
of any Loan Party (other than the capital stock of such Foreign Subsidiary);

(m)Indebtedness constituting the obligation to make purchase price adjustments
and indemnities in connection with Permitted Acquisitions or Permitted
Investments of the type described in clauses (p) and/or (q) of the definition of
“Permitted Investment”;

(n)Guarantees and letters of credit and surety bonds issued in connection with
Permitted Acquisitions, Permitted Dispositions and Permitted Investments of the
type described in clauses (p) and/or (q) of the definition of “Permitted
Investment”;

(o)Indebtedness of any Loan Party acquired pursuant to a Permitted Acquisition
(or Indebtedness assumed at the time and as a result of a Permitted
Acquisition); provided, that in each case such Indebtedness was not incurred in
connection with, or in anticipation or contemplation of, such Permitted
Acquisition;

(p)Indebtedness relating to surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

(q)without duplication of any other Indebtedness, non-cash accruals of interest,
accretion or amortization of original issue discount and/or pay-in-kind
interest;

(r)other Indebtedness; provided that any such Indebtedness shall (i) have a
maturity date of not less than six (6) months following the Maturity Date, (ii)
not require any amortization of principal in excess of one percent (1.0%) of the
original principal balance per annum until Payment in Full of the Obligations,
(iii) except to the extent such Indebtedness does not exceed the aggregate
principal amount of $100,000,000, be unsecured; provided further that any
secured Indebtedness permitted pursuant to this clause (r) shall (A) not
encumber any ABL Priority Collateral on a first lien basis and (B) be subject to
an intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent and duly executed by the holder of such Indebtedness;

(s)Indebtedness relating to existing letters of credit obtained from Canadian
financial institutions, as set forth in the Information Certificate;

(t)other unsecured Indebtedness in an aggregate principal amount not exceeding
$100,000,000 at any time outstanding;

47

 

--------------------------------------------------------------------------------

 

(u)(i) Indebtedness under the Term Loan Facility, in an aggregate principal
amount at any time outstanding not to exceed the sum of (A) $200,000,000 plus
(B) the aggregate principal amount of any increase in the Term Loan Facility or
any addition of new debt tranches under the Term Loan Agreement, in each case,
permitted under the Term Loan Agreement (as in effect on April 30, 2014), plus
(ii) any incremental equivalent Indebtedness permitted under the Term Loan
Agreement (as in effect on April 30, 2014) which is pari passu with or junior to
the Liens securing the Term Loan Facility or unsecured, so long as, in the case
of clauses (i)(B) and (ii) hereunder, the sum of the aggregate initial principal
amount of such facilities does not exceed the amount permitted to be incurred
under the Term Loan Agreement (as in effect on April 30, 2014), and (iii) any
refinancings, replacements, extensions or renewals of any Indebtedness permitted
under clauses (i) or (ii) to the extent not otherwise prohibited hereunder and
is in compliance with any restrictions contained in the Intercreditor Agreement
or any other intercreditor agreement in form and substance reasonably
satisfactory to the Administrative Agent with respect thereto, together with the
amount of accrued interest, reasonable closing costs, expenses, fees, and
premium paid in connection therewith; provided that the Indebtedness described
in this clause (u) shall at all times be subject to the Intercreditor Agreement
or an intercreditor in form and substance reasonably satisfactory to the
Administrative Agent and duly executed by the Term Agent.

“Permitted Investments” means each of the following:

(a)Government Securities;

(b)Collective investment funds created pursuant to Regulation 9 of the Office of
the Comptroller of the Currency of the United States, rated AAA by S&P or Aaa by
Moody’s and in compliance with SEC Rule 2(a)7, that are invested solely in one
(1) or more securities of the United States government, securities issued by one
(1) or more agencies of the United States government, repurchase agreements,
reverse repurchase agreements, and individual corporate securities rated AAA by
S&P or Aaa by Moody’s;

(c)Certificates of deposit, Eurodollar certificates of deposit, demand and time
deposits, and prime bankers acceptances issued by any of the Lenders and any
other financial institution organized and existing under the laws of the United
States of America or any of its states or Canada and having on the date of the
investment (i) an S&P rating of at least A- or A-1, (ii) a Moody’s rating of at
least A-3 or P-1, or (iii) an equivalent rating from either Dominion Bond Rating
Services Limited or CBRS, Inc., in each case due within one (1) year after the
date of the making of the investment;

(d)Fully collateralized repurchase agreements with a financial institution
described in clause (c) above having a defined termination date, fully secured
by obligations of the United States government, or its agencies, and due within
one (1) year after the date of the making of the investment;

(e)Tax-exempt mutual funds that invest in municipal securities rated Al or
higher or AA or higher by S&P or P1 or higher or Aa or higher by Moody’s and in
compliance with SEC Rule 2(a)7;

48

 

--------------------------------------------------------------------------------

 

(f)Variable-rate tax-exempt demand notes issued by municipalities and rated AA
or higher by S&P or Aa or higher by Moody’s and due within one (1) year after
the date of the making of the investment;

(g)(i) Commercial paper issued by corporations and rated (x) A2 or higher by
S&P, (y) P2 or higher by Moody’s, or (z) an equivalent rating from either
Dominion Bond Rating Services Limited or CBRS, Inc., and (ii) corporate debt
obligations rated (x) BBB or higher by S&P, (y) Baal or higher by Moody’s, or
(z) an equivalent rating from either Dominion Bond Rating Services Limited or
CBRS, Inc. [So]so long as the instrument is rated (x) Al or higher or A- or
higher by S&P, (y) P1 or higher or A3 or higher by Moody’s, or (z) an equivalent
rating or higher from either Dominion Bond Rating Services Limited or CBRS,
Inc., it must be due within one (1) year after the date of the making of the
investment, otherwise it shall be due within ninety (90) days after the date of
the making of the investment;

(h)Loan participations through a financial institution described in clause (c)
above, provided the underlying corporate credit is rated A2 or higher by S&P and
P2 or higher by Moody’s and provided such loan participations are limited in
duration to overnight investments;

(i)Investments by any one or more Loan Parties (x) in other Loan Parties, and
(y) so long as no Default or Event of Default exists or arises as a result
thereof, in any other Subsidiary of the Parent so long as, in the case of this
clause (y) such Investments (together with any Guarantees made pursuant to
clause (d)(ii) of the definition of “Permitted Indebtedness” and any Investments
made pursuant to clause (p) of this definition of “Permitted Investments”) shall
not exceed an aggregate principal amount at any time outstanding equal to
$150,000,000; provided that to the extent Investments are made pursuant to this
clause (i)(y) in an aggregate principal amount in excess of $75,000,000, on a
pro forma basis, after giving effect to any Investment under this clause (i)(y),
either (A) the Total Outstandings shall not exceed more than 50% of the Line
Cap, or (B) the Payment Conditions shall have been satisfied;

(j)Loans or advances to directors, officers, and employees of the Loan Parties
that never exceed a total of $10,000,000 outstanding for all of the Loan Parties
and to the extent not prohibited by the Sarbanes-Oxley Act of 2002;

(k)Indebtedness of customers created in any Loan Party’s ordinary course of
business in a manner consistent with its present practices;

(l)Financial Hedges not for speculative purposes;

(m)Callable agency securities issued by government-sponsored entities and rated
AAA by S&P or Aaa by Moody’s;

(n)Agency bullet securities issued by government-sponsored entities and rated
AAA by S&P or Aaa by Moody’s;

(o)Permitted Acquisitions;

49

 

--------------------------------------------------------------------------------

 

(p)Other Investments (including the purchase of less than fifty percent (50%) of
the Capital Stock of another Person), so long as such Investments (together with
any Guarantees made pursuant to clause (d)(ii) of the definition of “Permitted
Indebtedness” and any Investments made pursuant to clause (i)(y) of this
definition of “Permitted Investments”) shall not exceed an aggregate principal
amount at any time outstanding equal to $150,000,000; provided that to the
extent Investments are made pursuant to this clause (p) in an aggregate
principal amount in excess of $75,000,000, on a pro forma basis, after giving
effect to any Investment under this clause (p), either (A) the Total
Outstandings shall not exceed more than 50% of the Line Cap, or (B) the Payment
Conditions shall have been satisfied;

(q)other Investments (including the purchase of less than 50% of the Capital
Stock of another Person), so long as (1) (x) either (i) the Payment Conditions
shall have been satisfied, or (ii)(A) no Default or Event of Default has
occurred or shall occur after giving effect to such Investment, and (B) after
giving pro forma effect to such Investment, Availability on the date of such
Investment and for the sixty (60) days precedent such Investment shall be equal
to or greater than twenty percent (20%) of the Line Cap (without giving effect
to the Specified Reserves), and (y) the Borrower shall have provided a
certification to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, certifying as to the satisfaction of
the conditions described in clauses (x)(i) or (ii), as applicable, or (2) the
Covenant Conditions shall have been satisfied; and

(r)shares of any so-called “money market fund” advised, serviced or sold by any
of the Lenders or by any other financial institution, provided that such fund
(i) is registered under the Investment Company Act of 1940, (ii) has net assets
of at least $250,000,000, (iii) has an investment portfolio with an average
maturity of 365 days or less, and (iv) is not generally considered to be a
“high-yield” fund.

“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its reasonable discretion, which:

(a)Is made to maintain, protect or preserve the Collateral and/or the Credit
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Credit Parties; and

(b)Together with all other Permitted Overadvances then outstanding, (i) shall
not exceed five percent (5%) of the Borrowing Base and the FILO Borrowing Base,
in the aggregate outstanding at any time or (ii) unless a liquidation of the ABL
Priority Collateral is then occurring, remain outstanding for more than
forty-five (45) consecutive Business Days, unless in each case the Required
Lenders otherwise agree;

provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of SECTION 2.13(h) regarding any Revolving Lender’s obligations with
respect to Letter of Credit Disbursements, or (ii) result in any claim or
liability against the Administrative Agent (regardless of the amount of any
Overadvance) for “inadvertent Overadvances” (i.e. where an Overadvance results
from changed circumstances beyond the control of the Administrative Agent (such
as a

50

 

--------------------------------------------------------------------------------

 

reduction in the collateral value)), and such inadvertent Overadvances shall not
reduce the amount of Permitted Overadvances allowed hereunder; and further
provided that in no event shall the Administrative Agent make an Overadvance, if
after giving effect thereto, the principal amount of the Revolving Credit
Extensions would exceed the [Tetal]sum of the total Revolving Commitments (as in
effect prior to any termination of the [Total]Revolving Commitments pursuant to
SECTION 7.01).

“Permitted Prepayment” means any prepayment with the proceeds of Indebtedness so
long as (i) unless otherwise waived by the Required Revolving Lenders, no Cash
Dominion Event then exists, (ii) such Indebtedness is provided by an Eligible
Assignee, and (ii) the aggregate principal amount of such Permitted Indebtedness
shall be used to and shall not exceed the amount necessary to refinance the
outstanding principal amount of the ABL Term Loan, together with any applicable
Prepayment Premium, accrued but unpaid interest and fees and expenses owing in
connection with the repayment of the ABL Term Loan and the incurrence of such
new Indebtedness; provided that any Permitted Indebtedness incurred to refinance
or replace the ABL Term Loan shall not have terms or conditions (other than
interest rate, prepayment premium and fees/expenses payable thereunder) more
favorable, taken as a whole, to the Persons providing such Permitted
Indebtedness than the terms of the ABL Term Loan being so refinanced, or shall
be otherwise on terms satisfactory to the Administrative Agent. The Lenders
hereby agree that any Indebtedness meeting the requirements set forth in this
definition shall constitute Permitted Indebtedness and the Borrower and the
Administrative Agent, notwithstanding anything to the contrary in Section 9.02,
shall be entitled to amend this Agreement and any other Loan Document to permit
such Indebtedness to constitute “Obligations” hereunder and thereunder.

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, limited partnership, Governmental Authority or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Parent or any
ERISA Affiliate or any such Plan to which the Parent or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Pledge Agreement” means that certain pledge agreement (whether or not contained
in the Security Agreement or a standalone document) dated as of April 30, 2014
by and among certain of the Loan Parties and the Collateral Agent.

“PPSA” means the Personal Property Security Act of Ontario (or any successor
statute) or similar legislation of any other Canadian jurisdiction, including,
without limitation, the Civil Code of Quebec, the laws of which are required by
such legislation to be applied in connection with the issue, perfection,
enforcement, opposability, validity or effect of security interests.

“Prepayment Event” means any of the following events:

51

 

--------------------------------------------------------------------------------

 

(a)Any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any ABL Priority Collateral, other than the sale of
Inventory in the ordinary course of business and other than sales, transfers and
other dispositions to other Loan Parties; or

(b)Any casualty or other insured damage to, or any taking under power of eminent
domain or by condemnation or similar proceeding of, any ABL Priority Collateral,
unless the proceeds therefrom are required to be paid to the holder of a Lien on
such property or asset having priority over the Lien of the Collateral Agent.

“Prime Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the rate of interest in effect for such day as publicly announced from
time to time by Bank of America as its “prime rate”; (b) the Federal Funds
Effective Rate for such day, plus 0.50%; and (c) the LIBO Rate for a one month
interest period as determined on such day, plus 1.00%. . The “prime rate” set
forth in clause (a) above is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in Bank of America’s prime rate, the Federal Funds Effective Rate or the LIBO
Rate, respectively, shall take effect at the opening of business on the day
specified in the public announcement of such change. Notwithstanding the
foregoing or anything else herein to the contrary, the Prime Rate shall in no
event be less than zero percent (0.0%)

“Prime Rate Loan” means any Revolving Credit Loan or the outstanding portion of
the FILO Loan bearing interest at a rate determined by reference to the Prime
Rate, in accordance with the provisions of Article II.

“pro forma basis” means, in respect of a Specified Transaction, that such
Specified Transaction shall be deemed to have occurred as of the first day of
the applicable period of measurement in connection with the determination of the
Consolidated Fixed Charge Ratio.

“Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), and any regulations promulgated thereunder, if
any, as the same may be amended from time to time.

“Purchase Option Event” has the meaning provided in SECTION 9.02.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

52

 

--------------------------------------------------------------------------------

 

“Recipient” means any Agent, any Lender, the Issuing Bank or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Register” has the meaning provided in SECTION 9.04(c).

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Release” has the meaning provided in Section 101(22) of CERCLA.

“Release Date” means the date that the Liens held by the Collateral Agent, for
the benefit of the Credit Parties, on the Term Priority Collateral is terminated
and released, which shall occur only upon payment in full of the Term Loan
Facility (other than payment in full through a refinancing, replacement,
amendment, supplement, modification, extension, renewal, restatement, amendment
and restatement or refunding thereof).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 -day notice period has been waived.

“Reports” has the meaning provided in SECTION 8.13.

“Required ABL Term Lenders” means at a time ABL Term Lenders holding ABL Term
Loans aggregating more than fifty percent (50%) of the aggregate, amount of the
ABL Term Loans outstanding.

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Revolving Commitments and holding FILO Loans and ABL Term Loans
aggregating more than fifty percent (50%) of the [Total]Revolving Commitments
and the principal amount of the FILO Loans and ABL Term Loans outstanding or if
the Revolving Commitments have been terminated, Lenders (other than Defaulting
Lenders) whose percentage of the outstanding Credit Extensions (calculated
assuming settlement and repayment of all Swingline Loans by the Lenders)
aggregate not less than fifty percent (50%) of all such Credit Extensions.

“Required Revolving Lenders” means, at any time, Revolving Lenders (other than
Defaulting Lenders) having Revolving Commitments aggregating more than fifty
percent (50%) of the aggregate amount of Revolving Commitments have been
terminated. Revolving Lender (other than Defaulting Lenders) whose percentage of
the outstanding Revolving Credit Extensions (calculated assuming settlement and
repayment of all Swingline Loans by the Revolving Lenders) aggregate not Jess
than fifty percent (50%) of all such Revolving Credit Extensions.

“Reserves” means all (if any) Inventory Reserves and Availability Reserves.

“Responsible Officer” of any Person shall mean any executive officer or
financial officer of such Person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
Person in respect of this Agreement.

53

 

--------------------------------------------------------------------------------

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any class of Capital Stock of a
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Capital
Stock of a Person or any option, warrant or other right to acquire any Capital
Stock of a Person; provided that “Restricted Payments” shall not include any
dividends payable solely in Capital Stock of a Loan Party.

“Revolving and FILO Obligations” means (a) the due and punctual payment of (i)
the principal of, and interest (including all interest that accrues after the
commencement of any case or proceeding by or against any Loan Party under the
Bankruptcy Code, the BIA, the WURA or the CCAA or any state, federal or
provincial bankruptcy, insolvency, receivership or similar law, whether or not
allowed in such case or proceeding) on the Revolving Credit Loans and the FILO
Loan, as and when due, whether at maturity, by acceleration, upon one or more
dates set for prepayment or otherwise, (ii) each payment required to be made by
the Loan Parties under this Agreement or any other Loan Document in respect of
any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations, to provide
cash collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise, of the Loan Parties, to the Credit Parties, (other than the ABL
Term Loan Secured Parties) under this Agreement and the other Loan Documents,
including, without limitation, for all such items, that accrue after the
commencement of any case or proceeding by or against any Loan Party under the
Bankruptcy Code, the BIA, the WURA or the CCAA or any state, federal or
provincial bankruptcy, insolvency, receivership or similar law, whether or not
allowed in such case or proceeding, (b) the due and punctual payment and
performance of all the covenants, agreements, obligations and liabilities of
each Loan Party under or pursuant to this Agreement and the other Loan Documents
(other than those related to the ABL Term Loan), and (c) Other Liabilities.

“Revolving Borrowing” means (a) the incurrence of Revolving Credit Loans of a
single Type, on a single date and having, in the case of LIBO Loans, a single
Interest Period, or (b) a Swingline Loan.

“Revolving Commitment” means, with respect to each Revolving Lender, the
aggregate commitment(s) of such Revolving Lender hereunder in the amount set
forth opposite its name on Schedule 1.1 hereto or as may subsequently be set
forth in the Register from time to time, as the same may be increased or reduced
from time to time pursuant to this Agreement.

“Revolving Commitment Percentage” means with respect to each Revolving Lender,
that percentage of the Revolving Commitments of all Revolving Lenders hereunder,
in the amount set forth opposite such Revolving Lender’s name on Schedule 1.1
hereto or as may subsequently be set forth in the Register from time to time, as
the same may be increased or reduced from time to time pursuant to this
Agreement.

“Revolving Credit Ceiling” means $350,000,000, as such amount may be increased
or reduced in accordance with the terms of this Agreement.

54

 

--------------------------------------------------------------------------------

 

“Revolving Credit Extensions” means each, of the following, (a) a Revolving
Borrowing and (b) an L/C Credit Extension.

“Revolving Credit Loans” means all loans at any time made by any Revolving
Lender pursuant to Article II and, to the extent applicable, shall include
Swingline Loans made by the Swingline Lender pursuant to SECTION 2.06.

“Revolving Credit Notes” means the promissory notes of the Borrower
substantially in the form of Exhibit D, each payable to the order of a,
Revolving Lender, evidencing the Revolving Credit Loans made to the Borrower.

“Revolving Lender” means, at any time, any Lender that has a Revolving
Commitment at such time or, if the Revolving Commitments have terminated,
Revolving Credit Extensions.

“Revolving Line Cap” means, at any time of determination, the lesser of (a) the
aggregate amount of the Revolving Commitments or (b) the Borrowing Base.

“Revolving Purchase Date” has the meaning provided in SECTION 9.02.

“Revolving Purchase Notice” has the meaning provided in SECTION 9.02.

“Revolving Purchasing Creditors” has the meaning provided in SECTION 9.02.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the federal government of Canada,
the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“SEC” means the Securities and Exchange Commission.

“Security Agreement” means the Amended and Restated Security Agreement dated as
of April 30, 2014 among the Loan Parties and the Collateral Agent for its
benefit and the benefit of the other Credit Parties.

“Security Documents” means the Security Agreement, the General Security
Agreement, the Deeds of Hypothec, the Facility Guarantee, the Facility
Guarantors’ Collateral Documents, the Pledge Agreement, the Intellectual
Property Security Agreement(s), the Confirmation Agreement, and each other
security agreement or other instrument or document executed and delivered
pursuant to this Agreement or any other Loan Document to secure any of the
Obligations.

“Settlement Date” has the meaning provided in SECTION 2.22(b).

55

 

--------------------------------------------------------------------------------

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (i) (a) at fair valuations, all of the properties and assets of such Person
are greater than the sum of the debts, including contingent liabilities, of such
Person, (b) the present fair saleable value of the properties and assets of such
Person is not less than the amount that would be required to pay the probable
liability of such Person on its debts as they become absolute and matured, (c)
such Person is able to realize upon its properties and assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (d) such Person does not intend to, and
does not believe that it will, incur debts beyond such Person’s ability to pay
as such debts mature, and (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or transaction, for which
such Person’s properties and assets would constitute unreasonably small capital
after giving due consideration to the prevailing practices in the industry in
which such Person is engaged, and (ii) as to any Person incorporated or
organized under the laws of Canada or any province or territory thereof, such
Person is not an “insolvent person” as defined in the BIA.

“Specified Default” means the occurrence of any Event of Default specified in
SECTIONS 7.01(a), 7.01(b), 7.01(c), 7.01(d) (with respect to Article VI,
SECTIONS 5.01(d), 5.08(b) or 5.11 only), 7.01(f) (but only to the extent such
Material Indebtedness has been accelerated), 7.01(g), 7.01(h), 7.01(i), 7.01(j),
7.01(k), 7.01(n), 7.01(o), 7.01(p), 7.01(s), or SECTION 7.01(t). Each
determination of whether a Specified Default has occurred and is continuing
(solely as it relates to the definition of “Cash Dominion Event”, the definition
of “ABL Term Default Rate,” SECTION 2.12, and SECTION 8.18) shall be made
without giving effect to any waiver or modification of any such provision
effected pursuant to the terms hereof without the consent of the ABL Term Loan
Agent.

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to SECTION 9.23).

“Specified Release Paragraph” has the meaning provided in SECTION 9.02.

“Specified Reserves” means, collectively, the FILO Reserve and the ABL Term Loan
Reserve.

“Specified Transaction” means any Permitted Acquisition, any Investment made
pursuant to clause (q) of the definition of “Permitted Investment”, prepayment
of Indebtedness pursuant to Section 6.06(b)(ii), and any Restricted Payment or
other event that by the terms of this Agreement requires such test to be
calculated on a “pro forma basis” or after giving “pro forma effect.”

“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

56

 

--------------------------------------------------------------------------------

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the [Board]FRB to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the [Board]FRB). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
LIBO Rate Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Agents (for the avoidance of any
doubt, the FILO Loan and the ABL Term Loan shall not constitute Subordinated
Indebtedness).

“Subsidiary” means with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s Consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which Capital Stock representing more than fifty percent (50%) of the
equity or more than fifty percent (50%) of the ordinary voting power or, in the
case of a partnership, more than fifty percent (50%) of the general partnership
interests are, as of such date, owned, Controlled or held, or (b) except with
respect to any financial statements or calculations in accordance with GAAP,
that is, as of such date, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

“Swap Obligations” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1 a(47) of the Commodity Exchange Act.

“Swingline Lender” means Bank of America, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a, Revolving Credit Loan made by the Swingline Lender to
the Borrower, pursuant to SECTION 2.06 hereof.

“Swingline Loan Ceiling” means, at any time, ten percent (10%) of the
[Total]Revolving Commitments. As of the Effective Date, the Swingline Loan
Ceiling is $35,000,000.

“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit E, payable to the order of the applicable Swingline Lender,
evidencing the Swingline Loans made by the Swingline Lender to the Borrower.

“Synthetic Lease” means any lease or other agreement for the use or possession
of property creating obligations which do not appear as Indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, may be characterized as Indebtedness of such lessee
without regard to the accounting treatment.

57

 

--------------------------------------------------------------------------------

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Agent” means Bank of America, N.A., in its capacity as administrative
agent and collateral agent under the Term Loan Agreement or any successor agent
thereto.

“Term Loan Agreement” means that certain Term Loan Agreement dated as of April
30, 2014 by and among, inter alios, the Borrower, the Term Agent and the lenders
from time to time party thereto, as the same may be amended, restated, amended
and restated, supplemented, refinanced, replaced, extended, renewed or otherwise
modified from time to time in accordance with the terms hereof and of the
Intercreditor Agreement.

“Term Loan Documents” means the Term Loan Agreement and the other “Loan
Documents” (as defined in the Term Loan Agreement).

“Term Loan Facility” means the credit facility pursuant to the Term Loan
Agreement and one or more debt facilities or other financing arrangements
(including, without limitation indentures) providing for term loans or other
long-term Indebtedness that replace or refinance such credit facility, including
any such replacement or refinancing facility or indenture that increases or
decreases the amount permitted to be borrowed thereunder or alters the maturity
thereof and whether by the same or any other agent, lender or group of lenders,
and any amendments, supplements, modifications, extensions, renewals,
restatements, amendments and restatements or refundings thereof or any such
indentures or credit facilities that replace or refinance such credit facility,
in each case, which is in compliance with any restrictions contained in the
Intercreditor Agreement or any other intercreditor agreement in form and
substance reasonably satisfactory to the Administrative Agent with respect
thereto.

“Term Loan Maturity Reserve” means during any Term Loan Reserve Period, an
amount equal to the then outstanding principal balance of the Term Loan Facility
outstanding on the date which is ninety-one (91) days prior to the maturity date
of such Indebtedness, which Term Loan Maturity Reserve shall remain in place
(but shall be reduced to give effect to any payments of the Term Loan Facility
made during such Term Loan Reserve Period (including any payments made with the
proceeds of Loans hereunder) to the extent such payments are permitted
hereunder) until the earlier of the repayment of such Indebtedness (including as
a result of refinancing of such Indebtedness so long as the term of such
refinancing Indebtedness (any such refinancing Indebtedness, the “Refinancing
Term Loan Debt”) is at least ninety-one (91) days) or the extension of the
maturity date of such Indebtedness to a date which is at least ninety-one (91)
days after the then maturity date of such Indebtedness.

“Term Loan Reserve Period” means the period beginning on the 91st day prior to
the maturity date of the Term Loan Facility and in each case ending on the date
of the repayment in full of such Indebtedness. If and to the extent that such
Indebtedness is repaid by virtue of any Refinancing Term Loan Debt, a subsequent
Term Loan Maturity Reserve shall be imposed in an amount equal to the
outstanding principal balance of such Refinancing Term Loan Debt from and after
the date that is ninety-one (91) days prior to the maturity date of such
Refinancing Term Loan Debt.

“Term Priority Collateral” has the meaning provided for such term in the
Intercreditor Agreement.

58

 

--------------------------------------------------------------------------------

 

“Termination Date” means (a) with respect to the Revolving and FILO Obligations,
the earliest to occur of (i) the Maturity Date, (ii) the date on which the
maturity of the Revolving and FILO Obligations is accelerated and the
[Total]Revolving Commitments are irrevocably terminated, (iii) the date of the
occurrence of any Event of Default pursuant to SECTION 7.01(h) or 7.01(i), or
(iv) the termination of the [Total]Revolving Commitments in accordance with the
provisions of SECTION [2.15] [ “Total Commitments” means, at any time, the sum
of the Commitments at such time. As of the Effective Date, the Total Commitments
aggregate $350,000,000.]2.15 and (b) with respect to the ABL Term Obligations
the earliest to occur of (i) the Maturity Date, or (ii) the date on which the
maturity of the ABL Term Obligations is accelerated (or deemed accelerated) in
accordance with Article VII.

“Total Outstandings” means the aggregate outstanding principal amount of all
Loans and all Letter of Credit Outstandings.

“Trust Funds” means any cash comprised of (i) funds specifically and exclusively
used for payroll Taxes, payroll and other employee benefit payments to or for
the benefit of any Loan Party’s or its Subsidiaries’ employees, (ii) all Taxes
required to be collected, remitted or withheld (including, without limitation,
federal and state withholding taxes (including the employer’s share thereof) and
(iii) any other funds (A) which any Loan Party holds on behalf of another Person
and (B) which such Loan Party holds as an escrow or fiduciary for such Person.

“Trust Funds DDA” has the meaning provided in SECTION 2.18(h).

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, or the Prime Rate, as
applicable.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“Unanimous Consent” means the consent of Lenders (other than Defaulting Lenders)
holding one hundred percent (100%) of the Commitments (other than Commitments
held by a Defaulting Lender).

[“Uncommitted Increase” has the meaning specified in SECTION 2.02(b).]

“Unused Commitment” shall mean, on any day, (a) the then [Total]aggregate,
Revolving Commitments minus (b) the sum of (i) the principal amount of Revolving
Credit Loans (other than Swingline Loans) then outstanding, and (ii) the then
Letter of Credit Outstandings.

“Unused Fee” has the meaning provided in SECTION 2.19(b).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in SECTION 2.23
(e)(ii)(B)(III).

59

 

--------------------------------------------------------------------------------

 

“Wage Earner Protection Act Reserve” means, on any date of determination, an
Availability Reserve established from time to time by the Administrative Agent
in its commercially reasonable discretion from the perspective of an asset-based
lender exercised in good faith in such amount as the Administrative Agent
determines reflects the amounts which would give rise to a Lien under the Wage
Earner Protection Program Act (Canada) with respect to the employees of any Loan
Party employed in Canada with priority under Applicable Law over the Lien of the
Collateral Agent.

“WURA” means the Winding-Up and Restructuring Act (Canada), and any regulations
promulgated thereunder, if any, as amended from time to time.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal by the Parent or an ERISA Affiliate from such
Multiemployer Plan, as such terms are defined in Part I of Subtitle E of Title W
of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02Terms Generally.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, amended and restated,
supplemented, replaced, refinanced or otherwise modified (subject to any
restrictions on such amendments, restatements, amendments and restatements,
supplements, replacements, refinancings or modifications set forth herein), (b)
any reference herein to any Person shall be construed to include such Person’s
permitted successors and assigns, (c) the words “herein”, “hereof’ and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, unless the context shall otherwise require, (e) the term
“security interest” shall include a hypothec and the term hypothecation, (f) the
term “solidary” as used herein shall be read and interpreted in accordance with
the Civil Code of Quebec, (g) any reference to “registration” or “filing” in
respect of security, security interest or hypothecation shall also mean
“publishing”, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible, moveable and
immoveable, and intangible assets and properties, including cash, securities,
accounts and contract rights and (i) all financial statements and other
financial information provided by the Borrower to the Agents or any Lender shall
be provided with reference to dollars, and (j) all references to “$” or
“dollars” or to amounts of money shall be deemed to be references to the lawful
currency of the United States of America.

60

 

--------------------------------------------------------------------------------

 

SECTION 1.03Accounting Terms; GAAP.

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect on the
Effective Date; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to reflect the effect of any change occurring after the Effective Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then the parties hereto shall negotiate in good faith to enter into an
amendment to this Agreement to preserve the original intent thereof in light of
such change in GAAP and such provision shall be interpreted on the basis of GAAP
as in effect and applied immediately before such change shall have become
effective until such provision shall have been amended in accordance herewith;
provided, further, that any change in GAAP after the Effective Date will not
cause any lease that was not or would not have been a capital lease prior to
such change to be deemed a capital lease.

SECTION 1.04Rounding.

Any financial ratios required to be maintained by the Loan Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number.

SECTION 1.05Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

SECTION 1.06Letter of Credit Amounts.

Unless otherwise specified, all references herein to the amount of a Letter of
Credit at any time shall be deemed to be the Stated Amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms of any Issuer Documents related thereto,
provides for one or more automatic increases in the Stated Amount thereof, the
amount of such Letter of Credit shall be deemed to be the maximum Stated Amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum Stated Amount is in effect at such time.

SECTION 1.07Timing of Performance.

Except as otherwise provided in SECTION 2.21(a), if the performance of any
covenant, duty or obligation under any Loan Document shall be due on a day that
is not a Business Day, the date for such performance shall be extended to the
next succeeding Business Day.

61

 

--------------------------------------------------------------------------------

 

SECTION 1.08Divisions.

For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Capital Stock at such time.

62

 

--------------------------------------------------------------------------------

 

ARTICLE II
Amount and Terms of Credit

SECTION 2.01Commitment of the Lenders.

(a)Each Revolving Lender, severally and not jointly with any other Lender,
agrees, upon the terms and subject to the conditions herein set forth, to make
Revolving Credit Extensions to or for the benefit of the Borrower, on a
revolving basis, subject in each case to the following limitations:

(i)The Total Outstandings shall not at any time either (A) exceed
$[350,000,000]400,000,000 or any greater or lesser amount to which the
[Total]Revolving Commitments have then been increased or reduced by the Borrower
pursuant to SECTION 2.02 or SECTION 2.15, or (B) cause Availability to be less
than zero;

(ii)Letters of Credit shall be available from the Issuing Banks to the Borrower,
subject to the ratable participation of the Revolving Lenders, as set forth in
SECTION 2.13. The Borrower shall not permit the aggregate Letter of Credit
Outstandings at any time to exceed $150,000,000;

(iii)No Revolving Lender shall be obligated to make any Revolving Credit
Extension to the Borrower in excess of such Revolving Lender’s Revolving
Commitment; and

(iv)Subject to all of the other provisions of this Agreement, Revolving Credit
Loans to the Borrower that are repaid may be reborrowed prior to the Termination
Date for the Revolving and FILO Obligations. No new Revolving Credit Extensions
(other than Permitted Overadvances) shall be made to the Borrower after the
Termination Date for the Revolving and FILO Obligations.

(b)Except as provided in SECTION 2.01(a)(iii), each Borrowing of Revolving
Credit Loans (other than Swingline Loans) shall be made by the Revolving Lenders
pro rata in accordance with their respective Revolving Commitments. The failure
of any Revolving Lender to make any Revolving Credit Loan to the Borrower shall
neither relieve any other Revolving Lender of its obligation to fund its
Revolving Credit Loan to the Borrower in accordance with the provisions of this
Agreement nor, except in accordance with SECTION 8.16(b), increase the
obligation of any such other Revolving Lender.

(c)On the First Amendment Effective Date and subject to the terms and conditions
set forth herein and therein, each FILO Lender shall make a FILO Loan to the
Borrower in an aggregate amount equal to the amount set forth opposite such FILO
Lender A name set forth on Schedule 1.1 hereto. Amounts borrowed under this
SECTION 2.01(c) and repaid or prepaid may not be reborrowed.

(d)On the First Amendment Effective Date, and subject to the terms and
conditions set forth herein and therein each ABL Term Lender shall make an ABL
Term Loan to the Borrower in an aggregate amount equal to the amount set forth
opposite such ABL Term Lender’s name set forth on Schedule 1.1 hereto. Amounts
borrowed under this SECTION 2.01(d) and repaid or prepaid may not be reborrowed.

63

 

--------------------------------------------------------------------------------

 

SECTION 2.02Increase in [Total]Revolving Commitments.

(a)[So long as no Default or Event of Default exists or would arise therefrom,
upon notice to the Administrative Agent, the Borrower shall have the right at
any time, and from (i) [Solely with respect to any Uncommitted Increase, thc]The
Borrower, the Administrative Agent, and any Additional Commitment Lender shall
have time to time, to increase the Total Commitments by an amount not to exceed
$50,000,000 in the aggregate for all such increases (the “Committed Increase”);
provided that (i) any such Committed Increase shall be provided by the Committed
Increase Lenders on a pro rata basis based on the Committed Increase Commitment
of each such Committed Increase Lender, (ii) any such Committed Increase shall
be in a minimum amount of $10,000,000, (iii) no Uncommitted Increase shall take
effect until the aggregate amount of all Committed Increases have been exercised
hereunder, (iv) the amount of the Total Commitments, as the same may be
increased pursuant to any Committed Increase and/or Uncommitted Increase set
forth in SECTION 2.02(b) below, shall not exceed $500,000,000 at any time, and
(v) the Borrower may elect up to five (5) Committed Increases. Any such
Committed Increase shall be effectuated as soon as reasonably practicable after
the request of the Borrower therefor.]Each of the FILO Loan and the ABL Term
Loan made on the First Amendment Effective Date shall be deemed to replace the
provisions of this SECTION 2.02(a) as such provisions were in effect immediately
preceding the First Amendment Effective Date.

(b)So long as no Default or Event of Default exists or would arise therefrom,
the Borrower shall have the right at any time, and from time to time, following
the First Amendment Effective Date, to request an increase of the
[Total]Revolving Commitments by an amount not to exceed $100,000,000 in the
aggregate for all such requested increases ([any __________ such increase, an
“Uncommitted Increase”, and, together with all Committed
Increases,]collectively, the “Commitment Increases”). Any such requested
[Uncommitted]Commitment Increase following the First Amendment Effective Date
shall be first made to all existing Revolving Lenders on a pro rata basis. To
the extent that the existing Revolving Lenders decline to increase their
Revolving Commitments, or decline to increase their Revolving Commitments to the
amount requested by the Borrower, the Administrative Agent, in consultation with
the Borrower, will use commercially reasonable efforts to arrange for other
Persons (which Persons may be suggested by the Borrower but subject in any event
to the approval of the Administrative Agent in accordance with the terms of this
clause (b)) to become a Revolving Lender hereunder and to issue commitments in
an amount equal to the amount of the [Uncemmitted]Commitment Increase in the
[Total]Revolving Commitments requested by the Borrower and not accepted by the
existing Revolving Lenders (each such Person issuing, or Revolving Lender
increasing, its Commitment, an “Additional Commitment Lender”), provided,
however, that (i) no Revolving Lender shall be obligated to provide [an
Uncommitted]a Commitment Increase as a result of any such request by the
Borrower, and (ii) any Additional Commitment Lender which is not an existing
Revolving Lender shall qualify as an Eligible Assignee and shall be subject to
the approval of the Administrative Agent, the Issuing Banks and the Borrower
(which approval shall not be unreasonably withheld). Each
[Uneemmitted]Commitment Increase shall be in such minimum amounts as the
Administrative Agent in its reasonable discretion shall determine

64

 

--------------------------------------------------------------------------------

 

(c)[Any]Following the First Amendment Effective Date, any Commitment Increase
shall not become effective unless and until each of the following conditions
have been satisfied: executed and delivered a joinder to the Loan Documents in
such form as the Administrative Agent shall reasonably require;

(i)[Solely with respect to any Uncommitted Increase, the]The Borrower, the
Administrative Agent, and any Additional Commitment Lender shall have executed
and delivered a joinder to the Loan Documents in such form as the Administrative
Agent shall reasonably require;

(ii)The Borrower shall have paid such fees and other compensation, if any, to
the [Committed Increase Lenders or the]Additional Commitment Lenders[, as
applicable], as the Borrower and such [Committed Increase Lenders or]Additional
Commitment Lenders[, as applicable,] shall agree in writing;

(iii)The Borrower shall have paid such arrangement fees as may be agreed by the
Borrower and such arranger(s) in writing;

(iv)Upon the Administrative Agent’s request, the Borrower shall deliver to the
Administrative Agent, for the benefit of the Credit Parties, an opinion or
opinions, in form and substance reasonably satisfactory to the Administrative
Agent, from counsel to the Borrower reasonably satisfactory to the
Administrative Agent and dated such date;

(v)Upon the request of any Revolving Lender (including, without limitation, any
Additional Commitment Lender), a Revolving Credit Note will be issued at the
Borrower’s expense, to such Revolving Lender, to be in conformity with
requirements of SECTION 2.07 (with appropriate modification) to the extent
necessary to reflect the new Revolving Commitment of such Revolving Lender; and

(vi)The Borrower and [Committed Increase Lender or]Additional Commitment
Lender[, as applicable,] shall have delivered such other instruments, documents
and agreements as the Administrative Agent may reasonably have requested.

(d)The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Commitment Increase following the First Amendment
Effective Date (with each date of such effectiveness being referred to herein as
a “Commitment Increase Date”), and at such time (i) the [Tetal]Revolving
Commitments under, and for all purposes of, this Agreement shall be increased by
the aggregate amount of such Commitment Increases, (ii) Schedule 1.1 shall be
deemed modified, without further action, to reflect the revised Revolving
Commitments and Revolving Commitment Percentages of the Revolving Lenders, and
(iii) this Agreement shall be deemed amended, without further action, to the
extent necessary to reflect such increased Revolving Commitments.

(e)In connection with Commitment Increases hereunder[, the] occurring following
the First Amendment Effective Date, the Revolving Lenders and the Borrower agree
that, notwithstanding anything to the contrary in this Agreement, (i) the
Borrower shall, in coordination with the Administrative Agent, (x) repay
outstanding Revolving Credit Loans of certain Revolving Lenders, and obtain
Revolving Credit Loans from certain other Revolving

65

 

--------------------------------------------------------------------------------

 

Lenders (including the Additional Commitment Lenders), or (y) take such other
actions as reasonably may be required by the Administrative Agent, in each case
to the extent necessary so that all of the Revolving Lenders effectively
participate in each of the outstanding Revolving Credit Loans pro rata on the
basis of their Revolving Commitment Percentages (determined after giving effect
to any increase in the [Total]Revolving Commitments pursuant to this SECTION
2.02), and (ii) the Borrower shall pay to the Revolving Lenders any costs of the
type referred to in SECTION 2.16(c) in connection with any repayment and/or
Revolving Credit Loans required pursuant to preceding clause (i). Without
limiting the obligations of the Borrower provided for in this SECTION 2.02, the
Administrative Agent and the Revolving Lenders agree that they will use their
best efforts to attempt to minimize the costs of the type referred to in SECTION
2.16(c) which the Borrower would otherwise occur in connection with the
implementation of an increase in the [Total]Revolving Commitments.

SECTION 2.03Reserves; Changes to Reserves.

(a)The Inventory Reserves and Availability Reserves as of the First Amendment
Effective Date are as set forth on the [initial]Borrowing Base Certificate dated
December 14, 2018 and furnished to the Administrative Agent and the ABL Term
Loan Agent as of the First Amendment Effective Date.

(b)The Administrative Agent may hereafter establish additional Reserves or
change any of the foregoing Reserves, in the exercise of its commercially
reasonable business judgment acting in accordance with industry standards for
asset based lending in the retail industry, provided that such Reserves shall
not be established or changed except upon not less than three (3) Business Days’
notice to the Borrower (during which period the Administrative Agent shall be
available to discuss any such proposed Reserve with the Borrower), provided
further that no such prior notice shall be required for (1) changes to any
Reserves resulting solely by virtue of mathematical calculations of the amount
of the Reserve in accordance with the methodology of calculation previously
utilized, or (2) changes to Reserves or establishment of additional Reserves if
a Material Adverse Effect has occurred or it would be reasonably likely that a
Material Adverse Effect would occur were such Reserve not changed or
established, or (3) if a Cash Dominion Event or an Event of Default has occurred
and is then continuing. Notwithstanding the foregoing or anything to the
contrary herein, the Administrative Agent shall impose the Debt Maturity
Reserve. In no event will any reserves be imposed in respect of the FILO
Borrowing Base or the ABL Term Borrowing Base, except that the Specified
Reserves may be imposed against the Borrowing Base as and to the extent
applicable.

SECTION 2.04Making of Loans.

(a)Except as set forth in SECTION 2.10, SECTION 2.11 and SECTION 2.12, Revolving
Credit Loans (other than Swingline Loans) and the outstanding amount FILO Loan
shall be either Prime Rate Loans or LIBO Loans as the Borrower may request
(which request shall be made in the form attached hereto as Exhibit C), subject
to and in accordance with this SECTION 2.04. All Swingline Loans shall be only
Prime Rate Loans. All Revolving Credit Loans made pursuant to the same Borrowing
shall, unless otherwise specifically provided herein, be Revolving Credit Loans
of the same Type. Each Lender may fulfill its Commitment with respect to any
Revolving Credit Loan by causing any lending office of such Lender to make such
Revolving

66

 

--------------------------------------------------------------------------------

 

Credit Loan; provided, however, that any such use of a lending office shall not
affect the obligation of the Borrower to repay such Revolving Credit Loan in
accordance with the terms of the applicable Revolving Credit Note. Each Lender
shall, subject to its overall policy considerations, use reasonable efforts (but
shall not be obligated) to select a lending office which will not result in the
payment of increased costs by the Borrower pursuant to SECTION 2.14. Subject to
the other provisions of this SECTION 2.04 and the provisions of SECTION 2.12,
Borrowings of Revolving Credit Loans of more than one Type may be incurred at
the same time, but in any event no more than [seven]ten ([7]10) Borrowings of
LIBO Loans may be outstanding at any time.

(b)The Borrower shall give the Administrative Agent three (3) Business Days’
prior telephonic notice (thereafter confirmed in writing) of each Borrowing of
LIBO Loans and notice of each Borrowing of Prime Rate Loans on the proposed day
of each Borrowing. Any such notice, to be effective, must be received by the
Administrative Agent not later than 1:00 p.m. on the third Business Day in the
case of LIBO Loans prior to the date on which such Borrowing is to be made and,
and no later than 1:00 p.m. on the same Business Day in the case of Prime Rate
Loans on which such Borrowing is to be made. Such notice shall be irrevocable,
shall contain disbursement instructions and shall specify: (i) whether the
Borrowing then being requested is to be a Borrowing of Prime Rate Loans or LIBO
Loans and, if LIBO Loans, the Interest Period with respect thereto; (ii) the
amount of the proposed Borrowing (which shall be in an integral multiple of
$1,000,000); and (iii) the date of the proposed Borrowing (which shall be a
Business Day). If no election of Interest Period is specified in any such notice
for a Borrowing of LIBO Loans, such notice shall be deemed a request for an
Interest Period of one (1) month. If no election is made as to the Type of
Revolving Credit Loan or the then outstanding amount of the FILO Loan, such
notice shall be deemed a request for Borrowing of Prime Rate Loans. The
Administrative Agent shall promptly notify each Lender of its proportionate
share of such Borrowing, the date of such Borrowing, the Type of Borrowing being
requested and the Interest Period or Interest Periods applicable thereto, as
appropriate. On the borrowing date specified in such notice, each Lender shall
make its share of the Borrowing available at the office of the Administrative
Agent at 100 Federal Street, Boston, Massachusetts 02110, no later than 3:00
p.m. in immediately available funds. Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with this SECTION 2.04
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In the event a Lender has not in fact made its share of
the applicable Borrowing available to the Administrative Agent then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount, with interest thereon for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to Prime Rate Loans. If such Lender pays such
amount to the Administrative Agent then such amount shall constitute such
Lender’s Loan included in such Borrowing. Upon receipt of the funds made
available by the Lenders to fund any borrowing hereunder, the Administrative
Agent shall disburse such funds in the manner specified in the notice of
borrowing delivered by the Borrower and shall use reasonable efforts to make the
funds so received from the Lenders available to the Borrower no later than 4:00
p.m.

67

 

--------------------------------------------------------------------------------

 

(c)The Administrative Agent, without the request of the Borrower may advance any
interest, fee, service charge, or other payment to which any Credit Party is
entitled from the Loan Parties pursuant hereto or any other Loan Document and
may charge the same to the Loan Account as and when the same become due and
payable hereunder, after giving effect to any applicable grace periods,
notwithstanding that an Overadvance may result thereby, provided that no
advances which create an Overadvance shall be made for any Cash Management
Services or Bank Products. The Administrative Agent shall advise the Borrower of
any such advance or charge promptly after the making thereof. Such action on the
part of the Administrative Agent shall not constitute a waiver of the
Administrative Agent’s rights and the Borrower’s obligations under SECTIONS
2.17(a), 2.17(b) and 2.17(c). Any amount which is added to the principal balance
of the Loan Account as provided in this SECTION 2.04(c) shall bear interest at
the interest rate then and thereafter applicable to Prime Rate Loans.

SECTION 2.05Overadvances.

(a)The Agents and the Lenders shall have no obligation to make any Revolving
Credit Loan (including, without limitation, any Swingline Loan) or to provide
any Letter of Credit if an Overadvance would result.

(b)The Administrative Agent may, in its discretion, make Permitted Overadvances
to the Borrower without the consent of the Lenders and each Lender shall be
bound thereby. Any Permitted Overadvances may constitute Swingline Loans, but in
any event shall constitute Prime Rate Loans. The making of a Permitted
Overadvance is for the benefit of the Borrower and shall constitute a Revolving
Credit Loan and an Obligation. The making of any such Permitted Overadvance on
any one occasion shall not obligate any Agent or any Lender to make or permit
any Permitted Overadvance on any other occasion or to permit such Permitted
Overadvances to remain outstanding.

(c)The making by the Administrative Agent of a Permitted Overadvance shall not
modify or abrogate any of the provisions of SECTION 2.13(g) regarding the
Revolving Lenders’ obligations to purchase participations with respect to Letter
of Credit Disbursements or the provisions of SECTION 2.22(a) regarding the
Revolving Lenders’ obligations to participate in Swingline Loans.

SECTION 2.06Swingline Loans.

(a)The Swingline Lender is authorized by the Revolving Lenders but is not
obligated, to make Swingline Loans at any time (subject to SECTION 2.06(b)) to
the Borrower (which shall be in an integral multiple of $100,000, but not less
than $1,000,000), up to the amount of the sum of the Swingline Loan Ceiling,
plus any Permitted Overadvances, in each case upon a notice of Borrowing from
Borrower received by the Administrative Agent and the Swingline Lender (which
notice, at the Swingline Lender’s discretion, may be submitted prior to 1:00
p.m. on the Business Day on which such Swingline Loan is requested). In no event
shall the Swingline Lender be obligated to make any Swingline Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by the making of such Swingline Loan may have, Fronting
Exposure. Swingline Loans shall be Prime Rate Loans and shall be subject to
periodic settlement with the Revolving Lenders under SECTION 2.22.

68

 

--------------------------------------------------------------------------------

 

(b)Swingline Loans may be made by the Swingline Lender only (i) for Permitted
Overadvances or (ii) for administrative convenience, at the Borrower’s request
therefor which shall be deemed a representation that the applicable conditions
for borrowing under SECTION 4.02 are satisfied. If the Borrower has so requested
a Swingline Loan but the conditions for borrowing under SECTION 4.02 cannot in
fact be fulfilled, (x) the Borrower shall give immediate notice (a
“Noncompliance Notice”) thereof to the Administrative Agent and the Swingline
Lender, and the Administrative Agent shall promptly provide each Revolving
Lender with a copy of the Noncompliance Notice, and (y) the Required Revolving
Lenders may direct the Swingline Lender to, and the Swingline Lender thereupon
shall, cease making Swingline Loans (other than Permitted Overadvances) until
such conditions can be satisfied or are waived in accordance with SECTION 9.02.
Unless the Required Revolving Lenders so direct the Swingline Lender, the
Swingline Lender may, but is not obligated to, continue to make Swingline Loans
commencing one (1) Business Day after the Non-Compliance Notice is furnished to
the Revolving Lenders. Notwithstanding the foregoing, no Swingline Loans (other
than Permitted Overadvances) shall be made pursuant to this SECTION 2.06(b) if
the aggregate outstanding amount of the Credit Extensions and Swingline Loans
would exceed the amounts set forth in SECTION 2.01 hereof.

SECTION 2.07Notes.

(a)Upon each Lender’s request, the[Revolving Credit] Loans made by such Lender
shall be evidenced by a Revolving Credit Note, FILO Note, or ABL Term Note, as
applicable, duly executed on behalf of the Borrower, dated the Effective Date or
the First Amendment Effective Date, as applicable, payable to the order of such
Lender in an aggregate principal amount equal to such Lender’s applicable
Commitment.

(b)Upon the Swingline Lender’s request, the Revolving Credit Loans made by the
Swingline Lender with respect to Swingline Loans shall be evidenced by a
Swingline Note, duly executed on behalf of the Borrower, dated the Effective
Date, payable to the order of the Swingline Lender, in an aggregate principal
amount equal to the Swingline Loan Ceiling.

(c)Each Lender is hereby authorized by the Borrower to endorse on a schedule
attached to each Note delivered to such Lender (or on a continuation of such
schedule attached to such Note and made a part thereof), or otherwise to record
in such Lender’s internal records, an appropriate notation evidencing the date
and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, each payment of interest on any such Loan and the
other information provided for on such schedule; provided, however, that the
failure of any Lender to make such a notation or any error therein shall not
affect the obligation of the Borrower to repay the Loans made by such Lender in
accordance with the terms of this Agreement and the applicable Notes.

(d)Upon receipt of an affidavit and indemnity of a Lender as to the loss, theft,
destruction or mutilation of such Lender’s Note and upon cancellation of such
Note, the Borrower will issue, in lieu thereof, a replacement Note in favor of
such Lender, in the same principal amount thereof and otherwise of like tenor at
no expense to the Borrower.

69

 

--------------------------------------------------------------------------------

 

SECTION 2.08Interest on Loans.

(a)Subject to SECTION 2.12, (x) each Prime Rate Loan that is a Revolving Credit
Loan shall bear interest (computed on the basis of the actual number of days
elapsed over a year of 365 or 366 days, as applicable) at a rate per annum that
shall be equal to the then Prime Rate plus the Applicable Margin for Revolving
Credit Loans that are Prime Rate Loans, and (y) each Prime Rate Loan that is the
outstanding amount of the FILO Loan shall bear interest (computed on the basis
of the actual number of days elapsed over a year of 365 or 366 days, as
applicable) at a rate per annum that shall be equal to the then Prime Rate plus
the Applicable Margin for FILO Loans that are Prime Rate Loans.

(b)Subject to SECTION 2.09 through 2.12, (x) each LIBO Loan that is a Revolving
Credit Loan shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 360 days) at a rate per annum equal, during each
Interest Period applicable thereto, to the Adjusted LIBO Rate for such Interest
Period, plus the Applicable Margin for Revolving Credit Loans that are LIBO
Loans,, and (y) each LIBO Loan that is the outstanding amount of the FILO Loan
shall bear interest (computed on the basis of the actual number of days elapsed
over a year of 360 days) at a rate per annum equal, during each Interest Period
applicable thereto, to the Adjusted LIBO Rate for such Interest Period, plus the
Applicable Margin for FILO Loans that are LIBO Loans.

(c)Subject to SECTION 2.12, each ABL Term Loan shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 360, days) at a
rate, per annum that shall be, equal to the ABL Term Loan Rate, plus, eight,
percent (8%) per annum; provided that if the ABL Term Loan Agent cannot
determine the ABL Term„ Loan Rate as provided in SECTION 2.10 below then such
rate shall be equal to the Prime Rate plus seven percent (7%) per annum. The ABL
Term Loan Rate for any monthly payment shall be determined on the first day of
the calendar month for which such rate is applicable and will apply for the
month then being paid.

(d)Accrued interest on all Loans other than the Term Loans shall be payable in
arrears on each Interest Payment Date applicable thereto, and in the case of ABL
Term Loans, all accrued interest thereon shall be payable in arrears on each
Interest Payment Date for ABL Term Loans, and in each case, at maturity (whether
by acceleration or otherwise), after such maturity on demand and upon any
repayment or prepayment thereof (on the amount prepaid).

SECTION 2.09Conversion and Continuation of Revolving Credit Loans.

(a)The Borrower shall have the right at any time, on three (3) Business Days’
prior irrevocable notice to the Administrative Agent (which notice, to be
effective, must be received by the Administrative Agent not later than 1:00 p.m.
on the third Business Day preceding the date of any conversion), (i) to convert
any outstanding Borrowings of Prime Rate Loans to Borrowings of LIBO Loans, or
(ii) to continue an outstanding Borrowing of LIBO Loans for an additional
Interest Period, or (iii) to convert any outstanding Borrowings of LIBO Loans to
a Borrowing of Prime Rate Loans, subject in each case to the following:

70

 

--------------------------------------------------------------------------------

 

(i)No Borrowing of Revolving Credit Loans or the outstanding FILO Loan may be
converted into, or continued as, LIBO Loans at any time when an Event of Default
has occurred and is continuing;

(ii)If less than a full Borrowing of Revolving Credit Loans is converted, such
conversion shall be made pro rata among the Revolving Lenders based upon their
Revolving Commitment Percentages, in accordance with the respective principal
amounts of the Revolving Credit Loans comprising such Borrowing held by such
Revolving Lenders immediately prior to such conversion;

(iii)The aggregate principal amount of Prime Rate Loans being converted into or
continued as LIBO Loans shall be in an integral of $1,000,000 or, with respect
to the FILO Loan, the entire amount of the FILO Loan then outstanding;

(iv)Each Lender shall effect each conversion by applying the proceeds of its new
LIBO Loan or Prime Rate Loan, as the case may be, to its Revolving Credit Loan
or the outstanding amount of the FILO Loan being so converted;

(v)The Interest Period with respect to a Borrowing of LIBO Loans effected by a
conversion or in respect to the Borrowing of LIBO Loans being continued as LIBO
Loans, shall commence on the date of conversion or the expiration of the current
Interest Period applicable to such continuing Borrowing, as the case may be;

(vi)A Borrowing of LIBO Loans may be converted only on the last day of an
Interest Period applicable thereto except to the extent that any applicable
Breakage Costs incurred in connection with conversion on any other day are paid
by the Borrower pursuant to SECTION 2.16; and

(vii)Each request for a conversion or continuation of a Borrowing of LIBO Loans
which fails to state an applicable Interest Period shall be deemed to be a
request for an Interest Period of one (1) month.

(b)If the Borrower does not give notice to convert any Borrowing of LIBO Loans,
or does not give notice to continue, or does not have the right to continue, any
Borrowing as LIBO Loans, in each case as provided in SECTION 2.09(a), such
Borrowing shall automatically be converted to, or continued as, a Borrowing of
Prime Rate Loans, at the expiration of the then-current Interest Period. The
Administrative Agent shall, after it receives notice from the Borrower, promptly
give each Lender, notice of any conversion, in whole or part, of any Revolving
Credit Loan or the outstanding amount of the FILO Loan by such Lender.

SECTION 2.10Alternate Rate of Interest for[Revelving-Credit] Loans.

If prior to the commencement of any Interest Period for a LIBO Borrowing, the
Administrative Agent, or if prior to the first day of a calendar month regarding
any reference to the ABL Term Loan Rate, the ABL Term Loan Agent:

71

 

--------------------------------------------------------------------------------

 

(a)Reasonably determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate for such Interest Period or the ABL Term Loan Rate,
respectively; or

(b)Is advised by the Required Lenders that the Adjusted LIBO Rate for such
Interest Period will not adequately and fairly reflect the cost to such Required
Lenders of making or maintaining their Revolving Credit Loans included in such
Borrowing for such Interest Period;

Then (1) in the case, of a LIBO Borrowing, the Administrative Agent shall give
notice thereof to the Borrower and the applicable Lenders by telephone or
telecopy as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and the applicable Lenders that the circumstances
giving rise to such notice no longer exist, (i) any Borrowing Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a LIBO Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a LIBO Borrowing, such Borrowing shall be made as a Borrowing of Prime
Rate Loans, and (2) in the case of the interest rate regarding the ABL Term Loan
the ABL Term Loan Agent shall give notice thereof to the Borrower by telephone
or telecopy as promptly as practicable, thereafter and, until the ABL Term Loan
Agent notifies the Borrower that the circumstances giving rise to such notice
no, longer exist the ABL Term Loan shall bear interest with reference to the
Prime Rate and such interest shall be calculated as provided in SECTION 2.08(c).

SECTION 2.11Change in Legality.

(a)Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if (i) any Change in Law shall make it unlawful for a Lender to make
or maintain a LIBO Loan or to give effect to its obligations as contemplated
hereby with respect to a LIBO Loan or (ii) at any time the Required Lenders
reasonably determine that the making or continuance of any LIBO Loans has become
impracticable as a result of a contingency occurring after the Effective Date
which adversely affects the London interbank market or the position of such
Required Lenders in the London interbank market, then, by written notice to the
Borrower, such Required Lenders may (x) declare that LIBO Loans will not
thereafter be made by such Lenders hereunder, whereupon any request by the
Borrower for a LIBO Borrowing shall, unless withdrawn, as to such Lenders only,
be deemed a request for a Prime Rate Loan unless such declaration shall be
subsequently withdrawn; and (y) require that all outstanding LIBO Loans made by
such Lenders be converted to Prime Rate Loans, in which event all such LIBO
Loans shall be automatically converted to Prime Rate Loans as of the effective
date of such notice as provided in SECTION 2.09(b). In the event any Lender
shall exercise its rights under clause (i) or the Required Lenders shall
exercise their rights under clause (ii) of this SECTION 2.11(a), all payments
and prepayments of principal which would otherwise have been applied to repay
the LIBO Loans that would have been made by such Lenders or the converted LIBO
Loans of such Lenders, shall instead be applied to repay the Prime Rate Loans
made by such Lenders in lieu of, or resulting from the conversion of, such LIBO
Loans.

(b)For purposes of this SECTION 2.11, a notice to the Borrower pursuant to
SECTION 2.11(a) shall be effective, if lawful, and if any LIBO Loans shall then
be outstanding, on the last day of the then-current Interest Period; and
otherwise such notice shall be effective on the date of receipt by the Borrower.

72

 

--------------------------------------------------------------------------------

 

SECTION 2.12Default Interest.

(a)Effective upon written notice from the Administrative Agent or the Required
Revolving Lenders after the occurrence of any Specified Default and at all times
thereafter while such Specified Default is continuing, interest shall accrue on
all outstanding Revolving Credit Loans (including Swingline Loans) and the FILO
Loan (after as well as before judgment, as and to the extent permitted by law)
at a rate per annum (computed on the basis of the actual number of days elapsed
over a year of 365 or 366 days as applicable) (the “Default Rate”) equal to the
rate (including the Applicable Margin for Revolving Credit Loans or FILO Loan,
as applicable) in effect from time to time plus two percent (2%) per annum and
such interest shall be payable on each Interest Payment Date (or any earlier
maturity of the Revolving Credit Loans or the FILO Loan, as applicable).

(b)Effective upon written notice from the Administrative Agent (which notice,
shall be given only at the direction of the Required ABL Term Lenders, after the
occurrence of any Specified Default and at all times thereafter while such
Specified Default ix continuing, interest shall accrue on all outstanding ABL
Term Obligations, (after as well as before judgment, as and to the extent
permitted by law) at a rate per annum (computed on the basis, of the actual
number of days elapsed over a year of 365 or 366 days as applicable) (the “ABL
Term Default Rate”) equal to the ABL Term Loan Rate plus two percent (2%) per
annum, and such interest shall by payable on each Interest Payment Date (or any
earlier maturity of the ABL Term Loan).

SECTION 2.13Letters of Credit.

(a)Upon the terms and subject to the conditions herein set forth, at any time
and from time to time after the Effective Date and prior to the Termination
Date, the Borrower may request an Issuing Bank to issue, and subject to the
terms and conditions contained herein, such Issuing Bank shall issue, for the
account of the Borrower, one or more Letters of Credit; provided, however, that
no Letter of Credit shall be issued if after giving effect to such issuance (i)
the aggregate Letter of Credit Outstandings shall exceed $150,000,000, (ii) the
Total Outstandings would exceed the limitation set forth in SECTION 2.01(a), or
(iii) the conditions for issuance of Letters of Credit under SECTION 4.02 are
not then satisfied; and provided, further, that if Letters of Credit are issued
by any Issuing Bank (other than Bank of America), such Issuing Bank (other than
Bank of America) shall notify the Administrative Agent in a manner acceptable to
the Administrative Agent on each Business Day of all Letters of Credit issued on
the prior Business Day by such Issuing Bank. No Letter of Credit shall be issued
if an Issuing Bank shall have received notice from the Administrative Agent that
the conditions to such issuance have not been met.

(b)Each Standby Letter of Credit shall expire no later than the date which is at
or prior to the close of business on the earlier of the date which is (i) one
(1) year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one (1) year after such renewal or
extension) and (ii) five (5) Business Days prior to the Maturity Date; provided,
however, that each Standby Letter of Credit may, upon the request of the
Borrower include a provision whereby such Letter of Credit shall be renewed
automatically for additional consecutive periods of twelve (12) months or less
(but not beyond the date that is five (5) Business Days prior to the Maturity
Date) unless the applicable Issuing Bank notifies the beneficiary thereof at
least thirty (30) days prior to the then-applicable expiration date that such
Letter of Credit will not be renewed.

73

 

--------------------------------------------------------------------------------

 

(c)Each Commercial Letter of Credit shall expire no later than the date which is
at or prior to the close of business on the earlier of the date which is (i) 180
days after the date of the issuance, or extension, of such Commercial Letter of
Credit (or such other period as may be acceptable to the Administrative Agent)
and (ii) five (5) Business Days prior to the Maturity Date.

(d)The Issuing Banks shall not issue any Letter of Credit, without the prior
consent of the Administrative Agent, if:

(A)any order, judgment or decree of any Governmental Authority or arbitrator
(pursuant to a binding arbitration) shall by its terms purport to enjoin or
restrain the Issuing Bank from issuing such Letter of Credit, or any Applicable
Law or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the Issuing Bank shall
prohibit, or request that the Issuing Bank refrain from, the issuance of letters
of credit generally or such Letter of Credit in particular;

(B)the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank applicable to letters of credit generally;

(C)such Letter of Credit is to be denominated in a currency other than dollars;

(D)such Letter of Credit contains any provisions for automatic reinstatement of
the Stated Amount after any drawing thereunder; or

(E)any Revolving Lender is at that time a Defaulting Lender, unless the Issuing
Banks have entered into arrangements, including the delivery of cash collateral,
satisfactory to the Issuing Banks (in their sole discretion) with the Borrower
or such Revolving Lender to eliminate the Issuing Banks’ actual or potential
Fronting Exposure (after giving effect to SECTION 2.26(a)(iv)) with respect to
the Defaulting Lender arising from either (x) the Letter of Credit then proposed
to be issued or (y) that Letter of Credit and all other Letter of Credit
Outstandings as to which the Issuing Banks have actual or potential Fronting
Exposure.

(e)After the occurrence of a Cash Dominion Event drafts drawn under each Letter
of Credit shall be reimbursed by the Borrower by paying to the Administrative
Agent, an amount equal to such drawing not later than 1:00 p.m. on (i) the date
that the Borrower shall have received notice of such drawing, if such notice is
received prior to 10:00 a.m. on such date, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is
received after 10:00 a.m. on the day of drawing, provided that in the absence of
written notice to the contrary from the Borrower, and subject to the other
provisions of this Agreement, such payment shall be financed when due with a
Prime Rate Loan or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Prime Rate Loan or Swingline Loan. The Issuing Banks
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit. The applicable
Issuing Bank shall promptly notify

74

 

--------------------------------------------------------------------------------

 

the Administrative Agent and the Borrower in a manner acceptable to the
Administrative Agent of such demand for payment and whether the applicable
Issuing Bank has made or will make payment thereunder; provided, however, that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the applicable Issuing Bank and the
Revolving Lenders with respect to any such payment.

(f)If an Issuing Bank shall make any Letter of Credit Disbursement, then, prior
to the occurrence of a Cash Dominion Event, the Borrower shall reimburse such
Issuing Bank directly for such Letter of Credit Disbursement within the
timeframes set forth in SECTION 2.13(e), provided that if the Borrower does not
reimburse the Issuing Bank, the unpaid amount thereof shall bear interest at the
rate per annum then applicable to Prime Rate Loans for each day from and
including the date such payment is made to, but excluding, the date that the
Borrower reimburses such Issuing Bank therefor, provided, however, that, if the
Borrower fails to reimburse such Issuing Bank when due pursuant to this SECTION
2.13(f), then SECTION 2.12 shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to SECTION 2.13(h) to reimburse such Issuing Bank shall be for the
account of such Revolving Lender to the extent of such payment.

(g)Immediately upon the issuance of any Letter of Credit by an Issuing Bank (or
the amendment of a Letter of Credit increasing the amount thereof), and without
any further action on the part of such Issuing Bank, such Issuing Bank shall be
deemed to have sold to each Revolving Lender and each such Revolving Lender
shall be deemed unconditionally and irrevocably to have purchased from such
Issuing Bank, without recourse or warranty, an undivided interest and
participation, to the extent of such Revolving Lender’s Revolving Commitment
Percentage in such Letter of Credit, each drawing thereunder and the obligations
of the Borrower under this Agreement and the other Loan Documents with respect
thereto. Upon any change in the Commitments pursuant to SECTION 2.02 or SECTION
9.04, it is hereby agreed that with respect to all Letter of Credit
Outstandings, there shall be an automatic adjustment to the participations
hereby created to reflect the new Revolving Commitment Percentages of the
assigning and assignee Revolving Lenders. Any action taken or omitted by an
Issuing Bank under or in connection with a Letter of Credit, if taken or omitted
in the absence of gross negligence, bad faith or willful misconduct, shall not
create for such Issuing Bank any resulting liability to any Revolving Lender.

(h)In the event that an Issuing Bank makes any Letter of Credit Disbursement and
the Borrower shall not have reimbursed such amount in full to such Issuing Bank
pursuant to this SECTION 2.13, such Issuing Bank shall promptly notify the
Administrative Agent which shall promptly notify each Revolving Lender of such
failure, and each Revolving Lender shall promptly and unconditionally pay in
dollars and in same day funds to the Administrative Agent for the account of
such Issuing Bank the amount of such Revolving Lender’s Revolving Commitment
Percentage of such unreimbursed payment in dollars and in same day funds. If an
Issuing Bank so notifies the Administrative Agent, and the Administrative Agent
so notifies the Revolving Lenders prior to 2 p.m. on any Business Day, each such
Revolving Lender shall make available to such Issuing Bank such Revolving
Lender’s Revolving Commitment Percentage of the amount of such payment on such
Business Day in same day funds (or if such notice is received by the Revolving
Lenders after 2 p.m. on the day of receipt, payment shall be made on the
immediately following

75

 

--------------------------------------------------------------------------------

 

Business Day). If and to the extent such Revolving Lender shall not have so made
its Revolving Commitment Percentage of the amount of such payment available to
the applicable Issuing Bank, such Revolving Lender agrees to pay to such Issuing
Bank forthwith on demand such amount, together with interest thereon, for each
day from such date until the date such amount is paid to the Administrative
Agent for the account of such Issuing Bank at the Federal Funds Effective Rate.
Each Revolving Lender agrees to fund its Revolving Commitment Percentage of such
unreimbursed payment notwithstanding a failure to satisfy any applicable lending
conditions or the provisions of SECTION 2.01 or SECTION 2.06, or the occurrence
of the Termination Date. The failure of any Revolving Lender to make available
to the applicable Issuing Bank its Revolving Commitment Percentage of any
payment under any Letter of Credit shall neither relieve any Revolving Lender of
its obligation hereunder to make available to such Issuing Bank its Revolving
Commitment Percentage of any payment under any Letter of Credit on the date
required, as specified above, nor increase the obligation of such other
Revolving Lender. Whenever any Revolving Lender has made payments to an Issuing
Bank in respect of any reimbursement obligation for any Letter of Credit, such
Revolving Lender shall be entitled to share ratably, based on its Revolving
Commitment Percentage, in all payments and collections thereafter received on
account of such reimbursement obligation. All reimbursements to be made by the
Loan Parties with respect to Letters of Credit shall be made in dollars.

(i)Whenever the Borrower desires that an Issuing Bank issue a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall give to the applicable Issuing Bank and the Administrative Agent
at least two (2) Business Days’ prior written (including telegraphic, telex,
facsimile, e-mail or cable communication) notice (or such shorter period as may
be agreed upon in writing by the applicable Issuing Bank and the Borrower)
specifying the date on which the proposed Letter of Credit is to be issued,
amended, renewed or extended (which shall be a Business Day), the Stated Amount
of the Letter of Credit so requested, the expiration date of such Letter of
Credit, the name and address of the beneficiary thereof, and the provisions
thereof. If requested by an Issuing Bank, the Borrower shall also submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for the issuance, amendment, renewal or extension of a Letter
of Credit, provided that in the event of a conflict or inconsistency between the
terms of such application and this Agreement, the terms of this Agreement shall
supersede any contrary terms in such application and shall control.

(j)The obligations of the Borrower to reimburse the Issuing Banks for any Letter
of Credit Disbursement shall be unconditional and irrevocable and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including, without limitation: (i) Any lack of validity or enforceability of a
Letter of Credit; (ii) The existence of any claim, setoff, defense or other
right which the Borrower may have at any time against a beneficiary of any
Letter of Credit or against any Issuing Bank or any of the Revolving Lenders,
whether in connection with this Agreement, the transactions contemplated herein
or any unrelated transaction; (iii) Any draft, demand, certificate or other
document presented under any Letter of Credit proving to be forged or fraudulent
in any respect or any statement therein being untrue or inaccurate in any
respect; (iv) Payment by an Issuing Bank of any Letter of Credit against
presentation of a demand, draft or certificate or other document which does not
strictly comply with the terms of such Letter of Credit; (v) Any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this SECTION 2.13, constitute a
legal or equitable discharge of, or provide a right of setoff against, any Loan
Party’s obligations hereunder;

76

 

--------------------------------------------------------------------------------

 

or (vi) The fact that any Event of Default shall have occurred and be
continuing. No Credit Party shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Banks, provided that the foregoing shall not be construed to excuse the
Issuing Banks from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by Applicable Law) suffered by
the Borrower that are caused by the applicable Issuing Bank’s gross negligence,
bad faith or willful misconduct when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its reasonable discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

(k)If any Specified Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Revolving Lenders demanding the deposit of cash collateral pursuant to this
paragraph, the Loan Parties shall immediately deposit in the Cash Collateral
Account an amount in cash equal to 103% of the Letter of Credit Outstandings as
of such date, plus any accrued and unpaid interest thereon. Each such deposit
shall be held by the Collateral Agent for the payment and performance of the
Obligations. The Collateral Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such Cash Collateral Account.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and in the sole discretion of the
Collateral Agent (at the request of the Borrower and at the Borrower’s risk and
expense), such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such Cash
Collateral Account shall be applied by the Administrative Agent to reimburse the
Issuing Banks for payments on account of drawings under Letters of Credit for
which the applicable Issuing Bank has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Borrower for the Letter of Credit Outstandings at such time or, if the
maturity of the Loans has been accelerated, shall be applied to satisfy other
Obligations. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of a Specified Default, such amount (to
the extent not applied as aforesaid) shall be returned promptly to the Borrower
but in no event later than two (2) Business Days after all Specified Defaults
have been waived.

77

 

--------------------------------------------------------------------------------

 

SECTION 2.14Increased Costs.

(a)If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any holding company of any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Banks;
or

(ii)impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or LIBO Loans made by such Lender or
any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost in any
material amount in excess of those incurred by similarly situated lenders to
such Lender of making or maintaining any LIBO Loan (or of maintaining its
obligation to make any such Revolving Credit Loan) or to increase the cost in
any material amount in excess of those incurred by similarly situated lenders to
such Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount in any material respect of any sum
received or receivable by such Lender or such Issuing Bank hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b)If any Lender or any Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or such Issuing Bank’s capital or liquidity or
on the capital or liquidity of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company would
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital and liquidity
adequacy), then from time to time the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

(c)A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
SECTION 2.14 and setting forth in reasonable detail the manner in which such
amount or amounts were determined shall be delivered to the Borrower and shall
be conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.

78

 

--------------------------------------------------------------------------------

 

(d)Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this SECTION 2.14 shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this SECTION 2.14 for any increased costs or reductions incurred
more than one hundred twenty (120) days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefor, and provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the one hundred twenty (120) day period referred
to above shall be extended to include the period of retroactive effect thereof.

SECTION 2.15Optional Termination or Reduction of Commitments.

Upon at least three (3) Business Days’ prior written notice to the
Administrative Agent, the Borrower may, at any time, in whole permanently
terminate, or from time to time in part permanently reduce, the [Total]Revolving
Commitments. Each such reduction shall be in the principal amount of $20,000,000
or any integral multiple thereof. Each such reduction or termination shall (i)
be applied ratably to the Revolving Commitments of each Revolving Lender and
(ii) be irrevocable when given; provided, that a notice of termination of the
[Total]Revolving Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. At the effective time of each such reduction or
termination, the Borrower shall pay to the Administrative Agent for application
as provided herein (i) all earned and unpaid fees under the Fee Letter and all
other fees accrued on the amount of the Revolving Commitments so terminated or
reduced through the date thereof, and (ii) any amount by which the Revolving
Credit Extensions to the Borrower outstanding on such date exceed the amount to
which the Revolving Commitments are to be reduced effective on such date, in
each case pro rata based on the amount prepaid, including, as applicable, by
terminating or cash collateralizing any Letters of Credit in accordance with the
terms hereof.

(b)The commitment of each FILO Lender with respect to its FILO Loan shall be
automatically and permanently reduced to $0 upon the funding of such FILO Loan
to be made by it on the First Amendment Effective Date,

(c)The commitment of each ABL Term Lender with respect to its ABL Term Loan
shall be automatically and permanently reduced to $0 upon the funding of such
ABL Term Loan to be made by it on the First Amendment Effective Date,

SECTION 2.16Optional Prepayment of Loans; Reimbursement of Lenders.

(a)Subject to the provisions of SECTION 2.16([b]d), the Borrower shall have the
right at any time and from time to time to prepay (without a commitment
reduction) outstanding Revolving Credit Loans in whole or in part, (x) with
respect to LIBO Loans, upon at least two (2) Business Days’ prior written,
telex, e-mail or facsimile notice to the Administrative Agent prior to 1:00
p.m., and (y) with respect to Prime Rate Loans, on the same Business Day if
written, telex, e-mail or facsimile notice is received by the Administrative
Agent prior to 2:00 p.m., subject in each case to the following limitations:

79

 

--------------------------------------------------------------------------------

 

(i)Subject to SECTION 2.17, all prepayments shall be paid to the Administrative
Agent for application, first, to the prepayment of outstanding Swingline Loans,
second, to the prepayment of other outstanding Revolving Credit Loans ratably in
accordance with each Revolving Lender’s Revolving Commitment Percentage;

(ii)Subject to the foregoing, outstanding Prime Rate Loans shall be prepaid
before outstanding LIBO Loans are prepaid. Each partial prepayment of LIBO Loans
shall be in an integral multiple of $1,000,000. No prepayment of LIBO Loans
shall be permitted pursuant to this SECTION 2.16 other than on the last day of
an Interest Period applicable thereto, unless the Borrower reimburses the
Lenders for all Breakage Costs associated therewith within five (5) Business
Days of receiving a written demand for such reimbursement which sets forth the
calculation of such Breakage Costs in reasonable detail. No partial prepayment
of a Borrowing of LIBO Loans shall result in the aggregate principal amount of
the LIBO Loans remaining outstanding pursuant to such Borrowing being less than
$5,000,000 (unless all such outstanding LIBO Loans are being prepaid in full);
and

(iii)Each notice of prepayment shall specify the prepayment date, the principal
amount and Type of the Loans to be prepaid and, in the case of LIBO Loans, the
Borrowing or Borrowings pursuant to which such Revolving Credit Loans were made.
Each notice of prepayment shall be revocable, provided that, within five (5)
Business Days of receiving a written demand for such reimbursement which sets
forth the calculation of such Breakage Costs in reasonable detail, the Borrower
shall reimburse the Lenders for all Breakage Costs associated with the
revocation of any notice of prepayment. The Administrative Agent shall, promptly
after receiving notice from the Borrower hereunder, notify each Lender of the
principal amount and Type of the Loans held by such Lender which are to be
prepaid, the prepayment date and the manner of application of the prepayment.

(b)If the Payment Conditions are satisfied after giving effect to such payment,
the Borrower may prepay outstanding FILO Loans in minimum amounts of $1,000,000,
upon at least five (5) Business Days’ prior written or facsimile notice to the
Administrative Agent, prior to 1:00 p.m., provided that each such prepayment is
accompanied by all accrued but unpaid interest thereon and any Breakage Costs
applicable thereto.

(c)If (i) upon repayment in full of the FILO Loan, the Payment Conditions are,
satisfied after giving effect to such payment, or (ii) in connection with a
Permitted Prepayment, the Borrower may prepay outstanding ABL Term Loans in
minimum amounts of $1,000,000, upon at least five (5) Business Days’ prior
written or facsimile notice to the ABL Term Loan Agent and the Administrative
Agent, prior to 1:00 p.m., provided that each such prepayment is accompanied by
the applicable ABL Term Loan Prepayment Premium, if any, required by the ABL
Term Loan Fee Letter and all accrued but unpaid interest thereon. All such
prepayments of principal shall by applied in inverse order of maturity.

80

 

--------------------------------------------------------------------------------

 

(d)The Borrower shall reimburse each Lender within five (5) Business Days of
notice for any loss incurred or to be incurred by the Lenders in the
reemployment of the funds (i) resulting from any prepayment (for any reason
whatsoever, including, without limitation, conversion to Prime Rate Loans or
acceleration by virtue of, and after, the occurrence of an Event of Default) of
any LIBO Loan required or permitted under this Agreement, if such Revolving
Credit Loan is prepaid other than on the last day of the Interest Period for
such Revolving Credit Loan or (ii) in the event that after the Borrower delivers
a notice of borrowing under SECTION 2.04 in respect of LIBO Loans, such
Revolving Credit Loans are not made on the first day of the Interest Period
specified in such notice of borrowing for any reason other than a breach by such
Lender of its obligations hereunder or the delivery of any notice pursuant to
SECTION 2.11. Such loss shall be the amount (herein, collectively, “Breakage
Costs”) as reasonably determined by such Lender as the excess, if any, of (A)
the amount of interest which would have accrued to such Lender on the amount so
paid, not prepaid or not borrowed at a rate of interest equal to the Adjusted
LIBO Rate for such Revolving Credit Loan (but specifically excluding any
Applicable Margin), for the period from the date of such payment or failure to
borrow or failure to prepay to the last day (x) in the case of a payment or
refinancing of a LIBO Loan with Prime Rate Loans other than on the last day of
the Interest Period for such Revolving Credit Loan or the failure to prepay a
LIBO, of the then current Interest Period for such Revolving Credit Loan or (y)
in the case of such failure to borrow, of the Interest Period for such LIBO Loan
which would have commenced on the date of such failure to borrow, over (B) in
the case of a LIBO Loan, the amount of interest which would have accrued to such
Lender on such amount by placing such amount on deposit for a comparable period
with leading banks in the London interbank market. Any Lender demanding
reimbursement for such loss shall deliver to the Borrower from time to time one
or more certificates setting forth the amount of such loss as determined by such
Lender and setting forth in reasonable detail the manner in which such amount
was determined and such amounts shall be due within five (5) Business Days after
the receipt of such notice.

(e)In the event the Borrower fails to prepay any Revolving Credit Loan on the
date specified in any prepayment notice delivered pursuant to SECTION 2.16(a),
the Borrower within five (5) Business Days after the receipt of the notice
described below from any Lender, shall pay to the Administrative Agent for the
account of such Lender any amounts required to compensate such Lender for any
loss incurred by such Lender as a result of such failure to prepay, including,
without limitation, any loss, cost or expenses (other than loss of profits)
incurred by reason of the acquisition of deposits or other funds by such Lender
to fulfill deposit obligations incurred in anticipation of such prepayment. Any
Lender demanding such payment shall deliver to the Borrower from time to time
one or more certificates setting forth the amount of such loss as determined by
such Lender and setting forth in reasonable detail the manner in which such
amount was determined and such amounts shall be due within five (5) Business
Days after the receipt of such notice.

(f)Whenever any partial prepayment of Revolving Credit Loans are to be applied
to LIBO Loans, such LIBO Loans shall be prepaid in the chronological order of
their Interest Payment Dates or as the Borrower may otherwise designate in
writing.

81

 

--------------------------------------------------------------------------------

 

SECTION 2.17Mandatory Prepayment; Commitment Termination; Cash Collateral.

The outstanding Obligations shall be subject to prepayment as follows:

(a)If at any time the amount of the Revolving Credit Extensions exceeds the
Revolving Line Cap, the Borrower will (x) immediately upon notice from the
Administrative Agent if such notice is received on or before 12:00 noon on a
Business Day, or (y) if such notice is received after 12:00 noon on a Business
Day, by 10:00 a.m. on the next succeeding Business Day, (1) prepay the Revolving
Credit Loans in an amount necessary to eliminate such excess, and (2) if, after
giving effect to the prepayment in full of all outstanding Revolving Credit
Loans such excess has not been eliminated, deposit cash into the applicable Cash
Collateral Account in an amount equal to 103% of the Letters of Credit
Outstanding.

(b)The[Revolving Credit] Loans shall be repaid daily in accordance with (and to
the extent required under) the provisions of SECTION 2.18, to the extent then
applicable.

(c)The Borrower shall prepay the Loans in an amount equal to the Net Proceeds
received by a Loan Party on account of a Prepayment Event, irrespective of
whether a Cash Dominion Event then exists and is continuing; provided, however,
no ABL Term Loan Prepayment Premium shall be paid in connection with prepayment
of any Loans as a result of any event described in clause (b) of the definition
of Prepayment Event.

(d)Any payments made pursuant to SECTIONS 2.17(b) and (c) above at any time when
an Event of Default is not then continuing (it being understood and agreed that
if an Event of Default shall have occurred and be continuing, SECTION 7.03 shall
apply), shall be applied to the Obligations in the following order of priority:

(A)FIRST, to pay interest and fees due and payable on the Credit Extensions to
the Borrower;

(B)SECOND, to pay outstanding Swingline Loans of the Borrower;

(C)THIRD, to pay all outstanding reimbursement obligations for drawings made
under Letters of Credit of the Borrower;

(D)FOURTH, to pay principal outstanding under outstanding Loans to the Borrower
that are Prime Rate Loans; and

(E)FIFTH, to pay outstanding Loans of the Borrower that are LIBO Loans and all
Breakage Costs due in respect of such repayment or, at the Borrower’s option, to
fund a cash collateral deposit to the Cash Collateral Account pursuant to [
SECTION2.17(e)]SECTION 2.17(f) sufficient to pay, and with direction to pay, all
such outstanding LIBO Loans on the last day of the then pending Interest Period
therefor;

82

 

--------------------------------------------------------------------------------

 

(F)SIXTH, in each case at the option of the Administrative Agent (or at the
direction of the Required Lenders), in the following priority:

(1)to pay outstanding Obligations with respect to Cash Management Services
furnished to any Loan Party;

(2)to pay Credit Party Expenses, indemnities and other similar amounts then due
to the Agents in connection with Credit Extensions to the Borrower;

(3)to pay Credit Party Expenses, indemnities and other similar amounts then due
to the Lenders in connection with Credit Extensions to the Borrower; and

(4)to pay all other outstanding Obligations of the Borrower.

(e)Notwithstanding the provisions of SECTION 2.17(d) above to the contrary, so
long as any portion of the FILO Loan or the ABL Term Loan is outstanding, the
Administrative Agent and the ABL Term Loan Agent agree, that any amounts
received by the Administrative Agent pursuant to SECTIONS 2.17(b) and (c) above
at any time, when an Event of Default is not then continuing (it being
understood and agreed that if an Event of Default shall have occurred and be
continuing, SECTION 7.04 shall apply), shall by applied to the Obligations in
the following order of priority:

(A)FIRST, to pay interest and fees, due and payable, on the Revolving Credit
Extensions to the Borrower;

(B)SECOND, to pay outstanding Swingline Loans of the Borrower;

(C)THIRD, to pay all outstanding reimbursement obligations for drawings made
under Letters of Credit of the Borrower;

(D)FOURTH, to pay principal outstanding under outstanding Revolving Credit Loans
to the Borrower that are Primp Rate Loans; and

(E)FIFTH, to pay outstanding Revolving Credit Loans of the Borrower that are
LIBO Loans and all Breakage Costs due in respect of such repayment or, at the
Borrower’s option, to fund a cash collateral deposit to the Cash Collateral
Account pursuant to SECTION 2.17(f) sufficient to pay, and with direction to
pay, all such outstanding LIBO Loans on the last day of the then pending
Interest Period therefor;

(F)SIXTH, in each case at the option of the Administrative Agent (or at the
direction of the Required Revolving Lenders), in the following priority:

83

 

--------------------------------------------------------------------------------

 

(1)to pay Credit Party Expenses, indemnities and other similar amounts then due
to the Agents in connection with Revolving Credit Extensions to the Borrower;
and

(2)to pay Credit Party Expenses, indemnities and other similar amounts then due
to the Revolving Lenders in connection with Revolving Credit Extensions to the
Borrower;

(G)SEVENTH, to pay interest and fees due and payable on the FILO Loan;

(H)EIGHTH, to pay principal outstanding under the FILO Loan;

(I)NINTH, in each case at the option of the Administrative Agent, in the
following priority:

(1)to pay Credit Party Expenses, indemnities and other similar amounts then due
to the Agents in connection with the FILO Loan; and

(2)to pay Credit Party Expenses, indemnities and other similar amounts then due
to the FILO Lenders in connection with the FILO Loan;

(J)TENTH, to pay interest and fees due and payable on the ABL Term Loan;

(K)ELEVENTH, to pay principal outstanding under the ABL Term Loan;

(L)TWELFTH, in each case at the option of the ABL Term Loan Agent, in the
following priority:

(1)to pay Credit Party Expenses, indemnities and other similar amounts then due
to the ABL Term Loan Agent in connection with the ABL Term Loan; and

(2)to pay Credit Party Expenses, indemnities and other similar amounts then due
to the ABL Term Lenders in connection with the ABL Term Loan; and

(M)THIRTEENTH, to pay other outstanding Obligations.

For the avoidance of doubt and notwithstanding anything to the contrary
contained here, so long as any portion of the FILO Loan or the ABL Term Loan is
outstanding, the Administrative Agent and the ABL Term Loan Agent hereby agree
that any references in the Loan Documents to SECTION 2.17(d) shall be deemed to
refer to this SECTION 2.17(e).

84

 

--------------------------------------------------------------------------------

 

(f)Subject to the foregoing, outstanding Prime Rate Loans shall be prepaid
before outstanding LIBO Loans are prepaid. Each partial prepayment of LIBO Loans
shall be in an integral multiple of $1,000,000. No prepayment of LIBO Loans
shall be permitted pursuant to this SECTION 2.17 other than on the last day of
an Interest Period applicable thereto, unless the Borrower reimburses the
Lenders for all Breakage Costs associated therewith within five (5) Business
Days of receiving a written demand for such reimbursement which sets forth the
calculation of such Breakage Costs in reasonable detail. In order to avoid such
Breakage Costs, as long as no Specified Default has occurred and is continuing,
at the request of the Borrower, the Administrative Agent shall hold all amounts
required to be applied to LIBO Loans in the Cash Collateral Account and will
apply such funds to the applicable LIBO Loans at the end of the then pending
Interest Period therefor (provided that the foregoing shall in no way limit or
restrict the Agents’ rights upon the subsequent occurrence of an Event of
Default). Except to the extent occurring as a result of a mandatory prepayment
pursuant to this SECTION 2.17, no partial prepayment of a Borrowing of LIBO
Loans shall result in the aggregate principal amount of the LIBO Loans remaining
outstanding pursuant to such Borrowing being less than $5,000,000. A prepayment
of the Revolving Credit Loans pursuant to this SECTION 2.17 shall not
permanently reduce the [Total]Revolving Commitments.

(g)All amounts required to be applied to all Revolving Credit Loans hereunder
(other than Swingline Loans) shall be applied ratably in accordance with each
Revolving Lender’s [Cemmitment]Revolving Commitment Percentage. All amounts
required to be applied to all ABL Term Loans hereunder shall be applied ratably
in accordance with each ABL Term Lender’s ABL Term Loan Percentage. All credits
against the Obligations shall be conditioned upon final payment to the
Administrative Agent of the items giving rise to such credits. If any item
credited to the Loan Account is dishonored or returned unpaid for any reason,
whether or not such return is rightful or timely, the Administrative Agent shall
have the right to reverse such credit and charge the amount of such item to the
Loan Account and the Borrower shall indemnify the Credit Parties against all
claims and losses resulting from such dishonor or return.

(h)Upon the Termination Date, the Borrower shall cause Payment in Full to occur.

(i)The Borrower shall pay to the ABL Term Loan Agent, for the account of the ABL
Term Lenders, the amount of $437,500 to be applied to the repayment of principal
on the ABL Term Loans on the last Business Day of each March, June, September
and December, commencing on June 30, 2020. If proceeds of collateral are
required to be applied in accordance with SECTION 7.04 at such time, all amounts
paid, or to be paid, pursuant to this SECTION 2.17(i) shall be subject to and
applied in accordance, with SECTION 7.04.

SECTION 2.18Cash Management.

(a)Within ninety (90) days after the Effective Date (or such later date as the
Administrative Agent may agree in its sole discretion), the Loan Parties shall,
to the extent not delivered prior to the Effective Date and as reasonably
required by the Administrative Agent:

(i)deliver to the Collateral Agent notifications (each, a “Credit Card
Notification”) substantially in the form attached hereto as Exhibit F which have
been executed on behalf of the Borrower and addressed to the Borrower’s credit
card clearinghouses and processors listed in the Information Certificate; and

85

 

--------------------------------------------------------------------------------

 

(ii)enter into a Blocked Account Agreement with each Blocked Account Bank with
respect to each DDA (other than a DDA constituting an Excluded DDA) maintained
with such Blocked Account Bank (such DDAs subject to Blocked Account Agreements,
collectively, the “Blocked Accounts”). Such Blocked Account Agreement(s) may be
entered into with Administrative Agent, Wells Fargo Bank, National Association,
any Lender, and/or another financial institution reasonably acceptable to the
Agents. If any Loan Party is unable to obtain a Blocked Account Agreement as
required herein, at the Collateral Agent’s option, such Loan Party shall be
required to transfer to and maintain such account with the Collateral Agent or
at another Blocked Account Bank.

(b)So long as no Cash Dominion Event has occurred and is continuing, the Loan
Parties may direct the manner of disposition of funds in the DDAs and Blocked
Accounts. Each Credit Card Notification shall require the ACH or wire transfer
on each Business Day (and whether or not there is then an outstanding balance in
the Loan Account or a Cash Dominion Event then is continuing) of all available
cash receipts (the “Cash Receipts”) therein to a Blocked Account, and the Loan
Parties shall cause the ACH or wire transfer of funds on deposit in DDAs (other
than Excluded DDAs) to a Blocked Account (provided, that so long as no Cash
Dominion Event is then continuing, the Loan Parties may transfer such funds in
accordance with its customary practices in the ordinary course of business, such
customary practices to include, without limitation, the amount of funds to be
retained in each DDA and not so transferred) (it being understood that, with
respect to any transfers described in this sentence occurring during the period
commencing on the Effective Date and ending on the date that is ninety (90) days
following the Effective Date, the requirement shall be deemed to have been met
if such transfers are made to any account that becomes a Blocked Account during
such period in accordance with SECTION 2.18(a)(ii)). Any amounts held in the
Bank of America Concentration Account (i) at any time when no Cash Dominion
Event then exists and is continuing, or (ii) following Payment in Full, shall be
remitted to a Blocked Account of the Borrower as specified by the Borrower.

(c)Each Blocked Account Agreement (other than such agreement entered into with
respect to the Bank of America Concentration Account) shall require, after the
occurrence and during the continuance of a Cash Dominion Event (and delivery of
notice thereof from the Administrative Agent), and to the extent that any
Obligations (other than any contingent indemnification Obligations for which no
claim has then been asserted) are then outstanding, the ACH or wire transfer on
each Business Day (or such other frequency as the Administrative Agent may
agree) (and whether or not there is then an outstanding balance in the Loan
Account) of all available Cash Receipts to the Bank of America Concentration
Account from:

(A)the sale of Inventory;

(B)all proceeds of collections of Accounts (including without limitation,
proceeds of credit card charges);

(C)all Net Proceeds on account of any Prepayment Event; and

(D)the then contents of each Blocked Account (other than the Bank of America
Concentration Account), provided that up to $3,500 may be maintained in
overnight balances in any Blocked Account (other than the Bank of America
Concentration Account).

86

 

--------------------------------------------------------------------------------

 

(d)After the occurrence and during the continuance of a Cash Dominion Event, the
Loan Parties shall accurately report to the Administrative Agent all amounts
deposited in the Blocked Accounts to ensure the proper transfer of funds as set
forth above. If, at any time after the occurrence and during the continuance of
a Cash Dominion Event, any cash or cash equivalents consisting of proceeds of
ABL Priority Collateral (other than Trust Funds that have been deposited in a
Trust Fund DDA in accordance with clause (h) below, except to the extent any
excess proceeds are required to be deposited in the Bank of America
Concentration Account pursuant to such clause (h)) owned by any Loan Party are
deposited to any account, or held or invested in any manner, other than in a
Blocked Account (or a DDA which is swept daily to a Blocked Account), the
Collateral Agent may require the applicable Loan Party to close such account and
have all funds therein transferred to a Blocked Account, and all future deposits
made to a Blocked Account, provided that up to $500,000 in the aggregate as to
all DDAs may be maintained in overnight balances in such DDAs.

(e)The Loan Parties may close DDAs or Blocked Accounts and/or open new DDAs or
Blocked Accounts, subject, in the case of a Blocked Account, to the execution
and delivery to the Collateral Agent of appropriate Blocked Account Agreements
(unless expressly waived by the Collateral Agent) consistent with the provisions
of this SECTION 2.18 and otherwise reasonably satisfactory to the Collateral
Agent (it being understood and agreed that, with respect to any Blocked Account
(x) acquired in connection with a Permitted Acquisition or an Investment
permitted under clauses (p) and/or (q) of the definition of “Permitted
Investment”, or (y) opened after the Effective Date, the Loan Parties shall
deliver to the Collateral Agent of appropriate Blocked Account Agreements
(unless expressly waived by the Collateral Agent), duly executed by the
applicable Loan Parties and Blocked Account Banks, within sixty (60) days (or
such later date as the Administrative Agent may agree in its sole discretion)
following the date of such Permitted Acquisition, such Investment or opening of
such Blocked Account, as applicable). No Loan Party shall enter into any
agreements with credit card processors other than the ones expressly
contemplated herein unless contemporaneously therewith, a Credit Card
Notification is executed and delivered to the Collateral Agent.

(f)The Borrower may also maintain one or more disbursement accounts (the
“Disbursement Accounts”) to be used by the Borrower for disbursements and
payments (including payroll) in the ordinary course of business or as otherwise
permitted hereunder.

(g)At all times after the occurrence and during the continuance of a Cash
Dominion Event, the Bank of America Concentration Account shall be under the
sole dominion and control of the Collateral Agent. Each Loan Party hereby
acknowledges and agrees that, after the occurrence and during the continuance of
a Cash Dominion Event, no Loan Party has any right of withdrawal from the Bank
of America Concentration Account. The Blocked Account Agreement governing the
Bank of America Concentration Account shall require, after the occurrence and
during the continuance of a Cash Dominion Event and to the extent that any
Obligations (other than any contingent indemnification Obligations for which no
claim has then been asserted) are then outstanding, the transfer on each
Business Day (and whether or not there is then an outstanding balance in the
Loan Account) of all available amounts to the Administrative Agent for
application to the Obligations in accordance with SECTION 2.17(d) or SECTION
2.17(e) or, if an Event of Default shall have occurred and be continuing,
SECTION [7.03.]7.03 or SECTION 7.04, as applicable. All funds on deposit in the
Bank of America Concentration Account

87

 

--------------------------------------------------------------------------------

 

shall at all times continue to be collateral security for all of the
Obligations. In the event that, notwithstanding the provisions of this SECTION
2.18, any Loan Party receives or otherwise has dominion and control of any such
proceeds or collections after the occurrence and during the continuance of a
Cash Dominion Event, then except as otherwise provided under clause (d) above
with respect to maintenance of up to $500,000 in the aggregate in overnight
balances, such proceeds and collections shall be held in trust by such Loan
Party for the Collateral Agent, shall not be commingled with any of such Loan
Party’s other funds or deposited in any account of such Loan Party and shall,
not later than the Business Day after receipt thereof, be deposited into the
Bank of America Concentration Account or dealt with in such other fashion as
such Loan Party may be instructed by the Collateral Agent.

(h)Notwithstanding anything to the contrary contained in this Section 2.18, the
Borrower (i) may establish segregated DDAs into which Trust Funds may be
deposited in the ordinary course of business and in accordance with the
Borrower’s past practices (each such DDA, a “Trust Fund DDA”), and (ii) shall
establish the Term Loan Priority Account (as defined in the Intercreditor
Agreement) into which shall be deposited proceeds of the Term Priority
Collateral in accordance with the Intercreditor Agreement. The Trust Funds so
deposited shall not be swept to the Bank of America Concentration Account or
applied to the Obligations but rather will be available for the specific
purposes required for such Trust Funds. The proceeds of the Term Priority
Collateral so deposited into the Term Loan Priority Account shall not be swept
to the Bank of America Concentration Account or applied to the Obligations
except to the extent provided in the Intercreditor Agreement. Any amounts in the
Trust Fund DDAs and the Term Loan Priority Account shall continue to constitute
Collateral. After the occurrence and during the continuance of a Cash Dominion
Event, the excess proceeds deposited in the Trust Fund DDAs shall be deposited
into the Bank of America Concentration Account or dealt with in such other
fashion as such Loan Party may be instructed by the Collateral Agent. To the
extent any proceeds of the Term Priority Collateral are received by the
Administrative Agent, the same shall be applied in accordance with the
Intercreditor Agreement.

(i)The following shall apply to deposits and payments under and pursuant to this
Agreement:

(i)Funds shall be deemed to have been deposited to the Bank of America
Concentration Account on the Business Day on which deposited, provided that
notice of such deposit is available to the Collateral Agent by 2:00 p.m. on that
Business Day;

(ii)Funds paid to the Administrative Agent other than by deposit to the Bank of
America Concentration Account, shall be deemed to have been received on the
Business Day when they are good and collected funds, provided that notice of
such payment is available to the Administrative Agent by 2:00 p.m. on that
Business Day;

(iii)If notice of a deposit to the Bank of America Concentration Account or
payment is not available to the Administrative Agent until after 2:00 p.m. on a
Business Day, such deposit or payment shall be deemed to have been made at 9:00
a.m. on the then next Business Day;

88

 

--------------------------------------------------------------------------------

 

(iv)On each Business Day, the Administrative Agent shall apply the then
collected balance of the Bank of America Concentration Account (net of monthly
fees charged, and of such impressed balances as may be required by Bank of
America) in accordance with this SECTION 2.18; and

(v)If any item deposited to the Bank of America Concentration Account and
credited to the Loan Account is dishonored or returned unpaid for any reason,
whether or not such return is rightful or timely, the Administrative Agent shall
have the right to reverse such credit and charge the amount of such item to the
applicable Loan Account and the Loan Parties shall indemnify the Credit Parties
against all claims and losses resulting from such dishonor or return.

SECTION 2.19Fees.

(a)The Borrower shall pay to the Administrative Agent, for the account of the
Administrative Agent, the fees set forth in the Fee Letter and the First
Amendment Fee Letter as and when payment of such fees is due as therein set
forth.

(b)The Borrower shall pay the Administrative Agent, for the account of the
Revolving Lenders, a fee (the “Unused Fee”) equal to 0.25% per annum (on the
basis of actual days elapsed in a year of 365 or 366 days, as applicable) of the
average daily balance of the Unused Commitment, during the calendar month just
ended (or relevant period with respect to the payment being made on the
Termination Date); provided, that any Unused Fee accrued with respect to the
Unused Commitments of a Defaulting Lender during the period prior to the time
such Revolving Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Revolving Lender shall be a
Defaulting Lender except to the extent that such Unused Fee shall otherwise have
been due and payable by the Borrower prior to such time; provided, further, that
no Unused Fee shall accrue on the Unused Commitments of a Defaulting Lender so
long as such Revolving Lender shall be a Defaulting Lender. The Unused Fee shall
be paid in arrears, on the first day of each month after the execution of this
Agreement and on the Termination Date.

(c)The Borrower shall pay the Administrative Agent, for the account of the
Revolving Lenders on the second day of each January, April, July and October and
on the Termination Date, in arrears, a fee calculated on the basis of a 365 or
366 day year, as applicable, and actual days elapsed (each, a “Letter of Credit
Fee”), equal to the following per annum percentages of the average face amount
of the following categories of Letters of Credit outstanding during the three
(3) month period then ended: Standby Letters of Credit: At a per annum rate
equal to the then Applicable Margin for LIBO Loans that are Revolving Credit
Loans;

(i)Commercial Letters of Credit: At a per annum rate equal to fifty percent
(50%) of the then Applicable Margin for LIBO Loans that are Revolving Credit
Loans; and

(ii)After the occurrence and during the continuance of an Event of Default, at
any time that the Administrative Agent is not holding in the Cash Collateral
Account an amount in cash equal to 103% of the Letter of Credit Outstandings as
of such date, plus accrued and unpaid interest thereon, effective upon written
notice from the Administrative Agent or the Required Revolving Lenders, the
Letter of Credit Fee shall be increased, at the option of the Administrative
Agent by an amount equal to two percent (2%) per annum;

89

 

--------------------------------------------------------------------------------

 

provided, that, except as provided under SECTION 2.26(a)(iii), no Letter of
Credit Fee shall accrue in favor of or be payable to any Defaulting Lender so
long as such Revolving Lender shall be a Defaulting Lender.

(d)The Borrower shall pay to (i) the applicable Issuing Bank, at any time prior
to the occurrence of a Cash Dominion Event, or (ii) the Administrative Agent,
for the benefit of the applicable Issuing Bank, in addition to all Letter of
Credit Fees otherwise provided for hereunder, a fronting fee in the amount of
0.125% of the face amount of each Letter of Credit or, if the Borrower and such
Issuing Bank shall have separately agreed to a fronting fee for purposes hereof,
then in the amount of such separately agreed fee (each, a “Fronting Fee”) and
such other reasonable fees and charges in connection with the issuance,
negotiation, settlement, amendment and processing of each Letter of Credit
issued by the Issuing Bank as are customarily imposed by the Issuing Bank from
time to time in connection with letter of credit transactions.

(e)All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for the respective accounts of the Administrative Agent
and other Credit Parties as provided herein. Once due, all fees shall be fully
earned and shall not be refundable under any circumstances.

(f)The Borrower shall pay to the ABL Term Loan Agent, the fees set forth in the
ABL Term Loan Fee Letter as and when payment of such fees is due as therein set
forth and for the account of the parties specified therein.

SECTION 2.20Maintenance of Loan Account; Statements of Account.

(a)The Administrative Agent shall maintain an account on its books in the name
of the Borrower (the “Loan Account”) which will reflect (i) all Loans and other
advances made by the Lenders to the Borrower or for the Borrower’s account, (ii)
all Letter of Credit Disbursements, fees and interest that have become payable
as herein set forth, and (iii) any and all other monetary Obligations that have
become payable.

(b)The Loan Account will be credited with all amounts received by the
Administrative Agent from the Borrower or from others for the Borrower’s
account, including, after the occurrence and during the continuance of a Cash
Dominion Event, all amounts received in the Bank of America Concentration
Account from the other Blocked Account Banks, and the amounts so credited shall
be applied as set forth in SECTIONS 2.17(d), 2.17(e), 7.03 or [7.03]7.04, as
applicable. After the end of each month, the Administrative Agent shall send to
the Borrower a statement accounting for the charges, loans, advances and other
transactions occurring among and between the Administrative Agent, the Lenders
and the Borrower during that month. The monthly statements shall, absent
manifest error, be deemed presumptively correct.

SECTION 2.21Payments.

(a)The Borrower shall make each payment required to be made hereunder or under
any other Loan Document (whether of principal, interest, fees or reimbursement
of drawings under Letters of Credit, of amounts payable under SECTIONS 2.14,
2.16(c) or 2.23, or otherwise) prior to 2:00 p.m. on the date when due, in
immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in

90

 

--------------------------------------------------------------------------------

 

the discretion of the Administrative Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made to the Administrative Agent at its offices at
100 Federal Street, Boston, Massachusetts, except payments to be made directly
to an Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to SECTIONS 2.14, 2.16(c), 2.23 and 9.03 shall be made
directly to the Persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the Persons specified therein. For the avoidance of
doubt, all payments of principal, interest and premiums in respect of the ABL
Term Loans shall be made to the ABL Term Loan Agent for application to the ABL
Term Loans in accordance with the terms, of this, Agreement. The Administrative
Agent shall distribute any such payments to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, except with respect to LIBO Borrowings, the
date for payment shall be extended to the next succeeding Business Day, and, if
any payment due with respect to LIBO Borrowings shall be due on a day that is
not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, unless that succeeding Business Day is in the next
calendar month, in which event, the date of such payment shall be on the last
Business Day of subject calendar month, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments under each Loan Document shall be made in dollars.

(b)All funds received by and available to the Administrative Agent to pay
principal, unreimbursed drawings under Letters of Credit, interest and fees then
due hereunder, shall be applied in accordance with the provisions of SECTIONS
2.17(d), 2.17(e), 7.03, or [7.03]7.04 ratably among the parties entitled thereto
in accordance with the amounts of principal, unreimbursed drawings under Letters
of Credit, interest, and fees then due to such respective parties. Any net
principal reductions to the Revolving Credit Loans received by the
Administrative Agent in accordance with the Loan Documents during such period
shall not reduce such actual amount so contributed, for purposes of calculation
of interest due to that Lender, until the Administrative Agent has distributed
to that Revolving Lender its Revolving Commitment Percentage thereof.

(c)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate.

(d)If any Lender shall fail to make any payment required to be made by it
pursuant to this Agreement, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

91

 

--------------------------------------------------------------------------------

 

SECTION 2.22Settlement Amongst Lenders.

(a)Except as provided in SECTION 2.22(b), the Swingline Lender may (but shall
not be obligated to), at any time, on behalf of the Borrower (which hereby
authorizes the Swingline Lender to act on its behalf in that regard) request the
Administrative Agent to cause the Lenders to make a Revolving Credit Loan (which
shall be a Prime Rate Loan) in an amount equal to such Revolving Lender’s
Revolving Commitment Percentage of the outstanding amount of Swingline Loans
made in accordance with SECTION 2.06, which request may be made regardless of
whether the conditions set forth in Article IV have been satisfied. Upon such
request, each Lender shall make available to the Administrative Agent the
proceeds of such Revolving Credit Loan for the account of the Swingline Lender.
If the Swingline Lender requires a Revolving Credit Loan to be made by the
Lenders and the request therefor is received prior to 12:00 Noon on a Business
Day, such transfers shall be made in immediately available funds no later than
3:00 p.m. that day; and, if the request therefor is received after 12:00 Noon,
then no later than 3:00 p.m. on the next Business Day. The obligation of each
such Lender to transfer such funds is irrevocable, unconditional and without
recourse to or warranty by the Administrative Agent or the Swingline Lender. If
and to the extent any Lender shall not have so made its transfer to the
Administrative Agent, such Lender agrees to pay to the Administrative Agent
forthwith on demand, such amount, together with interest thereon, for each day
from such date until the date such amount is paid to the Administrative Agent at
the Federal Funds Effective Rate.

(b)The amount of each Revolving Lender’s Revolving Commitment Percentage of
outstanding Revolving Credit Loans (including outstanding Swingline Loans),
shall be computed weekly (or more frequently in the Administrative Agent’s
discretion) and shall be adjusted upward or downward based on all Revolving
Credit Loans (excluding Swingline Loans) and repayments of Revolving Credit
Loans (excluding Swingline Loans) received by the Administrative Agent as of
3:00 p.m. on the first Business Day (such date, the “Settlement Date”) following
the end of the period specified by the Administrative Agent.

(c)The Administrative Agent shall deliver to each of the Revolving Lenders
promptly after a Settlement Date a summary statement of the amount of
outstanding Revolving Credit Loans (excluding Swingline Loans) for the period
and the amount of repayments received for the period. As reflected on the
summary statement, (i) the Administrative Agent shall transfer to each Revolving
Lender its applicable Revolving Commitment Percentage of repayments, and (ii)
each Revolving Lender shall transfer to the Administrative Agent or the
Administrative Agent shall transfer to each Revolving Lender such amounts as are
necessary to ensure that, after giving effect to all such transfers, the amount
of Revolving Credit Loans made by each Lender (excluding Swingline Loans) shall
be equal to such Revolving Lender’s applicable Revolving Commitment Percentage
of Revolving Credit Loans (excluding Swingline Loans) outstanding as of such
Settlement Date. If the summary statement requires transfers to be made to the
Administrative Agent by the Lenders and is received prior to 12:00 Noon on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 12:00 Noon then no later
than 3:00 p.m. on the next Business Day. The obligation of each Revolving Lender
to transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent. If and to the extent any Revolving Lender
shall not have so made its transfer to the Administrative Agent such Revolving
Lender agrees to pay to the Administrative Agent forthwith on demand such
amount, together with interest thereon, for each

92

 

--------------------------------------------------------------------------------

 

day from such date until the date such amount is paid to the Administrative
Agent at the Federal Funds Effective Rate.

SECTION 2.23Taxes.

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.

(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by Applicable Law. If any Applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii)If any Loan Party or the Administrative Agent shall be required by any
Applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this SECTION 2.23) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b)Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c)Tax Indemnifications.

(i)The Loan Parties shall, and each Loan Party does hereby, jointly and
severally indemnify each Recipient, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this SECTION 2.23) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority; provided that if the
Borrower reasonably believes that such taxes were not correctly or legally
asserted, each Lender will use reasonable efforts to cooperate with the Borrower
to obtain a refund of such taxes so long as such efforts would not, in the sole
determination of such Lender result in any additional costs, expenses or risks
or be otherwise disadvantageous to it. A certificate as to the amount of such
payment or liability delivered to the

93

 

--------------------------------------------------------------------------------

 

Borrower by a Lender or an Issuing Bank (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an Issuing Bank, setting forth in reasonable detail the manner in
which such amount was determined, shall be conclusive absent manifest error.

(ii)Each Lender and an Issuing Bank shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or such Issuing Bank but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of SECTION
9.04(e) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Loan Parties, as applicable, against any Excluded
Taxes attributable to such Lender or such Issuing Bank, in each case, that are
payable or paid by the Administrative Agent or a Loan Party in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender and each Issuing Bank hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or such Issuing Bank, as the case may be, under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d)Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this SECTION
2.23, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Applicable Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Administrative Agent, as the case may be.

(e)Status of Lenders; Tax Documentation.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in SECTION 2.23(e)(ii)(A),

94

 

--------------------------------------------------------------------------------

 

(ii)(B) and (ii)(D) below) shall not be required if in such Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)any Foreign Lender shall be entitled to a complete exemption from U.S.
federal withholding tax on payments and, to the extent it is legally entitled to
do so, shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(II)executed originals of IRS Form W-8ECI;

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

(IV)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS

95

 

--------------------------------------------------------------------------------

 

Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit 1-2 or Exhibit 1-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit 1-4 on behalf of
each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this SECTION 2.23 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f)Mitigation. If any Loan Party shall be required pursuant to this SECTION 2.23
to pay any additional amount to, or to indemnify, any Recipient to the extent
that such Recipient becomes subject to Taxes subsequent to the Original Closing
Date (or, if applicable, subsequent to the date such Person becomes a party to
this Agreement) as a result of any change in the circumstances of such Recipient
(other than a change in Applicable Law), including without limitation a change
in the residence, place of incorporation, principal place of business of such

96

 

--------------------------------------------------------------------------------

 

Recipient or a change in the branch or lending office of such Recipient, as the
case may be, such Recipient shall use reasonable efforts to avoid or minimize
any amounts which might otherwise be payable pursuant to this SECTION 2.23(f);
provided, however, that such efforts shall not include the taking of any actions
by such Recipient that would result in any tax, costs or other expense to such
Recipient (other than a tax, cost or other expense for which such Recipient
shall have been reimbursed or indemnified by the Loan Parties pursuant to this
Agreement or otherwise) or any action which would or might in the reasonable
opinion of such Recipient have an adverse effect upon its business, operations
or financial condition or otherwise be disadvantageous to such Recipient.

(g)Treatment of Certain Refunds. If any Recipient determines, in its reasonable
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by any Loan Party or with respect to which
any Loan Party has paid additional amounts pursuant to this SECTION 2.23, it
shall pay to the Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by a Loan Party
under this SECTION 2.23 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) incurred by such Recipient,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Loan Party, upon the
request of the Recipient, agrees to repay the amount paid over to the Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to the Loan Party pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Loan Party
or any other Person.

(h)Notice and Assistance. A Lender affected thereby shall notify the Borrower
within a reasonable time after receipt of a notice of assessment or proposed
assessment under which such Lender may be liable for additional Indemnified
Taxes (and any interest or penalties that may be assessed with respect to such
Indemnified Taxes) as a direct result of the Loan. Thereafter, such Lender shall
at the Loan Parties’ sole cost and expense, unless to do so might reasonably
result in either any increased liabilities or expenses which have not been fully
secured by the Loan Parties or any other material adverse effect on such Lender,
(a) provide reasonable assistance to the Loan Parties in contesting such
proposed assessment or assessment, and (b) not settle or compromise the contest
of such proposed assessment or assessment without the Borrower’s consent (not to
be unreasonably withheld). In addition to the foregoing, provided that the same
will not result in material costs and expenses which have not been fully secured
for by the Loan Parties, and at the Loan Parties sole cost and expense, the
Lenders will upon reasonable request of the Borrower apply for any refund of
Taxes which might reasonably be available.

(i)Survival. Each party’s obligations under this SECTION 2.23 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or

97

 

--------------------------------------------------------------------------------

 

the replacement of, a Lender or an Issuing Bank, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

SECTION 2.24Mitigation Obligations; Replacement of Lenders.

(a)If any Lender requests compensation under SECTION 2.14 or cannot make Loans
under SECTION 2.11, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to SECTION 2.23, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to SECTION
2.14 or 2.23, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment; provided, however, that the Borrower shall not
be liable for such costs and expenses of a Lender requesting compensation if (i)
such Lender becomes a party to this Agreement on a date after the Effective Date
and (ii) the relevant Change in Law occurs on a date prior to the date such
Lender becomes a party hereto.

(b)If any Lender requests compensation under SECTION 2.14 or cannot make Loans
under SECTION 2.11, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to SECTION 2.23, or if any Lender is a Defaulting Lender or a Minority
Lender, then the Borrower may, at its expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate
(and, subject to the terms and conditions hereof, such Lender shall be required
to assign and delegate), without recourse (in accordance with and subject to the
restrictions contained in SECTION 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, however, that (i) the Borrower shall have received the
prior written consent of the Administrative Agent, the Issuing Banks and
Swingline Lender (which consent shall not be unreasonably withheld), to the
extent such consent is required pursuant to SECTION 9.04, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in unreimbursed drawings under Letters of Credit and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (iii) in the case of any such assignment resulting from a claim
for compensation under SECTION 2.14 or payments required to be made pursuant to
SECTION 2.23, such assignment will result in a reduction in such compensation or
payments, and (iv) in the case of an assignment resulting from a Lender becoming
a Minority Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

98

 

--------------------------------------------------------------------------------

 

SECTION 2.25Security Interests in Collateral.

To secure their Obligations under this Agreement and the other Loan Documents,
the Borrower and the Facility Guarantors shall grant to the Collateral Agent,
for its benefit and the ratable benefit of the other Credit Parties, a
first-priority security interest in, and hypothec of (subject to Permitted
Encumbrances having priority by operation of Applicable Law), all of the ABL
Priority Collateral, and, until the Release Date, a second-priority security
interest in (subject to Permitted Encumbrances having priority by operation of
Applicable Law and subject to the Liens securing the Loan Parties’ obligations
under the Term Loan Documents and Liens permitted under clauses (h), (m), (p),
(r) and (z) of the definition of “Permitted Encumbrances”, subject to the terms
of the Intercreditor Agreement or any other intercreditor agreement in form and
substance reasonably satisfactory to the Administrative Agent with respect
thereto), all of the Term Priority Collateral, in each case pursuant hereto and
to the Security Documents.

SECTION 2.26Defaulting Lenders.

(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Revolving Lender becomes a Defaulting Lender, then, until such
time as that Revolving Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
Revolving Lenders” and SECTION 9.02.

(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by any Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by any Agent from a Defaulting Lender pursuant to SECTION
9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Banks or Swingline Lender hereunder; third, to cash collateralize
the Issuing Banks’ Fronting Exposure with respect to such Defaulting Lender;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan (which specific Loan shall be determined by
the Administrative Agent) in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) cash collateralize the Issuing Banks’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement; sixth, to the payment of any amounts owing to the
Revolving Lenders, the Issuing Banks or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Non-Defaulting
Lender, any Issuing Bank or the Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting

99

 

--------------------------------------------------------------------------------

 

Lender’s breach of its obligations under this Agreement; and eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans (including any Loans made pursuant to SECTION 2.13(e)) in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in SECTION 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and Letter of Credit Outstandings
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or Letter of Credit Outstandings owed to, such
Defaulting Lender until such time as all Revolving Credit Loans and funded and
unfunded participations in Letter of Credit Outstandings and Swingline Loans are
held by the Revolving Lenders pro rata in accordance with their Revolving
Commitment Percentages hereunder without giving effect to SECTION 2.26(a)(iv).
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post cash collateral pursuant to this SECTION 2.26(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Revolving Lender
irrevocably consents hereto.

(iii)Certain Fees.

(A)No Defaulting Lender shall be entitled to receive any fee payable under
SECTION 2.19(b) for any period during which that Revolving Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Revolving Lender is a Defaulting Lender only to the
extent allocable to its Revolving Commitment Percentage of the stated amount of
Letters of Credit for which it has provided cash collateral pursuant to SECTION
2.13(d).

(C)With respect to any fee payable under SECTION 2.19(b) or any Letter of Credit
Fee not required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (x) pay (without duplication of amounts paid under
clause (y) below) to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Outstandings or Swingline Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay (without duplication of amounts paid under clause (x) above) to
the Issuing Banks and Swingline Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Banks’ or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

100

 

--------------------------------------------------------------------------------

 

(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure. If any
Fronting Exposure exists at the time any Revolving Lender becomes a Defaulting
Lender, then all or any part of such Defaulting Lender’s participation in Letter
of Credit Outstandings and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolving Commitment
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that such reallocation does not cause the portion of the
%al Outstandings owing to any Non-Defaulting Lender (including, without
limitation, any Letters of Credit or Swingline Loans as to which any
Non-Defaulting Lender has any participation obligation) to exceed such
Non-Defaulting Lender’s Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Revolving Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v)Cash Collateral, Repayment of Swing Line Loans. If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under Applicable Law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, cash collateralize the
Issuing Banks’ Fronting Exposure in an amount equal to 103% of the Letter of
Credit Outstandings as of such date, plus any accrued and unpaid interest
thereon.

(b)Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Banks agree in writing that a Revolving Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which shall include the release of
any cash collateral previously provided by the Borrower hereunder with respect
to such Defaulting Lender to the extent such cash collateral has not been
applied to the Obligations), that Revolving Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Revolving Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Revolving Lenders in accordance with their Revolving Commitment
Percentages (without giving effect to SECTION 2.26(a)(iv)), whereupon such
Revolving Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Revolving Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Revolving Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Revolving Lender’s having been a
Defaulting Lender.

101

 

--------------------------------------------------------------------------------

 

ARTICLE III
Representations and Warranties

To induce the Credit Parties to make the Loans and to issue Letters of Credit,
the Loan Parties executing this Agreement, jointly and severally, make the
following representations and warranties to each Credit Party with respect to
each Loan Party:

SECTION 3.01Organization; Powers.

Each Loan Party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted and, to execute and deliver and perform all its obligations under all
Loan Documents to which such Loan Party is a party. Each Loan Party is qualified
to do business in, and is in good standing (where such concept exists) in, every
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification necessary, except where the failure to
be so qualified or in good standing individually or in the aggregate would not
reasonably be expected to result in a Material Adverse Effect. The Information
Certificate sets forth, as of the First Amendment Effective Date, each Loan
Party’s name as it appears in official filings in its state or province of
incorporation or organization, its state or province of incorporation or
organization, organization type, organization number, if any, issued by its
state or province of incorporation or organization, and its federal employer
identification number.

SECTION 3.02Authorization; Enforceability.

The transactions contemplated hereby and by the other Loan Documents to be
entered into by each Loan Party are within such Loan Party’s corporate powers
and have been duly authorized by all necessary corporate, membership,
partnership or other necessary action. This Agreement has been duly executed and
delivered by each Loan Party that is a party hereto or thereto and constitutes,
and each other Loan Document to which any Loan Party is a party, when executed
and delivered by such Loan Party will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03Governmental Approvals; No Conflicts.

The transactions to be entered into and contemplated by the Loan Documents (a)
do not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for such as have been
obtained or made and are in full force and effect and except filings and
recordings necessary to perfect Liens created under the Loan Documents, (b) will
not violate any Applicable Law or the Charter Documents of any Loan Party, (c)
will not violate or result in a default under any Material Contract, any
indenture or any other agreement, instrument or other evidence of Material
Indebtedness or other material instrument binding upon any Loan Party or its
assets, or give rise to a right thereunder to require any payment to be made by
any Loan Party, except to the extent that such violation or default would not
reasonably be expected to result in a Material Adverse Effect, and (d) will not
result in the creation or imposition of any Lien on any asset of any Loan Party,
except Liens created under the Loan Documents.

102

 

--------------------------------------------------------------------------------

 

SECTION 3.04Financial Condition.

(a)The Borrower has heretofore furnished to the Agents the Consolidated balance
sheets, and Consolidated statements of operations, stockholders’ equity, and
cash flows for the Parent as of and for the Fiscal Year ending February 25,
2017, certified by a Financial Officer of the Parent. Such Consolidated
financial statements present fairly, in all material respects, the financial
position, results of operations and cash flows of the Parent as of such date and
for such period in accordance with GAAP.

(b)Since the date of the latest such financial statements, there has been no
Material Adverse Effect.

SECTION 3.05Properties.

(a)Except as disclosed in the Information Certificate, each Loan Party has title
to, or valid leasehold interests in, all its real (immoveable) and personal
(moveable) property material to its business, except for defects which would not
reasonably be expected to have a Material Adverse Effect.

(b)Each Loan Party owns or is licensed to use, all patents, trademarks, trade
names, trade styles, brand names, service marks, logos, copyrights, and other
intellectual property used in its business, except to the extent that the
failure to so own or have the right to use would not reasonably be expected to
have a Material Adverse Effect, and to the knowledge of its Responsible Officers
the use thereof by the Loan Parties does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

(c)The Information Certificate sets forth the address (including county) of all
Real Estate that is owned by the Loan Parties as of the First Amendment
Effective Date, together with a list of the holders of any mortgage thereon. The
Information Certificate sets forth the address (including county) of all Real
Estate that is leased by the Loan Parties as of the First Amendment Effective
Date, together with the name of the lessor with respect to each such Lease.
Except as would not reasonably be expected to result in a Material Adverse
Effect, to the knowledge of the Responsible Officers of the Loan Parties each of
such Leases is in full force and effect and the Loan Parties are not in default
of the terms thereof.

SECTION 3.06Litigation and Environmental Matters.

(a)Except for Disclosed Matters, there are no actions, suits or proceedings by
or before any arbitrator or Governmental Authority pending against or, to the
knowledge of Responsible Officers of the Loan Parties, threatened in writing
against or affecting any Loan Party (i) as to which there is a reasonable
possibility of an adverse determination which, if adversely determined, would
reasonably be expected individually or in the aggregate to result in a Material
Adverse Effect (other than Disclosed Matters) or (ii) that involve any of the
Loan Documents.

(b)Except for Disclosed Matters, to the knowledge of its Responsible Officers no
Loan Party (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has

103

 

--------------------------------------------------------------------------------

 

become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability, which, in each case, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect.

(c)There has been no change in the status of the Disclosed Matters that,
individually or in the aggregate, has resulted in, or would reasonably be
expected to result in, a Material Adverse Effect.

SECTION 3.07Compliance with Laws and Agreements.

Each Loan Party is in compliance with all Applicable Law, including, without
limitation, the Income Tax Act (Canada), all Material Contracts and all
agreements relating to Material Indebtedness, and no default has occurred and is
continuing thereunder, except in each case where the failure to comply or the
existence of a default, individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect.

SECTION 3.08Investment Company Status.

No Loan Party is or is required to be registered as an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended.

SECTION 3.09Taxes.

As of the First Amendment Effective Date, each Loan Party has timely filed or
caused to be filed all tax returns and reports required to have been filed
(including Canadian federal and provincial income tax returns) and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings, for which
such Loan Party has set aside on its books adequate reserves, and as to which no
Lien has arisen or (b) to the extent that the failure to do so would not
reasonably be expected to result in a Material Adverse Effect. Proper and
accurate amounts have been withheld by each Loan Party from its respective
employees for all periods in compliance with all applicable federal, state,
provisional, local and foreign laws and such withholdings have been timely paid
to the respective Governmental Authorities, except to the extent, in each case,
that the failure to so comply would not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10ERISA.

(a)Except as would not reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other U.S. federal or state laws. Each Pension
Plan (other than a Multiemployer Plan) that is intended to be qualified under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Pension Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service or there is still time
before such application is required to be submitted to the Internal

104

 

--------------------------------------------------------------------------------

 

Revenue Service, and to the best knowledge of a Responsible Officer of the
Borrower, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

(b)There are no pending or, to the best knowledge of a Responsible Officer of
the Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that would reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Pension Plan (other than a Multiemployer Plan) that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c)Except as would not reasonably be expected to result in a Material Adverse
Effect, (i) no ERISA Event has occurred, and no Responsible Officer of the
Borrower or any ERISA Affiliate is aware of any fact, event or circumstance that
could reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan; (ii) the Borrower and each ERISA Affiliate has met
all applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 80% or higher and neither the
Borrower nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 80% as of the most recent valuation date; (iv) neither
the Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that would reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

SECTION 3.11Disclosure.

To the knowledge of their Responsible Officers, the Loan Parties have disclosed
to the Credit Parties all agreements, instruments and corporate or other
restrictions to which any Loan Party is subject, and all other matters known to
any of them that, if breached or defaulted, individually or in the aggregate,
would reasonably be expected to result in a Material Adverse Effect. None of the
written reports, financial statements, certificates or other written information
(other than any projections, pro formas, budgets, and other forward-looking
information and information of a general economic or industry-specific nature)
concerning the Loan Parties furnished by or at the direction of any Loan Party
to any Credit Party in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished), when taken as a whole,
contains, as of the date furnished, any material misstatement of fact or omits
to state any material fact necessary to make the statements therein not
materially misleading in light of the circumstances under which such statements
were made.

105

 

--------------------------------------------------------------------------------

 

SECTION 3.12Subsidiaries.

(a)The Information Certificate sets forth the name of, and the ownership
interest of each Loan Party in, each Subsidiary as of the First Amendment
Effective Date. There is no other Capital Stock of any class as to any such
Subsidiary issued and outstanding as of the First Amendment Effective Date,
other than as set forth in the Information Certificate. All such shares of
Capital Stock are validly issued, fully paid, and non-assessable (as
applicable).

(b)Except as set forth in the Information Certificate, no Loan Party is party to
any joint venture, general or limited partnership, or limited liability company
agreements or any other business ventures or entities as of the First Amendment
Effective Date.

SECTION 3.13Insurance.

The Information Certificate sets forth a description of all general liability,
comprehensive, health, and casualty insurance maintained by or on behalf of the
Loan Parties as of the First Amendment Effective Date. Each insurance policy
listed in the Information Certificate is in full force and effect and all
premiums in respect thereof that are due and payable as of the First Amendment
Effective Date have been paid.

SECTION 3.14Labor Matters.

As of the First Amendment Effective Date there are no strikes, lockouts or
slowdowns against any Loan Party pending or, to the knowledge of any Responsible
Officer of any Loan Party, threatened except to the extent that strikes,
lockouts, or slowdowns would not reasonably be expected to result in a Material
Adverse Effect. The Loan Parties reasonably believe that the hours worked by and
payments made to employees of the Loan Parties have not been in violation of the
Fair Labor Standards Act or any other applicable federal, state, provincial,
local or foreign law dealing with such matters to the extent that any such
violation would reasonably be expected to have a Material Adverse Effect. Except
for Disclosed Matters and to the extent that such liability would not reasonably
be expected to have a Material Adverse Effect, the Loan Parties reasonably
believe that all payments due from any Loan Party, or for which any claim may be
made against any Loan Party, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued in accordance with GAAP
as a liability on the books of such Loan Party. Except as set forth in the
Information Certificate or as disclosed in any filing by any Loan Party with the
SEC, as of the First Amendment Effective Date, no Loan Party is a party to or
bound by any material collective bargaining agreement, management agreement,
employment agreement, bonus, restricted stock, stock option, or stock
appreciation plan or agreement or any similar plan, agreement or arrangement. As
of the First Amendment Effective Date, there are no representation proceedings
pending or, to the knowledge of any Responsible Officer of any Loan Party,
threatened to be filed with the National Labor Relations Board or other
Governmental Authority, and no labor organization or group of employees of any
Loan Party has made a pending demand for recognition. The consummation of the
transactions contemplated by the Loan Documents (as amended on the First
Amendment Effective Date) will not give rise to any right of termination or
right of renegotiation on the part of any union under any collective bargaining
agreement to which any Loan Party is bound to the extent that such would be
reasonably expected to result in a Material Adverse Effect.

106

 

--------------------------------------------------------------------------------

 

SECTION 3.15Security Documents.

The Security Documents create in favor of the Collateral Agent, for its own
benefit and for the ratable benefit of the other Credit Parties, a legal, valid
and enforceable security interest in the Collateral (subject to applicable
bankruptcy, insolvency, reorganization, moratorium, or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law), and the
Security Documents constitute, or will upon the filing of financing statements
or other requisite registrations and/or the obtaining of “control”, in each case
with respect to the relevant Collateral as required under the applicable Uniform
Commercial Code or similar legislation of any jurisdiction, including, without
limitation, the PPSA and the Civil Code of Quebec, to the extent security
interests in such Collateral can be perfected by such filings or control, the
creation of a fully perfected and opposable first priority Lien on, and security
interest in, and hypothecation of, all right, title and interest of the Loan
Parties thereunder in such Collateral (to the extent required under the Security
Documents), in each case prior and superior in right to any other Person, except
for Permitted Encumbrances having priority over the Lien of the Collateral Agent
under Applicable Law and, with respect to Term Priority Collateral, subject to
the Liens securing the Loan Parties’ obligations under the Term Loan Documents
and Liens permitted under clauses (h), (m), (p), (r) and (z) of the definition
of “Permitted Encumbrances”, subject to the terms of the Intercreditor Agreement
or any other intercreditor agreement in form and substance reasonably
satisfactory to the Administrative Agent with respect thereto.

SECTION 3.16Federal Reserve Regulations.

(a)No Loan Party is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.

(b)No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to buy or carry Margin Stock or to extend credit to others for
the purpose of buying or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose in violation of Regulation U or X or (ii)
for any purpose that entails a violation of, or that is inconsistent with, the
provisions of the Regulations of the Board, including Regulation U or Regulation
X.

SECTION 3.17Solvency.

The Loan Parties, taken as a whole, are Solvent. No transfer of property is
being made by any Loan Party and no obligation is being incurred by any Loan
Party in connection with the transactions contemplated by this Agreement or the
other Loan Documents with the intent to hinder, delay, or defraud either present
or future creditors of any Loan Party.

SECTION 3.18DDAs; Credit Card Arrangements.

(a)The Information Certificate sets forth a list of all DDAs maintained by the
Loan Parties as of the First Amendment Effective Date, which list includes, with
respect to each DDA, (i) the name and address of the depository; (ii) the
account number(s) maintained with such depository; and (iii) a contact person at
such depository.

107

 

--------------------------------------------------------------------------------

 

(b)The Information Certificate sets forth a list describing all agreements as of
the First Amendment Effective Date to which any Loan Party is a party with
respect to the processing and/or payment to such Loan Party of the proceeds of
any credit card charges and debit card charges for sales made by such Loan
Party.

SECTION 3.19Licenses; Permits.

(a)Each Loan Party has obtained all permits, licenses and other authorizations
which are required with respect to the ownership and operations of its business
except where the failure to obtain such permits, licenses or other
authorizations, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Each Loan Party is in material
compliance with all terms and conditions of all such permits, licenses, orders
and authorizations, and is also in compliance with all Applicable Laws, except
where the failure to comply with such terms, conditions or Applicable Laws,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

SECTION 3.20Material Contracts.

The Loan Parties are not in breach or in default of or under any Material
Contract and have not received any notice of the intention of any other party
thereto to terminate any Material Contract, except to the extent that such
breach, default or termination, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

SECTION 3.21OFAC; Sanctions.

No Loan Party, nor, to the knowledge of any Loan Party, any Affiliate, partner,
director, officer, employee, agent, trustee, administrator, manager, advisor or
representative of such Loan Party, (i) is currently the subject of any
Sanctions, (ii) is located, organized or residing in any Designated
Jurisdiction, or (iii) is or has been (within the previous five years) engaged
in any transaction with any Person who is now or was then the subject of
Sanctions or who is located, organized or residing in any Designated
Jurisdiction. No Loan, nor the proceeds from any Loan, has been used, directly
or indirectly, to lend, contribute, provide or has otherwise made available to
fund any activity or business in any Designated Jurisdiction or to fund any
activity or business of any Person located, organized or residing in any
Designated Jurisdiction or who is the subject of any Sanctions, or in any other
manner that will result in any violation by any Person (including any Lender,
any Arranger, the Administrative Agent, any Issuing Bank or the Swingline
Lender) of Sanctions, or for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, Corruption of
Foreign Public Officials Act (Canada) and other similar anti-corruption
legislation in other jurisdictions. The Loan Parties and their Subsidiaries have
conducted their business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, Corruption of Foreign Public
Officials Act (Canada) and other similar anti-corruption legislation in other
jurisdictions, except where the failure to comply would not reasonably be
expected to have a Material Adverse Effect, and have instituted and maintained
policies and procedures designed to promote and achieve compliance in all
material respects with such laws and applicable Sanctions, and to the knowledge
of the Borrower, the Loan Parties and their Subsidiaries are in compliance with
such applicable Sanctions in all material respects.

108

 

--------------------------------------------------------------------------------

 

ARTICLE IV
Conditions

SECTION 4.01Effective Date.

The effectiveness of this Agreement is subject to the satisfaction or waiver of
the following conditions precedent:

(a)The Agents (or their counsel) shall have received from each party either (i)
a counterpart of this Agreement and all other Loan Documents described in the
Information Certificate signed on behalf of such party or (ii) written evidence
satisfactory to the Agents (which may include telecopy or pdf transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement and such other Loan Documents.

(b)The Agents shall have received a customary written opinion (addressed to each
Agent and the Lenders and dated the Effective Date) of Sidley Austin LLP, Miles
& Stockbridge P.C., and Davies Ward Phillips & Vineberg LLP, counsel for the
Loan Parties, covering such matters relating to the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent. The Loan Parties
hereby request such counsel to deliver such opinions.

(c)The Agents shall have received Charter Documents and such other documents and
certificates as the Agents or their counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the transactions contemplated by the Loan Documents and any
other legal matters relating to the Loan Parties, the Loan Documents or the
transactions contemplated thereby, all in form and substance reasonably
satisfactory to the Agents and their counsel.

(d)After giving effect to (i) any Loans to be made on the Effective Date, (ii)
any charges to the Loan Account made in connection with the credit facility
contemplated hereby and (iii) all Letters of Credit (including Existing Letters
of Credit) to be issued at, or immediately subsequent to the Effective Date,
Availability shall be not less than $150,000,000. The Administrative Agent shall
have received a Borrowing Base Certificate dated the Effective Date, relating to
the month ended on April 29, 2017, and executed by a Financial Officer of the
Borrower.

(e)The Agents shall have received a certificate, reasonably satisfactory in form
and substance to the Agents, (i) with respect to the Solvency of the Loan
Parties as of the Effective Date and (ii) certifying that (x) all
representations and warranties contained in this Agreement and the other Loan
Documents or otherwise made in writing in connection herewith or therewith are
true and correct in all material respects as of the Effective Date with the same
effect as if made on and as of such date, except to the extent that (A) such
representations and warranties are qualified as to “materiality”, “Material
Adverse Effect” or similar language, in which case they are true and correct in
all respects (as so qualified by “materiality”, “Material Adverse Effect” or
similar language) on and as of such date, and (B) such representations and
warranties relate to an earlier date, in which case they are true and correct in
all material respects on and as of such earlier date, and (y) as of the
Effective Date, no Default or Event of Default exists.

109

 

--------------------------------------------------------------------------------

 

(f)To the extent not previously delivered, the Agents shall have received the
Security Documents (including, without limitation, any amendments thereto).

(g)All necessary consents and approvals to the transactions contemplated hereby
shall have been obtained and shall be reasonably satisfactory to the Agents
other than those which, individually or in the aggregate, would not and would
not reasonably be expected to result in, a Material Adverse Effect.

(h)Consolidated financial statements delivered to the Agents shall fairly
present in all material respects the business and financial condition of the
Parent and that, as of the Effective Date, there shall have been no Material
Adverse Effect since February 25, 2017.

(i)After giving effect to the consummation of the transactions contemplated
under this Agreement and the other Loan Documents on the Effective Date
(including any Loans made or Letters of Credit issued hereunder), no Default or
Event of Default shall exist.

(j)The Agents shall have received results of searches or other evidence
reasonably satisfactory to the Agents (in each case dated as of a date
reasonably satisfactory to the Agents) indicating the absence of Liens on the
assets of the Loan Parties, except for Permitted Encumbrances.

(k)To the extent not previously delivered, the Agents shall have received all
documents and instruments, including Uniform Commercial Code and PPSA financing
statements and certified statements issued by the Quebec Register of Personal
and Moveable Property Rights and any amendments in respect of any of the
foregoing, required by law or reasonably requested by the Agents to be filed,
registered, published or recorded to create or perfect the Liens intended to be
created under the Loan Documents and all such documents and instruments shall
have been so filed, registered, published or recorded to the satisfaction of the
Agents.

(l)The Agents shall have received, and be reasonably satisfied with, evidence of
the Loan Parties’ insurance, together with such endorsements as are required by
the Loan Documents.

(m)All fees due as of the Effective Date and all Credit Party Expenses incurred
in connection with the establishment of the credit facility contemplated hereby
(including the reasonable fees and expenses of counsel to the Agents), shall
have been paid in full.

(n)To the extent not previously delivered, there shall have been delivered to
the Agents the additional instruments and documents described in the Information
Certificate.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding on the Loan
Parties.

SECTION 4.02Conditions Precedent to Each Revolving Credit Loan and Each Letter
of Credit.

The obligations of the Revolving Lenders to make each Revolving Credit Loan, and
of the Issuing Banks to issue each Letter of Credit, are subject to the
following conditions precedent:

110

 

--------------------------------------------------------------------------------

 

(a)The Administrative Agent shall have received a notice with respect to such
Borrowing or issuance, as the case may be, as required by Article II.

(b)(i) No Default or Event of Default is then occurring, (ii) the
representations and warranties contained in SECTION 3.04(b) shall be true and
correct in all respects, and (iii) all other representations and warranties
contained in this Agreement and the other Loan Documents or otherwise made in
writing in connection herewith or therewith shall be true and correct in all
material respects on and as of the date of each Borrowing or the issuance of
each Letter of Credit hereunder with the same effect as if made on and as of
such date, except to the extent that (A) such representations and warranties are
qualified as to “materiality”, “Material Adverse Effect” or similar language, in
which case they shall be true and correct in all respects (as so qualified by
“materiality”, “Material Adverse Effect” or similar language) on and as of such
date, and (B) such representations and warranties relate to an earlier date, in
which case they shall be true and correct in all material respects on and as of
such earlier date.

(c)On the date of each Borrowing hereunder and the issuance of each Letter of
Credit and after giving effect thereto, the Loan Parties shall be in compliance
with all of the terms and provisions set forth herein and in the other Loan
Documents to be observed or performed and no Default or Event of Default shall
have occurred and be continuing.

(d)The Administrative Agent shall have received timely delivery of the most
recently required Borrowing Base Certificate, with each such Borrowing Base
Certificate including schedules as reasonably required by the Administrative
Agent.

The request by the Borrower for, and the acceptance by the Borrower of, each
extension of credit hereunder shall be deemed to be a representation and
warranty by the Loan Parties that the conditions specified in this SECTION 4.02
have been satisfied at that time and that after giving effect to such extension
of credit the Borrower shall continue to be in compliance with the Borrowing
Base, the FILO Borrowing Base and the ABL Term Borrowing Base. The conditions
set forth in this SECTION 4.02 are for the sole benefit of the Administrative
Agent and each other Credit Party and may be waived by the Administrative Agent,
in whole or in part, without prejudice to the Administrative Agent or any other
Credit Party. Notwithstanding the Immediately preceding sentence, other than in
connection with (i) Permitted Overadvances and (ii) a Conforming DIP, the
Administrative Agent will not waive, any condition in this SECTION 4.02 if it
knows that the Loan Parties would breach SECTION 6.10 after giving effect to the
applicable extension of credit.

111

 

--------------------------------------------------------------------------------

 

ARTICLE V
Affirmative Covenants

Until Payment in Full, each Loan Party covenants and agrees with the Credit
Parties that:

SECTION 5.01Financial Statements and Other Information.

The Borrower will furnish to the Administrative Agent for distribution to the
Lenders in accordance with the provisions of SECTION 8.13(c):

(a)Within ninety (90) days after the end of each Fiscal Year of the Parent, the
Consolidated balance sheets, Consolidated statements of operations, and
Consolidated statements of stockholders’ equity and cash flows as of the end of
and for such year for the Parent, setting forth in each case in comparative form
the Consolidated figures for the previous Fiscal Year, all audited and reported
on by independent registered public accounting firm of recognized national
standing (without a “going concern” or like qualification or exception and
without a qualification or exception as to the scope of such audit) to the
effect that such Consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Parent on a Consolidated basis in accordance with GAAP consistently applied and
on an annual basis a consolidating balance sheet to be delivered in a timely
fashion, when prepared;

(b)(i) Within forty-five (45) days after the end of each of the first three (3)
Fiscal Quarters of the Parent, the Consolidated balance sheets, Consolidated
statements of operations, stockholders’ equity and cash flows of the Parent, as
of the end of and for such Fiscal Quarter and the elapsed portion of the Fiscal
Year, setting forth in each case in comparative form the Consolidated figures
for the previous Fiscal Year, all certified by one of the Parent’s Financial
Officers as presenting in all material respects the financial condition and
results of operations of the Parent on a Consolidated basis in accordance with
GAAP consistently applied, subject to normal year end audit adjustments and the
absence of footnotes; and (ii) at any time following the occurrence of a Cash
Dominion Event, within thirty (30) days after the end of each Fiscal Month of
the Parent, the Consolidated balance sheets, Consolidated statements of
operations and stockholders’ equity of the Parent, as of the end of and for such
Fiscal Month and the elapsed portion of the Fiscal Year, setting forth in each
case in comparative form the Consolidated figures for the previous Fiscal Year,
all certified by one of the Parent’s Financial Officers as presenting in all
material respects the financial condition and results of operations of the
Parent on a Consolidated basis in a manner consistent with past practices and
reflecting the same information as reported to the Parent’s board of directors,
subject to normal year end audit adjustments and the absence of footnotes;

(c)Concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower in the form of
Exhibit G hereto (a “Compliance Certificate”) (i) certifying as to whether a
Default or Event of Default has occurred and, if a Default or Event of Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, and (ii) setting forth reasonably detailed
calculations with respect to Availability and the Average Daily Availability;

112

 

--------------------------------------------------------------------------------

 

(d)On the tenth (10th) Business Day of each Fiscal Month, a certificate in the
form of Exhibit H (a “Borrowing Base Certificate”) showing the Borrowing Base,
the FILO Borrowing Base and the ABL Term Borrowing Base as of the close of
business on last day of the immediately preceding Fiscal Month, provided that if
(i) an Event of Default has occurred and is continuing, or (ii) if Availability[
(as calculated under clause (b) of the definition thereof)] is at any time less
than the greater of (A) twelve and one-half percent (12.5%) of the Line Cap
(without giving effect to the Specifies Reserves), or (B)
$[25,000,000,]30,000,000, then in either case such Borrowing Base Certificate
shall be furnished on Wednesday of each week (or, if Wednesday is not a Business
Day, on the next succeeding Business Day), and provided further that if any
request for a Revolving Credit Loan will result in Credit Extensions exceeding
$150,000,000, a Borrowing Base Certificate shall accompany such request; each
Borrowing Base Certificate to be certified as complete and correct on behalf of
the Borrower by a Financial Officer of the Borrower;

(e)Promptly after the same become publicly available (except to the extent
otherwise required to be delivered hereunder), copies of all material periodic
and other reports, proxy statements and other materials filed by any Loan Party
with the SEC, or other foreign securities regulatory body, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, as the case may be;

(f)With respect to each month during which, at any time during such month, (i)
Letter of Credit Outstandings exceed $100,000,000, or (ii) there are any
Revolving Credit Loans outstanding, in either case, the financial and collateral
reports described on Schedule 5.01(f) hereto shall be delivered at the times set
forth in such Schedule;

(g)A detailed summary of the Net Proceeds received from any Prepayment Event
within three (3) Business Days after receipt of such proceeds, including,
without limitation, to the extent applicable, the manner of allocation of the
Net Proceeds amongst the assets and properties of the Loan Parties which are the
subject of the Prepayment Event;

(h)(i) Notice of any intended sale or other disposition (other than as permitted
under Section 6.05) of material assets of any Loan Party permitted hereunder, at
least five (5) Business Days prior to the date of consummation of such sale or
disposition, and (ii) notice of any incurrence of any Indebtedness for borrowed
money in excess of $50,000,000 in favor of any non-Affiliated Person permitted
hereunder, promptly (but in any event within five (5) Business Days) following
the incurrence of such Indebtedness;

(i)Promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of any Loan Party, or
compliance with the terms of any Loan Document, as the Agents or any Lender may
reasonably request;

(j)as soon as available, but in any event at least thirty (30) days after the
end of each Fiscal Year of the Parent, forecasts prepared by management of the
Parent, in form satisfactory to the Administrative Agent, of (i) the forecasted
consolidated balance sheets of the Parent and its Subsidiaries, (ii) the
forecasted consolidated statements of income or operations and consolidated cash
forecasts prepared on a monthly basis, in form reasonably acceptable to the
Administrative Agent, and (iii) Availability on a monthly basis, in the case of
each of clauses (i)

113

 

--------------------------------------------------------------------------------

 

through (iii), for the immediately following Fiscal Year (including the Fiscal
Year in which the Maturity Date occurs but only through the Maturity Date);

(k)If reasonably requested by the Administrative Agent, and concurrently with
the delivery of the financial statements under clause (a) above, copies of the
Borrower’s Canadian federal and provincial tax returns for the Fiscal Year to
which such financial statements in clause (a) apply, if available.

(l)Promptly after the Administrative Agent’s request therefor, copies of all
Material Contracts and documents evidencing Material Indebtedness.

(m)Any of the delivery requirements relating to written financial information
set forth in this SECTION 5.01 may be satisfied by either (x) the Borrower’s
posting such information in electronic format readable by the Administrative
Agent and the Lenders to a secure address on the world wide web (the
“Informational Website”) which is accessible by the Administrative Agent and the
Lenders, (y) the Borrower’s delivering such financial information in electronic
format to the Administrative Agent and the Administrative Agent’s posting such
information to an Informational Website, or (z) the filing of such information
on the website of the SEC at http://www.sec.gov. The accommodation provided by
the foregoing sentence shall not impair the right of the Administrative Agent,
or any Lender through the Administrative Agent, to request and receive from the
Borrower physical delivery of specific financial information provided for in
this SECTION 5.01. The Borrower shall give the Administrative Agent (and the
Administrative Agent shall give each Lender) written or electronic notice each
time any information is delivered by posting to the Informational Website or by
filing electronically with the SEC. The Loan Parties shall be responsible for
and shall bear all risk associated with establishing and maintaining the
security and confidentiality of the Informational Website and the information
posted thereto.

SECTION 5.02Notices of Material Events.

The Borrower will furnish to the Administrative Agent prompt written notice of
the occurrence of any of the following after any Responsible Officer of the
Borrower obtains knowledge thereof:

(a)A Default or Event of Default, specifying the nature and extent thereof and
the action (if any) which is proposed to be taken with respect thereto;

(b)The filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting any Loan Party or any
Affiliate thereof that, as determined at the time of filing, would reasonably be
expected to result in a Material Adverse Effect;

(c)An ERISA Event that, alone or together with any other ERISA Events that have
occurred, would reasonably be expected to result in a Material Adverse Effect;

(d)Any development that results in a Material Adverse Effect;

(e)Any change in the Parent’s chief executive officer or chief financial
officer;

114

 

--------------------------------------------------------------------------------

 

(f)The discharge by any Loan Party of its present independent accountants or any
withdrawal or resignation by such independent accountants;

(g)Any material collective bargaining agreement or other union labor contract to
which a Loan Party becomes a party, or the application for the certification of
a collective bargaining agent;

(h)The filing of any Lien (other than inchoate Liens) for unpaid Taxes in excess
of $1,000,000 against any Loan Party;

(i)[reserved]; and

(j)Any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral or any part thereof or interest
therein under power of eminent domain or by condemnation or similar proceeding.

Each notice delivered under this SECTION 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and,
if applicable, any action taken or proposed to be taken with respect thereto.

SECTION 5.03Information Regarding Collateral.

Except in connection with a transaction permitted by SECTION 6.03 in which a
Loan Party is the surviving Person, the Borrower will furnish to the Agents
prompt written notice of any change in: (a) any Loan Party’s legal name; (b) the
location of any Loan Party’s chief executive office, its principal place of
business, any office in which it maintains books or records relating to
Collateral located in Canada owned by it or any office or facility at which
Collateral located in Canada owned by it is located (including the establishment
of any such new office or facility); provided that any such notice with respect
to the opening or closing of any retail store (other than the opening of any
retail store in Canada in any province or territory where the Collateral Agent’s
Liens are not then perfected) shall be provided to the Agents solely upon
request of the Administrative Agent; (c) any Loan Party’s organizational
structure or jurisdiction of incorporation or formation; or (d) any Loan Party’s
Federal Taxpayer Identification Number or organizational identification number
assigned to it by its state of organization. The Loan Parties agree not to
effect or permit any change referred to in the preceding sentence unless after
giving effect thereto, the Agents continue at all times following such change to
have a valid, legal and perfected first priority (subject only to Permitted
Encumbrances having priority by operation of Applicable Law and, with respect to
Term Priority Collateral but subject to the Intercreditor Agreement or any other
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent with respect thereto, Liens securing the Loan Parties’
obligations under the Term Loan Documents and Liens permitted under clauses (h),
(m), (p), (r) and (z) of the definition of “Permitted Encumbrances”) security
interest in all the Collateral for its own benefit and the benefit of the other
Credit Parties.

115

 

--------------------------------------------------------------------------------

 

SECTION 5.04Existence; Conduct of Business.

Each Loan Party will, and will cause each of its Subsidiaries to, do all things
necessary to comply with its Charter Documents, and to preserve, renew and keep
in full force and effect its legal existence and the rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business, except to the extent that the failure to do so
would not reasonably be expected to have a Material Adverse Effect; provided,
however, that the foregoing shall not prohibit any merger, amalgamation,
consolidation, liquidation or dissolution permitted under SECTION 6.03.

SECTION 5.05Payment of Obligations.

Each Loan Party will, and will cause its Subsidiaries to, pay its Tax
liabilities and claims for labor, materials, or supplies, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) such Loan Party
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (c) such contest effectively suspends
collection of the contested obligation and no Lien is securing such obligation,
or (d) the failure to make payment would not reasonably be expected to result in
a Material Adverse Effect. Without limitation of the foregoing, each Loan Party
will pay all obligations within thirty (30) days of when due and owing to any
third party landlords and warehousemen storing any of the Inventory of any Loan
Party, except to the extent that the failure to do so, either individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.06Maintenance of Properties.

Each Loan Party will, and will cause its Subsidiaries to, keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear, casualty loss, and condemnation excepted,
except where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect and except for store closings and asset dispositions
permitted hereunder.

SECTION 5.07Insurance.

(a)Each Loan Party shall (i) maintain insurance with financially sound and
reputable insurers (or, to the extent consistent with business practices of such
Loan Party in effect on the Effective Date, a program of self-insurance) in at
least such amounts and against at least such risks as is consistent with
business practices in effect on the Effective Date or as otherwise determined by
the Responsible Officers of the Loan Parties acting reasonably in their business
judgment, including public liability insurance against claims for personal
injury or death occurring upon, in or about or in connection with the use of any
properties owned, occupied or controlled by it (including the insurance required
pursuant to the Security Documents); (ii) maintain such other insurance as may
be required by law; and (iii) furnish to the Administrative Agent, upon
reasonable written request, full information as to the insurance carried.

116

 

--------------------------------------------------------------------------------

 

(b)Fire and extended coverage policies maintained with respect to any Collateral
shall be endorsed or otherwise amended to include (i) a non-contributing
lenders’ loss payable clause (regarding personal property), in form and
substance reasonably satisfactory to the Agents, which endorsements or
amendments shall provide that the insurer shall pay all proceeds in excess of
$10,000,000 prior to the occurrence and continuance of a Cash Dominion Event
(but subject in any event to the provisions of SECTION 2.17(c) and of the
Intercreditor Agreement), and all proceeds during the continuance of a Cash
Dominion Event (but subject in any event to the provisions of the Intercreditor
Agreement), otherwise payable to the Loan Parties under the policies directly to
the Collateral Agent, (ii) a provision to the effect that none of the Loan
Parties, Credit Parties or any other Person shall be a co-insurer and (iii) such
other provisions as the Administrative Agent may reasonably require from time to
time to protect the interests of the Credit Parties. Commercial general
liability policies shall be endorsed to name the Administrative Agent, as an
additional insured. Each such policy referred to in this SECTION 5.07(b) shall
also provide that it shall not be canceled, modified or not renewed (i) by
reason of nonpayment of premium except upon not less than ten (10) days’ prior
written notice thereof by the insurer to the Collateral Agent (giving such Agent
the right to cure defaults in the payment of premiums) or (ii) for any other
reason except upon not less than thirty (30) days’ prior written notice thereof
by the insurer to the Collateral Agent. The Borrower shall deliver to the
Collateral Agent, prior to the cancellation, modification or non-renewal of any
such policy of insurance, evidence of renewal of a policy (including an
insurance binder) together with evidence satisfactory to the Collateral Agent of
payment of the premium therefor.

SECTION 5.08Books and Records; Inspection and Audit Rights; Appraisals;
Accountants.

(a)Each Loan Party will, and will cause each of its Material Domestic
Subsidiaries to, keep proper books of record and account in accordance with GAAP
and in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. Each Loan Party will,
and will cause each of its Material Domestic Subsidiaries to, permit any
representatives designated by any Agent, upon reasonable prior notice and during
normal business hours prior to the occurrence of an Event of Default, to visit
and inspect its properties, to discuss its affairs, finances and condition with
its officers and internal accountants and to examine and make extracts from its
books and records, all at such reasonable times and as often as reasonably
requested; provided that, unless an Event of Default has occurred and is
continuing, other than as set forth in SECTION 5.08(b), the Loan Parties shall
only be required to reimburse an Agent (or any of its representatives so
designated) for its costs and expenses for one (1) such visit and inspection in
any calendar year.

(b)Each Loan Party will, and will cause its Material Domestic Subsidiaries to,
from time to time upon the request of any Agent, permit any Agent or
professionals (including consultants, accountants, lawyers and appraisers)
retained by the Agents, subject to reasonable prior notice and during normal
business hours prior to the occurrence of an Event of Default, to conduct
appraisals, commercial finance examinations and other evaluations, including,
without limitation, of (i) the Borrower’s practices in the computation of the
Borrowing Base, the FILO Borrowing Base and the ABL Term Borrowing Base, and
(ii) the assets included in the Borrowing Base, the FILO Borrowing Base and the
ABL Term Borrowing Base and related financial information such as, but not
limited to, sales, gross margins, payables, accruals and reserves. The

117

 

--------------------------------------------------------------------------------

 

Administrative Agent shall promptly deliver copies of the final appraisals and
commercial finance examinations, to the ABL Term Loan Agent. Any Lender, at its
own expense, may accompany any Agent or professionals retained by any Agent on
such examination. The Loan Parties shall pay the reasonable out-of-pocket fees
and expenses of the Agents or such professionals with respect to such
evaluations and appraisals, provided that (x) the Agents may, collectively in
their reasonable discretion, and upon the written request of the ABL Term Loan
Agent shall conduct no more than one (1) commercial finance examination and one
(1) appraisal of the Borrower’s Inventory in any calendar year (provided that
(i) if at any time during such calendar year, Availability is less than the
greater of (x) $[40,000,000,]45,000,000, or (y) twenty percent (20%) of the Line
Cap, the Agents may, collectively in their reasonable discretion, and upon the
written request of the ABL Term Loan Agent, shall conduct two (2) commercial
finance examinations and two (2) Inventory appraisals during such calendar year,
and (ii) if any Event of Default exists, the Agents, in their reasonable
discretion, may cause such additional commercial finance examinations and
Inventory appraisals to be taken as the Agents reasonably determine, in each
case at the expense of the Loan Parties). The Agents may, collectively in their
reasonable discretion, conduct such additional commercial finance examinations
and such additional Inventory appraisals during any calendar year as it, in its
discretion deems necessary or appropriate, at the Lenders’ expense. The Agents
shall promptly deliver copies of such commercial finance examinations and
Inventory appraisals to the Lenders pursuant to the provisions of SECTION
8.13(c).

(c)The Loan Parties shall at all times retain Ernst & Young or another
independent registered public accounting firm of recognized national standing.

SECTION 5.09Physical Inventories.

(a)The Loan Parties, at their own expense, shall cause not less than one (1)
physical inventory to be undertaken at each location and in each twelve (12)
month period conducted by RGIS or another inventory taker reasonably
satisfactory to the Agents, and periodic cycle counts, in each case consistent
with past practice, and following such methodology as is consistent with the
methodology used in the immediately preceding inventory or as otherwise may be
reasonably satisfactory to the Agents. The Agents, at the expense of the Loan
Parties, may observe each scheduled physical count of Inventory which is
undertaken on behalf of any Loan Party. The Borrower, within forty-five (45)
calendar days following the completion of such inventory, shall provide the
Agents with a reconciliation of the results of such inventory (as well as of any
other physical inventory undertaken by a Loan Party) and shall post such results
to the Loan Parties’ stock ledgers and general ledgers, as applicable.

(b)The Agents, in their reasonable discretion, if any Default or Event of
Default exists, may cause such inventories to be taken as the Agents reasonably
determine (each, at the expense of the Loan Parties).

SECTION 5.10Compliance with Laws.

Each Loan Party will comply with all Applicable Laws and the orders of any
Governmental Authority, as applicable, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

118

 

--------------------------------------------------------------------------------

 

SECTION 5.11Use of Proceeds and Letters of Credit.

The proceeds of Loans made hereunder and of Letters of Credit issued hereunder
will be used only (a) to finance the acquisition of working capital assets of
the Borrower and its Subsidiaries, including the purchase of inventory and
equipment, in each case in the ordinary course of business, (b) to finance
Capital Expenditures of the Borrower and its Subsidiaries, (c) to finance
Permitted Acquisitions, and (d) for general corporate purposes (including but
not limited to the repayment or refinancing of Indebtedness and the making of
Investments and Restricted Payments), in each case to the extent permitted in
this Agreement. No part of the proceeds of any Loan or any Letter of Credit will
be used, whether directly or indirectly, (i) for any purpose that entails a
violation of any of the regulations of the Board, including Regulations U and X,
(ii) to be lent, contributed or otherwise made available to fund any activity or
business in any Designated Jurisdiction; (ii) to fund any activity or business
of any Person located, organized or residing in any Designated Jurisdiction or
who is the subject of any Sanctions; or (iii) in any other manner that will
result in any violation by any Person (including any Lender, any Arranger,
Administrative Agent, Issuing Bank or Swingline Lender) of any Sanctions.

SECTION 5.12Additional Subsidiaries.

If any Loan Party shall form or acquire a Material Domestic Subsidiary after the
Effective Date, or if any existing Subsidiary of any Loan Party becomes a
Material Domestic Subsidiary, the Borrower will notify the Agents thereof and
the Borrower will, on or prior to the later to occur of (i) thirty (30) calendar
days (or such later date as the Administrative Agent may agree in its sole
discretion) following the date on which such Subsidiary is formed or acquired or
becomes a Material Domestic Subsidiary, or (ii) the earlier of (x) the date on
which the next Compliance Certificate is required to be delivered pursuant to
SECTION 5.01(a) or (b) following such creation or acquisition, and (y) the date
which is forty-five (45) calendar days after the end of the most recently ended
Fiscal Quarter (or such later date as may be acceptable to the Administrative
Agent in its discretion), (A) cause such Subsidiary to become a Loan Party
hereunder by executing a Joinder Agreement and such other documents, instruments
and agreements reasonably requested by the Administrative Agent, and under each
applicable Security Document in the manner provided therein, and (B) take such
actions to create and perfect Liens on such Material Domestic Subsidiary’s
assets of the type included within the definition of Collateral, to secure the
Obligations as the Administrative Agent or the Required Lenders shall request.

SECTION 5.13Compliance with Terms of Leaseholds.

Except as otherwise expressly permitted hereunder, each Loan Party will (a) make
all payments and otherwise perform all obligations in respect of all Leases to
which any Loan Party or any of its Subsidiaries is a party, keep such Leases in
full force and effect, (b) not allow such Leases to lapse or be terminated or
any rights to renew such Leases to be forfeited or cancelled except in the
ordinary course of business, consistent with past practices, (c) notify the
Administrative Agent of any default by any Loan Party or any of its Subsidiaries
with respect to such Leases and cooperate with the Administrative Agent in all
respects to cure any such default, and (d) cause each of its Subsidiaries to do
the foregoing, except, in each case, where the failure to do so, either
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

119

 

--------------------------------------------------------------------------------

 

SECTION 5.14Material Contracts.

Each Loan Party will (a) perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, (b) maintain each such
Material Contract in full force and effect except to the extent such Material
Contract is no longer used or useful in the conduct of the business of the Loan
Parties in the ordinary course of business, consistent with past practices, and
(c) cause each of its Subsidiaries to do the foregoing, except, in each case,
where the failure to do so, either individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.15Further Assurances.

Each Loan Party will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that may be required under any Applicable Law, or which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. The Loan Parties also agree to provide to the
Administrative Agent, from time to time upon the reasonable request of
Administrative Agent, evidence reasonably satisfactory to such Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

120

 

--------------------------------------------------------------------------------

 

ARTICLE VI
Negative Covenants

Until Payment in Full, each Loan Party covenants and agrees with the Credit
Parties that:

SECTION 6.01Indebtedness and Other Obligations.

No Loan Party will create, incur, assume or permit to exist any Indebtedness,
except Permitted Indebtedness.

SECTION 6.02Liens.

No Loan Party will create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including Accounts) or rights in respect of any thereof,
except Permitted Encumbrances.

SECTION 6.03Fundamental Changes.

(a)The Borrower will not, and will not permit any other Loan Party to, merge,
amalgamate into or consolidate with any other Person, or permit any other Person
to merge, amalgamate into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default or Event of Default shall have occurred and be continuing or would
arise therefrom, (i) any Subsidiary may merge, consolidate or amalgamate into
the Borrower in a transaction in which the Borrower is the surviving
corporation, (ii) any Subsidiary that is not the Borrower may merge, consolidate
or amalgamate into any Subsidiary that is not the Borrower, (iii) Permitted
Acquisitions and asset dispositions permitted pursuant to SECTION 6.05 hereof
and Permitted Investments of the type described in clauses (p) and/or (q) of the
definition of “Permitted Investment” may be consummated in the form of a merger,
consolidation or amalgamation, as long as, in the event of a Permitted
Acquisition, the surviving Person is, or as and to the extent required by
SECTION 5.12 becomes, a Loan Party, provided that any such merger, consolidation
or amalgamation involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger, consolidation or amalgamation shall not be
permitted unless also permitted by SECTION 6.04, (iv) any Facility Guarantor may
consummate a dissolution or liquidation, the purpose of which is to effect an
asset disposition permitted pursuant to SECTION 6.05, and (v) any Facility
Guarantor may liquidate or dissolve if such liquidation or dissolution is in the
best interests of the Borrower and is not materially adverse to the Lenders. To
the extent that any Facility Guarantor is merged, consolidated or amalgamated
with or into any other Loan Party (or any Person in a transaction permitted
under clause (iii) above) or liquidated or dissolved, in each case, as permitted
under this clause (a), such Facility Guarantor shall be released from its
obligations under any Facility Guarantee to which it is a party.

(b)The Borrower will not, and will not permit any other Loan Party to, engage,
to any material extent, in any business other than business of the type
conducted by such Loan Party on the date of execution of this Agreement and
businesses reasonably related or reasonably ancillary thereto.

121

 

--------------------------------------------------------------------------------

 

SECTION 6.04Investments, Loans, Advances, Guarantees and Acquisitions.

No Loan Party will make or permit to exist any Investment, except Permitted
Investments.

SECTION 6.05Asset Sales.

No Loan Party will sell, transfer, lease (as lessor) or otherwise voluntarily
dispose of any asset, including any Capital Stock of another Person, except (i)
sales of Inventory and the use of cash in the ordinary course of business, (ii)
transactions permitted by SECTION 6.03, SECTION 6.04 or SECTION 6.06, and (iii)
Permitted Dispositions. The Collateral Agent’s Liens on any assets sold,
transferred, leased (as lessor) or otherwise voluntarily disposed of, to the
extent in connection with a transaction permitted by this SECTION 6.05, shall be
released in accordance with Section 8.12 of the Security Agreement.

SECTION 6.06Restricted Payments; Certain Payments of Indebtedness.

(a)No Loan Party will declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment other than Permitted Dividends.

(b)No Loan Party will make directly or indirectly, any voluntary payment or
other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Indebtedness (other than the
Obligations), or any voluntary payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Indebtedness, except:

(i)mandatory payments and mandatory prepayments of interest and principal as and
when due in respect of any Permitted Indebtedness; provided that if an Event of
Default then exists or would arise from the making of any such payment or
prepayment, no part of the proceeds of any Loan or any Letter of Credit will be
used (whether directly or indirectly) therefor;

(ii)prepayments, exchanges, purchases, redemptions, retirements, acquisitions,
cancellations or terminations (collectively, “Prepayments”) of Indebtedness so
long as (1) (x) (i) the Payment Conditions shall have been satisfied, or (ii)(A)
no Default or Event of Default has occurred and is continuing or shall occur
after giving effect to such Prepayment, and (B) after giving pro forma effect to
such Prepayment, Availability on the date of such Prepayment and for the sixty
(60) days preceding such Prepayment shall be equal to or greater than twenty
percent (20%) of the Line Cap, and (y) the Borrower shall have provided a
certification to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, certifying as to the satisfaction of
the conditions described in clauses (x) (i) or (ii), as applicable, or (2) the
Covenant Conditions shall have been satisfied; and

(iii)refinancings of Indebtedness to the extent the Indebtedness incurred in
connection with such refinancing would otherwise be permitted under this
Agreement.

122

 

--------------------------------------------------------------------------------

 

SECTION 6.07Transactions with Affiliates.

No Loan Party will sell, lease or otherwise transfer any property or assets to,
or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions in the ordinary course of business that are at prices and on
terms and conditions, taken as a whole, not less favorable to such Loan Party
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Loan Parties not otherwise prohibited
hereunder, (c) transactions as set forth in the Information Certificate, (d)
payment of indemnities and compensation to officers and employees for services
actually rendered to any such Loan Party or any of its Subsidiaries, (e) payment
of director’s fees, expenses, and indemnities, (f) stock option, stock award and
compensation plans of the Loan Parties and their Subsidiaries, (g) employment
contracts with officers and management of the Loan Parties and their
Subsidiaries, (h) the repurchase of equity interests from officers, directors,
and employees to the extent permitted under this Agreement and, as long as no
Default or Event of Default then exists or would arise therefrom, pursuant to
stock options, stock awards and stock incentive plans, (i) advances and loans to
officers and employees of the Loan Parties and their Subsidiaries to the extent
permitted under this Agreement and to the extent permitted by Applicable Law,
(j) other transactions specifically permitted under this Agreement (including,
without limitation, sale/leaseback transactions, Permitted Dispositions,
Restricted Payments, Permitted Investments, and Indebtedness), or (k) any
transactions approved by Administrative Agent.

SECTION 6.08Restrictive Agreements.

No Loan Party will directly or indirectly enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party to create, incur or permit to
exist any Lien upon any of its property or assets in favor of the Collateral
Agent or (b) the ability of any Subsidiary thereof to pay dividends or other
distributions with respect to any shares of its Capital Stock to such Loan Party
or to make or repay loans or advances to a Loan Party or any other Subsidiary of
a Loan Party or to guarantee Indebtedness of the Loan Parties or any other
Subsidiary of the Loan Parties, provided that (i) the foregoing shall not apply
to (1) restrictions and conditions imposed by Applicable Law or by any Loan
Document, (2) any restriction or condition with respect to any asset of any Loan
Party or any of its Subsidiaries imposed pursuant to an agreement which has been
entered into for the sale or disposition of such assets or all or substantially
all of the Capital Stock or assets of such Loan Party or such Subsidiary, so
long as such sale or disposition is permitted under this Agreement, (3)
contractual obligations binding on a Subsidiary of the Borrower at the time such
Person first becomes a Subsidiary, so long as such contractual obligations were
not entered into in contemplation of such Person becoming a Subsidiary, (4)
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted hereunder and applicable solely to such
joint venture entered into in the ordinary course of business, or (5) any
restriction or condition imposed by any Term Loan Document or any Indebtedness
permitted under clauses (e), (h), (o), or (r) of the definition of “Permitted
Indebtedness”; and (ii) clause (a) of the foregoing shall not apply to (1)
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (2) customary
provisions in leases or licenses restricting the assignment or subleasing
thereof, (3) any negative pledges and restrictions on Liens

123

 

--------------------------------------------------------------------------------

 

in favor of any holder of Permitted Indebtedness of the type described in
clauses (e), (h), (1) or (r) of the definition of “Permitted Indebtedness” but
solely to the extent any negative pledge relates to the property financed by or
the subject of such Indebtedness, and (4) restrictions on cash, other deposits
or net worth imposed by customers under contracts entered into in the ordinary
course of business.

SECTION 6.09Amendment of Material Documents.

No Loan Party will amend, modify or waive any of its rights under (a) (i) its
Charter Documents, or (ii) any Material Contract or Material Indebtedness (other
than the Term Loan Documents, as to which clause (b) below shall apply), in each
case of this clause (a) to the extent that such amendment, modification or
waiver would be reasonably likely to result in a Material Adverse Effect, or (b)
any Term Loan Document, to the extent that such amendment, modification or
waiver would not be permitted under the Intercreditor Agreement.

SECTION 6.10Minimum Availability.

The Borrower shall at all times maintain Availability in an amount no less than
the greater of (i) ten percent (10%) of the Line Cap (without giving effect to
the Specified Reserves), or (ii) $[20,000,000.]30,000,000.

SECTION 6.11Fiscal Year.

No Loan Party will change its Fiscal Year without the approval of the
Administrative Agent.

SECTION 6.12ERISA.

The Parent shall not, nor shall cause or permit any of its ERISA Affiliates to:

(a)cause or permit to occur an event that would reasonably be expected to result
in the imposition of a Lien under Section 4068 of ERISA to the extent such Lien
secures obligations in excess of $15,000,000; or

(b)cause or permit to occur an ERISA Event to the extent such ERISA Event would
reasonably be expected to result in a Material Adverse Effect; or

(c)engage in any transaction in connection with which the Parent or any ERISA
Affiliate could be reasonably expected to be subject to either a civil penalty
assessed pursuant to the provisions of Section 502(i) of ERISA or a tax imposed
under the provisions of Section 4975 of the Code which, in each case, would
reasonably be expected to result in a Material Adverse Effect; or

(d)adopt an amendment to any Plan requiring the provision of security under
Section 401(a)(29) of the Code which would reasonably be expected to result in a
Material Adverse Effect; or

124

 

--------------------------------------------------------------------------------

 

(e)terminate any Plan under Section 4041(c) of ERISA without the prior consent
of Administrative Agent which would reasonably be expected to result in a
Material Adverse Effect; or

(f)fail in any material respect to make payment (including any “minimum required
contribution” (as defined in Section 430 of the Code or Section 303 of ERISA)
when due (including permissible extensions) of all amounts which, under the
provisions of any Pension Plan, it is required to pay as contributions thereto
or as premiums to the PBGC, or, with respect to any Multiemployer Plan, permit
to exist any material “accumulated funding deficiency” (within the meaning of
Section 304 of ERISA and Section 431 of the Code) which would reasonably be
expected to result in a Material Adverse Effect; or

(g)enter into a new agreement or agreements that would obligate the Parent or
any ERISA Affiliate to (i) make contributions to a Multiemployer Plan subject to
Subtitle (E) of Title IV of ERISA in excess of $10,000,000 per year, or (ii) to
create, extend or increase an obligation to provide health or medical benefits
for retirees of the Parent or an ERISA Affiliate that would reasonably be
expected to result in a Material Adverse Effect; or

(h)enter into a plan in respect of Canadian employees of the Borrower or any of
its Affiliates which is (or acquires an interest in any Person if such Person
sponsors, maintains, administers or contributes to, or has any liability in
respect of) a “registered pension plan” as such term is defined in the Income
Tax Act (Canada), and which is subject to the Income Tax Act (Canada) and the
Pension Benefits Act (Ontario) or other similar applicable provincial or federal
pension benefits legislation.

SECTION 6.13Environmental Laws.

The Loan Parties shall not, and shall not permit any Subsidiary to, (a) fail to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, or (b)
become subject to any Environmental Liability, in each case which would be
reasonably likely to result in a Material Adverse Effect.

SECTION 6.14Additional Subsidiaries.

The Loan Parties will not create any additional Subsidiary, unless such
Subsidiary is a Loan Party or if the Investment with respect thereto is
permitted pursuant to SECTION 5.12 or SECTION 6.04.

125

 

--------------------------------------------------------------------------------

 

ARTICLE VII
Events of Default

SECTION 7.01Events of Default.

If any of the following events (“Events of Default”) shall occur:

(a)Any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any Letter of Credit Disbursement when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;

(b)Any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in SECTION 7.01(a), or an amount
payable for Other Liabilities) payable under this Agreement or any other Loan
Document and such failure continues for three (3) Business Days after notice
from Agents;

(c)Any representation or warranty made or deemed made by or on behalf of any
Loan Party in, or in connection with, any Loan Document or any amendment or
modification thereof or waiver thereunder (including, without limitation, in any
Borrowing Base Certificate or any certificate of a Financial Officer
accompanying any, financial statement or other document furnished pursuant to or
in connection with any Loan Document or any amendment or modification thereof or
waiver thereunder), shall prove to have been incorrect in any material respect
when made or deemed made;

(d)Any Loan Party shall fail to observe or perform when due any covenant,
condition or agreement contained in (i) Article VI or (ii) in SECTION 5.01(d)
(after a one (1) Business Day grace period), or (iii) in any of SECTION 2.18,
SECTION 5.01(f), SECTION 5.07, SECTION 5.08, or SECTION 5.11 (provided that, if
(A) any such Default described in this clause (iii) is of a type that can be
cured within five (5) Business Days and (B) such Default could not materially
adversely impact the Lenders’ Liens on the ABL Priority Collateral, such default
shall not constitute an Event of Default for five (5) Business Days after the
occurrence of such Default so long as the Loan Parties are diligently pursuing
the cure of such Default);

(e)Any Loan Party shall fail to observe or perform when due any covenant,
condition or agreement contained in any Loan Document (other than those
specified in SECTION 7.01(a), SECTION 7.01(b), SECTION 7.01(c), or SECTION
7.01(d)), and such failure shall continue unremedied for a period of thirty (30)
days after notice thereof from the Administrative Agent to the Borrower;

(f)(i)Any Loan Party shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness when
and as the same shall become due and payable (after giving effect to the
expiration of any grace or cure period set forth therein) or any event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any such Material
Indebtedness or any trustee

126

 

--------------------------------------------------------------------------------

 

or agent on its or their behalf to cause any such Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity and with respect to which all notice,
grace, and cure periods have expired; provided that no such event under the Term
Loan Documents shall constitute an Event of Default under this clause (f)(i)
(other than an event of default thereunder which constitutes an independent
Event of Default under this Agreement without regard to the provisions of the
Term Loan Documents) until the earliest to occur of (x) the date that is
forty-five (45) days after such event or circumstance (but only if such event or
circumstance has not been waived or cured), (y) the acceleration of the
Indebtedness under the Term Loan Facility and (z) the exercise of any remedies
by the Term Agent or collateral agent or any lenders under the Term Loan
Facility in respect of any Collateral; or

(ii)if at any time the Term Loan Facility does not constitute Material
Indebtedness, any Loan Party shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect thereof when and as
the same shall become due and payable (after giving effect to the expiration of
any grace or cure period set forth therein) or any event or condition occurs
that results in any the Indebtedness under the Term Loan Facility becoming due
prior to its scheduled maturity or requires the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity and with
respect to which all notice, grace, and cure periods have expired, provided that
no such event under the Term Loan Documents shall constitute an Event of Default
under this clause (f)(ii) (other than an event of default thereunder which
constitutes an independent Event of Default under this Agreement without regard
to the provisions of the Term Loan Documents) until the earlier to occur of (y)
the acceleration of the Indebtedness under the Term Loan Facility and (z) the
exercise of any remedies by the Term Agent or collateral agent or any lenders
under the Term Loan Facility in respect of any Collateral; or

(g)a Change in Control shall occur;

(h)An involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
any Loan Party or its debts, or of a substantial part of its assets, under the
Bankruptcy Code, the BIA, the WURA, the CCAA, or any federal, state, provincial
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, interim receiver, trustee,
custodian, sequestrator, conservator, monitor, administrator, or similar
official for any Loan Party or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for sixty (60)
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(i)(i) Any Loan Party shall (A) voluntarily commence any proceeding or file any
petition or proposal (or intent to file a proposal) seeking liquidation,
reorganization or other relief under the Bankruptcy Code, the BIA, the WURA, the
CCAA, or any federal, state, provincial or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (B) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in SECTION 7.01(j), (C) apply for or consent to
the appointment of a receiver, interim receiver, trustee, custodian,
sequestrator, conservator, monitor, administrator, or similar official for any
Loan Party or for a substantial part of its assets, (D) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
or (E) make a general assignment for the benefit of creditors, or (ii) the board
of directors (or similar governing body) of

127

 

--------------------------------------------------------------------------------

 

the Parent, the Borrower or any other Loan Party (or any committee thereof)
shall adopt any resolution or otherwise authorize any action referred to in
clause (i) above;

(j)Any Loan Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(k)Except as permitted under SECTION 6.05, the determination of the Loan
Parties, whether by vote of the Loan Parties’ board of directors or otherwise
to: suspend the operation of the Loan Parties’ business in the ordinary course,
liquidate all or substantially all of the Borrower’s assets or store locations,
or employ an agent or other third party to conduct any so-called store closing,
store liquidation or “Going-Out-Of-Business” sales for all or substantially all
of the store locations;

(l)One or more final non-appealable judgments for the payment of money in an
aggregate amount in excess of $30,000,000 in excess of insurance coverage (or
indemnities from indemnitors reasonably satisfactory to the Agents) shall be
rendered against any Loan Party or any combination of Loan Parties and the same
shall remain undischarged for a period of forty-five (45) days during which
execution shall not be effectively stayed, satisfied, or bonded or any action
shall be legally taken by a judgment creditor to attach or levy (by writ or
otherwise) upon any material assets of any Loan Party to enforce any such
judgment;

(m)An ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in
liability to any Plan, Multiemployer Plan, or the PBGC (or any combination
thereof) in excess of $15,000,000 (net of actual, or likely, recoveries,
payments, or insurance proceeds), and would reasonably be expected to result in
a Material Adverse Effect, and the same shall remain undischarged for a period
of thirty (30) consecutive days during which period any action shall not be
legally taken to attach or levy upon any material assets of any Loan Party to
enforce any such liability;

(n)(i) Any challenge by or on behalf of any Loan Party to the validity or
continuing effectiveness of any Loan Document or the applicability or
enforceability of any Loan Document strictly in accordance with the subject Loan
Document’s terms or which seeks to void, avoid, limit, or otherwise adversely
affect any security interest created by or in any Loan Document or any payment
made pursuant thereto, or (ii) except as expressly permitted hereunder or under
any other Loan Document, (A) the receipt by the Administrative Agent of notice
by any Facility Guarantor of the termination of any Facility Guarantee to which
it is a party, or (B) any other termination of any Facility Guarantee;

(o)Any challenge by or on behalf of any other Person to the validity of any Loan
Document or the applicability or enforceability of any Loan Document strictly in
accordance with the subject Loan Document’s terms or which seeks to void, avoid,
limit, or otherwise adversely affect any security interest created by or in any
Loan Document or any payment made pursuant thereto, in each case, as to which an
order or judgment has been entered materially adverse to the Agents and the
Lenders;

(p)Any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any Collateral,

128

 

--------------------------------------------------------------------------------

 

with the priority required by the applicable Security Document (subject to the
Intercreditor Agreement) except as a result of the sale, release, or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents or the failure of the Agents through their acts or omissions and
through no fault of the Loan Parties, to maintain the perfection of their Liens
in accordance with Applicable Law;

(q)The indictment of any Loan Party under any Applicable Law where the crime
alleged would constitute a felony under Applicable Law and such indictment
remains unquashed or such legal process remains undismissed for a period of
ninety (90) days or more, unless the Administrative Agent, in its reasonable
discretion, determines that the indictment is not material;

(r)Any Responsible Officer of any Loan Party is criminally indicted or convicted
of a felony for fraud or dishonesty in connection with the Loan Parties’
business, unless such director or senior officer promptly (i) resigns, (ii) is
promptly removed by the applicable Loan Party’s board of directors (or other
governing body), or (iii) is replaced by the applicable Loan Party’s board of
directors (or other governing body) and no longer constitutes a Responsible
Officer for the purposes of this Agreement;

(s)(i) The subordination provisions of the documents evidencing or governing any
Subordinated Indebtedness that constitutes Material Indebtedness (the
“Subordination Provisions”) shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of the applicable Subordinated Indebtedness; or (ii) any Loan Party shall
make or receive any payment, or take or fail to take any action, in each such
case in contravention of the applicable Subordination Provisions of any
Subordinated Indebtedness that constitutes Material Indebtedness; or

(t)The imposition of any stay or other order, the effect of which restrains the
conduct by the Loan Parties, taken as a whole, of their business in the ordinary
course in a manner that has resulted in, or would reasonably be expected to
result in, a Material Adverse Effect;

then, and in every such event (other than an event with respect to any Loan
Party described in SECTION 7.01(h) or (i)), and at any time thereafter during
the continuance of such event, the Administrative Agent may, and at the request
of the Required Lenders (or, solely with respect to any Obligations that are
Other Liabilities, at the request of the Credit Party that is the provider of
the applicable Bank Product or Cash Management Service) shall, by notice to the
Borrower, take any or all of the following actions, at the same or different
times: (i) terminate the Revolving Commitments, and thereupon the Revolving
Commitments shall irrevocably terminate immediately; (ii) declare the
Obligations then outstanding to be due and payable in whole, and thereupon the
principal of the Loans and all other Obligations so declared to be due and
payable, together with accrued interest thereon and all fees (including the ABL
Term Loan Prepayment Premium (if applicable)) and other obligations of the Loan
Parties accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Loan Parties; or (iii) require the Loan Parties to furnish
cash collateral with respect to the Letter of Credit Outstandings (or,
alternatively, a backstop letter of credit in an amount equal to 103% of such
Letter of Credit Outstandings, which backstop letter of credit shall be in form
and substance and from an issuing bank reasonably satisfactory to the
Administrative Agent and the applicable Issuing Bank(s)) to be held and applied
in accordance

129

 

--------------------------------------------------------------------------------

 

with SECTION 2.17, SECTION 7.03, and [SECTION 7.03][ .]SECTION 7.04. In case of
any event with respect to any Loan Party described in SECTION 7.01(h) or (i)),
the Revolving Commitments shall automatically and irrevocably terminate and the
principal of the Loans and other Obligations then outstanding, together with
accrued interest thereon and all fees and other obligations of the Loan Parties
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Loan Parties.

SECTION 7.02Remedies on Default.

(a)In case any one or more of the Events of Default shall have occurred and be
continuing, and whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, the Agents may (and at the direction of the
Required Lenders, shall) proceed to protect and enforce their rights and
remedies (including the right to require the issuance of a Letter of Credit as
set forth in SECTION 9.05) under this Agreement or any of the other Loan
Documents by suit in equity, action at law or other appropriate proceeding,
whether for the specific performance of any covenant or agreement contained in
this Agreement and the other Loan Documents or any instrument pursuant to which
the Obligations are evidenced, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of the Credit Parties. No remedy herein is intended to
be exclusive of any other remedy and each and every remedy shall be cumulative
and shall be in addition to every other remedy given hereunder or now or
hereafter existing at law or in equity or by statute or any other provision of
law.

(b)If at any time while the ABL Term Loan is outstanding any ABL Term Loan Event
of Default occurs and is continuing (unless the ABL Term Loan Agent has waived
such ABL Term Loan Event of Default) and the ABL Term Loan Standstill Period has
expired, the Administrative Agent, at the written request of the ABL Term Loan
Agent shall within a reasonable time after receipt of such request (but in any
event within two (2) Business Days with respect to clause, (i) below, only) take
any or all of the following actions:

(i)declare the unpaid principal amount of the outstanding ABL Term Loan, all
interest accrued and unpaid thereon, the ABL Term Loan Prepayment Premium (if
applicable) with respect thereto, and all other amounts owing or payable
hereunder or under any other Loan Document with respect to the ABL Term Loan to
be immediately due, and payable, without presentment, demand, protest or other
notice of any kind all of which are expressly waived by the Loan Parties; or

(ii)whether or not the maturity of the ABL Term Loan shall have been accelerated
pursuant hereto, proceed to protect, enforce and exercise the rights and
remedies under this Agreement, any of the other Loan Documents or Applicable Law
on behalf of the ABL Term Loan Agent and the ABL Term Lenders all in such manner
as the Administrative Agent may determine in its reasonable discretion;
provided, however, that the ABL Term Loan Agent will not request or direct the
Administrative Agent to commence or continue the exercise of any secured
creditor remedies or direct or request the Administrative Agent to seek or
continue any rights and remedies under this Agreement, any of the other Loan
Documents or Applicable Law on behalf of the ABL Term Loan Agent and the ABL
Term Lenders so long as the Administrative Agent is

130

 

--------------------------------------------------------------------------------

 

diligently pursuing in good faith the exercise of its rights and remedies
against all or a material portion of the Collateral, including through actions
taken by the Loan Parties with the consent of the Administrative Agent. For the
avoidance of doubt, the Administrative Agent shall have no liability for a
failure to follow any such request or direction.

SECTION 7.03Application of Proceeds.

(a)After the occurrence and during the continuance of an Event of Default, all
proceeds realized from any Loan Party or on account of any Collateral or,
without limiting the foregoing, on account of any Prepayment Event shall be
applied in the following order:

(i)FIRST, ratably to pay the Obligations in respect of any Credit Party
Expenses, indemnities, fees and other amounts then due to the Agents until paid
in full;

(ii)SECOND, ratably to pay any Credit Party Expenses, indemnities and fees then
due to the Lenders until paid in full;

(iii)THIRD, ratably to pay interest accrued in respect of the Obligations until
paid in full;

(iv)FOURTH, to pay principal due in respect of the Swingline Loans until paid in
full;

(v)FIFTH, ratably to pay principal due in respect of the Revolving Credit Loans
until paid in full;

(vi)SIXTH, to the Administrative Agent, to be held by the Administrative Agent,
for the ratable benefit of the Issuing Banks and the Lenders as cash collateral
in an amount up to 103% of the then extant Stated Amount of Letters of Credit
until paid in full;

(vii)SEVENTH, to pay outstanding Obligations with respect to Cash Management
Services furnished to any Loan Party;

(viii)EIGHTH, ratably to pay any other Obligations;

(ix)NINTH, as provided for under the Intercreditor Agreement; and

(x)TENTH, to the Borrower or such other Person entitled thereto under Applicable
Law.

(b)Excluded Swap Obligations with respect to any Facility Guarantor shall not be
paid with amounts received from such Facility Guarantor, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to the Obligations otherwise set forth above in this
Section.

131

 

--------------------------------------------------------------------------------

 

SECTION 7.04Application of Proceeds While FILO Loan or ABL Term Loan is
outstanding.

(a)Notwithstanding the provisions of SECTION 7.03 above to the contrary, the
Administrative Agent and the ABL Term Loan Agent hereby acknowledge and agree
that, so long as any portion of the FILO Loan or the ABL Term Loan is
outstanding, after the occurrence and during the continuance of an Event of
Default, all proceeds realized from any Loan Party or on account of any
Collateral or, without limiting the foregoing, on account of any Prepayment
Event shall be applied in the following order:

(i)FIRST, ratably to pay the Obligations in respect of any Credit Party
Expenses, indemnities, fees, and other amounts then due to the Agents and the
ABL Term Loan Agent until paid in full;

(ii)SECOND, ratably to pay any Credit Party Expenses, indemnities and fees then
due to the Revolving Lenders until paid in full;

(iii)THIRD, ratably to pay interest accrued in respect of the Revolving Credit
Loans until paid in full;

(iv)FOURTH, to pay principal due in respect of the Swingline Loans until paid in
full;

(v)FIFTH, ratably to pay principal due in respect of the Revolving Credit Loans
until paid in full;

(vi)SIXTH, to the Administrative Agent, to be held by the Administrative Agent
for the ratable benefit of the Issuing Banks and the Lenders as cash collateral
in an amount up to 103% of the then extent Stated Amount of Letters of Credit
until paid in full;

(vii)SEVENTH, ratably to pay outstanding Obligations with respect to Cash
Management Services furnished to any Loan Party;

(viii)EIGHTH, ratably to pay any Credit Party Expenses, indemnities and fees
then due to the FILO Lenders until paid in full;

(ix)NINTH, ratably to pay interest accrued in respect of the FILO Loan until
paid in full;

(x)TENTH, ratably to pay principal due in respect of the FILO Loan until paid in
full;

(xi)ELEVENTH, ratably to pay outstanding Obligations with respect to Bank
Products furnished to any Loan Party (other than Bank Products for which the ABL
Term Loan Agent has instructed the Administrative Agent to implement an
Availability Reserve pursuant to SECTION 8.18(a) hereof, solely to the extent
the Administrative Agent has not so implemented such Availability Reserve);

132

 

--------------------------------------------------------------------------------

 

(xii)TWELFTH, ratably to pay any Credit Party Expenses, indemnities and fees
(including the ABL Term Loan Prepayment Premium (if applicable)) then due to the
ABL Term Lenders until paid in full;

(xiii)THIRTEENTH, ratably to pay interest accrued in respect of the ABL Term
Loan until paid in full;

(xiv)FOURTEENTH, ratably to pay principal due in respect of the ABL Term Loan
until paid in full;

(xv)FIFTEENTH, ratably to pay any other outstanding Obligations (other than ABL
Term Obligations) until paid in full, including outstanding Bank Products not
otherwise paid pursuant to clause ELEVENTH above;

(xvi)SIXTEENTH, ratably to pay any other outstanding ABL Term Obligations until
paid in full;

(xvii) SEVENTEENTH, as provided for under the Intercreditor Agreement; and

(xviii)EIGHTEENTH, to the Borrower or such other Person entitled thereto under
Applicable Law.

(b)Excluded Swap Obligations, with respect to any Facility Guarantor shall not
be paid with amounts received from such Facility Guarantor, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to the Obligations otherwise set forth above in this
Section.

(c)For the avoidance of doubt, any Bank Products that have been Cash
Collateralized prior to application of proceeds pursuant to this Section shall
remain secured by such Cash Collateral and shall not be affected by the
application of proceeds pursuant to this Section.

For the avoidance of doubt and notwithstanding anything to the contrary
contained here, so long as any portion of the FILO Loan or the ABL Term Loan is
outstanding, the Administrative Agent and the ABL Term Loan Agent hereby agree
that any references to SECTION 7.03 in the Loan Documents shall be deemed to
refer to this SECTION 7.04.

SECTION 7.05DIP Financing; Insolvency Proceedings.

(a)Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, if any Loan Party shall be subject to any proceeding with
respect to the Bankruptcy Code, BIA, WURA, CCAA, or any state, federal or
provincial bankruptcy, insolvency, receivership or similar law:

(i)If the Administrative Agent or any other Credit Party (other than the ABL
Term Loan Agent or the ABL Term Lenders) shall seek to provide any Loan Party
with, or consent to a third party providing any DIP Financing with such DIP
Financing to be secured by all

133

 

--------------------------------------------------------------------------------

 

or any portion of the Collateral (including assets that, but for the application
of Section 552 of the Bankruptcy Code or other Applicable Law would by
Collateral), then each of the ABL Term Loan Agent and the ABL Term Lenders
agrees that it will raise no objection and will not support any objection to
such DIP Financing or to the Liens securing the same (or securing any claim for
diminution in value, in connection therewith) on any grounds, so long as (i) the
Administrative Agent retains its Lien on the Collateral to secure, the
Obligations with respect to the ABL Term Loan, subordinate to the DIP Financing
which satisfies the terms and conditions of this SECTION 7.05 (or any Lien
securing any claim for diminution in value in connection therewith) but
otherwise with the same priority as existed immediately prior to the
commencement of such proceeding, and (ii) the aggregate, principal amount of
loans and letter of credit accommodations outstanding under an such DIP
Financing, together with the a aggregate outstanding principal amount of loans
(other than the ABL Term Loans under this Agreement) and outstanding amount of
letters of credit made, issued or incurred pursuant to this Agreement and the
other Loan Documents (giving effect to any repayments), does not exceed the
Maximum Revolving Insolvency Amount, (iii) such agreement contains a minimum
Availability covenant, in each case, no less restrictive than contained in this
Agreement, (iv) the agent, under such DIP Financing shall implement and
maintain, at all times, a reserve against all borrowing bases in the amount of
any carve out amount granted with respect to professional fees and expenses,
court costs, filing fees, and fees and costs of the Office of the United States
Trustee as granted by the court or as agreed to by the Administrative Agent in
its reasonable discretion and (v) to the extent an term or condition contained
in such DIP Financing (x) corresponds to a term or condition contained in this
Agreement the modification or waiver of which would, pursuant to SECTION 9.02,
require the consent of the ABL Term Loan Agent and (y) would by less restrictive
to the Loan Parties than the corresponding term or condition contained in this
Agreement, such term or condition shall be approved by the ABL Term Loan Agent
in its reasonable discretion (a DIP Financing complying with the provisions of
this paragraph referred to herein as a “Conforming DIP”). For purposes of
determining whether a DIP Financing is a Conforming DIP (in addition, for
certainty, to any approval of the lenders or borrowers party to such DIP
Financing): (i) the “Maximum Revolving Insolvency Amount” shall be calculated as
it and all component terms are defined herein, mutatis, mutandis with respect to
the DIP Financing, and any changes thereto which would result in an amount
greater that the Maximum Revolving Insolvency Amount being available to be
borrowed by the Borrower shall by subject to the prior written consent of the
ABL Term Loan Agent and (ii) such DIP Financing shall be subject to a minimum
availability covenant not less restrictive than that contained in SECTION 6.10,
and any changes to such minimum availability covenant which would result in a
greater amount available to be borrowed by the Borrower shall by subject to the
prior written consent of the ABL Term Loan Agent. If the ABL Term Loan Agent
consents to any change in any term or condition contained in this Agreement as
hereinabove provided (including, without limitation, modifying the definition of
“Maximum Revolving Insolvency Amount” in a manner that would result in a greater
amount available to be borrowed by the Borrower as hereinabove provided), then
the ABL Term Loan Agent and each ABL Term Lender agrees that it will raise no
objection, and will not support any objection, to such DIP Financing or to the
Liens securing the same (or securing any claim for diminution in value in
connection therewith).

(ii)The ABL Term Loan Agent and the ABL Term Lenders hereby agree that they
shall not provide or offer to provide any DIP Financing to the Loan Parties or
endorse (except as, provided in clause (i) above) the provision of any DIP
Financing to the Loan Parties in any proceeding with respect to the Bankruptcy
Code, BIA, WURA, CCAA, or any state,

134

 

--------------------------------------------------------------------------------

 

federal or provincial bankruptcy, insolvency, receivership or similar law
pursuant to which Liens that are senior or pari passu in priority to the Liens
securing the Obligations are granted on the Collateral.

(iii)All adequate protection granted to the Administrative Agent any proceeding
with respect to the Bankruptcy Code, BIA, WURA, CCAA, or any state, federal or
provincial bankruptcy, insolvency, receivership or similar law including all
Liens, granted to the Administrative Agent in any proceeding with respect to the
Bankruptcy Code, BIA, WURA, CCAA, or any state, federal or provincial
bankruptcy, insolvency, receivership or similar law as adequate protection, are
intended to be for the benefit of all Credit Parties and shall be subject to the
priorities set forth in SECTION 7.04, subject to any court order affecting the
rights and interests of the parties hereto not in conflict with the terms
hereof. Without limiting the foregoing, the ABL Term Loan Agent on behalf of the
ABL Term Lenders shall have the right to seek adequate protection for the ABL
Term Loans solely in the form of payment of interest at then applicable rate on
the ABL Term Loans and reimbursement of reasonable, expenses of the ABL Term
Loan Agent; provided however, that the Administrative Agent on behalf of itself
and the Credit Parties (other than the ABL Term Credit Parties), may contest (or
support any other Person contesting) any request by the ABL Term Loan Agent or
any ABL Term Secured Party for such adequate protection from proceeds of
Collateral unless each of the following conditions is satisfied: (w) such
payments are approved by a final order of the United States Bankruptcy Court
approving a DIP Financing consented to by the Administrative Agent, (x) the
Credit Parties (other than the ABL Term Credit Parties) are also receiving
adequate, protection payments covering their interest, fees and expenses, (y)
the amount of all such payments is added to the Maximum Revolving Insolvency
Amount, and, (z) the ABL Term Loan Agent and ABL Term Secured Parties agree to
pay over an amount not to exceed the payments so received if the Revolving and
FILO Obligations entitled to priority over the ABL Term Obligations under
SECTION 7.04 are not paid in full in such proceeding.

(b)Each ABL Term Secured Party agrees not to (i) seek (or support any other
Person seeking) relief from the automatic stay or any other stay in any
proceeding with respect to the Bankruptcy Code, BIA, WURA, CCAA, or any state,
federal or provincial bankruptcy, insolvency, receivership or similar law in
respect of any Loan Party, without the prior written consent of the
Administrative Agent, or (ii) oppose any request by the Administrative Agent or
any Credit Party (other than the ABL Term Credit Parties) for relief from the
automatic stay or any other stay in any proceeding with respect to the
Bankruptcy Code, BIA, WURA, CCAA, or any state, federal or provincial
bankruptcy, insolvency, receivership or similar law in respect of any Loan
Party.

135

 

--------------------------------------------------------------------------------

 

ARTICLE VIII
The Agents

SECTION 8.01Appointment and Administration by Administrative Agent.

Each Lender and each Issuing Bank hereby irrevocably designate Bank of America
as Administrative Agent under this Agreement and the other Loan Documents. The
general administration of the Loan Documents shall be by the Administrative
Agent. The Lenders and each Issuing Bank each hereby (i) irrevocably authorizes
the Administrative Agent and the Collateral Agent to enter into the Loan
Documents to which it is a party, and at its discretion, to take or refrain from
taking such actions as agent on its behalf and to exercise or refrain from
exercising such powers under the Loan Documents as are delegated by the terms
hereof or thereof, as appropriate, together with all powers reasonably
incidental thereto, and (ii) agrees and consents to all of the provisions of the
Security Documents. Subject to the Intercreditor Agreement, all Collateral shall
be held or administered by the Administrative Agent (or its duly-appointed
agent) for its own benefit and for the ratable benefit of the other Credit
Parties. Any proceeds received by the Administrative Agent from the foreclosure,
sale, lease or other disposition of any of the Collateral and any other proceeds
received pursuant to the terms of the Security Documents or the other Loan
Documents shall be paid over to the Administrative Agent for application as
provided in this Agreement, the Intercreditor Agreement and the other Loan
Documents. The Administrative Agent shall have no duties or responsibilities
except as set forth in this Agreement and the other Loan Documents, nor shall it
have any fiduciary relationship with any other Credit Party, and no implied
covenants, responsibilities, duties, obligations, or liabilities shall be read
into the Loan Documents or otherwise exist against the Administrative Agent.

SECTION 8.02Appointment of Collateral Agent.

(a)Each Lender and each Issuing Bank hereby irrevocably designate Bank of
America as Collateral Agent under this Agreement and the other Loan Documents.
The Lenders and each Issuing Bank each hereby (i) irrevocably authorizes the
Collateral Agent (x) to enter into the Loan Documents to which it is a party,
and (y) at its discretion, to take or refrain from taking such actions as agent
on its behalf and to exercise or refrain from exercising such powers under the
Loan Documents as are delegated by the terms hereof or thereof, as appropriate,
together with all powers reasonably incidental thereto, and (ii) agrees and
consents to all of the provisions of the Security Documents. Subject to the
Intercreditor Agreement, all Collateral shall be held or administered, subject
to the direction of the Administrative Agent, by the Collateral Agent (or its
duly-appointed agent) for its own benefit and for the ratable benefit of the
other Credit Parties. Any proceeds received by the Collateral Agent from the
foreclosure, sale, lease or other disposition of any of the Collateral and any
other proceeds received pursuant to the terms of the Security Documents or the
other Loan Documents shall be paid over to the Administrative Agent for
application as provided in this Agreement, the Intercreditor Agreement and the
other Loan Documents. The Collateral Agent shall have no duties or
responsibilities except as set forth in this Agreement and the other Loan
Documents, nor shall it have any fiduciary relationship with any other Credit
Party, and no implied covenants, responsibilities, duties, obligations, or
liabilities shall be read into the Loan Documents or otherwise exist against the
Collateral Agent.

136

 

--------------------------------------------------------------------------------

 

(b)(i)Without limiting the generality of paragraph (a) above, for the purposes
of creating a solidarite active in accordance with Article 1541 of the Civil
Code of Quebec, between each Credit Party, taken individually, on the one hand,
and the Collateral Agent, on the other hand, each Loan Party, each such Credit
Party and the Collateral Agent acknowledge and agree that such Credit Party and
the Collateral Agent are hereby conferred the legal status of solidary creditors
of each Loan Party in respect of all Obligations, present and future, owed by
each Loan Party to each such Lender and the Collateral Agent (collectively, the
“Solidary Claim”). Each Loan Party which is not a signatory of this Agreement
but is or may become a signatory to any other Loan Documents shall be deemed to
have accepted the provisions contained in this paragraph by its execution of
such other Loan Documents. Accordingly, but subject (for the avoidance of doubt)
to Article 1542 of the Civil Code of Quebec, the Loan Parties are irrevocably
bound towards the Collateral Agent and each other Credit Party in respect of the
entire Solidary Claim of the Collateral Agent and such other Credit Party. As a
result of the foregoing, the parties hereto acknowledge that the Collateral
Agent and each other Credit Party shall at all times have a valid and effective
right of action for the entire Solidary Claim of the Collateral Agent and such
other Credit Party and the right to give full acquittance for it. Accordingly,
without limiting the generality of the foregoing, the Collateral Agent, as
solidary creditor with each other Credit Party, shall at all times have a valid
and effective right of action in respect of all Obligations, present and future,
owned by each Loan Party to the Collateral Agent and the other Credit Parties or
any of them and the right to give a full acquittance for same. The parties
further agree and acknowledge that the Collateral Agent’s Liens on the
Collateral shall be granted to the Collateral Agent, for its own benefit and for
the benefit of the other Credit Parties.

(ii)In addition, and without limiting any of the foregoing, for the purposes of
holding any security granted by any Loan Party pursuant to the laws of the
Province of Quebec to secure payment of any bond issued by any Loan Party, each
of the Credit Parties hereby irrevocably appoints and authorizes the Collateral
Agent and, to the extent necessary, ratifies the appointment and authorization
of the Collateral Agent, to act as the person holding the power of attorney
(i.e. “fonde de pouvoir”) (in such capacity, the “Attorney”) of the Credit
Parties as contemplated under Article 2692 of the Civil Code of Quebec, and to
enter into, to take and to hold on its behalf, and for its benefit, any
hypothec, and to exercise such powers and duties that are conferred upon the
Attorney under any hypothec. Moreover, without prejudice to such appointment and
authorization to act as the person holding the power of attorney as aforesaid,
each of the Credit Parties hereby irrevocably appoints and authorizes the
Collateral Agent (in such capacity, the “Custodian”) to act as agent and
custodian for and on behalf of the Credit Parties to hold and be the sole
registered holder of any bond which may be issued under any hypothec, the whole
notwithstanding Section 32 of An Act respecting the special powers of legal
persons (Quebec) or any other applicable law, and to execute all related
documents. Each of the Attorney and the Custodian shall: (a) have the sole and
exclusive right and authority to exercise, except as may be otherwise
specifically restricted by the terms hereof, all rights and remedies given to
the Attorney and the Custodian (as applicable) pursuant to any hypothec, bond,
pledge, applicable laws or otherwise, (b) benefit from and be subject to all
provisions hereof with respect to the Collateral Agent mutatis mutandis,
including, without limitation, all such provisions with respect to the liability
or responsibility to and indemnification by the Credit Parties, and (c) be
entitled to delegate from time to time any of its powers or duties under any
hypothec, bond, or pledge on such terms and conditions as it may determine from
time to time. Any person who becomes a Credit Party shall, by its execution of
an Assignment and Acceptance, be deemed to have consented to

137

 

--------------------------------------------------------------------------------

 

and confirmed: (i) the Attorney as the person holding the power of attorney as
aforesaid and to have ratified, as of the date it becomes a Credit Party, all
actions taken by the Attorney in such capacity, and (ii) the Custodian as the
agent and custodian as aforesaid and to have ratified, as of the date it becomes
a Credit Party, all actions taken by the Custodian in such capacity. The
substitution of the Collateral Agent pursuant to the provisions of this Article
VIII shall also constitute the substitution of the Attorney and the Custodian.

SECTION 8.03Sharing of Excess Payments.

If, other than as expressly provided in SECTION 9.04, at any time or times any
Credit Party shall receive (i) by payment, foreclosure, setoff, banker’s lien,
counterclaim, or otherwise, or any payments with respect to the Obligations
owing to such Credit Party arising under, or relating to, this Agreement or the
other Loan Documents, except for any such proceeds or payments received by such
Credit Party from the Borrower[ or], the Administrative Agent or the ABL Term
Loan Agent pursuant to the terms of this Agreement, or (ii) payments from the
Administrative Agent in excess of such Credit Party’s ratable portion of all
such distributions by the Administrative Agent, such Credit Party shall promptly
(1) turn the same over to the Administrative Agent in kind, and with such
endorsements as may be required to negotiate the same to the Administrative
Agent, or in same day funds, as applicable, for the account of all of the Credit
Parties and for application to the Obligations in accordance with the applicable
provisions of this Agreement, or (2) purchase, without recourse or warranty, an
undivided interest and participation in the Obligations owed to the other Credit
Parties so that such excess payment received shall be applied ratably as among
the Credit Parties in accordance with their Revolving Commitment Percentages,
FILO Percentages or ABL Term Loan Percentages, as applicable; provided, however,
that if all or part of such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

SECTION 8.04Agreement of Applicable Lenders.

Upon any occasion requiring or permitting an approval, consent, waiver, election
or other action on the part of the Applicable Lenders, action shall be taken by
the Administrative Agent for and on behalf or for the benefit of all Credit
Parties upon the direction of the Applicable Lenders, and any such action shall
be binding on all Credit Parties. No amendment, modification, consent, or waiver
shall be effective except in accordance with the provisions of SECTION 9.02.

No Credit Party (other than the Agents) shall have any right individually to
realize upon any of the Collateral or to enforce any Guarantee of the
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Agents on behalf of the
Credit Parties in accordance with the terms thereof. In the event of a
foreclosure by the Agents on any of the Collateral pursuant to a public or
private sale or other disposition, any Agent or any Lender may be the purchaser
or licensor of any or all of such Collateral at any such sale or other
disposition, and any Agent, as agent for and representative of the Credit
Parties (but not any Lender or Lenders in its or their respective individual
capacities unless the Required Lenders shall otherwise agree in writing) shall
be entitled, for the purpose of

138

 

--------------------------------------------------------------------------------

 

bidding and making settlement or payment of the purchase price for all or any
portion of the collateral sold at any such public sale, to use and apply any of
the Obligations as a credit on account of the purchase price for any collateral
payable by any Agent on behalf of the Credit Parties at such sale or other
disposition. Each Credit Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and of the Guarantees of the
Obligations provided under the Loan Documents, to have agreed to the foregoing
provisions.

SECTION 8.05Liability of Agents.

(a)The Agents, when acting on behalf of the Credit Parties, may execute any of
their respective duties under this Agreement by or through any of its officers,
agents and employees, and no Agent nor its respective directors, officers,
agents or employees shall be liable to any other Credit Party for any action
taken or omitted to be taken in good faith, or be responsible to any other
Credit Party for the consequences of any oversight or error of judgment, or for
any loss, except to the extent of any liability imposed by law by reason of such
Agent’s own gross negligence, bad faith or willful misconduct. No Agent or its
respective directors, officers, agents and employees shall in any event be
liable to any other Credit Party for any action taken or omitted to be taken by
it pursuant to instructions received by it from the Applicable Lenders, or in
reliance upon the advice of counsel selected by it. Without limiting the
foregoing, no Agent or any of its respective directors, officers, employees, or
agents shall be: (i) responsible to any other Credit Party for the due
execution, validity, genuineness, effectiveness, sufficiency, or enforceability
of, or for any recital, statement, warranty or representation in, this
Agreement, any other Loan Document or any related agreement, document or order;
(ii) required to ascertain or to make any inquiry concerning the performance or
observance by any Loan Party of any of the terms, conditions, covenants, or
agreements of this Agreement or any of the Loan Documents; (iii) responsible to
any other Credit Party for the state or condition of any properties of the Loan
Parties or any other obligor hereunder constituting Collateral for the
Obligations or any information contained in the books or records of the Loan
Parties; (iv) responsible to any other Credit Party for the validity,
enforceability, collectibility, effectiveness or genuineness of this Agreement
or any other Loan Document or any other certificate, document or instrument
furnished in connection therewith; or (v) responsible to any other Credit Party
for the validity, priority or perfection of any Lien securing or purporting to
secure the Obligations, or for the value or sufficiency of any of the
Collateral.

(b)The Agents may execute any of their duties under this Agreement or any other
Loan Document by or through its agents or attorneys-in-fact, and shall be
entitled to the advice of counsel concerning all matters pertaining to its
rights and duties hereunder or under the other Loan Documents. The Agents shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

(c)None of the Agents nor any of their respective directors, officers,
employees, or agents shall have any responsibility to any Loan Party on account
of the failure or delay in performance or breach by any other Credit Party
(other than by each such Agent in its capacity as a Lender) of any of its
respective obligations under this Agreement or any of the other Loan Documents
or in connection herewith or therewith.

139

 

--------------------------------------------------------------------------------

 

(d)The Agents shall be entitled to rely, and shall be fully protected in
relying, upon any notice, consent, certificate, affidavit, or other document or
writing believed by them to be genuine and correct and to have been signed, sent
or made by the proper person or persons, and upon the advice and statements of
legal counsel (including, without, limitation, counsel to the Loan Parties),
independent accountants and other experts selected by any Loan Party or any
Credit Party. The Agents shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless they shall
first receive such advice or concurrence of the Applicable Lenders as it deems
appropriate or they shall first be indemnified to its satisfaction by the other
Credit Parties against any and all liability and expense which may be incurred
by them by reason of the taking or failing to take any such action.

SECTION 8.06Notice of Default.

The Agents shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default unless such Agent has actual knowledge of the
same or has received notice from a Credit Party or Loan Party referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that an Agent obtains such actual
knowledge or receives such a notice, such Agent shall give prompt notice thereof
to each of the other Credit Parties. Upon the occurrence of an Event of Default,
the Administrative Agent shall (subject to the provisions of SECTION 9.02) take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Applicable Lenders. Unless and until the
Administrative Agent shall have received such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to any such Default or Event of Default as it
shall deem advisable in the best interest of the Credit Parties. In no event
shall the Administrative Agent be required to comply with any such directions to
the extent that the Administrative Agent reasonably believes that its compliance
with such directions would be unlawful.

SECTION 8.07Credit Decisions.

Each Credit Party (other than the Agents) acknowledges that it has,
independently and without reliance upon the Agents or any other Credit Party,
and based on the financial statements prepared by the Loan Parties and such
other documents and information as it has deemed appropriate, made its own
credit analysis and investigation into the business, assets, operations,
property, and financial and other condition of the Loan Parties and has made its
own decision to enter into this Agreement and the other Loan Documents. Each
Credit Party (other than the Agents) also acknowledges that it will,
independently and without reliance upon the Agents or any other Credit Party,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in determining whether or not
conditions precedent to closing any Loan hereunder have been satisfied and in
taking or not taking any action under this Agreement and the other Loan
Documents.

140

 

--------------------------------------------------------------------------------

 

SECTION 8.08Reimbursement and Indemnification.

Each Credit Party (other than the Agents) agrees to (i) reimburse the Agents for
such Credit Party’s Revolving Commitment Percentage, FILO Percentage or ABL Term
Loan Percentage, as applicable, of (x) any expenses and fees incurred by any
Agent for the benefit of Credit Parties under this Agreement and any of the
other Loan Documents, including, without limitation, counsel fees and
compensation of agents and employees paid for services rendered on behalf of the
Credit Parties, and any other expense incurred in connection with the operations
or enforcement thereof not reimbursed by the Loan Parties and (y) any expenses
of any Agent incurred for the benefit of the Credit Parties that the Loan
Parties have agreed to reimburse pursuant to this Agreement or any other Loan
Document and have failed to so reimburse and (ii) indemnify and hold harmless
each Agent and any of its directors, officers, employees, or agents, on demand,
in the amount of such Credit Party’s Revolving Commitment Percentage, FILO
Percentage or ABL Term Loan Percentage, as applicable, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses, or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against it or any Credit Party in
any way relating to or arising out of this Agreement or any of the other Loan
Documents or any action taken or omitted by it or any of them under this
Agreement or any of the other Loan Documents to the extent not reimbursed by the
Loan Parties, including, without limitation, costs of any suit initiated by each
Agent against any Credit Party (except such as shall have been determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent);
provided, however, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Credit Party in its capacity as such. The provisions of
this SECTION 8.08 shall survive the Payment in Full.

SECTION 8.09Rights of Agents.

It is understood and agreed that the Agents shall have the same rights and
powers hereunder (including the right to give such instructions) as the other
Lenders and may exercise such rights and powers, as well as their rights and
powers under other agreements and instruments to which they are or may be party,
and engage in other transactions with the Loan Parties, as though they were not
the Agents. Each Agent and its affiliates may accept deposits from, lend money
to, and generally engage in any kind of commercial or investment banking, trust,
advisory or other business with the Loan Parties and their Affiliates as if it
were not an Agent hereunder.

SECTION 8.10Notice of Transfer.

The Administrative Agent may deem and treat a Lender party to this Agreement as
the owner of such Lender’s portion of the Obligations for all purposes, unless
and until, and except to the extent, an Assignment and Acceptance shall have
become effective as set forth in SECTION 9.04.

141

 

--------------------------------------------------------------------------------

 

SECTION 8.11Successor Agents.

Any Agent may resign at any time by giving thirty (30) Business Days’ written
notice thereof to the other Credit Parties and the Borrower. Upon any such
resignation of an Agent, the Required Lenders shall have the right to appoint a
successor Agent, which, so long as there is no Event of Default under SECTION
7.01(h) or (i), shall be reasonably satisfactory to the Borrower (whose consent
in any event shall not be unreasonably withheld or delayed). If no successor
Agent shall have been so appointed by the Required Lenders and/or none shall
have accepted such appointment within thirty (30) Business Days after the
retiring Agent’s giving of notice of resignation, the retiring Agent may, on
behalf of the other Credit Parties, appoint a successor Agent which, (i) shall
be a Person a commercial bank (or affiliate thereof) organized under the laws of
the United States of America or of any State thereof and having a combined
capital and surplus of a least $100,000,000, or (ii) capable of complying with
all of the duties of such Agent hereunder (in the opinion of the retiring Agent
and as certified to the other Credit Parties in writing by such successor Agent)
which, so long as there is no Event of Default under SECTION 7.01(h) or (i),
shall be reasonably satisfactory to the Borrower (whose consent shall not in any
event be unreasonably withheld or delayed). Upon the acceptance of any
appointment as Agent by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent and the retiring Agent shall be discharged from its duties
and obligations under this Agreement. After any retiring Agent’s resignation
hereunder as such Agent, the provisions of this Article VIII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was such
Agent under this Agreement.

SECTION 8.12Relation Among the Lenders.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
any Agent) authorized to act for, any other Lender.

SECTION 8.13Reports and Financial Statements.

By signing this Agreement, each Lender:

(a)agrees to furnish the Administrative Agent on the first day of each month (or
more frequently [at such Lender’s discretion]as the Administrative Agent may
reasonably request) with a summary of all Other Liabilities due or to become due
to such Lender (and the Agreement Value, if appropriate). In connection with any
assume that no amounts are due to any Lender on account of Other Liabilities
unless the Administrative Agent has received written notice thereof from such
Lender and if such notice is received, the Administrative Agent shall be
entitled to assume that the only amounts due to such Lender on account of Other
Liabilities is the amount set forth in such notice;

(b)with respect to each Issuing Bank, agrees to furnish the Administrative Agent
with a report of each Letter of Credit then outstanding issued by such Issuing
Bank, as described in SECTION 2.13(a), which report shall be in such form as may
be requested by the Administrative Agent;

142

 

--------------------------------------------------------------------------------

 

(c)The Credit Parties irrevocably authorize the Agents, at their option and in
their discretion, is deemed to have requested that the Administrative Agent
furnish such Lender, promptly after they become available, copies of all
financial statements required to be delivered by the Borrower hereunder and all
commercial finance examinations and appraisals of the Collateral received by the
Administrative Agent (collectively, the “Reports”);

(d)expressly agrees and acknowledges that the Administrative Agent makes no
representation or warranty as to the accuracy of the Reports, and (ii) shall not
be liable for any information contained in any Report;

(e)expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Administrative Agent or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

(f)agrees to keep all Reports confidential and strictly for its internal use,
and not to distribute except to its participants, or use any Report in any other
manner; and

(g)without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Administrative Agent and
any such other Lender preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any Credit Extensions that the
indemnifying Lender has made or may make to the Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a Loan or
Loans of the Borrower; and (ii) to pay and protect, and indemnify, defend, and
hold the Administrative Agent and any such other Lender preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including attorney costs) incurred by the
Administrative Agent and any such other Lender preparing a Report as the direct
or indirect result of any third parties who might obtain all or part of any
Report through the indemnifying Lender.

SECTION 8.14Agency for Perfection.

Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agents and the Lenders, in assets which,
in accordance with Article 9 of the UCC or any other Applicable Law of the
United States of America or Canada can be perfected only by possession. Should
any Lender (other than an Agent) obtain possession of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Collateral Agent or otherwise deal with such Collateral in accordance with the
Collateral Agent’s instructions.

SECTION 8.15Collateral and Guaranty Matters.

The Credit Parties irrevocably authorize the Agents, at their option and in
their discretion,

(a)to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon Payment in Full, (ii) that is sold or
otherwise disposed

143

 

--------------------------------------------------------------------------------

 

or to be sold or otherwise disposed of as part of or in connection with any sale
permitted hereunder or under any other Loan Document or, with respect to Term
Priority Collateral, as to which the Collateral Agent is required to release
such Lien pursuant to the Intercreditor Agreement, or (iii) if approved,
authorized or ratified in writing by the Applicable Lenders in accordance with
SECTION 9.02;

(b)to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by clause (h) of the definition of Permitted Encumbrances in the case
of ABL Priority Collateral, and clauses (h), (m), (p), (r) and (z) of the
definition of “Permitted Encumbrances” in the case of Term Priority Collateral;

(c)to release any Facility Guarantor from its obligations under any Facility
Guarantee if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder;

(d)to release each Loan Party from its obligations under the Loan Documents
(other than those that expressly survive termination) upon Payment in Full;

(e)to release its Lien on Term Priority Collateral (i) at the times and as
required under the Security Agreement or the Intercreditor Agreement, and (ii)
on the Release Date; and

(f)to enter into, on behalf of the Applicable Lenders, the Intercreditor
Agreement and any other intercreditor agreements and/or subordination agreements
described herein, to the extent the same are in form and substance reasonably
satisfactory to the Agents.

Upon request by the Administrative Agent at any time, the Applicable Lenders
will confirm in writing the Agents’ authority to release or subordinate its
interest in particular types or items of property, to release any Facility
Guarantor from its obligations under any Facility Guarantee, to release any Loan
Party from its obligations under the Loan Documents, or to enter into the
Intercreditor Agreement and any other intercreditor agreement and/or
subordination agreement, in each case pursuant to this SECTION 8.15. In each
case as specified in this SECTION 8.15, the Agents will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Facility Guarantor from its obligations under the applicable Facility Guarantee,
or to release each Loan Party from its obligations under the Loan Documents, or
to enter into any intercreditor agreement and/or subordination agreement, in
each case in accordance with the terms of the Loan Documents and this SECTION
8.15.

144

 

--------------------------------------------------------------------------------

 

SECTION 8.16Intercreditor Agreement.

The Agents are hereby authorized to enter into the Intercreditor Agreement or
any intercreditor agreement to the extent contemplated by the terms hereof, and
the parties hereto acknowledge that the Intercreditor Agreement or such other
intercreditor agreement is binding upon them. Each Lender (a) hereby agrees that
it will be bound by and will take no actions contrary to the provisions of the
Intercreditor Agreement or any other intercreditor agreement entered into
pursuant to the immediately preceding sentence and (b) hereby authorizes and
instructs the Agents to enter into the Intercreditor Agreement and any other
intercreditor agreement entered into pursuant to the immediately preceding
sentence and, in each case, to subject the Liens on the Collateral securing the
Obligations to the provisions thereof. In addition, each Lender hereby
authorizes the Agents to enter into any amendment to the Intercreditor Agreement
and any other intercreditor agreement, in each case, to the extent required to
give effect to the establishment of intercreditor rights and privileges as
contemplated and required by this Agreement or the other Loan Documents.
Promptly after execution thereof, the Agents shall provide each Lender with a
copy of any other intercreditor agreement, and any amendment to or other
modification of the Interecreditor Agreement or any other intercreditor
agreement.

SECTION 8.17Co-Syndication Agents, Documentation Agent, and Arrangers.

Notwithstanding the provisions of this Agreement or any of the other Loan
Documents, the Co-Syndication Agents, the Documentation Agent and the Arrangers
shall have no powers, rights, duties, responsibilities or liabilities with
respect to this Agreement and the other Loan Documents.

SECTION 8.18Reserves.

(a)Upon the written request of the ABL Term Loan Agent, the Administrative Agent
shall establish an Availability Reserve with respect to Bank Products which are
provided by any Revolving Lender or its Affiliates, at any time that (i) a
Specified Default has occurred and is continuing or (ii) Availability is less
than (A) fifteen percent (15%) for more than five (5) Business Days or (B)
twelve and one-half percent (12.5%) at any time in each case of the Line Cap.
The amount of the applicable Reserve shall be determined by the Administrative
Agent in good faith consistent with past practices for similarly situated
borrowers and shall be reviewed and adjusted by the Administrative Agent
periodically (but no less frequently than with the delivery of a Borrowing Base
Certificate) to reflect any material changes in the credit exposure with respect
to such Bank Products for which the Reserve has been established. Any Reserve
established pursuant to this SECTION 8.18(a) shall automatically be released and
no longer required from and including the date of which such Specified Default
is no longer continuing or, if such Reserve has been imposed pursuant to clause
(ii) above, the date of which the Borrower has delivered a Borrowing Base
Certificate evidencing Availability equal to or in excess of the level indicated
in this SECTION 8.18(a)(i)(A). The foregoing provisions are intended solely to
establish circumstances in which the Administrative Agent must establish such
Availability Reserve with respect to Bank Products. The provisions of this
SECTION 8.18(a) shall not limit the right of the Administrative Agent to
establish additional Reserves at such time and in such amounts as the
Administrative Agent determines in its reasonable discretion to the extent
otherwise permitted by the terms of this Agreement. The Administrative Agent
hereby agrees promptly upon the reasonable written request of the ABL Term Loan
Agent to provide to the ABL Term Loan Agent

145

 

--------------------------------------------------------------------------------

 

the aggregate amount of Obligations in respect of Bank Products outstanding at
such time; provided, that no right or benefit of the Administrative Agent
hereunder shall at any time, in any way be prejudiced or impaired by any failure
of the Administrative Agent to provide such information.

(b)Notwithstanding anything to the contrary contained in this Agreement, as long
as the ABL Term Loan remains outstanding, the Administrative Agent shall
maintain Reserves of the type existing on the First Amendment Effective Date,
which Reserves shall be calculated using the same methodology used prior to the
First Amendment Effective Dated provided that (x) the Administrative Agent may
eliminate any Reserve, (other than any reserves described in SECTION 8.18(a)
(which shall by implemented and/or removed in accordance with the terms of
clause (a) above) concurrent with, or after elimination of the event or
circumstance that gave rise to the establishment of such Reserve, and (y) the
Administrative Agent may in its reasonable discretion change the methodology
used to calculate any Reserve if the effect of such change is to increase the
amount of such Reserve. For clarity, the foregoing shall not limit the right of
the Administrative Agent (i) to modify the amount of any of the Reserves based
upon mathematical calculations (e.g., based on an increase or reduction in
Customer Credit Liabilities at the time of calculation), including reducing the
amount of any such Reserves to an amount less than those Reserves in effect on
the First Amendment Effective Date, or (ii) without regard to clause, (i) hereof
to increase any Reserve from the level in effect at the time of the First
Amendment Effective Date and thereafter to reduce the amount of such Reserve, to
an amount not less than the amount thereof in effect on the First Amendment
Effective Date, in the case of each of clauses (i) and (ii), in a manner
otherwise permitted by this Agreement.

SECTION 8.19ABL Term Loan Agent.

(a)Each ABL Term Lender hereby irrevocably designates Pathlight Capital Funds
LLP as ABL Term Loan Agent under this Agreement and the other Loan Documents.
The ABL Term lenders each hereby irrevocably authorizes the ABL Term Loan Agent
(x) to enter into the Loan Documents to which it is a party, and (y) at its
discretion, to take, or refrain from taking such actions as agent on its behalf
and to exercise or refrain from exercising such powers under the Loan Documents
as are delegated by the terms hereof or thereof, as appropriate, together with
all powers reasonably incidental thereto. The ABL Term Loan Agent shall act on
behalf of the ABL Term Secured Parties with respect to the ABL Term Loans and
the ABL Term Obligations associated therewith, and the ABL Term Loan Agent shall
have all of the benefits and immunities provided to the Administrative Agent in
this Article VIII with respect to any acts taken or omissions suffered by ABL
Term Loan Agent in connection with the ABL Term Obligations as fully as if the
term “Administrative Agent” as used in this Article VIII included the ABL Term
Loan Agent with respect to such acts or omissions.

(b)The ABL Term Loan Agent may resign at any time by giving thirty (30) Business
Days’ written notice thereof to the other ABL Term Lenders, the Administrative
Agent and the Borrower. Upon any such resignation of the ABL Term Loan Agent,
the Required Term Lenders shall have the right to appoint a successor ABL Term
Loan Agent, which shall be reasonably satisfactory to the Administrative Agent
and, so long as there is no Specified Default, shall be reasonably satisfactory
to the Borrower. If no successor ABL Term Loan Agent shall have been so
appointed by the Required Term Lenders, and/or none shall have accepted such

146

 

--------------------------------------------------------------------------------

 

appointment within thirty (30) days after the retiring ABL Term Loan Agent’s
giving of notice of resignation, the retiring ABL Loan Term Agent may, on behalf
of the other ABL Term Secured Parties, appoint a successor ABL Term Loan Agent
which shall either be a commercial bank (or an affiliate thereof) or a
commercial finance company specializing in providing financings comparable to
the ABL Term Loan, in either such case, organized under the laws of the United
States of America or of any State thereof which shall be reasonably satisfactory
to the Administrative Agent and, so long as there is no Specified Default, shall
be reasonably satisfactory to the Borrower. Upon the acceptance of any
appointment ABL Term Loan Agent by a successor ABL Term Loan Agent, such
successor ABL Term Loan Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring ABL Term Loan
Agent and the retiring ABL Term Loan Agent shall be discharged from its duties
and obligations under this Agreement. After any retiring ABL Term Loan Agent’s
resignation hereunder as ABL Term Loan Agent, the provisions of this Article
VIII shall inure to its benefit as to any actions taken or omitted to be taken
by it (i) while it was ABL Term Loan Agent under this Agreement and (ii) after
such resignation for so long as it continues to act in any capacity hereunder or
under the other Loan Documents.

147

 

--------------------------------------------------------------------------------

 

ARTICLE IX
Miscellaneous

SECTION 9.01Notices.

Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or e-mail, as
follows:

(a)if to any Loan Party, to it at 100 Pier 1 Place, Fort Worth, Texas 76102,
Attention: [Jeffrey N. Boyer]Nancy Walsh, Chief Financial Officer (Telecopy No.
(___) _________, E-Mail [jnboyer@pier1.com]; __________________), with a copy to
Sidley Austin LLP, 2021 McKinney Avenue, Suite 2000, Dallas, Texas 75201,
Attention: Kelly M. Dybala, Esquire (Telecopy No.(___) _________, E-Mail;
[kdybala@sidley.com]_____________);

(b)if to the Administrative Agent, the Collateral Agent or the Swingline Lender
to Bank of America, N.A., 100 Federal Street, Boston, Massachusetts 02110,
Attention: [Stephen-Garvin]Andrew Cerussi (Telecopy No. (___)
[434-4312,]________, E-Mail [stephen.garvin@baml.com_____________), with a copy
to [Riemer & Braunstein LLP, Three Center Plaza]Morgan, Lewis & Bockius LLP, One
Federal Street, Boston, Massachusetts [02108,]02110, Attention: Marjorie S.
Crider, Esquire (Telecopy No. (___) [880-3456,]________, E-Mail __________);

(c)if to the ABL Term Loan Agent to Pathlight Capital Fund I LP, 18 Shipyard
Drive, Suite 2C, Hingham, Massachusetts 02043, Attention: Katie Hendrick
(__________), with a copy to Choate, Hall & Stewart LLP, Two International
Place, Boston, Massachusetts 02110, Attention: Mark Silva, Esquire (Telecopy No.
(___) ________, E-Mail [merider@riemerlaw.com]__________); and

(d)if to any other Credit Party, to it at its address (or telecopy number or
electronic mail address) set forth on the signature pages hereto or on any
Assignment and Acceptance.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given three (3) days after
mailing or otherwise upon delivery.

SECTION 9.02Waivers; Amendments.

(a)No failure or delay by any Credit Party in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Credit Parties hereunder and
under the other Loan Documents are cumulative and are not exclusive of any other
rights or remedies that they

148

 

--------------------------------------------------------------------------------

 

would otherwise have. No waiver of any provision of any Loan Document or consent
to any departure by any Loan Party therefrom shall in any event be effective
unless the same shall be permitted by SECTION 9.02(b), and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether any Credit Party may have had
notice or knowledge of such Default or Event of Default at the time.

(b)Except as otherwise specifically provided in this Section 9.02(b), neither
this Agreement nor any other Loan Document nor any provision hereof or thereof
may be waived, amended or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Loan
Parties and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Parties that are parties thereto, in each case
with the consent of the Required Lenders; provided, however, that no such
waiver, amendment, modification or other agreement shall:

(i)Increase the Commitment of any Lender without the prior written consent of
such Lender.

(ii)Reduce the principal amount of any Obligation or reduce the rate of interest
thereon, or reduce any fees payable under the Loan Documents without the consent
of the Lenders affected thereby, provided that the foregoing shall not limit the
rights of the Administrative Agent and/or the Required Revolving Lenders to
impose or waive the imposition of any Default Rate, increased fees pursuant to
SECTION 2.19(c)(iii) or similar increase arising as a result of the occurrence
of an Event of Default[;],or limit the rights of the Required ABL Term Lenders
to impose or waive the imposition of the ABL Term Default Rate; provided,
further that (A) only the consent of the Required Revolving Lenders and the
Borrower shall be, necessary to amend the definition of “Default Rate” to
increase, the Default Rate up, to an additional two percent (2.0%) and any
amount over two percent (2.0%) shall require the consent of the Required
Revolving Lenders, the ABL Term Loan Agent and the Borrower and (B) only the
consent of the ABL Term Loan Agent and the Borrower shall be necessary to amend
the definition of “ABL Term Default Rate” to increase the ABL Term Default Rate
up to an additional two percent (2.0%) and any amount over two percent (2.0%)
shall require the prior written consent of the Required Revolving Lenders„ the
ABL Term Loan Agent and the Borrower;

(iii)(x)Without prior written Unanimous Consent of all Lenders:

[(A) ]postpone the scheduled date of payment of the principal amount of any
Obligation, or any interest thereon, or any fees payable under the Loan
Documents, or reduce the amount of, waive or excuse any such payment, or
postpone the expiration of the Commitments or postpone the Maturity Date[;]

(A)except for dispositions permitted by SECTION 6.05, and subject to the
Specified Release Paragraph, release any material portion of the Collateral from
the Liens of the Security Documents;

149

 

--------------------------------------------------------------------------------

 

(B)except as provided in [SECTION2.02]SECTION 2.02 (which SECTION may be amended
with the consent of the Required Lenders and the ABL Term Loan Agent), increase
the [Total]Revolving Commitments;

(C)change the definition of the terms “Appraisal Percentage”, “Availability”,
“Borrowing Base”, “FILO Borrowing Base”, “ABL Term Borrowing Base”, “Permitted
Overadvance”, “Inadvertent Overadvance”, “Line Cap”, or any component definition
thereof if, as a result thereof, the amounts available to be borrowed by the
Borrower would be increased, provided that the foregoing shall not limit the
discretion of the Administrative Agent to change, establish or eliminate any
Reserves (or, in the case of the definition of “Permitted Overadvance” or
“Inadvertent Overadvance”, the amount of the Maximum Revolving Insolvency Amount
would be increased);

(D)except in accordance with SECTION 6.05 and SECTION 8.15, and subject to the
Specified Release Paragraph, release any Loan Party from its obligations under
any Loan Document, or limit its liability in respect of such Loan Document;

(E)change SECTION 2.17(d), SECTION 2.17(e), SECTION 7.03, SECTION 7.04, or
[SECTION 7.03]SECTION 8.03;

(F)except in connection with, and solely with respect to a Conforming DIP,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be;
or

(G)change any of the provisions of this SECTION 9.02 or the definition of the
terms “Required Lenders”, “Required ABL Term Lenders”, “Required Revolving
Lenders”, “Unanimous Consent”, or any other provision of any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder.

(y) without prior written, consent of all affected Lenders, postpone the
scheduled date of payment of the principal amount of any Obligation, or any
interest thereon, or any fees, payable under the Loan Documents, or reduce the
amount of, waive or excuse any such payment, or postpone the expiration of the
Commitments, or postpone the Maturity Date (except as expressly contemplated in
the definition of “Maturity Date”); or

[(I)](z) without the prior written consent of the Revolving Lenders, increase
the Swingline Loan Ceiling[; or],

(iv) Without prior written consent of the Agents, the ABL Term Loan Agent or the
Issuing Banks, as the case may be, affect the rights or duties of the Agents,
the ABL Term Loan Agent, or the Issuing Banks, as applicable;

150

 

--------------------------------------------------------------------------------

 

(v)(1) without the prior written consent of the Required Revolving Lenders and
the ABL Term Loan Agent, amend, modify or waive, the definition of “ABL Term
Loan Event of Default”, “ABL Term Obligations”, “ABL Term Loan Standstill
Period”, “Borrowing Base Certificate”, “Cash Management Services”, “Specified
Default” (solely as it relates to the definition of “Cash Dominion Event”, the
definition of “ABL Term Default Rate,” SECTION 2.12, and SECTION 8.18), or “DIP
Financing”, or (2) without the prior written consent of the Required Revolving
Lenders and the ABL Term Loan Agent, amend, modify or waive, the definition of
“Cash Dominion Event” in a manner that would reduce the numerical percentage (or
the calculation of what such percentage is being applied to) set forth in clause
(ii)(A) thereof, or reduce the amounts set forth in clause (ii)(B) thereof, or
modify clause (i) thereof, or otherwise be more favorable to the Borrower;

(vi)without the prior written consent of the Required Revolving Lenders and the
ABL Term Loan Agent, amend, modify or waive (A) SECTION 2.18, the last sentence
of SECTION 4.02, SECTION 5.01(d), SECTION 5.08(b), SECTION 7.02(b) or SECTION
7.05, or the definition of “Maximum Revolving Insolvency Amount”, (B) the
definitions of “Other Liabilities” or “Revolving Credit Ceiling”, or (C) SECTION
6.10 in a manner that would reduce the amount set forth therein, or reduce the
numerical percentage (or the calculation of what such percentage is being
applied to) set forth therein, or otherwise be more favorable to the Borrower;

(vii)without the prior written consent of the Required Revolving Lenders, amend
modify or waive (A) the definition of “Consolidated Fixed Charge Coverage Ratio”
or “Specified Transaction”, (B) (x) the definition of “Payment Conditions” in a
manner that would reduce the required Consolidated Fixed Charge Coverage Ratio,
set forth therein, or reduce the numerical percentage (or the calculation of
what such percentage is being applied to) set forth therein, or modify clauses
(i) or (ii) thereof, or otherwise be more favorable to the Borrower, (y)
“Covenant Conditions” in a manner that would be more favorable to the Borrower
or (z) eliminate any requirement to comply with the Payment Conditions or the
Covenant Conditions, as applicable, with respect any specified transaction
subject to the requirement to comply therewith, (C) Article II (solely to the
extent such amendment, modification or waiver being proposed would directly
affect the Revolving Credit Loans Swingline Loans or Overadvances as applicable,
made thereunder, or the Letters of Credit issued, extended or renewed
thereunder), or (D) the definitions of “Overadvance”, “Swingline Loan Ceiling”,
and the sublimit for Letters of Credit set forth in SECTION 2.13(a)(i);

(viii)without the prior written consent of the ABL Term Lenders, change the
definition of “Required ABL Term Lenders”;

(ix)without the prior written consent of the ABL Term Loan Agent and each Lender
directly affected thereby, change SECTION 2.17(i), or amend or modify the
ratable requirement of SECTION 2.21(b); or

(x)without the prior written consent of the ABL Term Loan Agent (and for
certainty, the Required Lenders), (A) amend, modify or waive SECTION 2.19(f) or
SECTION 8.18, or (B) amend or modify the terms of SECTION 7.01 (which
restriction shall not extend to any waiver of compliance with SECTION 7.01,
unless such waiver would also constitute a waiver of any ABL Term Loan Event of
Default or “Specified Default” (solely as it relates to the definition of “Cash
Dominion Event”, the definition of “ABL Term Default Rate,” SECTION 2.12 and
SECTION 8.18)).

151

 

--------------------------------------------------------------------------------

 

(c)Notwithstanding anything to the contrary contained in this SECTION 9.02, in
the event that the Borrower shall request that this Agreement or any other Loan
Document be modified, amended or waived in a manner which would require the
consent of the Lenders pursuant to SECTION 9.02(b) and such amendment is
approved by the Required Lenders, but not by the requisite percentage of all the
Lenders or any class of Lenders, the Borrower and the Administrative Agent shall
be permitted to amend this Agreement without the consent of the Lender or
Lenders which did not agree to the modification, amendment or waiver requested
by the Borrower (such Lender or Lenders, collectively the “Minority Lenders”)
subject to their providing for (i) the termination of the Commitment (if
applicable) of each of the Minority Lenders, (ii) the addition to this Agreement
of one or more other financial institutions which would qualify as an Eligible
Assignee, subject to the reasonable approval of the Administrative Agent and, so
long as no Event of Default shall have occurred and be continuing, the Borrower,
or an increase in the Commitment of one or more of the Required Lenders, so that
the [Total]Revolving Commitments (if applicable) after giving effect to such
amendment shall be in the same amount as the aggregate Commitments immediately
before giving effect to such amendment, (iii) if any Loans are outstanding at
the time of such amendment, the making of such additional Loans by such new or
increasing Lender or Lenders, as the case may be, as may be necessary to repay
in full the outstanding Loans (including principal, interest, and fees and other
amounts due and owing under the Loan Documents) of the Minority Lenders
immediately before giving effect to such amendment and (iv) such other
modifications to this Agreement or the Loan Documents as may be appropriate and
incidental to the foregoing[,]; provided that, in the event that, in connection
with any such amendment contemplated under this clause, (c) the ABL Term
Obligations are not repaid in full or assigned to such Lender(s) supporting such
amendment, then the provisions of such amendment shall be subject to any
applicable consent rights of the ABL Term Loan Agent and the ABL Term Loan
Lenders set forth in this SECTION 9.02.

(d)No notice to or demand on any Loan Party shall entitle any Loan Party to any
other or further notice or demand in the same, similar or other circumstances.
Each holder of a Note shall be bound by any amendment, modification, waiver or
consent authorized as provided herein, whether or not a Note shall have been
marked to indicate such amendment, modification, waiver or consent and any
consent by a Lender, or any holder of a Note, shall bind any Person subsequently
acquiring a Note, whether or not a Note is so marked. No amendment or
modification to this Agreement or any other Loan Document shall be effective
against the Borrower unless signed by the Borrower or other applicable Loan
Party.

(e)Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.

(f)Notwithstanding the foregoing, (i) the Administrative Agent and the Borrower
may amend, modify or supplement this Agreement or any other Loan Document to
cure any ambiguity, error, omission, defect or inconsistency without any further
action or consent of any other party to any Loan Document, so long as such
amendment, modification or supplement does not materially and adversely affect
the rights of any Lender, (ii) the Administrative Agent and the Borrower may
make such amendments, modifications or supplements to this Agreement or any
other Loan Document as may be reasonably necessary to conform to the Term Loan

152

 

--------------------------------------------------------------------------------

 

Documents so long as such amendment, modification or supplement does not
materially and adversely affect the rights of any Lender or materially and
adversely affect the rights of the ABL Term Loan Agent, and (iii) except as
expressly provided in the Intercreditor Agreement, the Intercreditor Agreement
may be amended without the consent of any Loan Party.

(g)Notwithstanding SECTION 9.02 or anything else to the contrary in this
Agreement or any other Loan Document, the ABL Term Loan Agent and each ABL Term
Secured Party, agrees that neither it nor they will raise any objection to or
oppose, and shall be deemed to have consented to the release of any Loan Party
from its obligations under any Loan Document or to any private or public, sale
or other disposition of all or any portion of the Collateral (and any
post-petition or post-filing assets subject to adequate protection Liens or
comparable Liens under the Bankruptcy Code, BIA, WURA, CCAA or any state,
federal or provincial bankruptcy, insolvency, receivership or similar law in
favor of the Administrative Agent) free and clear of any Liens and other claims
at any time after the occurrence and during the continuance of an Event of
Default under this Agreement and with the consent of the Administrative Agent or
under Section 363, of the Bankruptcy Code (or other similar provision of any
BIA, WURA, CCAA or any state, federal or provincial bankruptcy, insolvency,
receivership or similar law) if (x) the ABL Term Loan Agent has received at
least five (5) Business Days prior written notice of such sale or disposition
and the terms and conditions thereof, and (y) the Administrative Agent has
consented to such release or such sale or other disposition of such Collateral,
and in connection with any of the foregoing, each ABL Term Secured Party hereby
irrevocably authorizes the Administrative Agent to release any Lien on any of
the Collateral; provided that any Lien of the Administrative Agent on such
Collateral attaches to the net proceeds of such sale or other disposition and
all proceeds received by the Administrative Agent from such sale or disposition
are, after application to any DIP Financing, applied in accordance with SECTION
7.04 hereof. This paragraph shall be referred to herein as the “Specified
Release Paragraph”.

(h)Purchase Option.

(i)If Administrative Agent shall notify the ABL Term Loan Agent of its intention
to (by itself or at the direction of the Required Lenders) sell, lease or
otherwise dispose of all or substantially all of the Collateral whether by
private or public sale in accordance with the immediately preceding paragraph;
provided that any notice from Administrative Agent to the ABL Term Loan Agent of
the Administrative Agent’s intention to conduct such a sale shall be delivered
by the Administrative Agent to the ABL Term Loan Agent not less than five (5)
Business Days prior to the commencement of any such sale (the foregoing event is
referred to herein as a, “Purchase Option Event”), the ABL Term Lenders shall
have the opportunity to purchase all (but not less than all) of the Obligations
(other than the ABL Term Obligations); provided that such option shall expire if
the applicable ABL Term Lenders fail to deliver a written notice (a “Revolving
Purchase Notice”) to the Administrative Agent within five (5) Business Days
following the first date the ABL Term Loan Agent obtains knowledge of the
occurrence of a Purchase Option Event, which Revolving Purchase Notice shall (A)
be signed by the applicable ABL Term Lenders committing to such purchase (the
“Revolving Purchasing Creditors”) and indicate the percentage of the Obligations
(other than the ABL Term Obligations) to be purchased by each Revolving
Purchasing Creditor (which aggregate, commitments must add up to one, hundred
percent (100%) of the Obligations (other than the ABL Term Obligations)) and (B)
confirm that the offer contained therein is, irrevocable. Upon receipt of such
Revolving Purchase

153

 

--------------------------------------------------------------------------------

 

Notice by the Administrative Agent, the Revolving Purchasing Creditors shall
have, from, the date of delivery thereof to and including the date that is five
(5) Business Days after the Revolving Purchase Notice was received by the
Administrative Agent to purchase all (but not less than all) of the Obligations
(other than the ABL Term Obligations) (the date of such purchase, the “Revolving
Purchase Date”).

(ii)On the Revolving Purchase Date the Administrative Agent and the other
Revolving Secured Parties shall, subject to any required approval of any
Governmental Authority, if any, sell to the Revolving Purchasing Creditors, all
(but not less, than all) of the Obligations, (other than the ABL Term
Obligations). On such Revolving Purchase Date, the Revolving Purchasing
Creditors shall (i) pay to the Administrative Agent, for the benefit of the
Credit Parties (other than the ABL Term Credit Parties),as directed by the
Administrative Agent, in immediately available funds the full amount (at par) of
all Obligations (other than the ABL Term Obligations) together with all accrued
and unpaid interest and fees thereon, all in the amounts specified by the
Administrative Agent and determined in good faith in accordance with the Loan
Documents or other applicable documents, (ii) furnish such amount of cash
collateral in immediately available funds as the Administrative Agent determines
is reasonably necessary to secure the Credit Parties (other than the ABL Term
Credit Parties) on terms reasonably satisfactory to the Administrative Agent in
connection with any (x) asserted indemnification claims, and (v) all Obligations
(other than the ABL Term Obligations) in respect of or relating to Letters of
Credit but not in any event in an amount greater than 103% thereof, and (iii)
agree to reimburse the Credit Parties (other than the ABL Term Credit Parties)
for any loss, cost, damage or expense resulting from the granting of provisional
credit for any checks, wire or ACID transfers that are reversed or not final or
other payments provisionally credited to the Obligations (other than the ABL
Term Obligations) and as to which the Administrative Agent and the other Credit
Parties (other than the ABL Term Credit Parties) have not yet received final
payment as of the Revolving Purchase Date. Such purchase price shall be remitted
by wire transfer in immediately available funds to such bank account of the
Administrative Agent (for the benefit of the applicable Credit Parties) as the
Administrative Agent shall have specified in writing to the ABL Term Loan Agent,
Interest and fees shall be calculated to but excluding the Revolving Purchase
Date if the amounts so paid by the applicable Revolving Purchasing Creditors to
the bank account designated by the Administrative Agent are received in such
bank account prior to 11:00 a.m. and interest shall be calculated to and
including such Revolving Purchase Date if the amounts so paid by the Revolving
Purchasing Creditors to the bank account designated by the Administrative Agent
are received in such bank account after 11:00 a.m. Notwithstanding anything to
the contrary contained in the Loan Documents, the Loan Parties hereby consent to
and approve the assignment of the Obligations (other than the ABL Term
Obligations) contemplated by this Section.

154

 

--------------------------------------------------------------------------------

 

(iii)Any purchase pursuant to the purchase option described in this Section
shall, except as provided below, be expressly made without representation or
warranty of any kind by the Administrative Agent or the other Credit Parties
(other than the ABL Term Credit Parties) as to the Obligations, the Collateral
or otherwise, and without recourse to the Administrative Agent and the other
Credit Parties (other than the ABL Term Credit Parties) as to the Obligations,
the Collateral or otherwise, except that the Administrative Agent and each of
the other Credit Parties (other than the ABL Term Credit Parties), as to itself
only, shall represent and warrant only as to (i) the principal amount of the
Obligations being sold by it, (ii) that such Person has not created any Lien on,
or sold any participation in any Obligations being sold by it and, (iii) that
such Person has the right to assign the Obligations being assigned by it.

(iv)In connection with any purchase of Obligations (other than the ABL Term
Obligations) pursuant to this Section, each Credit Party (other than the ABL
Term Credit Parties) agrees to enter into and deliver to the Revolving
Purchasing Creditors on the Revolving Purchase, Date, as a condition to closing,
an assignment agreement substantially in the form of Exhibit A to this Agreement
or any other form approved by the Administrative Agent and, at the expense of
the Loan Parties, each of the Credit Parties (other than the ABL Term Credit
Parties) shall deliver all possessory Collateral (if any), together with
necessary endorsements and other documents (including any applicable stock
powers or note powers), then in such Credit Party’s possession or in the
possession of its agent or bailee, or turn over control as to any pledged
Collateral, deposit accounts or securities accounts of which such Credit Party
or its agent or bailee then has control, as the case may be, to the ABL Term
Loan Agent to act as the successor Administrative Agent and Collateral Agent and
otherwise take such actions as may by reasonably appropriate to effect an
orderly transition to the ABL Term Loan Agent to act as the successor
Administrative Agent and Collateral Agent. Upon the consummation of the purchase
of the Obligations other than the ABL Term Obligations pursuant to this Section
the Administrative Agent and Collateral Agent shall be deemed to have resigned
as an “agent” or “administrative agent” or “collateral agent” or any similar
role) for the Credit Parties, under the Loan Documents; provided the
Administrative Agent and Collateral Agent (and all other agents under this
Agreement) shall be entitled to all of the rights and benefits of a former
“agent” or “administrative agent” or “collateral agent” under this Agreement.

(v)Notwithstanding the foregoing purchase, of the Obligations (other than the
ABL Term Obligations) by the Revolving Purchasing Creditors, the Credit Parties
(other than the ABL Term Credit Parties) shall retain those contingent
indemnification obligations and other obligations under the Loan Documents which
by their terms would survive any repayment of the Obligations.

SECTION 9.03Expenses; Indemnity; Damage Waiver.

(a)The Loan Parties shall jointly and severally pay all Credit Party Expenses
incurred as of the Effective Date on the Effective Date. Thereafter, the Loan
Parties shall jointly and severally pay all Credit Party Expenses within fifteen
(15) Business Days after receipt of an invoice therefor setting forth such
expenses in reasonable detail; provided that in the event the Borrower has a
bona fide dispute with any such expenses, payment of such disputed amounts shall
not be required until the earlier of the date such dispute is resolved to the
reasonable satisfaction of the Borrower or thirty (30) days after receipt of any
such invoice (and any such disputed amount which is so paid shall be subject to
a reservation of the Borrower’s rights with respect thereto).

155

 

--------------------------------------------------------------------------------

 

(b)The Loan Parties shall, jointly and severally, indemnify the Credit Parties
and each of their Subsidiaries and Affiliates, and each of their respective
stockholders, directors, officers, employees, agents, attorneys, and advisors of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all damages, actual
out-of-pocket losses, claims, actions, causes of action, settlement payments,
obligations, liabilities and related expenses, including the reasonable and
documented fees, disbursements and other charges of one domestic counsel and one
Canadian counsel to the Indemnitees (and, if necessary, of one local counsel in
each relevant jurisdiction to the Indemnitees), taken as a whole, and, solely in
the case of a conflict of interest, one additional counsel to all affected
Indemnitees similarly situated and, if necessary, of one local counsel in each
relevant jurisdiction to all such Indemnitees (in each case, as selected by the
Indemnitees), incurred, suffered, sustained or required to be paid by, or
asserted against, any Indemnitee arising out of, in any way connected with, or
as a result of (i) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated hereby, the performance by the parties to
the Loan Documents of their respective obligations thereunder or the
consummation of the transactions contemplated by the Loan Documents or any other
transactions contemplated hereby, (ii) any Credit Extension or the use of the
proceeds therefrom (including any refusal by an Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property currently or formerly owned or operated by any Loan
Party or any Subsidiary, or any Environmental Liability related in any way to
any Loan Party or any Subsidiary, (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to or arising from any of the
foregoing, whether based on contract, tort or any other theory and regardless of
whether any Indemnitee is a party thereto or (v) any Indemnified Taxes, Other
Taxes, documentary taxes, assessments or similar charges made by any
Governmental Authority by reason of the execution and delivery of this Agreement
or any other Loan Document and making of and repayment of principal, interest
and fees on the Credit Extensions hereunder; provided, however, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith, or willful misconduct or material
breach of this Agreement of such Indemnitee or any Affiliate of such Indemnitee
(or any officer, director, employee, advisor or agent of such Indemnitee or any
such Indemnitee’s Affiliates), or (y) arise from a dispute solely among the
Indemnitees.

(c)Notwithstanding the foregoing, each Indemnitee shall be obligated to refund
or return any and all amounts paid by any Loan Party under SECTION 9.03(b) to
such Indemnitee for any such fees, expenses or damages to the extent that a
court of competent jurisdiction has entered a final, non-appealable judgment
that any claim, damage, loss, liability or expense asserted by such Indemnitee
resulted from such Indemnitee’s gross negligence, willful misconduct or bad
faith or material breach of this Agreement by such Indemnitee.

(d)No Loan Party shall assert and, to the extent permitted by Applicable Law,
each Loan Party hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or

156

 

--------------------------------------------------------------------------------

 

any agreement or instrument contemplated hereby or thereby, the transactions
contemplated by the Loan Documents, any Credit Extension or the use of the
proceeds thereof.

(e)The provisions of this SECTION 9.03 shall remain operative and in full force
and effect regardless of the termination of this Agreement, the consummation of
the transactions contemplated hereby, Payment in Full, the invalidity or
unenforceability of any term or provision of any Loan Document, or any
investigation made by or on behalf of any Credit Party. All amounts due under
this SECTION 9.03 (including, without limitation, any attorneys’ fees and
expenses pursuant to SECTION 9.03(b)) shall be payable within fifteen (15)
Business Days of written demand therefor, which written demand shall set forth
such amounts in reasonable detail.

SECTION 9.04Successors and Assigns.

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that no Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
Administrative Agent and the Lenders (and any such attempted assignment or
transfer without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, Indemnitees,
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b)Any Lender may, with the consent of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower (which consent
shall not be unreasonably withheld or delayed), assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided, however, that no such consent shall be required in connection
with any assignment to another Lender or to an Affiliate of a Lender; provided
further, that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; provided further that, each assignment shall be subject to the
following conditions: (i) except in the case of an assignment to a Lender or an
Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to an assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $[10,000,000]10,000,000 (or, in the
case of FILO Loans or ABL Term Loans, $1,000,000), or, if less, the entire
remaining amount of the assigning Lender’s Commitment or Loans or such lesser
amount as the Administrative Agent may agree in its reasonable discretion; (ii)
each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations; and (iii) the parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500. Subject to acceptance and recording thereof pursuant to SECTION 9.04(d),
from and after the effective date specified in each Assignment and Acceptance
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a

157

 

--------------------------------------------------------------------------------

 

Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of SECTION 9.03 and subject to the obligations of
SECTION 9.15; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
SECTION 9.04(b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
SECTION 9.04(e). The Loan Parties hereby acknowledge and agree that any
assignment made in compliance with this SECTION 9.04(b) shall give rise to a
direct obligation of the Loan Parties to the assignee and that the assignee
shall be considered to be a “Credit Party” for all purposes under this Agreement
and the other Loan Documents.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the Issuing Bank or any Revolving
Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Revolving Credit Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Revolving Commitment Percentage; provided that in connection with such payments,
any cash collateral previously provided by the Borrower hereunder with respect
to such Defaulting Lender that has not been applied to the Obligations shall be
released and refunded to the Borrower. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(c)The Administrative Agent, acting for this purpose as an agent of the Loan
Parties, shall maintain at one of its offices in Boston, Massachusetts, a copy
of each Assignment and Acceptance delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders, and
the Commitment of, and principal amount of the Loans and Letter of Credit
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time. The entries in the Register made in compliance with SECTION 9.04(d) shall
be conclusive and the Loan Parties and Credit Parties may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Banks and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

158

 

--------------------------------------------------------------------------------

 

(d)Upon its receipt of a duly completed Assignment and Acceptance executed by an
assigning Lender and an assignee, the processing and recordation fee referred to
in SECTION 9.04(b) and any written consent to such assignment required by
SECTION 9.04(a), the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this SECTION 9.04(d).

(e)Any Lender may, without the consent of or notice to the Loan Parties or any
other Person, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment, and the Loans
owing to it), subject to the following:

(i)such Lender’s obligations under this Agreement and the other Loan Documents
shall remain unchanged;

(ii)such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations;

(iii)the Loan Parties and other Credit Parties shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement;

(iv)any agreement or instrument pursuant to which a Lender sells a participation
in the Commitments, the Loans and the Letter of Credit Outstandings shall
provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided, however, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the proviso to SECTION
9.02(b)(i) or (ii) that affects such Participant;

(v)subject to clauses (viii) and (ix) of this SECTION 9.04(e), the Loan Parties
agree that each Participant shall be entitled to the benefits of (and subject to
the obligations set forth in) SECTION 2.14 and SECTION 2.23 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
SECTION 9.04(b);

(vi)to the extent permitted by law, each Participant also shall be entitled to
the benefits of SECTION 9.08 as though it were a Lender so long as such
Participant agrees to be subject to SECTION 8.03 as though it were a Lender;

(vii)each Lender, acting for this purpose as a non-fiduciary agent of the Loan
Parties, shall maintain at its offices a record of each agreement or instrument
effecting any participation and a register (each a “Participant Register”)
meeting the requirements of 26 CFR §5f.103 1(c) for the recordation of the names
and addresses of its Participants and their rights with respect to principal
amounts and other Obligations from time to time. The entries in each Participant
Register shall be conclusive and the Loan Parties and the Credit Parties may
treat each Person whose name is recorded in a Participant Register as a
Participant for all purposes of this Agreement (including, for the avoidance of
doubt, for purposes of entitlement to benefits under SECTION 2.14, SECTION 2.23,
and SECTION 9.08). The Participant Register shall be available for inspection by
the Borrower and any Credit Party at any reasonable time and from time to time
upon reasonable prior notice;

159

 

--------------------------------------------------------------------------------

 

(viii)a Participant shall not be entitled to receive any greater payment under
SECTION 2.14 or SECTION 2.23 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent; and

(ix)a Participant that would be a Foreign Lender if it were a Lender shall not
be entitled to the benefits of SECTION 2.23 unless the Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with SECTION 2.23(e) as though it were a
Lender and such Participant is eligible for exemption from the withholding Tax
referred to therein, following compliance with SECTION 2.23(e).

(f)Any Credit Party may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Credit Party, including any pledge or assignment to secure obligations to any of
the twelve (12) Federal Reserve Banks organized under Section 4 of the Federal
Reserve Act, 12 U.S.C. Section 341, and this SECTION 9.04 shall not apply to any
such pledge or assignment of a security interest; provided, however, that no
such pledge or assignment of a security interest shall release a Credit Party
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Credit Party as a party hereto.

(g)The Loan Parties authorize each Credit Party to disclose to any Participant
or assignee and any prospective Participant or assignee, subject to the
provisions of SECTION 9.15, any and all financial information in such Credit
Party’s possession concerning the Loan Parties which has been delivered to such
Credit Party by or on behalf of the Loan Parties pursuant to this Agreement or
which has been delivered to such Credit Party by or on behalf of the Loan
Parties in connection with such Credit Party’s credit evaluation of the Loan
Parties prior to becoming a party to this Agreement.

SECTION 9.05Survival.

All covenants, agreements, indemnities, representations and warranties made by
the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Credit Party may have had notice or knowledge of
any Default or Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other Obligation is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or been irrevocably
terminated. The provisions of SECTION 2.14, SECTION 2.23, SECTION 9.03, Article
VIII and, with respect to any Lender, for a period of only eighteen (18) months
after such Lender is no longer a Lender hereunder (including, without
limitation, as a result of the Obligations having been Paid in Full), SECTION
9.15, shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. In
connection with

160

 

--------------------------------------------------------------------------------

 

the termination of this Agreement and the release and termination of the
security interests in the Collateral, the Agents may require such indemnities
and collateral security as shall be reasonably necessary or appropriate under
the then circumstances to protect the Credit Parties against (x) loss on account
of checks or other amounts received prior to the date of Payment in Full that
were previously applied to the Obligations that may subsequently be reversed,
returned or revoked, (y) any obligations that may thereafter arise with respect
to the Other Liabilities, and (z) any indemnification Obligation under Section
9.03 for which a claim has then been asserted.

SECTION 9.06Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all contemporaneous
or previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in SECTION 4.01, this Agreement shall
become effective when it shall have been executed by the applicable Credit
Parties and when the Administrative Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or e-mail
shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 9.07Severability.

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof, and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

SECTION 9.08Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Credit Party,
each Participant, and each of their respective Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
setoff and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Credit Party, Participant, or Affiliate to or for the credit or the
account of the Loan Parties against any of and all the obligations of the Loan
Parties now or hereafter existing under this Agreement or other Loan Document
held by a Credit Party, irrespective of whether or not such Credit Party shall
have made any demand under this Agreement or other Loan Document and although
such obligations may be matured or unmatured or otherwise fully secured;
provided that such Credit Party shall provide the Borrower with written notice
promptly after its exercise of such right of setoff. The rights of each Credit
Party under this SECTION 9.08 are in addition to other rights and remedies
(including other rights of setoff) that such Credit Party may have. No Credit
Party will, or will permit its Participant to, exercise its rights under this
SECTION 9.08 without the consent of the Administrative Agent or the Required
Lenders. ANY AND ALL RIGHTS TO

161

 

--------------------------------------------------------------------------------

 

REQUIRE THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT TO EXERCISE ITS RIGHTS
OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES ANY OF THE
OBLIGATIONS PRIOR TO THE EXERCISE BY ANY CREDIT PARTY OF ITS RIGHT OF SETOFF
UNDER THIS SECTION ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

SECTION 9.09Governing Law; Jurisdiction; Service of Process.

(a)THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT IF ANY LAWS OF ANY
JURISDICTION OTHER THAN NEW YORK SHALL GOVERN IN REGARD TO THE VALID PERFECTION
OR EFFECT OF PERFECTION OF ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING
ENFORCEMENT OF ANY LIENS IN COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS
SHALL CONTINUE TO APPLY TO THAT EXTENT.

(b)Each party hereto agrees that any suit, action or proceeding for the
enforcement of this Agreement or any other Loan Document may be brought in the
courts of the State of New York sitting in the County of New York or in any
federal court sitting in such County and consents to the exclusive jurisdiction
of such courts. Each party to this Agreement hereby waives any objection which
it may now or hereafter have to the venue of any such suit, action or proceeding
or any such court or that such suit, action or proceeding is brought in an
inconvenient forum and agrees that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit, action or proceeding on the judgment or in any other manner provided by
law.

(c)Each party hereto irrevocably consents to service of process in the manner
provided for notices in SECTION 9.01. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
Applicable Law.

SECTION 9.10WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY); AND WAIVES DUE DILIGENCE, DEMAND, PRESENTMENT AND
PROTEST AND ANY NOTICES THEREOF AS WELL AS NOTICE OF NONPAYMENT. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.10.

162

 

--------------------------------------------------------------------------------

 

SECTION 9.11Press Releases and Related Matters.

Each Credit Party executing this Agreement agrees that, except for usual
tombstones and league table reporting, neither it nor its Affiliates will in the
future issue any press releases or other public disclosure using the name of
Administrative Agent or its Affiliates or referring to this Agreement or the
other Loan Documents without at least two (2) Business Days’ prior notice to
Administrative Agent and without the prior written consent of Administrative
Agent unless (and only to the extent that) such Credit Party or Affiliate is
required to do so under law and then, in any event, such Credit Party or
Affiliate will consult with Administrative Agent before issuing such press
release or other public disclosure. Subject to notice and approval by the
Parent, each Borrower consents to the publication by Administrative Agent or any
Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Loan Party’s name, product photographs,
logo or trademark. The Administrative Agent reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.

SECTION 9.12Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

SECTION 9.13Interest Rate Limitation.

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Revolving Credit Loan, together with all fees, charges
and other amounts that are treated as interest on such Revolving Credit Loan
under Applicable Law (collectively, the “Charges”), shall be found by a court of
competent jurisdiction in a final order to exceed the maximum lawful rate (the
“Maximum Rate”) that may be contracted for, charged, taken, received or reserved
by the Lender holding such Revolving Credit Loan in accordance with Applicable
Law, the rate of interest payable in respect of such Revolving Credit Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Revolving Credit Loan but were
not payable as a result of the operation of this SECTION 9.13 shall be cumulated
and the interest and Charges payable to such Lender in respect of other
Revolving Credit Loans or periods shall be increased (but not above the Maximum
Rate therefor) until such cumulated amount, together with interest thereon at
the Federal Funds Effective Rate to the date of repayment, shall have been
received by such Lender.

SECTION 9.14Additional Waivers.

(a)The Obligations are the joint and several obligation of each Loan Party. To
the fullest extent permitted by Applicable Law, the obligations of each Loan
Party hereunder shall not be affected by (i) the failure of any Credit Party to
assert any claim or demand or to enforce or exercise any right or remedy against
any other Loan Party under the provisions of this Agreement, any other Loan
Document or otherwise, (ii) any rescission, waiver, amendment or modification
of, or any release of any other Loan Party from, any of the terms or provisions
of, this Agreement, any other Loan Document, or (iii) the failure to perfect any
security interest in, or the release of, any of the Collateral or other security
held by or on behalf of the Administrative Agent, the Collateral Agent, or any
other Credit Party.

163

 

--------------------------------------------------------------------------------

 

(b)The obligations of each Loan Party to pay the Obligations, in full hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason (other than Payment in Full), including any claim of waiver, release,
surrender, alteration or compromise of any of the Obligations, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any of
the Obligations, or otherwise. Without limiting the generality of the foregoing,
the obligations of each Loan Party hereunder shall not be discharged or impaired
or otherwise affected by the failure of the Administrative Agent or any other
Credit Party to assert any claim or demand or to enforce any remedy under this
Agreement, any other Loan Document or any other agreement, by any waiver or
modification of any provision of any thereof, any default, failure or delay,
willful or otherwise, in the performance of any of the Obligations, or by any
other act or omission that may or might in any manner or to any extent vary the
risk of any Loan Party or that would otherwise operate as a discharge of any
Loan Party as a matter of law or equity (other than Payment in Full).

(c)To the fullest extent permitted by Applicable Law, each Loan Party waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
Payment in Full. The Administrative Agent and the other Credit Parties may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or nonjudicial sales, accept an assignment of any such security in
lieu of foreclosure, compromise or adjust any part of the Obligations, make any
other accommodation with any other Loan Party, or exercise any other right or
remedy available to them against any other Loan Party, without affecting or
impairing in any way the liability of any Loan Party hereunder except to the
extent that Payment in Full has occurred. Pursuant to Applicable Law, each Loan
Party waives any defense arising out of any such election even though such
election operates, pursuant to Applicable Law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Loan
Party against any other Loan Party, as the case may be, or any security.

(d)Except as otherwise specifically provided herein, each Loan Party is
obligated to repay the Obligations as joint and several obligors under this
Agreement and the other Loan Documents. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior Payment in Full. In addition, after the occurrence of a
Cash Dominion Event, any indebtedness of any Loan Party now or hereafter held by
any other Loan Party is hereby subordinated in right of payment to the prior
Payment in Full and no Loan Party will demand, sue for or otherwise attempt to
collect any such indebtedness. If any amount shall erroneously be paid to any
Loan Party on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such indebtedness of any Loan Party, such
amount shall be held in trust for the benefit of the Credit Parties and shall
forthwith be paid to the Administrative Agent to be credited against the payment
of the Obligations, whether matured or unmatured, in accordance with the terms
of this Agreement and the other Loan Documents. Subject to the foregoing, to the
extent that any Loan Party (other than the Borrower) shall, under this Agreement
as a joint and several obligor, repay any of the Obligations constituting
Revolving Credit Loans made to the Borrower hereunder or other Obligations (an
“Accommodation

164

 

--------------------------------------------------------------------------------

 

Payment”), then the Loan Party making such Accommodation Payment shall be
entitled to contribution and indemnification from, and be reimbursed by, each of
the other Loan Parties in an amount, for each of such other Loan Party, equal to
a fraction of such Accommodation Payment, the numerator of which fraction is
such other Loan Party’s Allocable Amount and the denominator of which is the sum
of the Allocable Amounts of all of the Loan Parties. As of any date of
determination, the “Allocable Amount” of each Loan Party shall be equal to the
maximum amount of liability for Accommodation Payments which could be asserted
against the Borrower hereunder without (a) rendering such Loan Party “insolvent”
within the meaning of Section 101 (31) of the Bankruptcy Code, Section 2 of the
Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”) or an “insolvent person” within the meaning of the BIA,
(b) leaving such Loan Party with unreasonably small capital or assets, within
the meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or
Section 5 of the UFCA, or (c) leaving such Loan Party unable to pay its debts as
they become due within the meaning of Section 548 of the Bankruptcy Code or
Section 4 of the UFTA, or Section 5 of the UFCA.

(e)Each Loan Party hereby agrees to keep each other Loan Party fully apprised at
all times as to the status of its business, affairs, finances, and financial
condition, and its ability to perform its Obligations, and in particular as to
any adverse developments with respect thereto. Each Loan Party hereby agrees to
undertake to keep itself apprised at all times as to the status of the business,
affairs, finances, and financial condition of each other Loan Party, and of the
ability of each other Loan Party to perform its Obligations, and in particular
as to any adverse developments with respect to any thereof. Each Loan Party
hereby agrees, in light of the foregoing mutual covenants to inform each other,
and to keep themselves and each other informed as to such matters, that the
Credit Parties shall have no duty to inform any Loan Party of any information
pertaining to the business, affairs, finances, or financial condition of any
other Loan Party, or pertaining to the ability of any other Loan Party to
perform its Obligations, even if such information is adverse, and even if such
information might influence the decision of one or more of the Loan Parties to
continue to be jointly and severally liable for, or to provide Collateral for,
Obligations of one or more of the other Loan Parties. To the fullest extent
permitted by Applicable Law, each Loan Party hereby expressly waives any duty of
the Credit Parties to inform any Loan Party of any such information.

SECTION 9.15Confidentiality.

Each of the Credit Parties agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
their and their Affiliates’ directors, officers, employees, investors, partners,
and credit providers, and agents, including accountants, legal counsel and other
advisors in connection with the transactions contemplated hereby or by any of
the other Loan Documents (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
Applicable Laws or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this SECTION 9.15, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement and any actual or prospective counterparty or advisors to any swap or
derivative transactions relating to the Loan

165

 

--------------------------------------------------------------------------------

 

Parties and the Obligations, (g) with the consent of the Loan Parties or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this SECTION 9.15 or (ii) becomes available to any Credit
Party on a nonconfidential basis from a source other than the Loan Parties. For
the purposes of this SECTION 9.15, the term “Information” means all information
received from or on behalf of the Loan Parties and relating to their business,
other than any such information that is available to the Credit Parties on a
nonconfidential basis prior to disclosure by the Loan Parties. Any Person
required to maintain the confidentiality of Information as provided in this
SECTION 9.15 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. The Administrative Agent hereby acknowledges that it
is aware, and that it will advise each Person who receives the Information, that
the United States securities laws generally prohibit any person who has
material, non-public information concerning the matters which are the subject of
this Agreement from purchasing or selling securities of the Parent (and options,
warrants and rights relating thereto) from communicating such information to any
other person under circumstances in which it is reasonably foreseeable that such
person (including, without limitation, any of your representatives) is likely to
purchase or sell such securities.

SECTION 9.16Patriot Act.

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”) and other domestic or
foreign “know your customer” rules, regulations, laws (including, without
limitation, the Proceeds of Crime Act) and policies, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender to identify each Loan Party in accordance with the Patriot Act
and the Proceeds of Crime Act. Each Loan Party is in compliance, in all material
respects, with the Patriot Act. No part of the proceeds of the Loans will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

SECTION 9.17Foreign Asset Control Regulations.

Neither of the advance of the Revolving Credit Loans nor the use of the proceeds
of any thereof will violate the Trading With the Enemy Act (50 U.S.C. § 1 et
seq., as amended) (the “Trading With the Enemy Act”) or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) (the “Foreign Assets Control Regulations”) or
any enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Patriot Act. Furthermore, none
of the Borrower or their Affiliates (a) is or will become a “blocked person” as
described in the Executive Order, the Trading With the Enemy Act or the Foreign
Assets Control Regulations or (b) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person” or in
any manner violative of any such order.

166

 

--------------------------------------------------------------------------------

 

SECTION 9.18Judgment Currency.

If for the purpose of obtaining judgment in any court it is necessary to convert
an amount due hereunder in the currency in which it is due (the “Original
Currency”) into any other currency (the “Second Currency”), the rate of exchange
applied shall be that at which, in accordance with normal banking procedures,
the Administrative Agent could purchase in the New York foreign exchange market,
the Original Currency with the Second Currency on the date two (2) Business Days
preceding that on which judgment is given. Each Loan Party agrees that its
obligation in respect of any Original Currency due from it hereunder shall,
notwithstanding any judgment or payment in such other currency, be discharged
only to the extent that, on the Business Day following the date the
Administrative Agent receives payment of any sum so adjudged to be due hereunder
in the Second Currency, the Administrative Agent may, in accordance with normal
banking procedures, purchase, in the New York foreign exchange market, the
Original Currency with the amount of the Second Currency so paid; and if the
amount of the Original Currency so purchased or could have been so purchased is
less than the amount originally due in the Original Currency, each Loan Party
agrees as a separate obligation and notwithstanding any such payment or judgment
to indemnify the Administrative Agent against such loss. The terms “rate of
exchange” in this SECTION 9.18 means the spot rate at which the Administrative
Agent, in accordance with normal practices, is able on the relevant date to
purchase the Original Currency with the Second Currency, and includes any
premium and costs of exchange payable in connection with such purchase.

SECTION 9.19No Strict Construction.

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

SECTION 9.20Payments Set Aside.

To the extent that any payment by or on behalf of the Loan Parties is made to
any Credit Party, or any Credit Party exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Credit Party in its
discretion) to be repaid to a trustee, receiver, interim receiver or any other
party, in connection with any proceeding under the Bankruptcy Code, the BIA[ or
the], WURA, CCAA or any state, federal or provincial bankruptcy, insolvency,
receivership or similar law[or otherwise], then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) each Lender and each
Issuing Bank severally agrees to pay to the Administrative Agent upon demand its
Revolving Commitment Percentage[ (,]FILO Percentage, or ABL Term, Loan
Percentage, as applicable, (in each, case, without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders and the Issuing Banks under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

167

 

--------------------------------------------------------------------------------

 

SECTION 9.21No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby, the Loan
Parties each acknowledge and agree that: (i) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Loan Parties, on the one hand, and the Credit Parties, on the other
hand, and each of the Loan Parties is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each Credit Party is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Loan Parties or any of their respective Affiliates, stockholders, creditors
or employees or any other Person; (iii) none of the Credit Parties has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of the
Loan Parties with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any of the Credit Parties has advised or is currently advising any Loan Party or
any of its Affiliates on other matters) and none of the Credit Parties has any
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Credit Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Credit Parties has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Credit Parties have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency or fiduciary duty in respect of any of the foregoing.

SECTION 9.22Existing Credit Agreement Amended and Restated.

Upon satisfaction of the conditions precedent to the effectiveness of this
Agreement, (a) this Agreement shall amend and restate the Existing Credit
Agreement in its entirety (except to the extent that definitions from the
Existing Credit Agreement are incorporated herein by reference) and (b) the
rights and obligations of the parties under the Existing Credit Agreement shall
be subsumed within, and be governed by, this Agreement; provided, however, that
the Borrower hereby agrees that (i) the Letter of Credit Outstandings under, and
as defined in, the Existing Credit Agreement on the Effective Date shall be
Letter of Credit Outstandings hereunder, and (ii) all Obligations of the
Borrower under, and as defined in, the Existing Credit Agreement and the
Original Credit Agreement (the “Existing Obligations”) shall remain outstanding,
shall constitute continuing Obligations secured by the Collateral, and this
Agreement shall not be deemed to evidence or result in a novation or repayment
and reborrowing of such Existing Obligations.

168

 

--------------------------------------------------------------------------------

 

SECTION 9.23Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Facility
Guarantee or the grant of a security interest under the Loan Documents, in each
case, by any Specified Loan Party becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under the
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under the
Facility Guarantee voidable under Applicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until Payment in Full. Each Loan Party
intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

SECTION 9.24ENTIRE AGREEMENT.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

SECTION 9.25Intercreditor Agreement.

The Loan Parties, the Agents, the Lenders and the other Credit Parties
acknowledge that the exercise of certain of the Agents’ rights and remedies
hereunder may be subject to the provisions of the Intercreditor Agreement.
Nothing contained in the Intercreditor Agreement shall be deemed to modify any
of the provisions of this Agreement and the other Loan Documents, which, as
among the Loan Parties, the Agents, the Lenders and the other Credit Parties,
shall remain in full force and effect (it being understood that in the case of
any obligation of the Loan Parties which is contained in both the Loan Documents
and the Term Loan Documents (such as the delivery of possession of pledged
collateral or insurance proceeds), the Loan Parties’ compliance with the terms
of the Intercreditor Agreement shall be deemed to satisfy their obligations
under the Loan Documents).

SECTION 9.26Conflicts.

Notwithstanding anything to the contrary contained herein, in any other Loan
Document (including, without limitation, any Letter of Credit application but
excluding the Intercreditor Agreement), in the event of any conflict or
inconsistency between this Agreement and any other Loan Document (including,
without limitation, any Letter of Credit application but excluding the
Intercreditor Agreement), the terms of this Agreement shall govern and control.

169

 

--------------------------------------------------------------------------------

 

SECTION 9.27Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[SIGNATURE PAGES FOLLOW]

 

170

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as a sealed instrument as of
the day and year first above written.

PIER 1 IMPORTS (U.S.), INC., as Borrower

By:

Name: [JeffreyN. Boyer] Nancy Walsh

Title: [Executive Vice President and]Chief Financial Officer

 

PIER 1 IMPORTS, INC., as a Facility Guarantor

By:[- ]

Name: [Jeffrey N. Boyer]Nancy Walsh

Title: [Executive Vice President and ]Chief Financial Officer

 

PIER 1 ASSETS, INC., as a Facility Guarantor

By:[- ]

Name: [Jeffrey N. Boyer]Nancy Walsh

Title: [Executive Vice President and ]Chief Financial Officer

 

PIER 1 LICENSING, INC., as a Facility Guarantor

By:[- ]

Name: [JeffreyN. Boyer] Nancy Walsh

Title: [Executive Vice President and ]Chief Financial Officer

 

PIER 1 HOLDINGS, INC., as a Facility Guarantor

By:[- ]

Name: [Jeffrey N. Boyer] Nancy Walsh

Title: [Executive Vice President and ]Chief Financial Officer




Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

PIER 1 SERVICES COMPANY, as a Facility Guarantor

By: Pier 1 Holdings, Inc., Managing Trustee

By:

Name: [JeffreyN. Boyer] Nancy Walsh

Title: [Executive Vice President and]Chief Financial Officer

 

PIER 1 VALUE SERVICES, LLC, as a Facility Guarantor

By: Pier 1 Imports (U.S.), Inc., its sole member and manager

By:[- ]

Name: [JeffreyN. Boyer] Nancy Walsh

Title: [Executive Vice President and]Chief Financial Officer




Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as Administrative Agent, as Collateral Agent, as
Swingline Lender, and as Lender

By:

Name: [Stephen J. Garvin

Title: Managing Director]

Title

[Address:

100 Federal Street, 9th Floor

Attn: Stephen J. Garvin ]




Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

PATHLIGHT CAPITAL FUND I LP, as ABL Term Loan Agent

By: Pathlight Partners GP LLC, its General Partner

By:

Name:

Title:




Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By:

Name:

Title: [

Address:1 Boston Place, 10 Floor]

 

[Boston, MA 02108]

[Telephone:

Telecopy:]




Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

[__________]U.S. BANK NATIONAL

ASSOCIATION, as a Lender

By:

Name: []

Title: [

Address:

Telephone:

Telecopy:]




Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

[__________], as a Lender]

[By:

Title:

Address:

Telephone:

Telecopy]




Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

[__________]JPMORGAN CHASE BANK, N.A. as a Lender

By:

Name:

Title:

[Address:]

[Telephone:

Telecopy:]




Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

[[__________]]ROYAL BANK OF CANADA, as a Lender

By:

Name

Title




Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender

By

Name:

Title:




Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

PATHLIGHT CAPITAL FUND I LP, as an ABL Term Lender

By: Pathlight Partners GP LLC, its General Partner

By:

Name:

Title: [-
Address:]By:

 

[Telephone:

Telecopy:]

Name:

Title:




Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

[[__________]]PATHLIGHT CAPITAL

LLC, as [a]an ABL Term Lender

By:

Name:

Title: [—

Address: ]

[Telephone: ]

[Telecopy:]

[__________ ], as a Lender]

[By:

Name:

Title:

Address: ]

[Telephone:—

Telecopy:]




Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

[__________], as a Lender]

[By:

Name:

Title:

Address:

Telephone:

Telecopy:]

[2138774.9]

 

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

Annex I

Schedule 1.1

Please See Attached.




 

--------------------------------------------------------------------------------

 

Annex II

Exhibit A

Please see attached.

 

 

--------------------------------------------------------------------------------

 

Schedule 1.1

Lenders and Commitments

Lender

Revolver
Commitment

Revolver
Commitment
Percentage

FILO

Commitment

FILO Percentage

ABL Term Loan Commitment

ABL Term Loan Percentage

Bank of America, N.A.

$105,000,000.00

30.00%

$15,000,000

100.00%

$0.00

0.00%

Wells Fargo Bank,
National Association

$105,000,000.00

30.00%

$0.00

0.00%

$0.00

0.00%

JPMorgan Chase Bank,
N.A.

$50,000,000.00

14.29%

$0.00

0.00%

$0.00

0.00%

U.S. Bank National
Association

$50,000,000.00

14.29%

$0.00

0.00%

$0.00

0.00%

Royal Bank of Canada

$25,000,000.00

7.14%

$0.00

0.00%

$0.00

0.00%

HSBC Bank USA,
National Association

$15,000,000.00

4.29%

$0.00

0.00%

$0.00

0.00%

Pathlight Capital Fund I LP

$0.00

0.00%

$0.00

0.00%

$25,430,000.00

72.66%

Pathlight Capital LLC

$0.00

0.00%

$0.00

0.00%

$9,570,000.00

27.34%

TOTAL

$350,000,000.00

100%

$15,000,000.00

100.00%

$35,000,000

100.00%

 

DB1/ 100973060.3

--------------------------------------------------------------------------------

 

EXHIBIT A

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
__________, and is entered into by and [between] [among] [the] [each] 1 Assignor
identified in item 1 below ([the] [each, an] “Assignor”) and [the] [each]2
Assignee identified in item 2 below ([the] [each, an] “Assignee”). [It is
understood and agreed that the rights and obligations of [the Assignors] [the
Assignees]3 hereunder are several and not joint.]4 Capitalized terms used but
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement identified below (the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.

For an agreed consideration, [the] each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Revolving
Lender][their respective capacities as Revolving Lenders] [its capacity as a
FILO Lender] [their respective capacities as FILO Lenders] [its capacity as an
ABL Term Lender] [their respective capacities as ABL Term Lenders] under the
Credit Agreement and the other Loan Documents to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor] [the respective Assignors] under the
respective facilities identified below [(including, without limitation,
participations in Letter of Credit Outstandings and Swingline Loans included in
such facilities)]5 and (ii) to the extent permitted to be assigned under
applicable Law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Revolving Lender)] [the respective Assignors (in
their respective capacities as Revolving Lenders)] [the Assignor (in its
capacity as a FILO Lender)] [the respective Assignors (in their respective
capacities as FILO Lenders)] [the Assignor (in its capacity as an ABL Term
Lender)] [the respective Assignors (in their respective capacities as ABL Term
Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other Loan Document or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and

 

1

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3

Select as appropriate.

4

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5

Include bracketed language in case of assignment of Revolving Commitments.

1

 

--------------------------------------------------------------------------------

 

all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the] [any] Assignor to [the] [any] Assignee pursuant to clauses (i)
and (ii) above being referred to herein collectively as [the] [an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the] [any]
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by [the] [any] Assignor.

1.

Assignor[s]:

2.

Assignee[s]:

3.

Borrower:Pier 1 Imports (U.S.), Inc., a Delaware corporation.

4.

Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement.

5.

Credit Agreement: That certain Second Amended and Restated Credit Agreement,
dated as of June 2, 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified and in effect from time to time), by, among
others, (i) the Borrower, (ii) the Facility Guarantors party thereto from time
to time, (iii) the Lenders party thereto from time to time, (iv) Bank of
America, N.A., as Administrative Agent, Collateral Agent, Swingline Lender and
Issuing Bank, and (v) Pathlight Capital Fund I LP, as ABL Term Loan Agent.

6.

Assigned Interest[s]:

Assignor[s]6

Assignee[s]7

Facility Assigned8

Amount of Assignor’s Commitment /Loans9

Amount of Commitment/ Loans Assigned10

Percentage of Assignor’s Commitment/ Loans Assigned11

Resulting Commitment /Loans Amount for Assignor

Resulting Commitment /Loans Amount for Assignee

 

 

 

$_________

$_________

_________%

$_________

$_________

 

 

 

$_________

$_________

_________%

$_________

$_________

 

 

 

$_________

$_________

_________%

$_________

$_________

 

6

List each Assignor, as appropriate. List each Assignee, as appropriate.

7

List each Assignor, as appropriate. List each Assignee, as appropriate.

8

Fill in appropriate terminology for each applicable type of facility under the
Credit Agreement that is being assigned under this Assignment, i.e., Revolving
Credit Loans, FILO Loans and/or ABL Term Loans.

9

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

10

Subject to minimum amount and proportionate amount requirements pursuant to
Section 9.04(b) of the Credit Agreement.

11

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

2

 

--------------------------------------------------------------------------------

 

7.

Trade Date:  ______________________]12

Effective Date: __________________, 20__ (the “Effective Date”) [TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Acceptance are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

By:

Name:

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:

Name:

Title:




 

12

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

3

 

--------------------------------------------------------------------------------

 

[Consented to and]13 Accepted:

BANK OF AMERICA, N.A., as
Administrative Agent

By:

Name:
Title:

 

[Consented to:]14

PIER 1 IMPORTS (U.S.), INC., as Borrower

By:

Name:
Title:

 

 

13

To the extent required under Section 9.04(b) of the Credit Agreement.

14

To the extent required under Section 9.04(b) of the Credit Agreement.

4

 

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1.Representations and Warranties.

1.1.Assignor. [The] Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the] [[the relevant] Assigned Interest, (ii)
[the] [such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Loan Parties or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Loan Parties or any
other Person of any of their respective obligations under any Loan Document.

1.2.Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under Section 9.04(b) of
the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as [a Revolving Lender] [a FILO
Lender] [an ABL Term Lender] thereunder and, to the extent of [the] [the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the] [such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the] [such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Acceptance and to purchase [the] [such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, Collateral Agent, or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the] [such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the] [such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, the Collateral Agent, [the][any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

5

 

--------------------------------------------------------------------------------

 

2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued up to but excluding the Effective Date
and to [the] [the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

3.General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Assignment and Acceptance may be executed in any number
of counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy or .pdf shall be effective as delivery of a manually executed
counterpart of this Assignment and Acceptance. This Assignment and Acceptance
shall be governed by, and construed in accordance with, the laws of the State of
New York.

4.Fees.This Assignment and Acceptance shall be delivered to the Administrative
Agent with a processing and recordation fee of $3,500.00.

5.Administrative Questionnaire. If [the][any] Assignee is not a Lender, annexed
hereto as Exhibit A is a completed administrative questionnaire, in form and
substance reasonably satisfactory to the Administrative Agent, providing such
information (including, without limitation, credit contact information and
wiring instructions) of [the] [the relevant] Assignee as the Administrative
Agent may reasonably require.

 

 

6

 

--------------------------------------------------------------------------------

 

Exhibit A

Administrative Questionnaire

[see attached]

 

 

--------------------------------------------------------------------------------

 

Annex III

Exhibit D-1

Please see attached.

 

 

--------------------------------------------------------------------------------

 

Exhibit D-1

[FORM OF] FILO NOTE

$____________________, 20__

FOR VALUE RECEIVED, Pier 1 Imports (U.S.), Inc., a Delaware corporation (the
“Borrower”), promises to pay to the order of ______________________________
(hereinafter, with any subsequent holders, the “FILO Lender”), c/o Bank of
America, N.A., 100 Federal Street, 9th Floor, Boston, Massachusetts 02110, the
principal sum of _____________________________, or, if less, the aggregate
unpaid principal balance of FILO Loans made by the FILO Lender to or for the
account of the Borrower pursuant to the Second Amended and Restated Credit
Agreement dated as of June 2, 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”) by, among others, (i) the Borrower, (ii) the Facility Guarantors
party thereto from time to time, (iii) Bank of America, N.A., as Administrative
Agent, Collateral Agent, Swingline Lender and Issuing Bank, (iv) Pathlight
Capital Fund I LP, as ABL Term Loan Agent, and (v) the Lenders party thereto
from time to time, with interest at the rate and payable in the manner stated
therein.

This is a “FILO Note” to which reference is made in the Credit Agreement and is
subject to all terms and provisions thereof. The principal of, and interest on,
this FILO Note shall be payable at the times, in the manner, and in the amounts
as provided in the Credit Agreement and shall be subject to prepayment and
acceleration as provided therein. Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

The Administrative Agent’s books and records concerning the FILO Loans, the
accrual of interest thereon, and the repayment of such FILO Loans, shall be
prima facie evidence of the indebtedness hereunder, absent manifest error.

No delay or omission by any Agent, the ABL Term Loan Agent or the FILO Lender in
exercising or enforcing any of such Agent’s, such ABL Term Loan Agent’s or the
FILO Lender’s powers, rights, privileges, remedies, or discretions hereunder
shall operate as a waiver thereof on that occasion nor on any other occasion. No
waiver of any Event of Default shall operate as a waiver of any other Event of
Default, nor as a continuing waiver.

The Borrower, and each endorser and guarantor of this FILO Note, waives
presentment, demand, notice, and protest, and also waives any delay on the part
of the holder hereof. The Borrower assents to any extension or other indulgence
(including, without limitation, the release or substitution of Collateral)
permitted by any Agent, the ABL Term Loan Agent and/or the FILO Lender with
respect to this FILO Note and/or any Collateral or any extension or other
indulgence with respect to any other liability or any collateral given to secure
any other liability of the Borrower or any other Person obligated on account of
this FILO Note.

This FILO Note shall be binding upon the Borrower, and each endorser and
guarantor hereof, and upon their respective successors, assigns, and
representatives, and shall inure to the benefit of the FILO Lender and its
successors, endorsees, and assigns.

 

--------------------------------------------------------------------------------

 

The liabilities of the Borrower, and of any endorser or guarantor of this FILO
Note, are joint and several, provided, however, the release by any Agent, the
ABL Term Loan Agent or the FILO Lender of any one or more such Persons shall not
release any other Person obligated on account of this FILO Note. Each reference
in this FILO Note to the Borrower, any endorser, and any guarantor, is to such
Person individually and also to all such Persons jointly. No Person obligated on
account of this FILO Note may seek contribution from any other Person also
obligated except in accordance with the terms of Section 9.14(d) of the Credit
Agreement.

THIS FILO NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

The Borrower agrees that any suit for the enforcement of this FILO Note or any
other Loan Document may be brought in the courts of the State of New York
sitting in the County of New York or in any federal court sitting in such
County, and consents to the exclusive jurisdiction of such courts. The Borrower
hereby waives any objection which it may now or hereafter have to the venue of
any such suit or any such court or that such suit is brought in an inconvenient
forum and agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

The Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents, the ABL Term Loan Agent and the
FILO Lender, in the establishment and maintenance of their respective
relationship with the Borrower contemplated by this FILO Note, is relying
thereon. THE BORROWER, EACH GUARANTOR, ENDORSER AND SURETY, AND THE FILO LENDER,
BY ITS ACCEPTANCE HEREOF, HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS FILO NOTE, ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY); AND WAIVES DUE DILIGENCE, DEMAND,
PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS WELL AS NOTICE OF NONPAYMENT.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THE CREDIT AGREEMENT AND THIS FILO NOTE BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS HEREIN.

[SIGNATURE PAGE FOLLOWS]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower has caused this FILO Note to be duly executed
as of the date set forth above.

BORROWER:

PIER 1 IMPORTS (U.S.), INC.

By:

Name:

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

Annex IV

Exhibit D-2

Please see attached.

 

 

--------------------------------------------------------------------------------

 

Exhibit D-2

[FORM OF] ABL TERM NOTE

$____________________, 20__

FOR VALUE RECEIVED, Pier 1 Imports (U.S.), Inc., a Delaware corporation (the
“Borrower”), promises to pay to the order of ______________________________
(hereinafter, with any subsequent holders, the “ABL Term Lender”), c/o Pathlight
Capital LLC, 18 Shipyard Drive, Suite 2C, Hingham, Massachusetts 02043, the
principal sum of ______________________________ , or, if less, the aggregate
unpaid principal balance of ABL Term Loans made by the ABL Term Lender to or for
the account of the Borrower pursuant to the Second Amended and Restated Credit
Agreement dated as of June 2, 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”) by, among others, (i) the Borrower, (ii) the Facility Guarantors
party thereto from time to time, (iii) Bank of America, NA, as Administrative
Agent, Collateral Agent, Swingline Lender and Issuing Bank, (iv) Pathlight
Capital Fund I L.P., as ABL Term Loan Agent, and (v) the Lenders party thereto
from time to time, with interest at the rate and payable in the manner stated
therein.

This is an “ABL Term Note” to which reference is made in the Credit Agreement
and is subject to all terms and provisions thereof. The principal of, and
interest on, this ABL Term Note shall be payable at the times, in the manner,
and in the amounts as provided in the Credit Agreement and shall be subject to
prepayment and acceleration as provided therein. Capitalized terms used herein
and not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

The Administrative Agent’s books and records concerning the ABL Term Loans, the
accrual of interest thereon, and the repayment of such ABL Term Loans, shall be
prima facie evidence of the indebtedness hereunder, absent manifest error.

No delay or omission by any Agent, the ABL Term Loan Agent or the ABL Term
Lender in exercising or enforcing any of such Agent’s, such ABL Term Loan
Agent’s or the ABL Term Lender’s powers, rights, privileges, remedies, or
discretions hereunder shall operate as a waiver thereof on that occasion nor on
any other occasion. No waiver of any Event of Default shall operate as a waiver
of any other Event of Default, nor as a continuing waiver.

The Borrower, and each endorser and guarantor of this ABL Term Note, waives
presentment, demand, notice, and protest, and also waives any delay on the part
of the holder hereof. The Borrower assents to any extension or other indulgence
(including, without limitation, the release or substitution of Collateral)
permitted by any Agent, the ABL Term Loan Agent and/or the ABL Term Lender with
respect to this ABL Term Note and/or any Collateral or any extension or other
indulgence with respect to any other liability or any collateral given to secure
any other liability of the Borrower or any other Person obligated on account of
this ABL Term Note.

This ABL Term Note shall be binding upon the Borrower, and each endorser and
guarantor hereof, and upon their respective successors, assigns, and
representatives, and shall inure to the benefit of the ABL Term Lender and its
successors, endorsees, and assigns.

 

--------------------------------------------------------------------------------

 

The liabilities of the Borrower, and of any endorser or guarantor of this ABL
Term Note, are joint and several, provided, however, the release by any Agent,
the ABL Term Loan Agent or the ABL Term Lender of any one or more such Persons
shall not release any other Person obligated on account of this ABL Term Note.
Each reference in this ABL Term Note to the Borrower, any endorser, and any
guarantor, is to such Person individually and also to all such Persons jointly.
No Person obligated on account of this ABL Term Note may seek contribution from
any other Person also obligated except in accordance with the terms of Section
9.14(d) of the Credit Agreement.

THIS ABL TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

The Borrower agrees that any suit for the enforcement of this ABL Term Note or
any other Loan Document may be brought in the courts of the State of New York
sifting in the County of New York or in any federal court sitting in such
County, and consents to the exclusive jurisdiction of such courts. The Borrower
hereby waives any objection which it may now or hereafter have to the venue of
any such suit or any such court or that such suit is brought in an inconvenient
forum and agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

The Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents, the ABL Term Loan Agent and the
ABL Term Lender, in the establishment and maintenance of their respective
relationship with the Borrower contemplated by this ABL Term Note, is relying
thereon. THE BORROWER, EACH GUARANTOR, ENDORSER AND SURETY, AND THE ABL TERM
LENDER, BY ITS ACCEPTANCE HEREOF, HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS ABL TERM
NOTE, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY); AND WAIVES DUE DILIGENCE, DEMAND,
PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS WELL AS NOTICE OF NONPAYMENT.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THE CREDIT AGREEMENT AND THIS ABL TERM NOTE BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.

[SIGNATURE PAGE FOLLOWS]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower has caused this ABL TERM Note to be duly
executed as of the date set forth above.

BORROWER:

PIER 1 IMPORTS (U.S.), INC.

By:

Name:

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

Annex V

Exhibit G

Please see attached.

 

 

--------------------------------------------------------------------------------

 

Exhibit G

Form of Compliance Certificate

COMPLIANCE CERTIFICATE

Date of Certificate:

To:

Bank of America, N.A., as Administrative Agent
100 Federal Street, 9th Floor
Boston, Massachusetts 02110
Attention: Andrew Cerussi

Pathlight Capital Fund I LLP, as ABL Term Loan Agent
18 Shipyard Drive, Suite 2C
Hingham, MA 02043
Attention: Katie Hendricks

Reference is made to the Second Amended and Restated Credit Agreement dated as
of June 2, 2017 (as amended, amended and restated, modified, supplemented or
restated and in effect from time to time, the “Credit Agreement”), by and among
(i) Pier 1 Imports (U.S.), Inc., as Borrower (the “Borrower”), (ii) the Facility
Guarantors, (iii) Bank of America, N.A., as Administrative Agent, Collateral
Agent, Swingline Lender and Issuing Bank, (iv) Pathlight Capital Fund I LP, as
the ABL Term Loan Agent, and (v) the Lenders party thereto from time to time
(the “Lenders”). This certificate is being delivered pursuant to Section 5.01(c)
of the Credit Agreement. Capitalized terms used but not defined herein shall
have the meanings set forth in the Credit Agreement.

The undersigned, a duly authorized and acting Financial Officer of the Borrower,
in such capacity and not individually, hereby certifies to the Administrative
Agent on behalf of the Borrower, to the best of his/her knowledge and
understanding, as follows:

1.

No Default or Event of Default.

 

(a)

Since ___________________ (the date of the last similar certification) [and
except as set forth in Appendix I], no Default or Event of Default has occurred
and is continuing.

 

(b)

If a Default or Event of Default has occurred since ___________________ (the
date of the last similar certification), the Borrower has taken or proposes to
take those actions Exhibit G as described on Appendix I with respect to such
Default or Event of Default listed on said Appendix I.1

2.

Average Daily Availability/Availability. The reasonably detailed calculations
with respect to the Average Daily Availability for the Fiscal Quarter ending
___________________ and Availability for each Fiscal Month of such Fiscal
Quarter are attached hereto as Appendix II.

 

--------------------------------------------------------------------------------

 

The undersigned, a duly authorized and acting Financial Officer of the Parent,
in such capacity and not individually, hereby certifies to the Administrative
Agent on behalf of the Parent, to the best of his/her knowledge and
understanding, as follows:

3.

Financial Statements.2

 

(a)

The financial statements furnished to the Administrative Agent for the Fiscal
Quarter ending ___________________ were prepared in accordance with GAAP
consistently applied and present in all material respects the Consolidated
financial condition and results of operations and cash flows of the Parent on a
Consolidated basis at the close of, and for the period covered, subject to
normal year-end audit adjustments and the absence of footnotes.

 

(b)

The financial statements furnished to the Administrative Agent for the Fiscal
Quarter ending ___________________ present in all material respects the
Consolidated financial condition and results of operations of the Parent on a
Consolidated basis at the close of and for the period covered, in a manner
consistent with past practices and reflect the same information as reported to
the Parent’s board of directors, subject to normal year-end audit adjustments
and the absence of footnotes.

 

(c)

[The financial statements furnished to the Administrative Agent for the Fiscal
Month ending ___________________ present in all material respects the
Consolidated financial condition and results of operations of the Parent on a
Consolidated basis at the close of and for the period covered, in a manner
consistent with past practices and reflect the same information as reported to
the Parent’s board of directors, subject to normal year-end audit adjustments
and the absence of footnotes.]3

 

2 Include only clause (a), (b), or (c), as then applicable.

3 Include clause (c) only if a Cash Dominion Event has occurred.

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned Financial Officers, in such capacity and not
individually have duly executed this Compliance Certificate as of the first date
written above.

PIER 1 IMPORTS (U.S.), INC.

By:

Name:

Title:

PIER 1 IMPORTS, INC.

By:

Name:

Title:

 

 

Signature page to Compliance Certification

 

--------------------------------------------------------------------------------

 

Appendix I to Compliance Certificate

Except as set forth below, no Default or Event of Default has occurred and is
continuing. [If a Default or Event of Default has occurred and is continuing,
the following describes the nature of the Default or Event of Default in
reasonable detail and the steps, if any, being taken or contemplated by the
Borrowers to be taken on account thereof.]




 

--------------------------------------------------------------------------------

 

Appendix II to Compliance Certificate

The following is a calculation of Average Daily Availability for the Fiscal
Quarter ending ___________________ and of Availability for each Fiscal Month of
such Fiscal Quarter:




 

--------------------------------------------------------------------------------

 

Appendix III to Compliance Certificate

[Reserved]




 

--------------------------------------------------------------------------------

 

Annex VI

Exhibit H

Please see attached

 

 

 

--------------------------------------------------------------------------------

 

 

Pier 1 Imports

Borrowing Base Certificate - "Date"

 

REVOLVING BORROWING BASE

 

Eligible Credit Card Receivables

Credit Card Advance Rate (90.0%)

 

 

 

 

"Date"

 

 

 

 

 

90.0%

A/R Revolving Borrowing Base ( a )

 

$0

 

Beginning Inventory

 

"Date"

 

Add: Purchases

 

 

Less: Sales

 

 

Inventory Adjustments

 

-

Ending Inventory

"Date"

-

Less:

 

 

In-Transit Inventory

 

 

Home Delivery Returns - Off-site Storage

 

 

Swatch Inventory

 

 

Closed Store Inventory

 

 

DC/Store Supplies & UNICEF Consignment Inventory

 

 

Claims and Damaged Goods

 

 

Shrink Reserve - (currently 0.50% of sales since prior physical)

 

 

Mexico

 

 

Total Ineligibles

 

-

 

Eligible Inventory

 

 

-

NOLV

 

 

Advance Rate (90.0%)

 

90.0%

Revolving Borrowing Base Sub-part ( b )

 

$0

 

L/C Inventory

 

"Date"

 

-

Less: Ineligibles

 

 

Duplicative Inventory (orders which are landed prior to funding)

 

-

Eligible L/C Inventory

 

-

 

In-Transit Inventory

 

 

-

Receipt greater than forty-five (45) days of the date of determination

 

 

US Domestic Exception

 

 

DC Receipt Exceptions (0.50% of Eligible in-transit)

 

 

Eligible In-Transit Inventory

 

-

 

Eligible L/C & In-Transit Inventory

 

 

0

NOLV

 

 

Advance Rate (90.0%)

 

90.0%

Revolving Borrowing Base Sub-part ( c )

 

-

 

Less Availability Reserves

Landlord Liens (2 months)

Landed Costs (4% of L/C's+ In-Transit Inventory included in BBC)

Gift Certificates and Merchandise Credit ( 50%)

Canadian Preference Reserves (taxes and rent)

Rent Preferences (PA, WA, VA)

FILO Pushdown Reserve

ABL Term Loan Pushdown Reserve

Total Availability Reserves ( d )

 

-

 

Total Revolving Borrowing Base (sum of (a) through (c) less (d):

 

-

Total Revolving Borrowing Base (not to exceed the Line Cap - currently $350MM)
(e)

 

-

 

FILO BORROWING BASE

 

Eligible Credit Card Receivables

Credit Card Advance Rate (5.0%)

 

 

 

 

 

5.0%

A/R FILO Borrowing Base (f)

 

$0

 

Eligible Inventory

NOLV

Advance Rate (5.0%)

 

 

 

 

5.0%

FILO Inventory Borrowing Base (g)

 

$0

 

Eligible L/C & In-Transit Inventory

NOLV

Advance Rate (5.0%)

 

 

 

 

5.0%

FILO L/C & In-Transit Inventory Borrowing Base (h)

 

$0

 

Total FILO Borrowing Base (sum of (f) thorugh (h)):

 

-

Total FILO Borrowing Base (not to exceed the Line Cap - currently $15MM) (i)

 

-

 

ABL TERM LOAN BORROWING BASE

 

Eligible Credit Card Receivables

Credit Card Advance Rate (10.0%)

 

 

 

 

 

10.0%

A/R ABL Term Loan Borrowing Base (j)

 

$0

 

Eligible Inventory

NOLV

Advance Rate (10.0%)

 

 

 

 

10.0%

ABL Term Loan Inventory Borrowing Base (k)

 

$0

 

Eligible L/C & In-Transit Inventory

NOLV

Advance Rate (10.0%)

 

 

 

 

10.0%

ABL Term Loan L/C & In-Transit Inventory Borrowing Base (l)

 

$0

 

Total ABL Term Loan Borrowing Base (sum of (j) through (l)):

 

-

Total ABL Term Loan Borrowing Base (not to exceed the Line Cap - currently
$35MM) (m)

 

-

 

Aggregate Borrowing Base (sum of (e), (i) and (m)):

 

-

 

Availability Calculation, as of

 

"Date"

 

Beginning Principal Revolving Loan Balance

 

-

Add Prior day advance request

 

-

Less Prior day paydown

 

-

Ending Principal Revolving Loan Balance

 

-

 

 

 

Principal FILO Loan Balance

 

 

 

 

 

Principal ABL Term Loan Loan Balance

 

 

 

Add Documentary LCs

 

 

-

Add Standby LCs

 

 

Total Loan Balance Prior to Advance Request

 

-

 

Net Availability Prior to Advance Request

 

 

-

Advance Request

 

-

Availability after Today's Advance Request

 

-

 

 

Pursuant to, and in accordance with, the terms and provisions of that certain
Second Amended and Restated Credit Agreement, dated as of June 2, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the "Credit Agreement"), among Pier 1 Imports (U.S.), Inc., as
borrower (the "Company"), the Facility Guarantors party thereto from time to
time, Bank of America, N.A., as administrative agent and collateral agent (the
"Agent"), Pathlight Capital Fund I LP, as ABL Term Loan Agent, and the other
Lenders and agents party thereto from time to time, the Company is executing and
delivering to the Agent and the ABL Term Loan Agent this Borrowing Base
Certificate. The undersigned, a Financial Officer (as defined in the Credit
Agreement) of the Company, hereby certifies to the Agent and the ABL Term Loan
Agent on behalf of the Company, in such capacity and not individually, that the
information set forth above is complete and correct.

 

By:                                                          

Name:   Nancy Walsh

Title:     Chief Financial Officer

 

 